                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Joyce E. Schmelzer,                   )
                                      )
             Plaintiff,               )
                                      )             Case No. 1:18-cv-01253
       v.                             )
                                      )
Animal Wellness Center of Monee, LLC, )             The Honorable Sharon Coleman
Lynlee Wessels-Marhanka and           )
Scott Marhanka                        )
                                      )
             Defendants.              )


                    ANIMAL WELLNESS CENTER OF MONEE’S LR 56.1
                    STATEMENT OF UNDISPUTED MATERIAL FACTS

       Defendant, Animal Wellness Center of Monee, LLC (“AWC” or “Defendant”), in

accordance with the Federal Rule of Civil Procedure 56 and Local Rule 56.1(a)(3), submits this

Statement of Undisputed Material Facts In Support of Its Motion For Summary Judgment:

A.     JURISDICTIONAL AND VENUE STATEMENT

 1.    AWC is a registered business under the laws of the State of Illinois and located within this

       District. (Dkt. 88, Exhibit F at ¶¶ 1-4).

 2.    Jurisdiction is proper in accordance with 28 U.S.C. §1331 and 28 U.S.C. §1367, and venue

       is proper pursuant to 28 U.S.C. §1391(b). (Dkt. 88, Exhibit F at ¶¶ 5-6).

 3.    Joyce E. Schmelzer was hired by AWC to perform desk and office manager employment

       in September 2004. (Dkt. 88, Exhibit F at ¶ 7).

 4.    During the years 2016 and 2017, AWC had an established Simple IRA Plan available for

       employees. (Dkt. 88, Exhibit F at ¶ 9).

 5.    Plaintiff was a participant and beneficiary of AWC’s Simple IRA Plan. (Dkt. 88, Exhibit

       F at ¶ 9).
6.   With each bi-weekly paycheck, Plaintiff contributed 3% of her gross pay into the AWC

     IRA from January 2016 to July 2017. (Dkt. 88, Exhibit F at ¶ 11).

7.   As part of the AWC IRA, a fund was established for each participant at Franklin Templeton

     Investments. (Dkt. 88, Exhibit F at ¶ 13).

8.   In mid-2017, Scott took over control of AWC’s financial responsibilities. (Dkt. 88,

     Exhibit F at ¶ 39).

9.   In early July 2017, Plaintiff directed AWC not to deduct any money from her wages to

     contribute to the plan. (Dkt. 88, Exhibit F at ¶¶ 14 and 15; Exhibit A, 21:20-24).

10. Plaintiff never tried to take a loan against her IRA account. (Exhibit A, 20:20-24).

11. Plaintiff did not ever try to take out money from her IRA plan for any reason. (Exhibit A,

     21:4-24 and 22:1-14).

12. On or about July 8, 2017, AWC Managers held a meeting with the AWC Plan Participants.

     (Exhibit A, 45:15-24).

13. On or about July 21, 2016, AWC discontinued making AWC IRA Plan payments into the

     Franklin Templeton Investment account of Plaintiff. (Dkt. 88, Exhibit F at ¶ 16).

14. On or about July 26, 2017, the DOL contacted AWC to discuss its IRA account. (Dkt. 88,

     Exhibit F at ¶ 20).

15. On or about July 27, 2017, AWC funded all of the AWC IRA plan employee’s accounts in

     full to reflect any contributions each employee made, plus the employer match (if any) and

     10% for any interest or potential increase the employee may have earned. (Dkt. 88,

     Exhibit F at ¶ 23).

16. Plaintiff’s last day of employment with AWC was July 31, 2017. (Exhibit A, 22:15-18).




                                             2
17. In July 2016, the owner’s father, Mr. Wessels, unilaterally decided not to forward the actual

     contributions removed from the employee’s paycheck to the fund. (Exhibit D, 55: 21,

     56:1-6 and 69:5-7).

18. This was done for all of the participants, which included Plaintiff, Lynlee Wessels, Scott

     Marhanka, Mandy Holt, Jessica McCaslin and Dominique Matthews. (Exhibit D, 40:2-

     19; 52:8-22).

19. This resulted in the employees payroll check listing the amounts withdrawn from their

     paychecks, but that money was not contributed to the IRA. Lynlee and Scott did not learn

     of this until May 2017. (Exhibit B, 70:1-4).

20. Mr. Wessels intended to pay the contribution with the next month’s revenue. (Exhibit D,

     55:4-16).

21. The reason Mr. Wessels decided not to pay the contributions was strictly cash flow.

     (Exhibit D, 54:1-22).

22. AWC kept the IRA account open, to make sure that it remained a liability. (Exhibit D,

     14:1-24)

23. Scott Marhanka took over the financial aspect of the business in May 2017, which included

     the IRA payments. (Exhibit B, 70:8-13).

24. For the first time, Scott and Lynlee learned that the contributions were being removed, but

     not forwarded to the IRA plan. (Exhibit B, 70:1-13 and 101:20-22).

25. Lynlee and Scott applied for a HELOC, in order to fund all of the IRA accounts. (Exhibit

     C, 91:13-22; 92: 1-22; 93:1-22 and 94:1).

26. As the process of the HELOC was moving forward, Scott received, but did not open his

     IRA statement. (Exhibit C, 119:12-14).



                                              3
27. When Scott received his statement, Scott informed Lynlee that they needed to explain to

     the participants what occurred and how AWC has already started to apply for loans to repay

     the IRA accounts, including interest. (Exhibit B, 95:10-16; Exhibit C, 112:20-22 and

     113:1-4).

28. Lynlee never read her IRA statement received on or about July 5, 2017. (Exhibit B, 94:14-

     18).

29. Scott informed the participants that AWC would have a meeting on July 8, 2017 to discuss

     the IRA accounts. (Exhibit B, 96:4-10; Exhibit C, 115:2-8).

30. On July 8, 2017, AWC informed the participants who attended what occurred and how

     they were seeking loans to repay the money to everyone’s IRA account. (Exhibit B, 98:1-

     22; Exhibit C, 124:13-22 and 125:1-22).

31. Plaintiff became very vocal during this meeting, which included calling Lynlee and Scott

     “thieves” and “liars.” (Exhibit B, 99:14-18 and 100:6-7; Exhibit C, 127:4-10 and 129:8-

     14).

32. On July 18, 2017, AWC received a loan from a friend (Pat German) to cover the IRA

     accounts. (Exhibit B, 76:17-22 and 77:2-16).

33. On July 27, 2017, the U.S. DOL contacted AWC and attached a letter regarding the

     complaint that was filed against the company regarding the IRA accounts. (Exhibit B,

     66:14-22; 67:1-22 and 68:1-12).

34. AWC was contacted for the first time on July 27, 2017. (Exhibit B, 67:17-18 and

     Exhibit 17(a) of Exhibit B).

35. The DOL emailed a letter to AWC on July 27, 2017. (Exhibit B, 66:14-22 and Exhibit

     17 of Exhibit B).



                                             4
36. On July 26, 2017, Scott discussed the situation with the U.S. DOL investigator, Nicole

      Lenzy, and explained that AWC was already in the process of taking loans out to pay for

      the IRA amounts. (Exhibit B, 74:19-22; 75:1-4 and 103:1; Exhibit C, 150:15-22 and

      151:1-13).

37. On July 27, 2017, all participants, except Lynlee and Scott, were paid the back

      contributions, 3% matching, and interest. (Exhibit A, 81:5-22).

38. The Defendants did not know who filed a complaint with the U.S. DOL. (Exhibit C,

      153:13-16).

39. On July 31, 2017, Plaintiff stormed into Lynlee’s office and said “Why the fuck are you

      not talking to me.” (Stmt. of Facts 38 and Exhibit A, 62:15-19).

40. Stunned by Plaintiff’s comment, Lynlee could only stare at Plaintiff. Plaintiff then looked

      at Scott and said “why wasn’t [she] talking to her” and Scott stated “maybe it’s because

      you’re yelling at her.” (Stmt. of Material Facts 38 and Exhibit C, 182:11-13).

41. Plaintiff then asked Lynlee “do you want me to leave.” (Exhibit A, 62:23).

42. With no response, Plaintiff said it again “if you want me to leave, I will.” (Exhibit C,

      182:14-18).

43. Lynlee finally responded with a “yes.” (Exhibit C, 182:19-22).

44. Plaintiff then said “you heard – you just fired me.” (Exhibit C, 183:4).

45. To which, Lynlee responded “no.” (Exhibit C, 183:4-5).

46. Plaintiff then looked at Scott and stated “you heard her. Your wife just fired me”. (Exhibit

      B, 146:14-17; Exhibit C, 183:7-8).

47.   Scott responded “no.” (Exhibit C, 183:8; Exhibit B, 146:18).

48. Plaintiff admitted that Lynlee never told her that she was fired. (Exhibit A, 110:5-9).



                                              5
49. Plaintiff also told the U.S. DOL she was no longer with the company and it was by her

     choice and was in no way related to her contacting the DOL. (Exhibit A, 78:7-24 and

     Exhibit 6 to Exhibit A).

50. On July 31, 2017, Scott and Lynlee received a text message from the Plaintiff at 11:13 AM

     stating “FIY, Dept. of Labor has my name, but we all called and they didn’t need multiple

     names.” (Exhibit A, 33:11-24 and 34:1-7; Exhibit 1 to Exhibit A).

51. Before that text message, Scott and Lynlee believed that a former employee, Jessica, filed

     the complaint with the DOL. (Exhibit C, 235:19-22).

52. The first time Scott and Lynlee learned who filed the complaint with the U.S. DOL was

     when they received a text from Plaintiff on July 31, 2017 at 11:13 AM. (Exhibit A, 33:16-

     23 and 34:1-7 and Exhibit 1).

53. Plaintiff’s employment ended with AWC on July 31, 2017 at approximately 9:30 AM.

     (Exhibit A, 98:1-4).

54. Plaintiff was hired by Peotone Animal Hospital on July 31, 2017 when the office manager

     called Plaintiff at approximately 4:00 PM, the very same day Plaintiff’s employment ended

     with AWC. (Exhibit A, 11:1-24 and 12:1-6).

55. On August 3, 2017, Plaintiff called the DOL and stated that the funds have been deposited

     and she is no longer with the company. Plaintiff also stated that this was by choice and

     was in no way related to her contacting the DOL. (Exhibit A, 78:7-24 and Exhibit 6).

56. Plaintiff testified that the only “right” that was interfered with was relating to the fact that

     the contributions were not put into her account until July 27, 2017. (Exhibit A, 99: 17-24

     and 100:1).

57. Schmelzer contacted the U.S. DOL on three (3) occasions. (Exhibit A, 27:14-18).



                                                6
58. On April 12, 2018, through Plaintiff’s FOIA request, the U.S. DOL provided a document

     that provides the conversation that Plaintiff had with the U.S. DOL. (Exhibit A, 74:16-24;

     75:1-2 and Exhibit 6).

59. The U.S. DOL provided the information:


            P called and states that funds have been deposited and she is no
            longer with the company. P states this was by choice and was in no
            way related to her contacting USDOL. P states that she went to the
            ER and used the F-word because it has been so difficult working
            with her since she found out the money was owed. P states the owner
            did not respond. She asked the owner if she wanted her to leave.
            The owner responded yes. P thanked BA for assistance and states
            that the last person in the plan will be leaving the company soon as
            well. (Exhibit A, at Exhibit 6).

60. Plaintiff did not suffer an adverse action, as her leaving AWC was her choice, nothing

     more. Plaintiff chose to walk into the owner’s office and say “why the fuck are you not

     talking to me.” (Stmt. of Material Facts 35-46, 48 and 56).

61. Schmelzer did not attempt to obtain any funds from her IRA account or take a loan from

     her IRA account. (Exhibit A, 20-19:20-24;1-8).

62. Scott and Lynlee did not know who filed the complaint with the U.S. DOL. (Exhibit A,

     32-33:21-24;1-2. Exhibit 1).

63. Schmelzer became upset when Lynlee gave a note to another receptionist regarding

   upcoming surgeries. (Exhibit, B, 145:7-12); also see (Exhibit. A, 62:4-19).

64. Schmelzer followed Lynlee into her office where she stated “why the fuck are you not

   talking to me.” (Exhibit A, 62:4-19).

65. Lynlee did not know what Schmelzer was talking about. (Exhibit B, 135:10-12).




                                             7
Respectfully submitted,

THE ANIMAL WELLNESS CENTER OF
MONEE, LLC, LYNLEE WESSELS, and
SCOTT MARHANKA


By: /s/ Sean F. Darke

Sean F. Darke
LITCHFIELD CAVO LLP
303 W. Madison St., Suite 300
Chicago, Illinois 60606
Tel: (312) 781-6554
Darke@LitchfieldCavo.com




   8
                                 CERTIFICATE OF SERVICE

       I certify that on March 9, 2020, I electronically filed the foregoing document with the Clerk

of the United States District Court for the Northern District of Illinois by using the CM/ECF

system, which will send a notice of electronic filing to the attorneys of record.


                                              /s/ Sean F. Darke

                                              Sean F. Darke
                                              LITCHFIELD CAVO LLP
                                              303 W. Madison St., Suite 300
                                              Chicago, Illinois 60606
                                              Tel: (312) 781-6554
                                              Darke@LitchfieldCavo.com




                                                 9
                                                                            Joyce Schmelzer 10/18/2018

·1· · · · · IN THE UNITED STATES DISTRICT COURT             ·1· · · · · · · · · · · I N D E X

·2· · · · · · ·NORTHERN DISTRICT OF ILLINOIS                ·2· ·WITNESS· · · · · · · · · · · · · · · EXAMINATION

·3· · · · · · · · · ·EASTERN DIVISION                       ·3· ·JOYCE SCHMELZER

·4· ·JOYCE E. SCHMELZER,· · · · )                           ·4· · · By Mr. Darke· · · · · · · · · · · · · ·4

·5· · · · · · · ·Plaintiff,· · ·)                           ·5· · · By Mr. Gaffney· · · · · · · · · · · ·111

·6· · ·vs.· · · · · · · · · · · )· No. 1:18-CV-01253        ·6· · · By Mr. Darke (Further)· · · · · · · ·142

·7· ·ANIMAL WELLNESS CENTER· · ·)                           ·7

·8· ·OF MONEE, LLC, LYNLEE· · · )                           ·8

·9· ·WESSELS-MARHANKA and· · · ·)                           ·9· · · · · · · · · · E X H I B I T S

10· ·SCOTT MARHANKA,· · · · · · )                           10· ·NUMBER· · · · · · · · · · · · · · · · MARKED FOR ID

11· · · · · · · ·Defendants.· · )                           11· ·Schmelzer Deposition

12                                                          12· · · Exhibit No. 1· · · · · · · · · · · · · ·33

13· · · · · The deposition of JOYCE SCHMELZER, called       13· · · Exhibit No. 2· · · · · · · · · · · · · ·51

14· ·for examination pursuant to the Rules of Civil         14· · · Exhibit No. 3· · · · · · · · · · · · · ·54

15· ·Procedure for the United States District Courts        15· · · Exhibit No. 4· · · · · · · · · · · · · ·56

16· ·pertaining to the taking of depositions, taken         16· · · Exhibit No. 5· · · · · · · · · · · · · ·64

17· ·before Johnetta Stafford Taylor, a Registered          17· · · Exhibit No. 6· · · · · · · · · · · · · ·74

18· ·Professional Reporter within and for the State         18· · · Exhibit No. 7· · · · · · · · · · · · · ·81

19· ·of Illinois, at 303 West Madison Street, Suite         19· · · Exhibit No. 8· · · · · · · · · · · · · ·83

20· ·300, Chicago, Illinois, on October 18, 2018, at        20· · · Exhibit No. 9· · · · · · · · · · · · · ·89

21· ·the hour of 11:12 a.m.                                 21· · · Exhibit No. 10· · · · · · · · · · · · · 92

22                                                          22· · · Exhibit No. 11· · · · · · · · · · · · · 93

23· ·Johnetta Stafford Taylor                               23· · · Exhibit No. 12· · · · · · · · · · · · ·103

24· ·License No:· 084-001583                                24· · · ·(Exhibits retained by Mr. Sean F. Darke.)

                                                        1                                                           3

·1· ·APPEARANCES:                                           ·1· · · · · · · · · · · · ·(Whereupon, the witness
·2                                                          ·2· · · · · · · · · · · · ·was duly sworn.)
·3· · · · GAFFNEY & GAFFNEY, P.C.                           ·3· · · · · · · · · ·JOYCE SCHMELZER,
·4· · · · BY:· MR. GLENN R. GAFFNEY,                        ·4· ·called as a witness herein, was examined and
·5· · · · 1771 Bloomingdale Road                            ·5· ·testified as follows:
·6· · · · Glendale Heights, Illinois· 60139                 ·6· · · · · · · · · · ·EXAMINATION
·7· · · · (630) 462-1200                                    ·7· ·BY MR. DARKE:
·8· · · · glenn@gaffneylawpc.com                            ·8· · · ·Q.· ·Can you just state your name and spell
·9· · · · · · ·Representing the Plaintiff;                  ·9· ·your last name for the record?
10                                                          10· · · ·A.· ·Joyce Schmelzer, S-C-H-M-E-L-Z-E-R.
11· · · · LITCHFIELD CAVO, LLP                              11· ·And I go by Joey, J-O-E-Y.
12· · · · BY:· MR. SEAN F. DARKE,                           12· · · ·Q.· ·Do you mind if I call you Joey?
13· · · · 303 West Madison Street                           13· · · ·A.· ·Not at all.
14· · · · Suite 300                                         14· · · ·Q.· ·Okay.· So, Joey, have you ever been
15· · · · Chicago, Illinois· 60606                          15· ·deposed before?
16· · · · (312) 781-6677                                    16· · · ·A.· ·No.
17· · · · darke@litchfieldcavo.com                          17· · · ·Q.· ·Have you ever been in a deposition
18· · · · · · ·Representing the Defendants.                 18· ·before?
19                                                          19· · · ·A.· ·No.
20· ·ALSO PRESENT:                                          20· · · ·Q.· ·Have you ever been in a trial before?
21· · · · MR. DONALD C. SCHMELZER                           21· · · ·A.· ·No.
22· · · · MR. SCOTT MARHANKA                                22· · · ·MR. DARKE:· So in a deposition, we have a
23· · · · DR. LYNLEE WESSELS-MARHANKA                       23· ·certain amount of ground rules.· And the reason
24· · · · · · · · · *******                                 24· ·we have these ground rules is even though it
                                                        2                                                           4

                                McCorkle Litigation Services, Inc.                                               1..4
                                 Chicago, Illinois· (312) 263-0052                                                      YVer1f
                                                                              Joyce Schmelzer 10/18/2018


·1· ·looks like an informal setting here, because           ·1· ·BY MR. DARKE:
·2· ·we're not in a court or anything, all the stuff        ·2· · · ·Q.· ·And are you married?
·3· ·that is being taken down is probably going to be       ·3· · · ·A.· ·Yes.
·4· ·presented to a judge.· So it is formal in the          ·4· · · ·Q.· ·And who are you married to?
·5· ·sense that a judge will be seeing all of this.         ·5· · · ·A.· ·Donald Schmelzer.
·6· · · · · · So as a result the individual, the            ·6· · · ·Q.· ·Okay.· And how long have you been
·7· ·court reporter next to me, she cannot take down        ·7· ·married?
·8· ·any shake of the head or anything like that.· So       ·8· · · ·A.· ·Today is our anniversary.· 48 years.
·9· ·any answer you have has to be in audible form.         ·9· · · ·Q.· ·Well, congratulations.· Happy
10· · · ·THE WITNESS:· Okay.                                10· ·anniversary.
11· · · ·MR. DARKE:· If you don't understand a              11· · · ·A.· ·Thank you.
12· ·question that I have --                                12· · · ·Q.· ·And do you have any children?
13· · · ·THE WITNESS:· Uh-huh.                              13· · · ·A.· ·Yes.
14· · · ·MR. DARKE:· -- make sure that you say listen, 14· · · ·Q.· ·How old are they?
15· ·I don't understand.                                    15· · · ·A.· ·He is 43.· 43 years old.
16· · · · · · I'll explain it better.· I'll ask it in       16· · · ·THE WITNESS:· How old is he?
17· ·a different way.                                       17· · · ·MR. SCHMELZER:· 46.
18· · · · · · Because when we look at this as black         18· · · ·THE WITNESS:· I'm sorry.· He's 46 years old.
19· ·and white, just line by line, we're going to           19· · · ·MR. DARKE:· That happens.· That happens to
20· ·assume that you understood the question if you         20· ·all of us.
21· ·answered it.                                           21· · · ·MR. GAFFNEY:· Let's go off the record for a
22· · · · · · Is that fair?                                 22· ·second.
23· · · ·THE WITNESS:· Yes.                                 23· · · · · · · · · ·(Whereupon, a discussion was had
24· · · ·MR. DARKE:· At any time you need to take a         24· · · · · · · · · · off the record.)
                                                        5                                                           7

·1· ·break, just let us know.· As long as there's not       ·1· · · ·MR. DARKE:· Back on the record.
·2· ·a question that's pending.· I would want you to        ·2· ·BY MR. DARKE:
·3· ·answer that question before you took a break,          ·3· · · ·Q.· ·And what's your highest level of
·4· ·but just say listen, hey, I need a break.              ·4· ·education?
·5· · · · · · If you need any water, let me know.· We       ·5· · · ·A.· ·Associate degree.
·6· ·can get you water or anything of that sort.            ·6· · · ·Q.· ·And what's the associate degree in?
·7· ·Okay?                                                  ·7· · · ·A.· ·Business.
·8· · · ·THE WITNESS:· Okay.                                ·8· · · ·Q.· ·And where did you get that at?
·9· ·BY MR. DARKE:                                          ·9· · · ·A.· ·Southern Illinois University.
10· · · ·Q.· ·What's your date of birth?                    10· · · ·Q.· ·And do you remember what year you
11· · · ·A.· ·12/13/49.                                     11· ·received that?
12· · · ·Q.· ·And where do you currently live?              12· · · ·A.· ·1970.
13· · · ·A.· ·I live in Manteno, Illinois.                  13· · · ·Q.· ·And where do you currently work?
14· · · ·Q.· ·What's the address?                           14· · · ·A.· ·I work at Avenue Animal Hospital.
15· · · ·A.· ·550 South Walnut Street.                      15· · · ·Q.· ·And where is that?
16· · · ·Q.· ·And who do you live there with?               16· · · ·A.· ·That's in Tinley Park, Illinois.
17· · · ·A.· ·Donald.· (Indicating.)                        17· · · ·Q.· ·And how long have you worked there?
18· · · ·Q.· ·And before we go --                           18· · · ·A.· ·Nine months.
19· · · ·MR. GAFFNEY:· Do you want the record reflect       19· · · ·Q.· ·And what do you do there?
20· ·that Donald Schmelzer is in the room?                  20· · · ·A.· ·Client care services.
21· · · ·MR. DARKE:· That's fine.                           21· · · ·Q.· ·And what does that mean?
22· · · ·MR. GAFFNEY:· Along with the two named             22· · · ·A.· ·That means I work the front desk.
23· ·individual Defendants.                                 23· · · ·Q.· ·And what are your hours of work?
24· · · ·MR. DARKE:· Yes.                                   24· · · ·A.· ·My hours are Monday from 8:00 to 7:30,
                                                        6                                                           8

                               McCorkle Litigation Services, Inc.                                               5..8
                                Chicago, Illinois· (312) 263-0052                                                       YVer1f
                                                                              Joyce Schmelzer 10/18/2018


·1· ·Wednesday 8:00 to 6:30, Friday 8:00 to 6:30 and        ·1· · · ·Q.· ·Okay.· And what were you doing for
·2· ·one Saturday every other month from 8:00 to            ·2· ·Peotone?
·3· ·1:30.                                                  ·3· · · ·A.· ·Receptionist.
·4· · · ·Q.· ·And how do you get paid?· What's the          ·4· · · ·Q.· ·And what were the job duties as a
·5· ·pay method they pay you?                               ·5· ·receptionist?
·6· · · ·A.· ·They pay directly into my account.            ·6· · · ·A.· ·Mostly paperwork and filling
·7· · · ·Q.· ·Okay.· And do they pay you hourly or          ·7· ·prescriptions and checking people in.· That was
·8· ·salary?                                                ·8· ·about all I did there.
·9· · · ·A.· ·Hourly.                                       ·9· · · ·Q.· ·How did you find work at Peotone?
10· · · ·Q.· ·And what is that hourly rate?                 10· · · ·A.· ·They called me.· They knew I had left
11· · · ·A.· ·$14.                                          11· ·and they called me.
12· · · ·Q.· ·Has it been $14 the entire time you've        12· · · ·Q.· ·Do you remember when they called you?
13· ·been there?                                            13· · · ·A.· ·I got a call from them the afternoon I
14· · · ·A.· ·Yes.                                          14· ·left them.
15· · · ·Q.· ·Do you ever work any overtime?                15· · · ·Q.· ·And do you remember what afternoon that
16· · · ·A.· ·I work extra time every now and then.         16· ·was, what day that was that you left them?
17· ·Same rate of pay.· Extra time usually a couple         17· · · ·A.· ·July 31, '17.
18· ·of hours a week here and there.                        18· · · ·Q.· ·And do you remember who called you from
19· · · ·Q.· ·So you never work over 40 hours in            19· ·Peotone Animal Hospital?
20· ·one week?                                              20· · · ·A.· ·Oh, what's her name?· The office
21· · · ·A.· ·Never have.· No.                              21· ·manager called me.· I will be able to come up
22· · · ·Q.· ·And where did you work before that?           22· ·with her name.· I'm sorry I don't have it on the
23· · · ·A.· ·Animal Wellness Center of Monee.              23· ·tip of my tongue.
24· · · ·Q.· ·Did you ever work at a place in               24· · · ·Q.· ·That's totally fine.
                                                        9                                                          11

·1· ·Peotone?                                               ·1· · · · · · And do you remember approximately what
·2· · · ·A.· ·I worked at Peotone Animal Hospital in        ·2· ·time she called you?
·3· ·Peotone for four days in August of 2017.               ·3· · · ·A.· ·She called me, I remember in the middle
·4· · · ·Q.· ·And was that before or after you were         ·4· ·of the afternoon because I was sobbing when the
·5· ·working at the Animal Wellness Center?                 ·5· ·phone rang.· 4:00 o'clock probably that
·6· · · ·A.· ·That was after.                               ·6· ·afternoon.
·7· · · ·Q.· ·Do you remember when you started at --        ·7· · · ·Q.· ·Did you ask her how she knew you were
·8· ·what's the place in Tinley Park called?· Avenue?       ·8· ·no longer at the Animal Wellness Center?
·9· · · ·A.· ·Avenue Animal Hospital.                       ·9· · · ·A.· ·I did not ask her.· I don't know how
10· · · ·Q.· ·Animal Hospital?                              10· ·she knew.
11· · · ·A.· ·I believe it was about January 27.            11· · · ·Q.· ·And what was your hourly rate at
12· · · ·Q.· ·Of what year?                                 12· ·Peotone?
13· · · ·A.· ·2018.                                         13· · · ·A.· ·$17.
14· · · ·Q.· ·And you mentioned you worked at Peotone       14· · · ·Q.· ·Did you work any overtime in those
15· ·Animal --                                              15· ·four days?
16· · · ·A.· ·Peotone Animal Hospital.                      16· · · ·A.· ·No, I did not.
17· · · ·Q.· ·-- Animal Hospital.                           17· · · ·Q.· ·And why did you leave Peotone Animal
18· · · · · · And when did you start there?· Do you         18· ·Hospital?
19· ·remember what day in August?                           19· · · ·A.· ·We had worked with Peotone from Monee
20· · · ·A.· ·I don't know exactly.· I worked the           20· ·for their small animals, dogs, cats.· I thought
21· ·first week of August of 2017, a Thursday and a         21· ·that's what it mostly was.· I got in there and
22· ·Friday.· And then I came back the following week       22· ·it was mostly -- it was dogs and cats but it was
23· ·and I worked two days because we had a vacation        23· ·mostly goats, cows, horses.· I know nothing
24· ·planned in between there.                              24· ·about them.· I'm getting calls for prescriptions
                                                       10                                                          12

                                McCorkle Litigation Services, Inc.                                            9..12
                                 Chicago, Illinois· (312) 263-0052                                                      YVer1f
                                                                              Joyce Schmelzer 10/18/2018


·1· ·on these animals and I don't even know what they       ·1· ·that I applied.· Some of it was phone calls,
·2· ·mean, and I did not feel comfortable doing that.       ·2· ·some of it I would drop off my résumés, mostly
·3· ·I felt like I was going to cause harm if I             ·3· ·animal hospitals.· I have a list somewhere.· But
·4· ·stayed.· And they spelled these names of               ·4· ·I had to.· They won't let you continue to try to
·5· ·medicines for me.· I wouldn't even know what it        ·5· ·collect unemployment if you don't apply for
·6· ·was and I'm supposed to fill it for them. I            ·6· ·jobs.
·7· ·couldn't do it.· I couldn't take that chance.          ·7· · · · · · Once I was denied unemployment because
·8· · · ·Q.· ·And when you say we -- you said we work       ·8· ·of them, then I just kind of sporadically went
·9· ·with them.· Who are you referring to as we?            ·9· ·places and dropped off my résumé, but it was not
10· · · ·A.· ·Animal Wellness Center of Monee.              10· ·weekly.
11· · · · · · By working with them, I mean we would         11· · · ·Q.· ·And how many jobs, if you had to just
12· ·call them for records, they would call us for          12· ·guess or estimate, did you look for during
13· ·records.· We borrowed things from them and vice        13· ·August to January --
14· ·versa.                                                 14· · · ·A.· ·To January?
15· · · ·Q.· ·Did you like working there?                   15· · · ·MR. GAFFNEY:· I'm going to object to the form
16· · · ·A.· ·Yes.· It was fine.· The people there          16· ·of that question.· Speculation.
17· ·were super nice.· I loved the doctor.· The             17· · · ·MR. DARKE:· You can still answer.
18· ·doctor was incredible.· One reason I didn't want       18· · · ·THE WITNESS:· Probably, and I am really not
19· ·to do it.· He was so, so kind and I didn't want        19· ·sure, I would say probably a dozen jobs.· Most
20· ·to do anything to hurt him.                            20· ·of the reason I wasn't hired is because they
21· · · ·Q.· ·So you didn't want to leave because of        21· ·were not hiring at that time.
22· ·that reason, one of the reasons?                       22· ·BY MR. DARKE:
23· · · ·A.· ·Yes.· But I talked to him when I left.        23· · · ·Q.· ·And you filled out I'm assuming it was
24· ·He called me the following day, talked to me           24· ·a work search for the Illinois Department of
                                                       13                                                          15

·1· ·again to find out what he had to do to get me          ·1· ·Employment Security?
·2· ·back.· And I just couldn't do it.· I was afraid.       ·2· · · ·A.· ·I have, yes.
·3· · · ·Q.· ·Now, you mentioned that you started at        ·3· · · ·Q.· ·And would that have all of the jobs
·4· ·Avenue Animal Hospital January of 2018.                ·4· ·that you were looking for during that time
·5· · · ·A.· ·Yes.                                          ·5· ·period?
·6· · · ·Q.· ·So from September through December --         ·6· · · ·A.· ·Uh-huh --
·7· ·or actually through January 27 --                      ·7· · · ·MR. GAFFNEY:· Objection.· When you say that
·8· · · ·A.· ·Uh-huh.                                       ·8· ·time frame, she said that there were two
·9· · · ·Q.· ·2018 --                                       ·9· ·separate time frames.· So it's vague.
10· · · ·A.· ·Yes.                                          10· · · · · · What time --
11· · · ·Q.· ·-- did you work anywhere?                     11· · · ·MR. DARKE:· The time frame from August to
12· · · ·A.· ·I did not.                                    12· ·January of 2018.
13· · · ·Q.· ·Were you looking for work during that         13· · · ·THE WITNESS:· Would they have a list of where
14· ·time?                                                  14· ·I applied?
15· · · ·A.· ·Yes, sir.                                     15· · · ·MR. DARKE:· Yes.
16· · · ·Q.· ·So starting -- let's just roughly in          16· · · ·THE WITNESS:· Illinois would.· Yes.
17· ·August of 2017, explain to me your job search.         17· ·BY MR. DARKE:
18· ·What you were doing.· Whether it's daily,              18· · · ·Q.· ·And when you say Illinois, are you
19· ·weekly, monthly to try to find work.                   19· ·referring to the unemployment office?
20· · · ·A.· ·I had to do it weekly, because I was          20· · · ·A.· ·Yes.
21· ·trying to get unemployment, which they put the         21· · · ·Q.· ·And you're referring to the job work
22· ·kibosh on that.· But while I was trying to get         22· ·search that you had to fill out in order to
23· ·unemployment, I had to answer to them.· I had to       23· ·maintain any benefits?
24· ·give them a list.· I had to tell them everywhere       24· · · ·A.· ·Yes.
                                                       14                                                          16

                             McCorkle Litigation Services, Inc.                                             13..16
                              Chicago, Illinois· (312) 263-0052                                                         YVer1f
                                                                           Joyce Schmelzer 10/18/2018


·1· · · ·Q.· ·Now, you mentioned you worked for the         ·1· · · ·Q.· ·Did you get a pay increase?
·2· ·Animal Wellness Center of Monee?                       ·2· · · ·A.· ·No.
·3· · · ·A.· ·Yes.                                          ·3· · · ·Q.· ·Do you remember what your hourly rate
·4· · · ·Q.· ·Do you remember when you started there?       ·4· ·was --
·5· · · ·A.· ·Labor Day.· 14 years ago.· 2004.              ·5· · · ·MR. GAFFNEY:· Objection.· Time frame?
·6· · · ·Q.· ·And who are the owners of Animal              ·6· · · ·MR. DARKE:· Can I finish the question?
·7· ·Wellness Center?                                       ·7· · · ·MR. GAFFNEY:· Okay.· I'm sorry.
·8· · · ·A.· ·Lynlee Wessels.· Ed Wessels.                  ·8· ·BY MR. DARKE:
·9· · · ·Q.· ·Anyone else to your knowledge?                ·9· · · ·Q.· ·-- in 2004?
10· · · ·A.· ·No, sir.                                      10· · · ·A.· ·In 2004, I do not remember.· I'm sorry.
11· · · ·Q.· ·And back in 2004, what position were          11· · · ·Q.· ·Do you remember what it was when you --
12· ·you hired for?                                         12· ·in 2017 when you mentioned your employment
13· · · ·A.· ·I was hired to work front desk at that        13· ·ended?
14· ·time.                                                  14· · · ·A.· ·17.50 an hour -- 17.25.· I'm sorry.
15· · · ·Q.· ·And what did those job duties entail?         15· · · ·Q.· ·Was it always 17.25 during your
16· · · ·A.· ·They entailed doing all the paperwork;        16· ·employment?
17· ·taking out the patients ready to come in;              17· · · ·A.· ·No.· We got pay increases yearly.
18· ·checking in the patients, checking out the             18· · · ·Q.· ·Now, you mentioned an IRA.
19· ·patients; dealing with the clients as they came        19· · · · · · What is an IRA?· Do you know?
20· ·in; helping set up some of the lab like the            20· · · ·A.· ·It's a retirement plan.
21· ·stool samples when they came in.· Anything that        21· · · ·Q.· ·And do you recall at all what year you
22· ·would be related to the veterinary field front         22· ·were offered the IRA from the company?
23· ·desk.                                                  23· · · ·A.· ·I do not remember what year it started.
24· · · ·Q.· ·Okay.· And in 2004, do you recall what        24· · · ·Q.· ·But you know it was not in 2004; is
                                                       17                                                          19

·1· ·your benefits were, any benefits that you              ·1· ·that correct?
·2· ·received when you first started working there?         ·2· · · ·A.· ·That's correct.
·3· · · ·A.· ·Not sure.· At that point, I don't             ·3· · · ·Q.· ·What was the IRA?· Explain to me how
·4· ·believe we had an IRA.· We were given sick             ·4· ·that whole thing worked.
·5· ·leave.· We were given vacation.· I don't recall        ·5· · · ·A.· ·We could decide how much we wanted them
·6· ·how much that was at that time.                        ·6· ·to take out up to a certain amount.· Up to that
·7· · · ·Q.· ·Okay.· Now in 2004, did you ever get          ·7· ·amount, they would match it.· I took the full
·8· ·promoted?                                              ·8· ·amount that was allowed to me.· I believe it was
·9· · · ·A.· ·Not in 2004, no.                              ·9· ·3 percent.· I took the full amount that was
10· · · ·Q.· ·At any time after 2004 did you get            10· ·allowed to me, and then they matched it.
11· ·promoted?                                              11· · · ·Q.· ·Okay.· When you say they, you're
12· · · ·A.· ·I was promoted to office manager.· I'm        12· ·talking about --
13· ·sorry.· I don't know what year that was.               13· · · ·A.· ·Animal Wellness Center of Monee.
14· · · ·Q.· ·And as an office manager, what were           14· · · ·Q.· ·And do you recall -- strike that.
15· ·your job duties?                                       15· · · · · · So you had them removing 3 percent from
16· · · ·A.· ·Well, as it was put to me:· You're            16· ·your paycheck to put into your IRA?
17· ·doing office manager duties anyway, you might as       17· · · ·A.· ·That's right.
18· ·well be office manager.                                18· · · ·Q.· ·And then they would match that amount?
19· · · ·Q.· ·So it was the same duties --                  19· · · ·A.· ·That's right.
20· · · ·A.· ·Same duties.                                  20· · · ·Q.· ·Do you know whether or not you could
21· · · ·Q.· ·-- as the front desk person?                  21· ·take a loan against that IRA account?
22· · · ·A.· ·Yes.· Because I always did have the           22· · · ·A.· ·I don't believe so.
23· ·responsibilities in doing reports and a lot of         23· · · ·Q.· ·Did you ever try?
24· ·things like that that the other girls didn't do.       24· · · ·A.· ·No, sir.
                                                       18                                                          20

                               McCorkle Litigation Services, Inc.                                            17..20
                                Chicago, Illinois· (312) 263-0052                                                       YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· · · ·Q.· ·Did you ever try to take out money from       ·1· · · ·MR. GAFFNEY:· Objection to the form of the
·2· ·the IRA plan for any reason?                           ·2· ·question.
·3· · · ·A.· ·No, sir.                                      ·3· · · ·MR. DARKE:· You can answer.
·4· · · ·Q.· ·Did you ever tell the Animal Wellness         ·4· · · ·THE WITNESS:· My reason for filing the
·5· ·Center to stop taking money out?                       ·5· ·lawsuit?
·6· · · ·A.· ·I told them to stop taking money out          ·6· · · ·MR. DARKE:· Yes.
·7· ·the day they fired me because -- no, not the day       ·7· · · ·THE WITNESS:· Because I thought I had IRA
·8· ·they fired me.· Sorry.                                 ·8· ·money.· I'm two years from retirement.· I'm
·9· · · · · · The day we discovered that they were          ·9· ·finding out there is nothing been put in it for
10· ·not putting the funds, that they were not paying       10· ·over a year.· I asked them when I was going to
11· ·us.· I said I don't want you to do it anymore, I       11· ·get my money.· They didn't know.· They said they
12· ·don't want you to take any more of my money.           12· ·were trying.· I gave them a payment plan asking
13· · · ·Q.· ·After that time you told them, did they       13· ·for them to fill it out so I knew I was going to
14· ·take any more money?                                   14· ·get my money.· Nothing happened.· So I had no
15· · · ·A.· ·No, sir.                                      15· ·choice but to call the Department of Labor --
16· · · ·Q.· ·So they listened to what you said?            16· ·can I elaborate on it or not?
17· · · ·A.· ·Yes.                                          17· · · ·MR. GAFFNEY:· Well, you need to answer the
18· · · ·Q.· ·Do you know what day that was that you        18· ·question that's asked.
19· ·told them that?                                        19· · · ·THE WITNESS:· Uh-huh.
20· · · ·A.· ·I could give you an approximate day.          20· · · ·MR. GAFFNEY:· Specifically the question
21· ·I'm not exactly sure.                                  21· ·that's asked.
22· · · ·Q.· ·Okay.                                         22· · · ·THE WITNESS:· Uh-huh.
23· · · ·A.· ·It was probably -- it was probably            23· · · ·MR. GAFFNEY:· And then stop there.
24· ·around the middle of July.· Because we found out       24· · · ·THE WITNESS:· All right.
                                                       21                                                          23

·1· ·about it July 5.· So I would say -- I'm going to       ·1· · · ·MR. GAFFNEY:· And wait for the next question.
·2· ·say probably July 10 or 11 is when I told them         ·2· · · ·THE WITNESS:· All right.· Then I will not.
·3· ·to stop it.                                            ·3· · · ·MR. GAFFNEY:· Complete your answer though.
·4· · · ·Q.· ·Did you put that in writing?                  ·4· · · ·THE WITNESS:· Okay.
·5· · · ·A.· ·No, I did not.                                ·5· · · ·MR. GAFFNEY:· Complete your answer.
·6· · · ·Q.· ·And who did you tell?                         ·6· · · ·THE WITNESS:· It's just that everyone was
·7· · · ·A.· ·I told Scott Marhanka.                        ·7· ·intending to call.· I was first.· When I called,
·8· · · ·Q.· ·And where were you when you told him          ·8· ·they said nobody needed to -- all four of us
·9· ·that?                                                  ·9· ·were going to make that phone call; but since I
10· · · ·A.· ·I don't remember.                             10· ·went first, no one else had to.
11· · · ·Q.· ·Was it on the phone?                          11· ·BY MR. DARKE:
12· · · ·A.· ·No.· It was in person.                        12· · · ·Q.· ·Now, the lawsuit was filed February 19,
13· · · ·Q.· ·Was it at the Animal Wellness Center?         13· ·2018; is that right?
14· · · ·A.· ·Yes, sir.                                     14· · · ·A.· ·I am not sure.
15· · · ·Q.· ·And your employment ended on July 31?         15· · · ·MR. GAFFNEY:· If you know.
16· · · ·A.· ·That's correct.                               16· · · ·THE WITNESS:· I do not know.
17· · · ·Q.· ·2017?                                         17· · · ·MR. DARKE:· Okay.
18· · · ·A.· ·That's correct.                               18· · · ·THE WITNESS:· I don't recall.
19· · · ·Q.· ·And do you recall -- the whole reason         19· ·BY MR. DARKE:
20· ·we're here.                                            20· · · ·Q.· ·But it was sometime after you -- the
21· · · · · · You filed a lawsuit against them?             21· ·employment ended at the Animal Wellness Center,
22· · · ·A.· ·That's right.                                 22· ·correct?
23· · · ·Q.· ·And what was the reason for filing the        23· · · ·A.· ·Yes, sir.
24· ·lawsuit against them?                                  24· · · ·Q.· ·So sometime after July 31, 2017?
                                                       22                                                          24

                                McCorkle Litigation Services, Inc.                                           21..24
                                 Chicago, Illinois· (312) 263-0052                                                      YVer1f
                                                                            Joyce Schmelzer 10/18/2018


·1· · · ·A.· ·Yes, sir.                                     ·1· ·question because now you're saying the first
·2· · · ·Q.· ·Now, as of, let's say, January 1, 2018,       ·2· ·time she called them or are you talking about
·3· ·wasn't all the money from the IRA that was not         ·3· ·July 26?
·4· ·initially in there put in there?                       ·4· · · ·MR. DARKE:· Well, we can have it read back.
·5· · · ·A.· ·Yes, sir.                                     ·5· · · · · · I believe she testified that sometime
·6· · · ·Q.· ·Okay.· And when was that -- to the best       ·6· ·around July 26 is the first time that she called
·7· ·of your knowledge, when was that, the                  ·7· ·the DOL.
·8· ·contributions and everything put back into the         ·8· · · ·MR. GAFFNEY:· I don't believe that's what she
·9· ·IRA plan?                                              ·9· ·said.· I don't believe that's her testimony.
10· · · ·A.· ·It was put back in shortly after I            10· · · ·MR. DARKE:· Then I'll ask her.
11· ·reported them.· They gave them no choice.              11· ·BY MR. DARKE:
12· ·Probably the middle of August 2017.                    12· · · ·Q.· ·When was the first time, if you can
13· · · ·Q.· ·Okay.· And you said they gave them no         13· ·recall, that you called the Department of Labor?
14· ·choice.                                                14· · · ·A.· ·I believe the first time I called --
15· · · · · · What do you mean by that?                     15· ·because I called them a total of three times
16· · · ·A.· ·The Department of Labor called them.          16· ·counting the time after.· So I called them on
17· · · ·Q.· ·And how do you know they gave them no         17· ·the 21st of July is when I made the report, the
18· ·choice?                                                18· ·final report.
19· · · ·A.· ·Because the Department of Labor -- the        19· · · · · · I'm sorry.· I'm not sure of that date.
20· ·Department of Labor told me that.                      20· · · ·Q.· ·That's fine.
21· · · ·Q.· ·Do you know who at the Department of          21· · · · · · So roughly around July 21 you called
22· ·Labor told you that?                                   22· ·the Department of Labor?
23· · · ·A.· ·I believe her name was Nicole.                23· · · ·A.· ·No.· That's not right.· I'm sorry.· Let
24· · · ·Q.· ·Would that be Nicole Lindsay?                 24· ·me think.· I'm sorry.· Because I wasn't fired
                                                       25                                                          27

·1· · · ·A.· ·Yes.                                          ·1· ·until July 31.· So it was -- oh, I'm trying to
·2· · · ·Q.· ·And do you remember what date you             ·2· ·remember.· It was a couple of weeks before that
·3· ·talked to her when she told you that?                  ·3· ·that I called the Department of Labor, but I
·4· · · ·A.· ·July 26 I believe.                            ·4· ·don't know the exact date.
·5· · · ·Q.· ·And that's of 2017?                           ·5· · · ·Q.· ·And when you called them, do you
·6· · · ·A.· ·Yes, sir.                                     ·6· ·remember what you told them?
·7· · · · · · No, that's not correct.· I'm sorry.           ·7· · · ·A.· ·Which phone call?
·8· · · · · · I'm not sure when I talked to Nicole.         ·8· · · ·Q.· ·The first time.· Whenever that was.
·9· ·I talked to her two times.                             ·9· · · · · · Whenever the first time was, can you
10· · · ·Q.· ·And when you talked to her, were all          10· ·recall what your conversation was?
11· ·the conversations in the year 2017?                    11· · · ·A.· ·Yes.· The first time I called them I
12· · · ·A.· ·Yes, sir.                                     12· ·told them my situation.· I told them that myself
13· · · ·Q.· ·Now, you said you were the first one to       13· ·and three others were planning to file.· She
14· ·call the DOL, correct?                                 14· ·immediately told me:· Well, nobody else needs to
15· · · ·A.· ·Yes.                                          15· ·because you did.
16· · · ·Q.· ·And do you remember what day you called       16· · · · · · And then I told the other girls. I
17· ·the DOL?                                               17· ·told her what was happening, asked her what I
18· · · ·A.· ·I reported them on July 26, 2017 or           18· ·could do, what -- you know, can I do this,
19· ·somewhere thereabouts.· I'm not exactly sure.          19· ·should I do that.· Because I wasn't ready. I
20· · · ·Q.· ·And did you call them on the telephone?       20· ·wasn't sure.· I got answers from her and I hung
21· · · ·A.· ·Yes.                                          21· ·up the phone.
22· · · ·Q.· ·And do you remember what you told them        22· · · ·Q.· ·And then was there a second time that
23· ·the first time you called them now?                    23· ·you talked to her?
24· · · ·MR. GAFFNEY:· Are you -- it's a confusing          24· · · ·A.· ·Yes.· I talked to the other girls.· By
                                                       26                                                          28

                              McCorkle Litigation Services, Inc.                                             25..28
                               Chicago, Illinois· (312) 263-0052                                                        YVer1f
                                                                              Joyce Schmelzer 10/18/2018


·1· ·the other girls, I'm talking about Mandy Holt,         ·1· · · ·MR. DARKE:· Okay.
·2· ·Dr. Matthews, and Jessica McCaslin.· The ones          ·2· ·BY MR. DARKE:
·3· ·who are in the same situation as me.                   ·3· · · ·Q.· ·I'm just wondering did Nicole or anyone
·4· · · · · · They were getting ready to call. I            ·4· ·in the Department of Labor say:· Listen, hey, I
·5· ·explained to them that they don't need to call         ·5· ·don't know what you mean that they didn't pay
·6· ·and that I would have it taken care of. I              ·6· ·your IRA or I don't know what you mean or what
·7· ·re-called the Department of Labor with their           ·7· ·your complaint is about?
·8· ·permission and then I told them the exact what         ·8· · · ·A.· ·I don't recall they had any problem
·9· ·happened as far as them taking the money out of        ·9· ·understanding it.
10· ·our IRA for a year, not giving it to us, saying        10· · · ·Q.· ·Did they, the Department of Labor, ever
11· ·that they would but so far it hadn't happened          11· ·send you anything?
12· ·and they would not fill anything out saying that       12· · · ·A.· ·They sent me a paper saying that it had
13· ·it would happen.                                       13· ·been settled.· They also told me but that they
14· · · · · · And I told her that I wanted to file.         14· ·have much bigger fish to fry, that the smaller
15· ·I asked her if it could be -- if they could not        15· ·cases like this they don't punish.
16· ·find out it was me.                                    16· · · ·Q.· ·Did the Department of Labor ever tell
17· · · ·Q.· ·And what did the Department of Labor          17· ·you that your conversations were being recorded?
18· ·say?                                                   18· · · ·A.· ·I don't recall.
19· · · ·A.· ·She said we do our best, we can't             19· · · ·Q.· ·Do you recall if your attorney ever
20· ·promise you anything.                                  20· ·asked the Department of Labor for the
21· · · ·Q.· ·DOL actually said that?                       21· ·information that they had on your complaint?
22· · · ·A.· ·She said that.· Yes, she did say that.        22· · · ·MR. GAFFNEY:· Objection.· Calls for
23· · · · · · And there was a third phone call.             23· ·attorney-client privilege.
24· · · ·Q.· ·Okay.· And --                                 24· · · ·MR. DARKE:· Don't answer that.
                                                       29                                                          31

·1· · · ·A.· ·After we were paid.                           ·1· · · ·MR. GAFFNEY:· Okay.· Thank you.
·2· · · · · · The third phone call was my calling her       ·2· ·BY MR. DARKE:
·3· ·and saying:· Okay, we've got our money.· What's        ·3· · · ·Q.· ·Do you recall when you told -- the
·4· ·going to happen now to them?· Do they get any          ·4· ·first time you told the Animal Wellness Center,
·5· ·punishment whatsoever or do they just get a slap       ·5· ·either Lynlee or Scott, that you're the one that
·6· ·on the wrist?                                          ·6· ·called the Department of Labor?
·7· · · · · · And those were my words.                      ·7· · · ·A.· ·Well, they knew it.· I didn't have to
·8· · · · · · And Nicole replied:· Scott was so nice        ·8· ·tell them.
·9· ·on the phone, so we didn't do anything else.           ·9· · · ·Q.· ·How did they know it?
10· · · ·Q.· ·Now, when you talked to the DOL --            10· · · ·A.· ·I'm not in their heads.· I can't tell
11· · · ·A.· ·Uh-huh.                                       11· ·you what they were thinking.· I can tell you my
12· · · ·Q.· ·-- was everything that you told them,         12· ·perception of --
13· ·was that a hundred percent true from your              13· · · ·Q.· ·Okay.· Tell me what your perception is.
14· ·perspective?                                           14· ·Because you just testified they knew and I'm
15· · · ·A.· ·Yes.                                          15· ·wondering how you know they knew and now you're
16· · · ·Q.· ·Was there anything you told them that         16· ·saying you don't know.
17· ·they may have misheard or just didn't                  17· · · ·MR. GAFFNEY:· Objection.· That misstates her
18· ·understand?                                            18· ·testimony, but -- is there a question pending?
19· · · ·MR. GAFFNEY:· Object to the form of the            19· · · ·MR. DARKE:· Yes.
20· ·question because it calls for her to understand        20· ·BY MR. DARKE:
21· ·what they heard.                                       21· · · ·Q.· ·When was the first time you told Lynlee
22· · · · · · How could you ask that?                       22· ·or Scott that you called the Department of
23· · · ·THE WITNESS:· I don't know.· I don't know          23· ·Labor?
24· ·what you mean.                                         24· · · ·A.· ·I sent them an email to confirm it
                                                       30                                                          32

                              McCorkle Litigation Services, Inc.                                           29..32
                               Chicago, Illinois· (312) 263-0052                                                        YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· ·after I had been fired.                                ·1· ·them telling them that?
·2· · · ·Q.· ·And do you remember what day you sent         ·2· · · ·A.· ·Yes, sir.
·3· ·that email?                                            ·3· · · ·Q.· ·And do you remember specifically what
·4· · · ·A.· ·I do not.· I have a copy and you              ·4· ·time of day in the afternoon of or the evening
·5· ·probably do, too.· I don't know the day.               ·5· ·of July 31 that you sent that email?
·6· · · ·Q.· ·I'm going to show you a -- one second         ·6· · · ·A.· ·Was it July 31?· Because I --
·7· ·before we go there.· Strike that.                      ·7· · · ·Q.· ·Well, you testified to that earlier.
·8· · · · · · When you said you told them, was it via       ·8· ·I'm just assuming it was.
·9· ·email, a text message, orally?· How was it?            ·9· · · ·A.· ·I don't know what day I sent them the
10· · · ·A.· ·It was via email.                             10· ·email saying yes, you're right, I am the one who
11· · · ·MR. DARKE:· I'm going to show you a document       11· ·did it.
12· ·that we're going to mark as Exhibit 1.                 12· · · · · · Is that what you're asking?
13· · · · · · And let me know if you recognize that         13· · · ·Q.· ·I'm just trying to find out when Lynlee
14· ·document.                                              14· ·and Scott first learned that you're the one who
15· · · · · · · · · ·(Whereupon, Schmelzer Deposition       15· ·made the complaint to the Department of Labor.
16· · · · · · · · · · Exhibit No. 1 was marked for          16· ·If you know.
17· · · · · · · · · · identification.)                      17· · · ·A.· ·I do not know the date they found out
18· · · ·THE WITNESS:· Well, they called.· Are you          18· ·for sure.
19· ·talk talking about the part where the girl says        19· · · ·Q.· ·But you sent them an email --
20· ·they called?                                           20· · · ·A.· ·After I was fired, yes.
21· · · ·MR. DARKE:· I'm just asking you if you             21· · · ·Q.· ·Okay.· And do you remember what day you
22· ·recognize that document.                               22· ·sent that email?
23· · · ·THE WITNESS:· I do not.                            23· · · ·A.· ·I do not.
24                                                          24· · · ·Q.· ·Do you remember what you said in that
                                                       33                                                          35

·1· ·BY MR. DARKE:                                          ·1· ·email?
·2· · · ·Q.· ·Do you recognize that text at the             ·2· · · ·A.· ·I said something to the effect of yes,
·3· ·bottom where it says FOI the Department of Labor       ·3· ·you are right, I am the one who turned you in.
·4· ·has my name, but we all called and they didn't         ·4· · · ·Q.· ·Could it have been a text message?
·5· ·need multiple names.                                   ·5· · · ·A.· ·No.· No, sir.· I did not text them.
·6· · · · · · Did you ever send that text to --             ·6· ·No, sir.
·7· · · ·A.· ·Apparently I did.· And it's true.             ·7· · · ·Q.· ·So you never sent them a text message?
·8· · · ·Q.· ·That's fine.                                  ·8· · · ·A.· ·I don't believe I did.
·9· · · ·MR. GAFFNEY:· Just answer the question.            ·9· · · ·Q.· ·Now, if you had that email, could you
10· · · ·THE WITNESS:· Okay.                                10· ·provide it to your attorney so he can provide it
11· · · ·MR. GAFFNEY:· Don't jump around or try to add 11· ·to us?
12· ·more than answering the question.· Just listen         12· · · ·MR. GAFFNEY:· I think I've seen it.· It's
13· ·to the question --                                     13· ·been produced.
14· · · ·THE WITNESS:· No.· I don't recognize it.           14· · · ·MR. DARKE:· Not an email.
15· · · ·MR. GAFFNEY:· -- understand the question, and 15· · · ·MR. GAFFNEY:· I believe there's an email out
16· ·then answer the question.· That's all your job         16· ·there.· Yes.
17· ·is.· That's all you have to do.                        17· ·BY MR. DARKE:
18· · · ·THE WITNESS:· Okay.                                18· · · ·Q.· ·When you say -- you mentioned that you
19· ·BY MR. DARKE:                                          19· ·said yes, you are right, I'm the one who called.
20· · · ·Q.· ·Do you recall sending them an email or        20· · · · · · What did you mean by that?
21· ·a text message saying that?                            21· · · ·A.· ·They were right, I'm the one who
22· · · ·A.· ·I do not.                                     22· ·reported them.
23· · · ·Q.· ·You do not.                                   23· · · ·Q.· ·Did they ask you if you reported them?
24· · · · · · But you mentioned you sent an email to        24· · · ·A.· ·No.
                                                       34                                                          36

                                McCorkle Litigation Services, Inc.                                           33..36
                                 Chicago, Illinois· (312) 263-0052                                                      YVer1f
                                                                              Joyce Schmelzer 10/18/2018


·1· · · ·Q.· ·Did they have any conversation for you        ·1· · · ·MR. GAFFNEY:· Objection to the extent asked
·2· ·to send an email like that?                            ·2· ·and answered.
·3· · · ·A.· ·No.                                           ·3· · · · · · Are you asking her to repeat what she
·4· · · ·Q.· ·So you just responded -- you just sent        ·4· ·just said?
·5· ·an email saying yes, you're right.                     ·5· · · ·MR. DARKE:· She didn't answer the question.
·6· · · · · · You weren't answering any question            ·6· ·She talked about the circumstances.
·7· ·anyone asked you?                                      ·7· · · ·MR. GAFFNEY:· She told you -- okay.· So
·8· · · ·A.· ·I was not.· No.· There was no question        ·8· ·what's your next question?
·9· ·asked.                                                 ·9· · · ·MR. DARKE:· If she has any personal
10· · · ·Q.· ·Now, prior to that email, did you ever        10· ·knowledge --
11· ·talk to them that you filed a complaint with the       11· · · ·MR. GAFFNEY:· Personal knowledge.
12· ·Department of Labor?                                   12· · · ·MR. DARKE:· -- of when Lynlee and Scott --
13· · · ·A.· ·No, sir.                                      13· ·how Lynlee and Scott would have known that the
14· · · ·Q.· ·Do you know if anyone else at the             14· ·Department of Labor, that she was the one that
15· ·Animal Wellness Center told them that you had          15· ·filed the complaint.
16· ·filed a complaint with the Department of Labor?        16· · · ·MR. GAFFNEY:· Right.· And I think that's been
17· · · ·A.· ·I don't know.                                 17· ·fully explored and she's answered it.
18· · · ·Q.· ·Do you have any personal knowledge            18· · · ·MR. DARKE:· She hasn't answered.
19· ·whether or not they knew that you're the one           19· · · ·MR. GAFFNEY:· Is there any additional I guess
20· ·that filed a complaint with the Department of          20· ·is what he's asking for.
21· ·Labor regarding the IRA not being funded?              21· · · ·THE WITNESS:· They knew I had the most to
22· · · ·A.· ·I am going by the circumstances               22· ·lose.· They knew I was the most assertive at the
23· ·surrounding it as to why they knew it was me.          23· ·meeting.· I was the only one who said anything
24· · · ·Q.· ·What are those circumstances?                 24· ·at the meeting out of the three of us.
                                                       37                                                          39

·1· · · ·A.· ·The circumstances are my husband is the       ·1· ·Dr. Matthews wasn't invited to that meeting.
·2· ·one who discovered it.· He's the one who               ·2· ·She wasn't aware of it at all.· So she wasn't
·3· ·confronted them with it.· I'm the one who was          ·3· ·even there.· And they knew how angry and sad he
·4· ·the assertive one at the meeting.· Nobody else         ·4· ·was that they did this to us.· The other girls
·5· ·really spoke up very much.· I'm the one who had        ·5· ·were yeah, that's too bad.· They knew it was me.
·6· ·the two years before retirement.· I'm the one          ·6· ·BY MR. DARKE:
·7· ·who had the most --                                    ·7· · · ·Q.· ·And I'm asking:· How did they know?
·8· · · · · · · · · · (Interruption.)                       ·8· · · ·A.· ·I don't know what else you want me to
·9· · · ·MR. GAFFNEY:· Let the record reflect that the ·9· ·say.
10· ·witness's testimony was interrupted by some            10· · · ·Q.· ·So you're just speculating that they
11· ·intercom statement that is irrelevant to this          11· ·knew because of the circumstances because your
12· ·proceeding.                                            12· ·husband was upset, your husband is the one who
13· · · · · · Please proceed.                               13· ·brought it up front, you're the one that was
14· · · ·THE WITNESS:· I'm the one that was to suffer       14· ·assertive in the meeting?
15· ·the most because I was getting ready to retire.        15· · · ·MR. GAFFNEY:· Objection.· Now you're trying
16· ·And that put that to an end.                           16· ·to rephrase her testimony and asking her to now
17· · · ·MR. DARKE:· Okay.                                  17· ·apparently put a circle around that and then say
18· ·BY MR. DARKE:                                          18· ·that that's all there is even though she said
19· · · ·Q.· ·So do you know whether or not anyone          19· ·other things.
20· ·told them that -- strike that.                         20· · · · · · So can you rephrase the question,
21· · · · · · So how would they know, if you have any       21· ·please?
22· ·personal knowledge how would they know that            22· · · ·MR. DARKE:· I'm just trying to figure out how
23· ·you're the one that filed the Department of            23· ·she knows.· She keeps saying I know because of
24· ·Labor complaint?                                       24· ·the circumstances.
                                                       38                                                          40

                                McCorkle Litigation Services, Inc.                                         37..40
                                 Chicago, Illinois· (312) 263-0052                                                      YVer1f
                                                                              Joyce Schmelzer 10/18/2018


·1· · · ·MR. GAFFNEY:· Okay.                                ·1· ·we saw the statement, when my husband saw the
·2· ·BY MR. DARKE:                                          ·2· ·statement.
·3· · · ·Q.· ·So those are the only circumstances why       ·3· · · ·Q.· ·Okay.· And after July 5 or after you
·4· ·you believe you knew?                                  ·4· ·found out about the statement --
·5· · · ·A.· ·I don't believe I knew.· I knew.              ·5· · · ·A.· ·Uh-huh.
·6· · · ·Q.· ·That's what I'm trying to -- how did          ·6· · · ·Q.· ·-- was there ever a meeting with Animal
·7· ·you know?· Did anyone tell you?                        ·7· ·Wellness Center?
·8· · · ·A.· ·No one told me.· The way she treated me       ·8· · · ·A.· ·Well, my husband talked to Scott.· But
·9· ·said it all.                                           ·9· ·do you mean that?· Or do you mean a meeting with
10· · · ·Q.· ·Okay.· So that's how you knew because         10· ·all of us?
11· ·of the way she was treating you after that             11· · · ·Q.· ·Just you.
12· ·meeting?                                               12· · · ·A.· ·Me?
13· · · ·A.· ·That's not the only reason.· No.· The         13· · · ·Q.· ·A meeting with Animal Wellness Center.
14· ·other ones I just told you.                            14· · · ·A.· ·Not just me and Animal Wellness Center.
15· · · ·Q.· ·What are the other reasons?                   15· ·No.
16· · · ·MR. GAFFNEY:· Well, she's already given you        16· · · ·Q.· ·Well did Animal Wellness Center have a
17· ·additional.· Do you want her to regurgitate what       17· ·meeting with all the participants regarding the
18· ·she already said?                                      18· ·IRA?
19· · · ·MR. DARKE:· I do.                                  19· · · ·MR. GAFFNEY:· Objection.· Do you mean all the
20· · · ·MR. GAFFNEY:· No.· Wait a second.· That's          20· ·participants or do you mean some of the
21· ·asked and answered.· You can't have the witness        21· ·participants?
22· ·continually repeat the same circumstances that         22· · · ·MR. DARKE:· With any of the participants.
23· ·she's already put on the record once.                  23· · · ·THE WITNESS:· With all of them, no.· With
24· · · ·MR. DARKE:· She keeps saying those                 24· ·some of them, yes.· With all of them, no.
                                                       41                                                          43

·1· ·circumstances and then others.· I want to know         ·1· ·BY MR. DARKE:
·2· ·if she's exhausted her answer, then say that's         ·2· · · ·Q.· ·And what date was that?
·3· ·all of them.                                           ·3· · · ·A.· ·That was July 26, '17.
·4· · · ·MR. GAFFNEY:· Then you can ask other than          ·4· · · ·Q.· ·July 26, 2017?
·5· ·what you've already testified to is there              ·5· · · ·A.· ·Yes.
·6· ·anything else.· She just said the way she was          ·6· · · ·Q.· ·Do you remember how that meeting was
·7· ·treated was an additional circumstance.· You can       ·7· ·told to you or how you learned about that
·8· ·either explore that or ask is there anything           ·8· ·meeting?
·9· ·else.                                                  ·9· · · ·A.· ·Yes.
10· · · ·MR. DARKE:· I did and she said there's other       10· · · ·Q.· ·And how did you learn about that
11· ·things.                                                11· ·meeting?
12· · · ·THE WITNESS:· There's nothing else.                12· · · ·A.· ·I believe Dr. Wessels told us we're
13· · · ·MR. DARKE:· Okay.· That's all I wanted to --       13· ·going to have a meeting on Saturday to discuss
14· ·nothing else.                                          14· ·this.
15· ·BY MR. DARKE:                                          15· · · ·Q.· ·And when she said to discuss this, what
16· · · ·Q.· ·But isn't it true -- well, strike that.       16· ·did you take that to mean?
17· · · · · · Now, do you remember when that meeting        17· · · ·A.· ·We knew what it was.
18· ·took place, the meeting regarding when you first       18· · · ·Q.· ·How did you know what it was?
19· ·learned from the Animal Wellness Center that the       19· · · ·A.· ·Because that's all -- the air was so
20· ·IRA was not funded?                                    20· ·thick you could cut it with a knife.
21· · · ·A.· ·Well, we knew it when we saw the              21· · · ·Q.· ·Okay.· Did you guys ever have a meeting
22· ·statement.                                             22· ·prior to July 26 regarding the IRA plan?
23· · · ·Q.· ·When was that date?· Do you remember?         23· · · ·A.· ·No, sir.
24· · · ·A.· ·July 5 or somewhere near that is when         24· · · ·Q.· ·Did you have a meeting around July 6,
                                                       42                                                          44

                               McCorkle Litigation Services, Inc.                                            41..44
                                Chicago, Illinois· (312) 263-0052                                                       YVer1f
                                                                            Joyce Schmelzer 10/18/2018


·1· ·2017?                                                  ·1· ·information did she say during that meeting?
·2· · · ·A.· ·Not that I recall.                            ·2· · · ·A.· ·Not really.· She never said she was
·3· · · ·MR. GAFFNEY:· Do you mean the 8th, by the          ·3· ·sorry.· Most of the rest of it was back and
·4· ·way, which is a Saturday?                              ·4· ·forth between us and her.· Nothing directly
·5· · · ·MR. DARKE:· Yes, it would be.                      ·5· ·herself.
·6· · · ·MR. GAFFNEY:· Do you want to see a calendar?       ·6· · · ·Q.· ·Did she ever talk about a loan that
·7· · · ·MR. DARKE:· No.                                    ·7· ·they were taking out?
·8· ·BY MR. DARKE:                                          ·8· · · ·A.· ·She said there was a loan but they were
·9· · · ·Q.· ·So you first learned when your husband        ·9· ·having trouble getting money from it.· They were
10· ·found out on the statements?                           10· ·having trouble getting a loan.
11· · · ·A.· ·Yes.                                          11· · · ·Q.· ·Did she ever mention when they first
12· · · ·Q.· ·Correct?                                      12· ·started trying to obtain that loan?
13· · · ·A.· ·Yes.                                          13· · · ·A.· ·No, sir.· They did not.
14· · · · · · · · · · (Short pause.)                        14· · · ·Q.· ·Do you know whether or not they started
15· · · ·THE WITNESS:· That meeting was on July 8.          15· ·to get -- well, strike that.
16· ·BY MR. DARKE:                                          16· · · · · · All right.· Then after Dr. Wessels
17· · · ·Q.· ·What meeting is that?                         17· ·talked, did anyone else in the meeting talk?
18· · · ·A.· ·Go ahead.· I'll just answer your              18· · · ·A.· ·I did.
19· ·question.                                              19· · · ·Q.· ·Okay.· And what did you say?
20· · · ·MR. GAFFNEY:· No.· Go ahead.· He asked you a       20· · · ·A.· ·I said I would not steal so much as a
21· ·question.                                              21· ·postage stamp from you, why would you do this to
22· · · · · · What meeting was that?                        22· ·us.· I would sell my house before I would do
23· · · ·THE WITNESS:· The meeting with the three of        23· ·this to you.· I said what you should do is take
24· ·us.                                                    24· ·the boarding dogs, do them yourselves.
                                                       45                                                          47

·1· ·BY MR. DARKE:                                          ·1· · · · · · And by that I mean Scott walks dogs,
·2· · · ·Q.· ·And the three of you, who do you mean?        ·2· ·Lynlee feeds them, which is exactly what he and
·3· · · ·A.· ·Jessica McCaslin, myself, Mandy Holt,         ·3· ·I did.· He walks dogs, she feeds them.· They
·4· ·Dr. Wessels, and Scott.                                ·4· ·paid us money to do that.· I said you take that
·5· · · · · · Dominique Matthews was not invited to         ·5· ·money, you put it in a pot and you pay us with
·6· ·that meeting, knew nothing about it.                   ·6· ·some of that to help.· I suggested that.
·7· · · ·Q.· ·And what was discussed at that meeting?       ·7· · · · · · Mandy, who was sitting next to me, said
·8· · · ·A.· ·The IRA.                                      ·8· ·why wouldn't you come to us, we were friends,
·9· · · ·Q.· ·And did someone at the Animal Wellness        ·9· ·why wouldn't you come to us and talk to us about
10· ·Center tell you about the IRA?                         10· ·this rather than letting it go on and on.
11· · · ·A.· ·Dr. Wessels explained it.                     11· · · · · · The main thing was saying we didn't
12· · · ·Q.· ·And what did she tell you?                    12· ·understand how they could do this to us and not
13· · · ·A.· ·She told us that she was in jeopardy of       13· ·talk to us and explain it to us when they had
14· ·losing her home and she had no way of not losing       14· ·known for two months that it had been going on.
15· ·her home other than to take our money from the         15· · · ·Q.· ·Did they only know about it for
16· ·IRA, that they were hoping that they would be          16· ·two months?
17· ·able to pay it back, that her dad began this and       17· · · ·MR. GAFFNEY:· Objection.· Calls for
18· ·they had known about it for two months --              18· ·speculative as to somebody else's state of mind.
19· ·two years.· Sorry.                                     19· · · ·THE WITNESS:· I have no idea how long they
20· · · ·Q.· ·Well, that would put it back in July          20· ·knew.
21· ·of Two Thousand --                                     21· ·BY MR. DARKE:
22· · · ·A.· ·Actually, one year.· I'm sorry.· They         22· · · ·Q.· ·So earlier you testified that they knew
23· ·had known about it for a year.                         23· ·this had been going on for a year?
24· · · ·Q.· ·And what else?· Any additional                24· · · ·A.· ·It had been going on for a year. I
                                                       46                                                          48

                               McCorkle Litigation Services, Inc.                                            45..48
                                Chicago, Illinois· (312) 263-0052                                                       YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· ·don't know that they knew it had been going on         ·1· · · ·MR. DARKE:· I'm going to provide with you a
·2· ·for a year.· I don't know whatever's in their          ·2· ·document and mark it as Exhibit No. 2.
·3· ·heads.                                                 ·3· · · · · · Let me know if you recognize that
·4· · · ·Q.· ·Okay.                                         ·4· ·document.
·5· · · ·A.· ·But it had been going on for a year but       ·5· · · · · · · · · ·(Whereupon, Schmelzer Deposition
·6· ·they told us they had known about it for               ·6· · · · · · · · · · Exhibit No. 2 was marked for
·7· ·two months.                                            ·7· · · · · · · · · · identification.)
·8· · · ·Q.· ·And did you ever talk -- did they ever        ·8· · · ·THE WITNESS:· Well, this wasn't anything to
·9· ·talk about, did anyone in that meeting ever talk       ·9· ·do with the meeting, it was more the fact that
10· ·about a payment plan?                                  10· ·you screwed up and I'm not going anywhere.
11· · · ·A.· ·No.· Not at that meeting, no.                 11· ·BY MR. DARKE:
12· · · ·Q.· ·At any time while this was going on did       12· · · ·Q.· ·Is this -- the email address up there
13· ·anyone talk about a payment plan?                      13· ·says Joey Schmelzer, jeshoundog@sbcglobal.net.
14· · · ·A.· ·No, sir.                                      14· · · · · · Is that your email?
15· · · ·Q.· ·Did you ever provide them a payment           15· · · ·A.· ·Yes, sir.
16· ·plan option?                                           16· · · ·Q.· ·Is that your personal email?
17· · · ·A.· ·Yes.                                          17· · · ·A.· ·Yes, sir.
18· · · ·Q.· ·And do you remember when that was?            18· · · ·Q.· ·Is that how you communicate when you're
19· · · ·A.· ·It was probably a few days after when         19· ·sending emails out?
20· ·we were not hearing any more about receiving any       20· · · ·A.· ·Yes, sir.
21· ·money I gave him a payment plan.                       21· · · ·Q.· ·Are there any other email accounts that
22· · · ·Q.· ·And do you remember what that payment         22· ·you would send emails out on?
23· ·plan said?                                             23· · · ·A.· ·No -- there is now.· I have one at
24· · · ·A.· ·I believe it gave them a payment              24· ·work, but there was not then.
                                                       49                                                          51

·1· ·like -- I'm not exactly sure.· Like once a             ·1· · · ·Q.· ·And you did send this to the people
·2· ·little bit a month until it was paid off.· Maybe       ·2· ·listed in the two boxes there?
·3· ·it was three months divided up.· I'm not sure.         ·3· · · ·A.· ·Scott, Lynlee, and her father.
·4· · · ·Q.· ·Do you know how much -- how much money,       ·4· · · ·Q.· ·And who is newday1?
·5· ·if you know, was not put into your IRA plan?           ·5· · · ·A.· ·That would be Scott.
·6· · · ·A.· ·Mine in particular or in total?               ·6· · · ·Q.· ·And who is the second one?· Doggy --
·7· · · ·Q.· ·Yours in particular.· Just yours.             ·7· · · ·A.· ·Dr. Wessels.
·8· · · ·A.· ·I believe mine was $2500.                     ·8· · · ·Q.· ·And then the last one there?
·9· · · ·Q.· ·And were you paid all that money back?        ·9· · · ·A.· ·Her father, Ed Wessels.
10· · · ·A.· ·Yes, sir.                                     10· · · ·Q.· ·And that is what -- at the Yahoo
11· · · ·Q.· ·Was it all put back in your IRA?              11· ·account there?
12· · · ·A.· ·Yes, sir.                                     12· · · ·A.· ·Yes.
13· · · ·Q.· ·Was there any additional money placed         13· · · ·Q.· ·The last one?
14· ·in there for interest or anything do you know?         14· · · ·A.· ·Yes.
15· · · ·A.· ·Yes.· We asked at the meeting that we         15· · · ·Q.· ·Now, in this first paragraph the last
16· ·not lose money on this, that we be paid                16· ·line says:· I have decided it would be in my
17· ·interest, they pay whatever you call it.               17· ·best interest to continue.
18· · · ·Q.· ·Did they provide that 3 percent match         18· · · ·A.· ·Uh-huh.
19· ·that you were talking about before?                    19· · · ·Q.· ·What did you mean by that?
20· · · ·A.· ·Yes, sir.· They had to.· The Department       20· · · ·A.· ·I mean that I didn't think at my age
21· ·of Labor had them do that.                             21· ·that I would be able to get a job anywhere else
22· · · ·Q.· ·And did you ever send them an email           22· ·so I was going to stay there.
23· ·regarding that meeting on July 8?                      23· · · ·Q.· ·It also says you have a plan to retire
24· · · ·A.· ·Not that I recall.                            24· ·in about two and a half years; is that correct?
                                                       50                                                          52

                             McCorkle Litigation Services, Inc.                                              49..52
                              Chicago, Illinois· (312) 263-0052                                                         YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· · · ·A.· ·Yes.· I did then.                             ·1· · · ·MR. DARKE:· And tell me if you recognize this
·2· · · ·Q.· ·It also says in there that you felt           ·2· ·document.
·3· ·betrayed?                                              ·3· · · ·THE WITNESS:· This was the payment plan that
·4· · · ·A.· ·Yes.                                          ·4· ·they did not agree to.
·5· · · ·Q.· ·Was that part of the theme regarding          ·5· ·BY MR. DARKE:
·6· ·that July 8 meeting that everyone sort of felt a       ·6· · · ·Q.· ·So when you say payment plan, are you
·7· ·little betrayed?                                       ·7· ·referring to the non-payment of the IRA
·8· · · ·MR. GAFFNEY:· Objection to the form of the         ·8· ·contribution?
·9· ·question about everyone.                               ·9· · · ·A.· ·This is repayment.· Yes.
10· · · · · · Are you asking about her personally?          10· · · ·Q.· ·And who created this document?
11· · · ·MR. DARKE:· I'll get your personal.                11· · · ·A.· ·I did.
12· · · ·THE WITNESS:· I felt betrayed as a friend.         12· · · ·Q.· ·And who did you provide this document
13· ·Not as an employee.· It was the same with me as        13· ·to?
14· ·anybody else, but I felt betrayed as a friend.         14· · · ·A.· ·Scott.
15· ·BY MR. DARKE:                                          15· · · ·Q.· ·And in the upper left-hand corner, it
16· · · ·Q.· ·Did you ever get over that feeling?           16· ·says July 10.
17· · · ·A.· ·I'm still not over it.· I still cry           17· · · · · · Is that when you provided it to Scott
18· ·about it.                                              18· ·and Lynlee?
19· · · ·Q.· ·The second to last paragraph says: I          19· · · ·A.· ·Yes.· That's when I wrote it.· It might
20· ·hope you will agree that I always give                 20· ·have been the following day.· I don't know.
21· ·110 percent.· I promise to give you 100 percent,       21· ·Because I wrote this from home.
22· ·but for now going that extra mile isn't in my          22· · · ·Q.· ·And did they agree to this?
23· ·heart.                                                 23· · · ·A.· ·No.
24· · · ·A.· ·Yes.                                          24· · · ·Q.· ·When you provided this to them, what
                                                       53                                                          55

·1· · · ·Q.· ·So did your performance at all decrease       ·1· ·did they say to you, if anything?
·2· ·because of that betrayal that you were feeling?        ·2· · · ·A.· ·Scott said I'm working on getting you
·3· · · ·A.· ·Well, there really wasn't a whole lot         ·3· ·paid.
·4· ·of time in between there.· The answer is the           ·4· · · ·Q.· ·Did he agree to that payment plan?
·5· ·extra things I did, I never had an opportunity         ·5· · · ·A.· ·No, sir.
·6· ·to do or not do during that time.                      ·6· · · ·Q.· ·Did he provide you any letter or note
·7· · · ·Q.· ·Okay.· Now, can you tell me what the          ·7· ·regarding a different payment plan?
·8· ·date this email was that you sent?                     ·8· · · ·A.· ·Not that I recall.
·9· · · ·A.· ·July 9.                                       ·9· · · ·Q.· ·Did he ever say that he wanted to pay
10· · · ·Q.· ·Now, after July 9, do you recall ever         10· ·you faster than what this payment plan said?
11· ·sending any other email to Scott or Lynlee             11· · · ·A.· ·He said he was working on it.
12· ·regarding this IRA issue?                              12· · · ·MR. DARKE:· Mark this as Exhibit 4.
13· · · ·A.· ·Regarding the IRA?· I don't recall            13· · · · · · · · · ·(Whereupon, Schmelzer Deposition
14· ·sending any other emails regarding the IRA.            14· · · · · · · · · · Exhibit No. 4 was marked for
15· · · ·Q.· ·Do you ever remember receiving any            15· · · · · · · · · · identification.)
16· ·note, in a mailbox or any note handed to you           16· · · ·MR. DARKE:· Just take a look at this and let
17· ·regarding the IRA plan?                                17· ·me know if you recognize what this document is.
18· · · ·A.· ·I don't recall.                               18· · · · · · · · · · (Short pause.)
19· · · ·MR. DARKE:· Now, I'm going to show you a           19· · · ·THE WITNESS:· I do not remember this.· No,
20· ·document.                                              20· ·sir.
21· · · · · · Will you mark that as Exhibit 3.              21· ·BY MR. DARKE:
22· · · · · · · · · ·(Whereupon, Schmelzer Deposition       22· · · ·Q.· ·Do you recognize the handwriting in the
23· · · · · · · · · · Exhibit No. 3 was marked for          23· ·upper portion of --
24· · · · · · · · · · identification.)                      24· · · ·A.· ·That is Scott's handwriting.
                                                       54                                                          56

                                McCorkle Litigation Services, Inc.                                         53..56
                                 Chicago, Illinois· (312) 263-0052                                                      YVer1f
                                                                              Joyce Schmelzer 10/18/2018


·1· · · ·Q.· ·So you do recognize it?                       ·1· · · ·A.· ·It was --
·2· · · ·A.· ·Yes.                                          ·2· · · ·MR. GAFFNEY:· Object to the form of the
·3· · · ·Q.· ·And what about the handwriting at the         ·3· ·question.
·4· ·bottom?                                                ·4· · · · · · I mean I think I know what the question
·5· · · ·MR. GAFFNEY:· Object --                            ·5· ·is, but can you -- what's the topic?
·6· · · ·THE WITNESS:· Dr. Wessels.                         ·6· · · ·MR. DARKE:· The IRA plan.· Talking to Mandy
·7· · · ·MR. GAFFNEY:· Never mind.                          ·7· ·about the IRA plan and whether or not it was
·8· ·BY MR. DARKE:                                          ·8· ·less than five times.
·9· · · ·Q.· ·You don't ever recall seeing this             ·9· · · ·MR. GAFFNEY:· All right.
10· ·before?                                                10· · · ·THE WITNESS:· It was probably more than five
11· · · ·A.· ·No, sir.· I do not.                           11· ·times.
12· · · ·MR. GAFFNEY:· If this hasn't been produced,        12· ·BY MR. DARKE:
13· ·can we have an agreement that if you're going to       13· · · ·Q.· ·And what did you talk about regarding
14· ·show her things that you haven't previously            14· ·the IRA plan?
15· ·produced, you show it to me first?                     15· · · ·A.· ·First of all, we talked about the
16· · · ·MR. DARKE:· It certainly was produced.             16· ·Department of Labor and who was going to do what
17· · · ·MR. GAFFNEY:· There's no Bates label on it,        17· ·and when.· If it was the best route to go
18· ·but --                                                 18· ·because we felt we were never going to get the
19· · · ·MR. DARKE:· I grabbed the Bates labeled one.       19· ·funds if we didn't.· We talked about how to fix
20· · · ·MR. GAFFNEY:· I don't think so.                    20· ·Mandy.· Because she quit.· She had to change her
21· · · ·MR. DARKE:· As a matter of fact, I think you       21· ·whole life.· On how it would affect me.· Those
22· ·produced this to us.· Although I'll double-check       22· ·are the things we talked about.· It wasn't
23· ·it.                                                    23· ·meetings.· It was co-workers, friends, talking.
24· · · ·MR. GAFFNEY:· Let's keep going.· I'm not           24· ·And yes, we discussed the IRA.
                                                       57                                                          59

·1· ·making a huge issue out of this.· I just want to       ·1· · · ·Q.· ·Now, do you remember the -- do you
·2· ·be aware of anything we're going to use at the         ·2· ·recall the total number of participants that
·3· ·dep today.· That's all.                                ·3· ·were in the IRA plan?
·4· · · ·MR. DARKE:· Yep.                                   ·4· · · ·A.· ·Well, it was six all together I believe
·5· ·BY MR. DARKE:                                          ·5· ·with them.
·6· · · ·Q.· ·So you don't remember ever seeing that        ·6· · · ·Q.· ·And when you say with them --
·7· ·document?                                              ·7· · · ·A.· ·With Dr. Wessels and Scott.
·8· · · ·A.· ·No, sir.                                      ·8· · · ·Q.· ·Okay.· Now, how many of those
·9· · · ·Q.· ·Now, did you have or did you                  ·9· ·participants, if you know, still work for the
10· ·participate in any meeting from July 8 through         10· ·Animal Wellness Center?
11· ·your last day of employment on July 31 regarding       11· · · ·A.· ·Dr. Matthews.· One.
12· ·the IRA plan?· Were you involved?                      12· · · ·Q.· ·What about Scott?· Does he still work
13· · · ·A.· ·In the one we just discussed?· No.            13· ·there?
14· · · ·Q.· ·Other than July 8, were there any other       14· · · ·A.· ·Scott still does I believe.
15· ·meetings?                                              15· · · ·Q.· ·What about Lynlee?
16· · · ·A.· ·No.                                           16· · · ·A.· ·I believe she does.
17· · · ·Q.· ·Did you ever talk to Mandy about the          17· · · ·Q.· ·What about Mandy?
18· ·IRA plan?                                              18· · · ·A.· ·No, sir.
19· · · ·A.· ·Sure.                                         19· · · ·Q.· ·And do you know how Mandy's employment
20· · · ·Q.· ·And do you remember how many times you        20· ·ended?
21· ·talked to her?                                         21· · · ·A.· ·I don't get inside Mandy's head.· I can
22· · · ·A.· ·Well, Mandy -- no, I don't.                   22· ·only tell you what she told me.
23· · · ·Q.· ·Okay.· Do you think it was less than          23· · · ·Q.· ·That's fine.
24· ·five times?                                            24· · · ·A.· ·All right.· She told me that she told
                                                       58                                                          60

                               McCorkle Litigation Services, Inc.                                            57..60
                                Chicago, Illinois· (312) 263-0052                                                       YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· ·them that she was leaving for reasons that would       ·1· ·I -- I said why.· Scott said maybe because of
·2· ·make them happy and the real reason she left is        ·2· ·the way you just talked to her.· And then I
·3· ·because she didn't trust them.                         ·3· ·turned to him, because I thought he and I, you
·4· · · ·Q.· ·Do you remember when she left?                ·4· ·know.· I'm sorry.· We're close.· I said you,
·5· · · ·A.· ·She left probably less than a week            ·5· ·too, meaning you're going along with this.· So I
·6· ·after I was fired.· She gave notice though.            ·6· ·just walked out.· Scott walked behind me and
·7· · · ·Q.· ·Okay.· What about Jessica?· Do you know       ·7· ·said give me your key.
·8· ·when she left?                                         ·8· · · ·Q.· ·How many times -- strike that.
·9· · · ·A.· ·Jessica left before I did.                    ·9· · · · · · Was there anyone else in that area?
10· · · ·Q.· ·Do you remember how long before you?          10· · · ·A.· ·No, sir.
11· · · ·A.· ·Maybe a week.· That's an estimate.            11· · · ·Q.· ·Do you know if anyone else was in the
12· · · ·Q.· ·So Jessica was the first to leave?            12· ·building?
13· · · ·A.· ·Yes, sir.                                     13· · · ·A.· ·I know the employees that were in the
14· · · ·Q.· ·Or Jessica's employment ended first and       14· ·building.
15· ·then your employment ended and then Mandy?             15· · · ·Q.· ·Okay.· Who were the employees in the
16· · · ·A.· ·Mandy's, yes.                                 16· ·building?
17· · · ·Q.· ·So on July 31, your employment ended.         17· · · ·A.· ·Lindsay Wilke was at the front desk.
18· · · · · · How did your employment end?                  18· ·Mandy Holt was in the pharmacy.· She had been in
19· · · ·A.· ·How far back do you want me to start?         19· ·an exam room; but when I came out, she was in
20· ·That day?                                              20· ·the pharmacy.· Dr. Nykaza was in the pharmacy.
21· · · ·Q.· ·Let's start July 31.                          21· ·I believe that's all.
22· · · ·A.· ·All right.· As had happened for the           22· · · ·Q.· ·Were there any customers in the
23· ·previous weeks after this all happened, all            23· ·building?
24· ·right -- can I do a little diagram?· Is that           24· · · ·A.· ·I believe there was one customer in the
                                                       61                                                          63

·1· ·okay?                                                  ·1· ·exam room.· I did not see her.
·2· · · ·MR. GAFFNEY:· No.· Don't do a diagram.· Just       ·2· · · ·MR. DARKE:· To make it a little easier, I'm
·3· ·testify.                                               ·3· ·going to mark this as Exhibit 5.· And it's
·4· · · ·THE WITNESS:· All right.· Three of us at the       ·4· ·really just to get a bearing of what the office
·5· ·front desk.· Me, Lindsay Wilke -- two of us.           ·5· ·space looks like.
·6· ·I'm sorry.· Lindsay Wilke, me.· Dr. Wessels and        ·6· · · · · · · · · ·(Whereupon, Schmelzer Deposition
·7· ·I were close.· I mean close and personal.· Okay?       ·7· · · · · · · · · · Exhibit No. 5 was marked for
·8· ·I had given her a note as I always do, put it on       ·8· · · · · · · · · · identification.)
·9· ·the counter, and I said when are we going to           ·9· · · ·MR. GAFFNEY:· Can I ask, just for the record,
10· ·begin doing surgeries again because our surgery        10· ·are you suggesting that this chart is to scale
11· ·schedule had been altered.· And as she had done,       11· ·or maybe to scale or maybe not to scale?· Do you
12· ·she didn't come to me.· She comes over to the          12· ·know if this is to scale?
13· ·right-hand side to Lindsay, hands her the note         13· · · ·MR. DARKE:· I don't know if it's to scale. I
14· ·and gives her the answer.                              14· ·think it just gives a rough estimate or I'll
15· · · · · · Now, I had dealt with this for -- ever        15· ·ask.
16· ·since this went down.· So I went over to her           16· · · ·MR. GAFFNEY:· Do you understand what the term
17· ·desk and I said why the fuck are you not talking       17· ·to scale means?
18· ·to me.· She was sitting at her desk.· Scott was        18· · · ·THE WITNESS:· Uh-huh.
19· ·standing over to the right.                            19· · · ·MR. GAFFNEY:· Which would be more like an
20· · · ·Q.· ·Okay.                                         20· ·architectural diagram and has dimensions and
21· · · ·A.· ·She looked at me, stared at me with the       21· ·such.· So...
22· ·coldest eyes you've ever seen, stared at me and        22· ·BY MR. DARKE:
23· ·said nothing.· I said do you want me to leave.         23· · · ·Q.· ·Does this drawing, does it represent
24· ·And finally she said yes.· I looked at Scott and       24· ·some type of scale of the Animal Wellness
                                                       62                                                          64

                              McCorkle Litigation Services, Inc.                                             61..64
                               Chicago, Illinois· (312) 263-0052                                                        YVer1f
                                                                           Joyce Schmelzer 10/18/2018


·1· ·Center?                                                ·1· ·have been in there.· I'm not sure.· That's where
·2· · · ·A.· ·Yes.                                          ·2· ·I placed it.
·3· · · ·Q.· ·Okay.· Now, if you see on the top of          ·3· · · ·Q.· ·And then what happened next with that
·4· ·the document it says exit.                             ·4· ·note?
·5· · · · · · Is that also the entrance?                    ·5· · · ·A.· ·I didn't see her but apparently she
·6· · · ·A.· ·Here?                                         ·6· ·picked it up, read it.
·7· · · ·Q.· ·Yes.                                          ·7· · · ·Q.· ·Okay.· And who did she hand it back to?
·8· · · ·A.· ·No.· That is the back door that goes          ·8· · · ·A.· ·She came back over to the far left and
·9· ·back to the fenced-in area for the dogs.               ·9· ·handed it to Lindsay.
10· · · ·MR. GAFFNEY:· That one?                            10· · · ·Q.· ·Still within this reception desk area?
11· · · ·THE WITNESS:· This is the entrance.                11· · · ·A.· ·Yes.
12· · · ·MR. GAFFNEY:· At the top of the page you're        12· · · ·Q.· ·Okay.· And then if you recall, where
13· ·asking about now?                                      13· ·did Lynlee walk to next?
14· · · ·MR. DARKE:· Yes.· At the top of the page.          14· · · ·A.· ·Her office.
15· · · ·MR. GAFFNEY:· Okay.                                15· · · ·Q.· ·Now, where is her office located?
16· ·BY MR. DARKE:                                          16· · · ·A.· ·If you go around, this little dotted
17· · · ·Q.· ·Point to me on the diagram where you          17· ·line right here?
18· ·just said -- a note was passed?                        18· · · ·Q.· ·Yes.
19· · · ·A.· ·Uh-huh.                                       19· · · ·A.· ·That's her office.
20· · · ·Q.· ·Where was that?                               20· · · ·Q.· ·On the left side, it says Lynlee's desk
21· · · ·A.· ·Right here (indicating).                      21· ·with an arrow pointing to it.
22· · · ·MR. GAFFNEY:· Let the record reflect she's         22· · · · · · Is that accurate?
23· ·pointing to the area where there's an arrow            23· · · ·A.· ·Yes.
24· ·saying reception desk.                                 24· · · ·Q.· ·And what did you do after she walked
                                                       65                                                          67

·1· · · ·MR. DARKE:· Yes.                                   ·1· ·out?
·2· ·BY MR. DARKE:                                          ·2· · · ·A.· ·I looked at Lindsay and I said I can't
·3· · · ·Q.· ·Now, who was in that reception area?          ·3· ·take this anymore.· And I said I've got to talk
·4· · · ·A.· ·I was by the curve that you see.· And         ·4· ·to her.· Then I walked around to her desk.
·5· ·then there's a space and then Lindsay Wilke was        ·5· · · ·Q.· ·Were you upset?
·6· ·to the left of me and you're looking at it.            ·6· · · ·A.· ·I was confused.
·7· · · ·Q.· ·Now if you look above where it says on        ·7· · · ·Q.· ·Okay.· And then what did you do when
·8· ·the right-hand side reception desk, it says            ·8· ·you walked around?· What did you say?· Is that
·9· ·client waiting area?                                   ·9· ·when you said --
10· · · ·A.· ·Yes.                                          10· · · ·A.· ·That's when I said that.· Yes.
11· · · ·Q.· ·You mentioned you were at the curve.          11· · · ·Q.· ·And -- why the fuck aren't you talking
12· · · · · · Are you behind what looks like the            12· ·to me?
13· ·actual desk?                                           13· · · ·A.· ·Yes.
14· · · ·A.· ·Yes.                                          14· · · ·Q.· ·And she never responded?
15· · · ·Q.· ·So after the note was placed there,           15· · · ·A.· ·No, sir.· She just stared at me.
16· ·what did you do after that?                            16· · · ·Q.· ·Did you ever say do you want me to
17· · · ·A.· ·Which note?· The one I gave her or the        17· ·quit?
18· ·one --                                                 18· · · ·A.· ·No.· I said do you want me to leave.
19· · · ·Q.· ·The one you gave -- let's do the one          19· · · ·Q.· ·How many times did you say that?
20· ·that you gave her.                                     20· · · ·A.· ·One time.· It only took one time.
21· · · ·A.· ·The one I gave her I placed -- I placed       21· · · ·Q.· ·Now, do you know where -- when you
22· ·up on a little counter directly opposite the           22· ·walked out to go around to Lynlee's desk --
23· ·curve.· That's where we put our little notes.          23· · · ·A.· ·Uh-huh.
24· ·She also had a mailbox right here.· It could           24· · · ·Q.· ·Do you know what Lindsay did?
                                                       66                                                          68

                                McCorkle Litigation Services, Inc.                                           65..68
                                 Chicago, Illinois· (312) 263-0052                                                      YVer1f
                                                                           Joyce Schmelzer 10/18/2018


·1· · · ·A.· ·I don't think she did anything.· She          ·1· ·BY MR. DARKE:
·2· ·just sat there.                                        ·2· · · ·Q.· ·Okay.· And then after Scott asked for
·3· · · ·Q.· ·Now, when you were in that reception          ·3· ·your key, what did you do next?
·4· ·area do you remember if any customer or clients        ·4· · · ·A.· ·I said Scott, I'll get your key. I
·5· ·were in the waiting area?                              ·5· ·gave him his key.· I gave Mandy a hug.· I got my
·6· · · ·A.· ·No.                                           ·6· ·cup.· Lindsay turned around and said Joey, your
·7· · · ·Q.· ·Now, where were the other individual          ·7· ·cup, because it was kind of a special one. I
·8· ·employees, if you know --                              ·8· ·took the cup from Lindsay and I left.
·9· · · ·A.· ·Uh-huh.                                       ·9· · · ·Q.· ·Okay.· Now, you mentioned you gave
10· · · ·Q.· ·-- if you can point on this map, where        10· ·Mandy a hug?
11· ·were they located?                                     11· · · ·A.· ·Uh-huh.
12· · · ·A.· ·Mandy was going into the exam room.           12· · · ·Q.· ·Where was Mandy when you gave her a
13· ·The one client that was there.· And the exam           13· ·hug?
14· ·room is right here.· And Dr. Nykaza --                 14· · · ·A.· ·She was in the pharmacy at that point.
15· · · ·Q.· ·Uh-huh.                                       15· ·She had come out of the exam room and gone into
16· · · ·A.· ·-- this is the pharmacy.· She was             16· ·the pharmacy.
17· ·sitting over here at the computer in the               17· · · ·Q.· ·Now on the right side, it looks like
18· ·pharmacy right there.                                  18· ·there's two exam rooms.
19· · · ·Q.· ·Now, if someone is in the exam room,          19· · · · · · Do you know which exam room she was
20· ·are those doors shut?· Open?                           20· ·actually in?
21· · · ·A.· ·Shut.                                         21· · · ·A.· ·She was in the one closest to the
22· · · ·Q.· ·Shut?                                         22· ·lobby.· This one here.
23· · · ·A.· ·Uh-huh.                                       23· · · ·Q.· ·And how do you know that?
24· · · ·Q.· ·Now, if you go back to Lynlee's desk,         24· · · ·A.· ·I saw her walk in there.· She was
                                                       69                                                          71

·1· ·it looks like there's an opening.                      ·1· ·walking in there with a client whenever I would
·2· · · · · · Is there a door there at all?                 ·2· ·see Dr. Wessels.· So that's how I knew there was
·3· · · ·A.· ·No, sir.                                      ·3· ·no client listening.
·4· · · ·Q.· ·So is that wide open?                         ·4· · · ·Q.· ·When you have a patient in an exam
·5· · · ·A.· ·Yes, sir.                                     ·5· ·room, is there any schedule or anything that you
·6· · · ·Q.· ·Now, when you walked back into Lynlee's       ·6· ·block that exam room off?
·7· ·desk area and you said why the fuck aren't you         ·7· · · ·A.· ·Yes.
·8· ·talking to me --                                       ·8· · · ·Q.· ·Is it pretty accurate?
·9· · · ·A.· ·Uh-huh.                                       ·9· · · ·A.· ·The exam room itself is not blocked
10· · · ·Q.· ·-- how loud did you say it?                   10· ·off.· Just the time.
11· · · ·A.· ·I didn't say it loud at all.· I just          11· · · ·Q.· ·Okay.
12· ·said it matter of fact.                                12· · · ·A.· ·Whether it's a cat or a dog is what
13· · · ·Q.· ·So you weren't angry at her?· Confused?       13· ·makes the difference.
14· · · ·A.· ·I wasn't angry yet.· No.· I was angry         14· · · ·Q.· ·Okay.· And there's records of that?
15· ·later.                                                 15· · · ·A.· ·There should be.
16· · · ·Q.· ·When you say later, when was that?            16· · · ·Q.· ·All right.· You gave Mandy a hug and
17· · · ·A.· ·When she told me to leave.                    17· ·then what did you do after that?
18· · · ·Q.· ·When she said yes --                          18· · · ·A.· ·I left.
19· · · ·A.· ·Uh-huh.                                       19· · · ·Q.· ·And did you go home?
20· · · ·Q.· ·-- did you say anything in response to        20· · · ·A.· ·Yes.
21· ·her?                                                   21· · · ·Q.· ·Did you talk to anyone?· Did you call
22· · · ·A.· ·Not to her.                                   22· ·anyone after you got home to talk about what
23· · · ·MR. GAFFNEY:· Objection.                           23· ·just happened?
24                                                          24· · · ·A.· ·I told my neighbor.· Yes.· I told my
                                                       70                                                          72

                               McCorkle Litigation Services, Inc.                                         69..72
                                Chicago, Illinois· (312) 263-0052                                                       YVer1f
                                                                           Joyce Schmelzer 10/18/2018


·1· ·neighbor.                                              ·1· ·through a FOIA request of the U.S. Department of
·2· · · ·Q.· ·And what did you tell your neighbor?          ·2· ·Labor.
·3· · · ·A.· ·I said Lynlee fired me.                       ·3· · · · · · Turn to the second page.· And if you
·4· · · ·Q.· ·Did you tell her anything else or him?        ·4· ·look on the bottom, it says file notes.
·5· · · ·A.· ·Her.                                          ·5· · · · · · Do you see where that is?
·6· · · · · · I wasn't really able to talk very much        ·6· · · ·A.· ·Yes.
·7· ·at that point.                                         ·7· · · ·Q.· ·Now, right below that it has a date.
·8· · · ·Q.· ·And what's your neighbor's name?              ·8· · · · · · Can you tell me what date and time that
·9· · · ·A.· ·Veronika Dorr.                                ·9· ·says?
10· · · ·Q.· ·And then did you talk to anyone else          10· · · ·A.· ·7/14/17, 9:46 and 53 seconds a.m.
11· ·that day on July 31?                                   11· · · ·Q.· ·Can you read the next -- what's written
12· · · ·A.· ·No.· I just sat and cried all day.            12· ·down there?
13· · · ·Q.· ·Did you tell your husband?                    13· · · ·A.· ·What P -- I don't know what that stands
14· · · ·A.· ·He was there when I walked in.· Yes, I        14· ·for.
15· ·told him when I walked in the door.                    15· · · ·Q.· ·Okay.
16· · · ·Q.· ·And what did you tell him?                    16· · · ·A.· ·P is participating in a simple IRA
17· · · ·A.· ·I walked in.· I said Lynlee fired me.         17· ·plan.· Employee contributions taken out, but the
18· ·And then I couldn't talk anymore.· We talked           18· ·ER has failed to deposit EE and ER matching
19· ·about it later.                                        19· ·contributions since 6/2016.· Caller is not
20· · · ·Q.· ·Okay.· And what did you talk about            20· ·looking to file a complaint at this time and
21· ·later then?                                            21· ·wants to know the process.
22· · · ·A.· ·Well, he knew what was going on with          22· · · · · · That was the first call.
23· ·the IRA.· So I told him that she fired me              23· · · ·Q.· ·And that was the first time you made --
24· ·because of what I said to her, apparently.             24· · · ·MR. GAFFNEY:· Answer his question.
                                                       73                                                          75

·1· · · ·Q.· ·And did you believe -- I mean is that         ·1· · · ·THE WITNESS:· Yes.
·2· ·what you believed?                                     ·2· ·BY MR. DARKE:
·3· · · ·A.· ·No.· I believe she fired me because I         ·3· · · ·Q.· ·Does that sound familiar to the call
·4· ·reported her.                                          ·4· ·that you placed with the Department of Labor?
·5· · · ·Q.· ·That you reported her to the Department       ·5· · · ·A.· ·Yes.· If I can understand what all
·6· ·of Labor?                                              ·6· ·those letters mean, yes.
·7· · · ·A.· ·Yes.                                          ·7· · · ·Q.· ·Okay.· Now, turn the page.
·8· · · ·Q.· ·Isn't it true that you told the               ·8· · · ·A.· ·Uh-huh.
·9· ·Department of Labor that she fired you and it          ·9· · · ·Q.· ·And there's more writing.
10· ·had nothing to do with you filing the complaint        10· · · · · · Can you read that?
11· ·with the DOL?                                          11· · · ·A.· ·Beginning?
12· · · ·A.· ·I don't recall.                               12· · · ·Q.· ·For filing.
13· · · ·MR. DARKE:· I'm going to mark this as              13· · · ·A.· ·Advised of the informal resolution
14· ·Exhibit 6.                                             14· ·process and encouraged P to call our agency back
15· · · · · · · · · ·(Whereupon, Schmelzer Deposition       15· ·if she decided to pursue the complaint.· P is
16· · · · · · · · · · Exhibit No. 6 was marked for          16· ·concerned because she is two years away from
17· · · · · · · · · · identification.)                      17· ·retirement.· P states that there are only a
18· · · ·MR. DARKE:· And let me know if you recognize       18· ·total of four people in the plan.· One has left
19· ·what this document is.                                 19· ·and another one is leaving on Monday.· Caller is
20· · · · · · · · · · (Short pause.)                        20· ·hoping that the co-workers file a complaint so
21· · · ·THE WITNESS:· I don't.· I don't understand         21· ·that she does not have to.
22· ·what this is.                                          22· · · ·Q.· ·Now, earlier you testified that you did
23· ·BY MR. DARKE:                                          23· ·not want to file a complaint; is that true?
24· · · ·Q.· ·This was provided by your attorney            24· · · ·A.· ·I didn't want to.· None of us wanted
                                                       74                                                          76

                                McCorkle Litigation Services, Inc.                                         73..76
                                 Chicago, Illinois· (312) 263-0052                                                      YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· ·to.                                                    ·1· · · ·Q.· ·Okay.
·2· · · ·Q.· ·Does that sound familiar of something         ·2· · · ·A.· ·I can explain if you want.
·3· ·when you called the Department of Labor and            ·3· · · ·Q.· ·I don't need an explanation.
·4· ·talked to them?                                        ·4· · · · · · But everything you told the DOL was
·5· · · ·MR. GAFFNEY:· Objection to the form of the         ·5· ·truthful, correct?
·6· ·question.                                              ·6· · · ·MR. GAFFNEY:· Objection to the form of the
·7· · · · · · Does what sound familiar?                     ·7· ·question.
·8· · · ·MR. DARKE:· The statement she just read.           ·8· · · · · · Are we talking about this entry or all
·9· · · ·THE WITNESS:· I was hoping that co-workers         ·9· ·entries?· Which entry?
10· ·filed a complaint?                                     10· · · ·MR. DARKE:· Do you know what?· I'll strike
11· · · · · · · · · · (Short pause.)                        11· ·it.· She has already said everything she said is
12· · · ·THE WITNESS:· Yes.                                 12· ·truthful.
13· ·BY MR. DARKE:                                          13· · · ·THE WITNESS:· She apologized for getting me
14· · · ·Q.· ·Was there anyone else two years away          14· ·fired.
15· ·from retirement to your knowledge?                     15· · · ·MR. DARKE:· There's no question pending.
16· · · ·A.· ·No.                                           16· · · ·THE WITNESS:· Oh, well.
17· · · ·Q.· ·Okay.· Now go down to the next one that       17· ·BY MR. DARKE:
18· ·starts with the date 7/21/2017 at 1:28 p.m.            18· · · ·Q.· ·Now, do you have any knowledge -- well,
19· · · · · · Can you read that?                            19· ·strike that.
20· · · ·A.· ·P called back and requested that BA           20· · · · · · Do you recall on that July 31 date --
21· ·contact ER regarding ER's failure to deposit           21· ·do you know what?· Strike that as well.
22· ·funds in the plans since 6/2016.· P states that        22· · · · · · Did you ever talk to anyone else
23· ·both she and another co-worker are owed $2600          23· ·regarding why you were or what your perception
24· ·each.· She is not sure how much the other two          24· ·was of why you were let go at the Animal
                                                       77                                                          79

·1· ·employees are owed.                                    ·1· ·Wellness Center?
·2· · · ·Q.· ·Okay.· And that was around July 21st.         ·2· · · ·A.· ·Yes.
·3· · · · · · Do you think you called the Department        ·3· · · ·Q.· ·Do you ever remember talking to a Cindy
·4· ·of Labor on that date to talk to them about            ·4· ·Walters?
·5· ·that?                                                  ·5· · · ·A.· ·Yes -- no.· Not directly, no.· Not
·6· · · ·A.· ·Probably.                                     ·6· ·directly.
·7· · · ·Q.· ·Now, if you go down six more little           ·7· · · ·Q.· ·What do you mean not directly?
·8· ·chunks of paragraph to 8/3/2017 at 2:30 p.m.,          ·8· · · ·A.· ·Text.
·9· ·can you read that statement?                           ·9· · · ·Q.· ·Text messages?
10· · · ·A.· ·P called and states that funds have           10· · · ·A.· ·(No audible response.)
11· ·been deposited and she is no longer with the           11· · · ·Q.· ·Did you use any other form of
12· ·company.· P states this was by choice and was in       12· ·communication with individuals regarding
13· ·no way related to her contacting USDOL. P              13· ·communicating with them on what happened with
14· ·states that she went to the ER and used the            14· ·the Animal Wellness Center and your employment?
15· ·F-word because it has been so difficult working        15· · · ·A.· ·There could have been a Facebook PM.
16· ·with her since she found out the money was owed.       16· ·I'm not sure.
17· ·P states the owner did not respond.· She asked         17· · · ·Q.· ·Do you ever remember receiving a note
18· ·the owner if she wanted her to leave.· The owner       18· ·regarding the checks that were going to be
19· ·responded yes.· P thanked BA for assistance and        19· ·deposited into your IRA account?
20· ·states that the last person in the plan will be        20· · · ·A.· ·I believe I got one with the check.
21· ·leaving the company soon as well.                      21· ·Yes, I did get a note.· Yes.
22· · · ·Q.· ·Do you recall telling the Department of       22· · · ·MR. DARKE:· Can you mark this as Exhibit 7.
23· ·Labor that?                                            23
24· · · ·A.· ·Yes.                                          24
                                                       78                                                          80

                              McCorkle Litigation Services, Inc.                                             77..80
                               Chicago, Illinois· (312) 263-0052                                                        YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· · · · · · · · · ·(Whereupon, Schmelzer Deposition       ·1· ·the Monee Police Department?
·2· · · · · · · · · · Exhibit No. 7 was marked for          ·2· · · ·A.· ·Yes.
·3· · · · · · · · · · identification.)                      ·3· · · ·Q.· ·What was that about?
·4· ·BY MR. DARKE:                                          ·4· · · ·A.· ·I want my dog's x-rays.· They're my
·5· · · ·Q.· ·I'm going to show you what's been             ·5· ·dog's x-rays.· They're mine.· They weren't from
·6· ·marked as Exhibit 7.· Take a look and let me           ·6· ·another doctor and they're not hers.· They're
·7· ·know if you recognize that document?                   ·7· ·mine.· But I filed them at work.· I needed
·8· · · ·A.· ·Yes.                                          ·8· ·those.
·9· · · ·Q.· ·Okay.· What is this document?                 ·9· · · · · · I also wanted my continuing education
10· · · ·A.· ·What is it?                                   10· ·unit certificates.· I had a folder at work that
11· · · ·Q.· ·Yes.                                          11· ·had those in there quite clearly.· I can
12· · · ·A.· ·It's telling me this check was put into       12· ·transfer those.· This was later because this was
13· ·the account.                                           13· ·after I started working.· I can transfer those
14· · · ·Q.· ·And did you receive this?                     14· ·where I work now.· I wanted those so I could
15· · · ·A.· ·Yes.                                          15· ·transfer those.· I wrote her an email asking her
16· · · ·Q.· ·Who did you receive it from?                  16· ·to get those to me.
17· · · ·A.· ·I believe I received it in the mail           17· · · ·Q.· ·Did you ever get those?
18· ·from Scott.                                            18· · · ·A.· ·No, sir.· I did not.
19· · · ·Q.· ·Were there any other communications           19· · · ·MR. DARKE:· Okay.· Mark this as Exhibit 8.
20· ·that you received regarding this check or any          20· · · · · · · · · ·(Whereupon, Schmelzer Deposition
21· ·check being placed into your IRA account?              21· · · · · · · · · · Exhibit No. 8 was marked for
22· · · ·A.· ·Not that I recall.                            22· · · · · · · · · · identification.)
23· · · ·Q.· ·Did you ever receive a letter from the        23· ·BY MR. DARKE:
24· ·Department of Labor saying here's a check for          24· · · ·Q.· ·Let me know if you recognize that
                                                       81                                                          83

·1· ·your IRA fund?                                         ·1· ·document.
·2· · · ·A.· ·No.                                           ·2· · · ·A.· ·Yes.
·3· · · ·Q.· ·And to the best of your knowledge, is         ·3· · · ·Q.· ·And is this the document -- the email
·4· ·that the correct information on there of what          ·4· ·that you just referred to when you said you sent
·5· ·was deposited into your account?                       ·5· ·her an email regarding this --
·6· · · ·A.· ·Yes.                                          ·6· · · ·A.· ·No, sir.
·7· · · ·Q.· ·Do you recognize the handwriting up in        ·7· · · ·Q.· ·What is this email then?
·8· ·the upper portion --                                   ·8· · · ·A.· ·This is in response to her letter
·9· · · ·A.· ·Scott.                                        ·9· ·saying she was going to have me arrested for
10· · · ·Q.· ·Scott's handwriting?                          10· ·harassing her.
11· · · ·A.· ·(No audible response.)                        11· · · ·Q.· ·Now, in the second paragraph?
12· · · · · · · · · · (Short pause.)                        12· · · ·A.· ·Yes.
13· · · ·MR. GAFFNEY:· Let the record reflect we're at 13· · · ·Q.· ·It says after where it says you're a
14· ·like 12:40.· We started right around 11:00.            14· ·thief?
15· · · · · · Is this a good time for a break?              15· · · ·A.· ·Uh-huh.
16· · · ·MR. DARKE:· Yes.· We can take a break.             16· · · ·Q.· ·It says:· I could have taken you
17· · · ·MR. GAFFNEY:· We can take a break?                 17· ·stealing our funds further, but I chose not to.
18· · · ·MR. DARKE:· Yes.                                   18· · · · · · What do you mean by that?
19· · · · · · · · · ·(Whereupon, a short break was          19· · · ·A.· ·I don't remember.
20· · · · · · · · · · taken.)                               20· · · ·Q.· ·Now, you mentioned walking dogs.
21· · · ·MR. DARKE:· Back on the record.                    21· · · · · · Was that part of your job duties?
22· ·BY MR. DARKE:                                          22· · · ·A.· ·Periodically, yes.
23· · · ·Q.· ·Joey, regarding -- did anything happen        23· · · ·Q.· ·And when would that occur?· What day of
24· ·between you and Lynlee after July 31 regarding         24· ·the week?
                                                       82                                                          84

                                McCorkle Litigation Services, Inc.                                           81..84
                                 Chicago, Illinois· (312) 263-0052                                                      YVer1f
                                                                            Joyce Schmelzer 10/18/2018


·1· · · ·A.· ·Weekends.· Saturday night, Sunday             ·1· · · ·A.· ·Well, I asked them both to, but I
·2· ·morning, and Sunday night.                             ·2· ·figured they would do it the same way we did it.
·3· · · ·Q.· ·And who was responsible for walking the       ·3· ·They can do it whatever way they want to. I
·4· ·dogs?                                                  ·4· ·don't care.
·5· · · ·A.· ·We took turns.                                ·5· · · ·Q.· ·Were you aware of any medical condition
·6· · · ·Q.· ·And who do you mean by we?                    ·6· ·that Lynlee was --
·7· · · ·A.· ·All the staff except for them.                ·7· · · ·A.· ·She always had some medical condition.
·8· · · ·Q.· ·Now --                                        ·8· ·Yes.
·9· · · ·A.· ·And Lindsay Wilke.· She did not.              ·9· · · ·MR. GAFFNEY:· You have to, first of all, wait
10· · · ·Q.· ·She did not either?                           10· ·for him to finish the question.
11· · · ·A.· ·No.                                           11· · · ·THE WITNESS:· I'm sorry.
12· · · ·Q.· ·And is it hard to walk dogs?                  12· · · ·MR. GAFFNEY:· And take your time, think, and
13· · · ·A.· ·It depends on how many there are.             13· ·then answer.
14· ·Usually not.                                           14· · · · · · Thank you.
15· · · ·Q.· ·Explain to me what it's like, just a          15· · · ·MR. DARKE:· If you know.
16· ·normal average Saturday and you're going to walk       16· ·BY MR. DARKE:
17· ·the dogs.· What does that entail?                      17· · · ·Q.· ·Do you ever remember her having a back
18· · · ·A.· ·He helps me.· Scott helps her on the          18· ·issue?
19· ·rare occasion that they do it.                         19· · · ·A.· ·Yes.
20· · · · · · You go in.· And what we do is he takes        20· · · ·Q.· ·Do you remember what that back issue
21· ·the dogs out, mostly the big ones.· But he takes       21· ·was?
22· ·most of the dogs out to the backyard.· I stay          22· · · ·A.· ·I do not know her details of her
23· ·in.· I give them their water, I give them their        23· ·health.· No.
24· ·food, and I clean their cages, and I give them         24· · · ·Q.· ·Did she ever share that with you, her
                                                       85                                                          87

·1· ·their medicine.· He brings them in.· He puts           ·1· ·medical issues?
·2· ·them back in the cage.· Go to the next one.· He        ·2· · · ·A.· ·No.· I don't know her medical issues.
·3· ·takes that one outside, bring them in.· Same           ·3· ·No.
·4· ·deal.· We keep a log so we know what dog did           ·4· · · ·Q.· ·Did she ever talk to you or send you an
·5· ·what during that time and we sent that home with       ·5· ·email regarding any medical procedure she was
·6· ·the owners.                                            ·6· ·going to have on her back?
·7· · · ·Q.· ·Can it be physical at times?                  ·7· · · ·A.· ·I don't recall her having a medical
·8· · · ·A.· ·For him it was.· Not for me.                  ·8· ·procedure, but I have a feeling I'm about to.
·9· · · ·Q.· ·Why was that?                                 ·9· · · ·Q.· ·Okay.· Do you know who Debbie Wilke is?
10· · · ·A.· ·Because I never did anything strenuous.       10· · · ·A.· ·Yes.
11· ·I just fed 'em and cleaned their cages.                11· · · ·Q.· ·Who is Debbie Wilke?
12· · · ·Q.· ·Now, when you -- you mentioned earlier        12· · · ·A.· ·Debbie Wilke is the trainer at Animal
13· ·that you referenced that Scott and Lynlee should       13· ·Wellness Center.· The dog trainer.
14· ·walk the dogs?                                         14· · · ·Q.· ·And what was her job at the Animal
15· · · ·A.· ·Yes.                                          15· ·Wellness Center?
16· · · ·Q.· ·Could Lynlee walk dogs at that time?          16· · · ·A.· ·Debbie does all the training.· Does it
17· ·Do you know?                                           17· ·back in the warehouse for the training.
18· · · ·A.· ·I was not asking her to.· No.                 18· · · ·Q.· ·Explain to me.· What does that mean?
19· · · · · · Walking dogs is a terminology meaning         19· ·Is it just like training dogs to sit, stand?
20· ·taking care of weekend dogs.· That's what we           20· ·Things like that?
21· ·called walking dogs.· But it was actually taking       21· · · ·A.· ·Yes.· Sometimes she trains them how to
22· ·care of boarding dogs is what it was.                  22· ·do things where they go through tunnels and jump
23· · · ·Q.· ·You said you were asking Scott.               23· ·over hurdles.· That kind of thing.· But she
24· · · · · · Why weren't you asking Lynlee?                24· ·trains them how to behave and how to act.· Yes.
                                                       86                                                          88

                               McCorkle Litigation Services, Inc.                                            85..88
                                Chicago, Illinois· (312) 263-0052                                                       YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· · · ·Q.· ·Is she related to Lindsay Wilke?              ·1· · · ·A.· ·Uh-huh.
·2· · · ·A.· ·She's her mother.                             ·2· · · ·Q.· ·It says I made a point of saying I did
·3· · · ·Q.· ·Did you ever talk to Debbie Wilke             ·3· ·not quit.
·4· ·regarding the situation of your employment             ·4· · · · · · Why did you make it a point of saying
·5· ·ending at the Animal Wellness Center?                  ·5· ·you did not quit?
·6· · · ·A.· ·Yes.                                          ·6· · · ·A.· ·Her history precedes her.
·7· · · ·Q.· ·And what did you tell her, if you             ·7· · · ·Q.· ·What does that mean?
·8· ·recall?                                                ·8· · · ·A.· ·Anybody who has ever been fired there
·9· · · ·A.· ·She knew almost everything from her           ·9· ·had to fight for everything because she would
10· ·daughter.· She called me and asked me what             10· ·fight 'em tooth and nail in order not to get any
11· ·happened, and I told her what happened.                11· ·benefits or anything.· I wanted to make sure
12· · · ·Q.· ·And what did you tell her?                    12· ·that she didn't lie about me.· She is anyway.
13· · · ·A.· ·It's in an email, if you have it.             13· · · ·Q.· ·And when you talk about benefits,
14· · · · · · I told her that there was some mistrust       14· ·you're talking about unemployment benefits?
15· ·issues and that Dr. Wessels fired me.                  15· · · ·A.· ·Yes.· Either unemployment.· One case
16· · · ·MR. DARKE:· All right.· I'm going to mark          16· ·was disability.· No matter what it was, nobody
17· ·this as Exhibit 9.                                     17· ·ever got anything.
18· · · · · · · · · ·(Whereupon, Schmelzer Deposition       18· · · ·Q.· ·Now, later in that paragraph it says:
19· · · · · · · · · · Exhibit No. 9 was marked for          19· ·I totally was considering leaving anyways.
20· · · · · · · · · · identification.)                      20· · · · · · How many times did you consider
21· · · ·MR. DARKE:· Take a look at it.                     21· ·leaving?
22· ·BY MR. DARKE:                                          22· · · ·A.· ·I considered leaving when I found out
23· · · ·Q.· ·Is this the email you were just               23· ·what they had done to us, but I decided not to.
24· ·referencing?                                           24· · · ·Q.· ·Did you ever consider to leave prior to
                                                       89                                                          91

·1· · · ·MR. GAFFNEY:· Before you answer, make sure         ·1· ·that?
·2· ·that you read the --                                   ·2· · · ·A.· ·No.· I love my job.· No.
·3· · · ·MR. DARKE:· Read the whole thing.· We're not       ·3· · · ·Q.· ·Okay.· Now, we talked about Lynlee's
·4· ·going anywhere.· Make sure you...                      ·4· ·medical condition.
·5· · · · · · · · · · (Short pause.)                        ·5· · · · · · I'm going to show you a document.
·6· · · ·THE WITNESS:· Okay.                                ·6· · · ·MR. DARKE:· Mark that Exhibit 10.
·7· ·BY MR. DARKE:                                          ·7· · · · · · · · · ·(Whereupon, Schmelzer Deposition
·8· · · ·Q.· ·Do you recognize that document?               ·8· · · · · · · · · · Exhibit No. 10 was marked for
·9· · · ·A.· ·Yes.                                          ·9· · · · · · · · · · identification.)
10· · · ·Q.· ·What is that document?                        10· · · ·MR. DARKE:· Take a look at this document and
11· · · ·A.· ·This is the email that I sent to Debbie       11· ·tell me if you recognize what that document is.
12· ·Wilke.                                                 12· · · · · · · · · · (Short pause.)
13· · · ·Q.· ·And do you remember when you sent this        13· · · ·THE WITNESS:· I'm assuming the first part is
14· ·email?                                                 14· ·what you want me to read.· Is that correct?
15· · · ·A.· ·It looks like it was July 31.                 15· · · ·MR. DARKE:· You can read the second part as
16· · · ·Q.· ·At what time?                                 16· ·well.
17· · · ·A.· ·1:19 p.m.                                     17· · · · · · · · · · (Short pause.)
18· · · · · · I did not send it right away.                 18· · · ·THE WITNESS:· Okay.
19· · · ·Q.· ·So you typed it before and you waited         19· ·BY MR. DARKE:
20· ·to send it?                                            20· · · ·Q.· ·Now if you look at the second half,
21· · · ·A.· ·I waited a little bit.· I wanted her to       21· ·upper portion of that email, it looks like it
22· ·know she and I were pretty close.                      22· ·was a response from Lynlee.
23· · · ·Q.· ·Now, if you look down in the fourth           23· · · ·A.· ·Uh-huh.
24· ·paragraph there?                                       24· · · ·Q.· ·Did you ever talk about her back issue
                                                       90                                                          92

                               McCorkle Litigation Services, Inc.                                           89..92
                                Chicago, Illinois· (312) 263-0052                                                       YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· ·other than this email?                                 ·1· · · · · · Can you go to the document that says
·2· · · ·A.· ·She always had something wrong.· You          ·2· ·7/10?
·3· ·know, her back issue, her heart issue, her head        ·3· · · ·A.· ·Okay.
·4· ·issue.· Apparently yes, judging from this email.       ·4· · · ·Q.· ·Go 1, 2, 3, 4 paragraphs down.· It says
·5· · · ·Q.· ·So what's the date of this email?             ·5· ·Joey and then it has:· "Hey tri girl.· OMG!"
·6· · · ·A.· ·June 30.                                      ·6· · · ·A.· ·Uh-huh.· Uh-huh.
·7· · · ·Q.· ·Now, do you believe that she would --         ·7· · · ·Q.· ·It continues to say:· I left Peotone AH
·8· ·if someone had some spine condition, would they        ·8· ·after four days.· Basically I pretty much hated
·9· ·be able to walk dogs?                                  ·9· ·it there.
10· · · ·A.· ·I didn't expect her to walk dogs.· No,        10· · · ·A.· ·Uh-huh.
11· ·sir.· I did not expect anybody with a spine            11· · · ·Q.· ·Why did you hate it there?
12· ·condition would ever be able to walk dogs.· Not        12· · · ·A.· ·I didn't know how to do my job.
13· ·walk dogs.· Feed them, yes.                            13· · · ·Q.· ·And is this when roughly you filed for
14· · · ·Q.· ·Take care of them?                            14· ·unemployment, around the same time?
15· · · ·A.· ·Yes.                                          15· · · ·A.· ·(No audible response.)
16· · · ·Q.· ·Now you also mentioned an individual by       16· · · ·MR. GAFFNEY:· Around the same time?· August?
17· ·the name of Cindy Walters.· I'm going to --            17· · · ·THE WITNESS:· Yes.
18· · · · · · · · · · (Short pause.)                        18· · · ·MR. GAFFNEY:· What time?· There's no time on
19· · · ·MR. DARKE:· I'll mark these as Exhibit 11.         19· ·the record.
20· ·It's a group of documents.                             20· · · ·MR. DARKE:· August 19, 2017 at 8:57 p.m.
21· · · · · · So mark that as Exhibit 11.                   21· · · ·THE WITNESS:· I don't know.· I don't know for
22· · · · · · · · · ·(Whereupon, Schmelzer Deposition       22· ·sure when that all happened, but it probably was
23· · · · · · · · · · Exhibit No. 11 was marked for         23· ·right around that time.
24· · · · · · · · · · identification.)                      24
                                                       93                                                          95

·1· · · ·MR. DARKE:· Take a second.· Just go through        ·1· ·BY MR. DARKE:
·2· ·page by page and just read that information.           ·2· · · ·Q.· ·Now if you go to the next page and up
·3· · · ·MR. GAFFNEY:· Do you want her to read the          ·3· ·on the top, it looks like you wrote --
·4· ·whole --                                               ·4· · · ·MR. GAFFNEY:· Are we at 8 of 10 or 6 of 10?
·5· · · ·MR. DARKE:· She doesn't have to.· Just tell        ·5· · · ·MR. DARKE:· 8 of 10.
·6· ·me if you recognize what this document is.             ·6· · · ·MR. GAFFNEY:· 8.· Okay.
·7· · · ·THE WITNESS:· I've read this recently.· So... ·7· ·BY MR. DARKE:
·8· ·BY MR. DARKE:                                          ·8· · · ·Q.· ·Then back to Peotone Monday, 35 hours a
·9· · · ·Q.· ·And what is this document?                    ·9· ·week, which is perfect?
10· · · ·A.· ·This, I believe, is Facebook PMs or --        10· · · ·A.· ·Uh-huh.
11· ·yes.· I believe that's what it is.                     11· · · ·Q.· ·So if it was perfect, why would you
12· · · ·Q.· ·And what does PM mean?                        12· ·want to leave?
13· · · ·A.· ·Private message.                              13· · · ·A.· ·Well, I had only been there for like a
14· · · ·Q.· ·And I actually don't use Facebook,            14· ·day and a half at that point.
15· ·so --                                                  15· · · ·Q.· ·Okay.
16· · · ·A.· ·It's something that nobody else is            16· · · ·A.· ·I had no clue what I was going to be
17· ·supposed to see.                                       17· ·doing.
18· · · ·Q.· ·Okay.· And explain to me how private          18· · · ·Q.· ·Okay.· Now, if you go to the document
19· ·messaging even works?                                  19· ·that is 10/10.
20· · · ·A.· ·When you private message somebody, you        20· · · · · · And can you see the first entry there?
21· ·tell them something that is between you and them       21· · · ·A.· ·Uh-huh.
22· ·and for no one else's eyes.                            22· · · ·Q.· ·What date was that?
23· · · ·Q.· ·Okay.· Now if you look on the bottom          23· · · ·A.· ·July 31, 3:30.
24· ·right-hand corner, it says 1 of 10.                    24· · · ·Q.· ·Okay.· And do you recall writing this?
                                                       94                                                          96

                              McCorkle Litigation Services, Inc.                                            93..96
                               Chicago, Illinois· (312) 263-0052                                                        YVer1f
                                                                              Joyce Schmelzer 10/18/2018


·1· · · ·A.· ·I had -- I remember I was out on the          ·1· · · · · · This calls for a legal conclusion of a
·2· ·patio and I said something and emailed her.            ·2· ·lay witness.· You're asking her what her ERISA
·3· ·This is a girl who we thought stole, but later I       ·3· ·rights are on a complaint that's drafted by a
·4· ·found out she probably didn't.· I was forbidden        ·4· ·lawyer that she doesn't even have in front of
·5· ·from seeing her.· So after I left, I felt I            ·5· ·her.· It's totally improper.
·6· ·could contact her and all she said was are you         ·6· · · ·MR. DARKE:· I'm asking her what rights were
·7· ·okay.· And I told her this.                            ·7· ·interfered with.
·8· · · ·Q.· ·Are you referring to Cindy Walters?           ·8· · · ·MR. GAFFNEY:· Well, I'm going to object to
·9· · · ·A.· ·I am referring to Cindy Walters. I            ·9· ·the form of the question.
10· ·have since saw -- never mind.                          10· · · · · · If you want to try to make it more
11· · · ·MR. GAFFNEY:· Why don't you just wait until        11· ·specific, you can.· If you want her to try to
12· ·the next question.· Okay?                              12· ·answer that, I think it's a highly objectionable
13· · · ·THE WITNESS:· I'm learning, slowly.                13· ·question.· But obviously I cannot tell her not
14· ·BY MR. DARKE:                                          14· ·to answer.
15· · · ·Q.· ·If you look on the bottom part of that        15· · · ·MR. DARKE:· If you know.
16· ·email, it says:· Also, I start at Peotone 8/14.        16· ·BY MR. DARKE:
17· · · · · · What does that mean?                          17· · · ·Q.· ·I mean how did the Animal Wellness
18· · · ·A.· ·It must have been the 14th and 15th           18· ·Center interfere with your IRA plan?
19· ·that I worked in Peotone, because I wasn't sure        19· · · ·A.· ·How did they interfere with my IRA
20· ·of the exact dates.· And then I went back --           20· ·plan?· They had my money for a year and I didn't
21· ·then I went on vacation, then I went back for          21· ·even know it and they didn't put anything into
22· ·two more days.· I just was never sure of the           22· ·my account.
23· ·exact dates that I worked at Peotone.                  23· · · ·Q.· ·Is there any additional way that they
24· · · ·Q.· ·Okay.· So by -- do you recall what time       24· ·interfered?
                                                       97                                                          99

·1· ·you were -- that your employment ended at the          ·1· · · ·A.· ·No.
·2· ·Animal Wellness Center --                              ·2· · · ·Q.· ·Okay.
·3· · · ·A.· ·What the time of the day?                     ·3· · · ·A.· ·They fired me because of it.
·4· · · ·Q.· ·-- on July 31?                                ·4· · · ·Q.· ·And in August, that money was back into
·5· · · · · · Yes.                                          ·5· ·that IRA account?
·6· · · ·A.· ·About 9:30 a.m.                               ·6· · · ·A.· ·After we reported them, yes.
·7· · · ·Q.· ·By almost 3:30 that same day, you were        ·7· · · ·Q.· ·And we also talked about possible
·8· ·already hired at Peotone?                              ·8· ·additional benefits that you were receiving at
·9· · · ·A.· ·She called me on the phone.· Yes.· And        ·9· ·the Animal Wellness Center.
10· ·her name by the way, I just came up with it, is        10· · · · · · Did you ever receive any vacation?
11· ·Karen.                                                 11· · · ·A.· ·Yes.· I had a month of vacation coming
12· · · ·Q.· ·She didn't call you before July 31?           12· ·at the time that I left.
13· · · ·A.· ·No.                                           13· · · ·Q.· ·And did that vacation time get paid out
14· · · ·Q.· ·You didn't have any plans of leaving          14· ·to you?
15· ·prior --                                               15· · · ·A.· ·Yes.
16· · · ·A.· ·I had no plans of leaving.· She just          16· · · ·Q.· ·And was that just in a check that was
17· ·happened to call because somebody told her I           17· ·sent to you from the Animal Wellness Center?
18· ·wasn't in Monee anymore.· And yes, it was fast.        18· · · ·A.· ·Yes.
19· · · ·Q.· ·So in the complaint, you talk about           19· · · ·Q.· ·What about medical benefits?· Did you
20· ·your rights under the ERISA plan.                      20· ·ever have medical benefits?
21· · · · · · What are your rights, if you know, that       21· · · ·A.· ·I had insurance.
22· ·were interfered with under the IRA plan?               22· · · ·Q.· ·And who paid for that insurance?
23· · · ·MR. GAFFNEY:· I'm going to object to the form 23· · · ·A.· ·Animal Wellness Center.
24· ·of the question.                                       24· · · ·Q.· ·Did they pay for the whole thing?
                                                       98                                                        100

                                McCorkle Litigation Services, Inc.                                       97..100
                                 Chicago, Illinois· (312) 263-0052                                                      YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· · · ·A.· ·Yes.· They paid for all of my                ·1· · · ·MR. DARKE:· Are you sure?
·2· ·insurance.· Yes.· All of my health insurance.         ·2· · · ·MR. GAFFNEY:· I'm pretty sure there is.· I'll
·3· · · ·Q.· ·Was that during your entire employment?      ·3· ·have to check the docket.
·4· · · ·A.· ·I believe it was.· Yes.· That was one        ·4· · · ·MR. DARKE:· Let's go back off the record.
·5· ·of the conditions when I came to them.                ·5· · · · · · · · · ·(Whereupon, a short break was
·6· · · ·Q.· ·Do you know when, if you even have any       ·6· · · · · · · · · · taken.)
·7· ·knowledge of it, when the Department of Labor         ·7· · · ·MR. DARKE:· We're going to go back on the
·8· ·first contacted the Animal Wellness Center            ·8· ·record.
·9· ·regarding the IRA issue?                              ·9· · · · · · Can we mark this -- can we strike that
10· · · ·A.· ·I believe it was July 26, but I'm not        10· ·last exhibit and mark this as Exhibit 12.
11· ·sure.                                                 11· · · · · · · · · ·(Whereupon, Schmelzer Deposition
12· · · · · · · · · · (Short pause.)                       12· · · · · · · · · · Exhibit No. 12 was re-marked
13· · · ·MR. DARKE:· Give me about two minutes. I          13· · · · · · · · · · for identification.)
14· ·think I might be done.                                14· ·BY MR. DARKE:
15· · · ·MR. GAFFNEY:· All right.· We'll take a few        15· · · ·Q.· ·Do you recognize this document?
16· ·more than two because I'll probably need to look      16· · · ·A.· ·Yes, sir.
17· ·through my notes to see about what if any             17· · · ·Q.· ·And what is this document?
18· ·additional questions I may ask.· So I'll              18· · · ·A.· ·This is a complaint of myself against
19· ·probably take a little -- so we'll leave and          19· ·Animal Wellness Center of Monee.
20· ·give you some time and we'll be back in a little      20· · · ·Q.· ·So is this the First Amended Complaint?
21· ·bit.                                                  21· · · ·A.· ·I don't know the answer to that.
22· · · ·MR. DARKE:· Okay.· Off the record.                22· · · ·Q.· ·If you look about a quarter of the way
23· · · · · · · · · ·(Whereupon, a short break was         23· ·down the page in the middle, it's got a title on
24· · · · · · · · · · taken.)                              24· ·it.
                                                     101                                                        103

·1· · · ·MR. DARKE:· All right.· Back on the record.       ·1· · · · · · Do you see what that title says?
·2· · · · · · Will you mark this as Exhibit 12.· And       ·2· · · ·A.· ·It is.· Yes.· The First Amended
·3· ·this is just the complaint.                           ·3· ·Complaint.
·4· · · · · · Will you just take a look at that.           ·4· · · ·Q.· ·For you if you look at Paragraph No. 9.
·5· ·BY MR. DARKE:                                         ·5· ·The second sentence says:· Plaintiff received
·6· · · ·Q.· ·Let me know.· Do you recognize what          ·6· ·glowing annual performance reviews of
·7· ·this document is?                                     ·7· ·outstanding including the one most recent prior
·8· · · ·A.· ·Yes, I do.                                   ·8· ·to her termination of February 28, 2017.
·9· · · ·Q.· ·What is this document?                       ·9· · · · · · Is that just a -- are you referring to,
10· · · ·A.· ·This is the complaint that I made            10· ·if you know, are you referring to the last
11· ·against the Animal Wellness Center of Monee.          11· ·performance review?
12· · · ·Q.· ·And it's regarding this litigation?          12· · · ·MR. GAFFNEY:· I'm going to object to the
13· · · ·A.· ·Yes, sir.                                    13· ·extent that she is not the drafter of this but
14· · · ·Q.· ·If you go to Paragraph 8 or No. 8?           14· ·yet may have facts -- know facts as to some of
15· · · ·A.· ·Uh-huh.                                      15· ·these allegations.· So -- you can ask her about
16· · · ·Q.· ·The second sentence says:· Plaintiff         16· ·the facts, but you haven't established that she
17· ·worked for AWC until involuntarily terminated on      17· ·drafted this.
18· ·July 24, 2017.                                        18· ·BY MR. DARKE:
19· · · ·A.· ·That originally was incorrect.               19· · · ·Q.· ·Well, did you have your attorney file
20· · · ·Q.· ·Okay.                                        20· ·this on behalf of your name?
21· · · ·MR. GAFFNEY:· I think this was amended.           21· · · ·A.· ·Yes.
22· ·There's an Amended Complaint.                         22· · · ·Q.· ·Against the Animal Wellness Center?
23· · · ·MR. DARKE:· Is there?                             23· · · ·A.· ·And this was probably the last review.
24· · · ·MR. GAFFNEY:· Yes.· I'm pretty sure there is. 24· ·Because we had 'em yearly.
                                                     102                                                        104

                                McCorkle Litigation Services, Inc.                                      101..104
                                 Chicago, Illinois· (312) 263-0052                                                    YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· · · ·Q.· ·And did you review this document before      ·1· · · · · · Were there any other rights that you
·2· ·it was filed?· Do you know?                           ·2· ·were exercising at that time?
·3· · · ·A.· ·Yes.                                         ·3· · · ·MR. GAFFNEY:· Objection to the form of the
·4· · · ·Q.· ·So you're familiar with what this            ·4· ·question.
·5· ·document is?                                          ·5· · · · · · Do you understand the question?
·6· · · ·A.· ·Yes.                                         ·6· · · ·THE WITNESS:· I don't understand the
·7· · · ·Q.· ·Now, with the IRA plan, did you have a       ·7· ·question.
·8· ·separate account for your IRA plan?                   ·8· · · ·MR. GAFFNEY:· I don't blame you.
·9· · · ·A.· ·Yes.                                         ·9· ·BY MR. DARKE:
10· · · ·Q.· ·And were you able to get into it on the      10· · · ·Q.· ·So this is your Complaint.
11· ·computer or something?                                11· · · · · · What rights were being violated other
12· · · ·A.· ·I don't know.· I never did.                  12· ·than you have testified earlier regarding the
13· · · ·Q.· ·Okay.· But you were able to receive          13· ·non-payment of your IRA?
14· ·statements?                                           14· · · ·A.· ·The nonpayment of my IRA was being
15· · · ·A.· ·Yes.· We got statements.                     15· ·violated.· The fact that I was not being treated
16· · · ·Q.· ·On the IRA plan?                             16· ·the way I was used to being treated was being
17· · · ·A.· ·Yes.                                         17· ·violated.· But as far as ERISA goes, they
18· · · ·Q.· ·And who is the administrator of that         18· ·weren't putting funds in for me.
19· ·plan?· Do you remember?                               19· · · ·Q.· ·Okay.· And it also says that you
20· · · ·A.· ·Scott.· Do you mean to me or do you          20· ·contacted the Department of Labor -- strike
21· ·mean Franklin Templeton?                              21· ·that.
22· · · ·Q.· ·Franklin Templeton.                          22· · · · · · So the last sentence there says:· The
23· · · · · · Was that the company that would be           23· ·DOL then contacted the AWC manager and notified
24· ·sending you these statements and everything?          24· ·them of this clear ERISA violation.
                                                     105                                                        107

·1· · · ·A.· ·Yes.                                         ·1· · · ·A.· ·Yes.
·2· · · ·Q.· ·Now, in Paragraph 18, you talk about         ·2· · · ·Q.· ·Okay.
·3· ·that you learned that the IRA plan was not being      ·3· · · ·A.· ·Where are you at?· What number?
·4· ·funded in July 2016; is that correct?· Is that        ·4· · · ·Q.· ·The last sentence in Paragraph 20.
·5· ·to your knowledge?                                    ·5· · · ·A.· ·All right.· Yes.
·6· · · ·MR. GAFFNEY:· In what paragraph?                  ·6· · · ·Q.· ·How do you know that the DOL contacted
·7· · · ·MR. DARKE:· 18.                                   ·7· ·them and notified them that it was a clear ERISA
·8· · · ·THE WITNESS:· Since that date.                    ·8· ·violation?
·9· ·BY MR. DARKE:                                         ·9· · · ·A.· ·I have to think about that.· I don't
10· · · ·Q.· ·Since July -- approximately July 21,         10· ·know if -- they sent me something I believe
11· ·2016?                                                 11· ·saying that they had been contacted, that Animal
12· · · ·A.· ·Yes.                                         12· ·Wellness Center of Monee had been contacted.
13· · · ·Q.· ·And then eventually it was funded,           13· · · ·MR. DARKE:· So if there's any documents from
14· ·correct?                                              14· ·the DOL that were sent to her --
15· · · ·A.· ·Yes.                                         15· · · ·MR. GAFFNEY:· Everything I have in that
16· · · ·Q.· ·Now, in Paragraph 20, it states that         16· ·regard has already been produced.
17· ·after learning that AWC did not contribute any        17· ·BY MR. DARKE:
18· ·funds into Franklin Templeton investment account      18· · · ·Q.· ·So if you look at Paragraph 24.· The
19· ·pursuant to the AWC IRA plan, the Plaintiff           19· ·last sentence.
20· ·exercised her right, ERISA rights, by contacting      20· · · · · · She, and it's referring to Lynlee, was
21· ·the LLC manager of AWC both individually and          21· ·either openly hostile to Plaintiff or would not
22· ·with the assistance of her husband and demanding      22· ·speak directly to Plaintiff in her initiated
23· ·that the managers make all required                   23· ·ERISA inquiry.
24· ·contributions.                                        24· · · · · · When you talk about openly hostile, how
                                                     106                                                        108

                                McCorkle Litigation Services, Inc.                                     105..108
                                 Chicago, Illinois· (312) 263-0052                                                    YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· ·was she hostile to you?· What were the facts of       ·1· ·BY MR. DARKE:
·2· ·how she was hostile to you?                           ·2· · · ·Q.· ·No?
·3· · · ·A.· ·Hostile is relative compared to the way      ·3· · · ·A.· ·No.
·4· ·we were, which was best buds to I'm not going to      ·4· · · ·Q.· ·It couldn't have been the reason at
·5· ·talk to you, I'm not going to look you in the         ·5· ·all?
·6· ·eye, and we're not going to do business               ·6· · · ·A.· ·No.· No.
·7· ·together.                                             ·7· · · ·MR. DARKE:· Okay.· I don't have any other
·8· · · ·Q.· ·So not looking -- her not looking you        ·8· ·questions.
·9· ·in your eyes.                                         ·9· · · ·MR. GAFFNEY:· I need to follow up on a few of
10· · · · · · What else, if anything, in addition was      10· ·these areas, please.
11· ·hostile?                                              11· · · · · · · · · · ·EXAMINATION
12· · · ·A.· ·Well, we had animals to take care of,        12· ·BY MR. GAFFNEY:
13· ·we had patients to take care of.· It's very,          13· · · ·Q.· ·First I want to ask you, there were
14· ·very difficult to do if you're not communicating      14· ·some questions about your job search?
15· ·and we were not communicating.· She wouldn't          15· · · ·A.· ·Uh-huh.
16· ·talk to me.· To me that's hostile.· Maybe it's        16· · · ·Q.· ·And the records that you took, you kept
17· ·according to the definition.                          17· ·or didn't keep regarding your job search?
18· · · ·Q.· ·No.· That's...                               18· · · ·A.· ·Yes.
19· · · · · · So other than not communicating with         19· · · ·Q.· ·For some period of time you were -- you
20· ·you, are there any additional reasons that you        20· ·said you were creating a list that was somehow
21· ·would think were open and hostile?                    21· ·communicated to the Illinois Department of
22· · · ·MR. GAFFNEY:· You mean other than what she's      22· ·Employment Security for unemployment
23· ·already testified to?· You don't want her to          23· ·compensation purposes; is that true?
24· ·repeat anything more than what she's said?            24· · · ·A.· ·Yes.
                                                     109                                                        111

·1· · · ·MR. DARKE:· Correct.                              ·1· · · ·Q.· ·Okay.· So in that regard, would you
·2· · · ·MR. GAFFNEY:· Okay.· Thank you.                   ·2· ·describe what you did and how you communicated
·3· · · ·THE WITNESS:· Then no.                            ·3· ·with the Department of Employment Security?
·4· ·BY MR. DARKE:                                         ·4· · · ·A.· ·When you register with the Department
·5· · · ·Q.· ·Did Lynlee -- on July 31, did Lynlee         ·5· ·of Employment Security, every other Tuesday you
·6· ·ever tell you that you were fired?                    ·6· ·have to go online and you have to write -- you
·7· · · ·A.· ·She told me to leave and asked for my        ·7· ·have to preregister every two weeks and then you
·8· ·key.· And Scott asked for my key.· Did I need to      ·8· ·have to list where you have applied for a job.
·9· ·hear the word fired?· No, I did not.                  ·9· ·That is online.· After you're done, you hit
10· · · ·Q.· ·She just responded yes to your inquiry       10· ·send.· It's gone.
11· ·if you were --                                        11· · · · · · So I did that every two weeks on a
12· · · ·A.· ·It was more like yes.                        12· ·Tuesday.
13· · · ·MR. GAFFNEY:· Let the record reflect that the 13· · · ·Q.· ·Did you keep those -- did you keep any
14· ·word yes was stated with extra emphasis and           14· ·documentation as far as what you sent to the
15· ·strength.                                             15· ·Department of Employment Security?
16· ·BY MR. DARKE:                                         16· · · ·A.· ·I did not.· I sent it.· They have it.
17· · · ·Q.· ·Do you think she, if you know, when you      17· ·I do not.
18· ·came in on July 31 and you said why the fuck are      18· · · ·Q.· ·Approximately how long after you were
19· ·you not talking to me, do you think that could        19· ·terminated did you continue to certificate as
20· ·have been the reason she said yes?                    20· ·you just said?
21· · · ·MR. GAFFNEY:· Object to the form of the           21· · · ·A.· ·Probably at least two months.· It took
22· ·question.                                             22· ·time for -- they said I couldn't get
23· · · ·THE WITNESS:· No.                                 23· ·unemployment, Animal Wellness Center of Monee
24                                                         24· ·said I couldn't collect.· Then they gave me an
                                                     110                                                        112

                                McCorkle Litigation Services, Inc.                                      109..112
                                 Chicago, Illinois· (312) 263-0052                                                    YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· ·opportunity to appeal, and I appealed it.· And        ·1· ·where I didn't, probably a couple of months
·2· ·then that also they didn't let me have.· So           ·2· ·where I didn't.· I was extremely discouraged. I
·3· ·probably another month.                               ·3· ·had to take a little break from it, and then I
·4· · · ·Q.· ·Did you ever have a hearing with a           ·4· ·was told by Margie Minett that she would like to
·5· ·referee where you testified under oath with           ·5· ·have me work at Avenue Animal Hospital, and I
·6· ·anyone from Animal Wellness Center on the other       ·6· ·applied there.
·7· ·line?                                                 ·7· · · ·Q.· ·In terms of your relationship with
·8· · · ·A.· ·Yes.                                         ·8· ·Dr. Wessels during the years, let's just say
·9· · · ·Q.· ·You did?                                     ·9· ·2015, 2016, and through June of 2017, would you
10· · · ·A.· ·We did have a conference.                    10· ·describe what the nature of your relationship
11· · · ·Q.· ·And the referee asked you questions,         11· ·was with Dr. Wessels during that time frame?
12· ·et cetera?                                            12· · · ·A.· ·She was my boss.· She was one of my
13· · · ·A.· ·Yes.                                         13· ·best friends.· We did things together.· We went
14· · · ·Q.· ·After that concluded, did you continue       14· ·to concerts together.· I took care of her dog.
15· ·to search for employment?                             15· ·I took care of her cat.· We were close.
16· · · ·A.· ·I continued to search until I got the        16· · · ·Q.· ·And -- go ahead.
17· ·letter that said I was not going to be able to        17· · · ·A.· ·We had one weekend in Indianapolis that
18· ·get it, and then I stopped.                           18· ·we spent together.· We did things together as a
19· · · ·Q.· ·And did you then use any private agency      19· ·couple.· We went to dinner.· We were friends.
20· ·to try to find work?                                  20· · · ·Q.· ·And then at work, would you describe
21· · · ·A.· ·There was an online employment search,       21· ·what the nature of your relationship was like?
22· ·and I wish I could think of the name of it right      22· · · ·A.· ·We were busy and then we were relaxed
23· ·now but I can't.· I have it written down.· But        23· ·as friends are when they work together.· We were
24· ·there was an online search, and they would send       24· ·relaxed.
                                                     113                                                        115

·1· ·me places and then I would send them résumés.         ·1· · · ·Q.· ·And during that time frame, would you
·2· · · ·Q.· ·And did you then during that time frame      ·2· ·describe how you and her would communicate back
·3· ·after you were denied benefits finally by the         ·3· ·and forth?
·4· ·Department of Employment Security --                  ·4· · · ·A.· ·I'm not sure I understand.
·5· · · ·A.· ·Uh-huh.                                      ·5· · · ·Q.· ·In other words, regarding work-related
·6· · · ·Q.· ·-- did you continue to try to drop off       ·6· ·issues, how would you approach her and how would
·7· ·résumés, et cetera?                                   ·7· ·she approach you regarding work-related issues
·8· · · ·A.· ·I dropped off résumés at every animal        ·8· ·during that time frame?
·9· ·hospital in the general vicinity of my house.         ·9· · · ·A.· ·Well, she would tell me what she needed
10· · · ·Q.· ·Did you keep any list of where you           10· ·done or I would ask her a question on how I
11· ·dropped off some of these résumés?                    11· ·should do this or how I should do that.· We
12· · · ·A.· ·Yes.· I had a list.                          12· ·joked around because sometimes it was a pain in
13· · · ·Q.· ·And that list has been produced,             13· ·the butt because she was busy.· And we joked
14· ·correct?                                              14· ·around about it.· It was just a really fun place
15· · · ·A.· ·That's correct.                              15· ·and we had a good time, but we got work done.
16· · · ·Q.· ·And did the private search entity            16· · · ·Q.· ·And would you tell me then during --
17· ·also -- did you also communicate with the             17· ·you would have an annual performance review
18· ·private search company regarding your efforts to      18· ·process that had been ongoing for years?
19· ·find employment?                                      19· · · ·A.· ·Yes.
20· · · ·A.· ·Yes.                                         20· · · ·Q.· ·And would you describe what that was
21· · · ·Q.· ·And did you continue to drop off             21· ·like typically?
22· ·résumés and look for work through the date that       22· · · ·A.· ·Pretty much I would go in the room and
23· ·you obtained your current employment in --            23· ·she would say here's your performance review
24· · · ·A.· ·There was a space in between there           24· ·what else would you like to talk about.· I never
                                                     114                                                        116

                                McCorkle Litigation Services, Inc.                                    113..116
                                 Chicago, Illinois· (312) 263-0052                                                    YVer1f
                                                                            Joyce Schmelzer 10/18/2018


·1· ·had anything bad on any review.                       ·1· ·hospital and he was finishing up a door bell
·2· · · ·Q.· ·Did you ever receive any written             ·2· ·job.· So when he got in there, he did talk to
·3· ·warnings or discipline at any time at your place      ·3· ·Scott a little bit while he was there.· That was
·4· ·of employment?                                        ·4· ·a few days after the initial phone call.
·5· · · ·A.· ·No.                                          ·5· · · ·Q.· ·Was it your understanding that he
·6· · · ·Q.· ·Did you always receive outstanding on        ·6· ·brought any paperwork with him when he met with
·7· ·your overall performance?                             ·7· ·Scott at the Animal Wellness Center?
·8· · · ·A.· ·Yes.                                         ·8· · · ·A.· ·I don't believe he had any paperwork
·9· · · ·Q.· ·Now, in regards to the first occasion        ·9· ·with him.
10· ·in which this whole problem with the simple IRA       10· · · ·Q.· ·Do you know whether or not -- did Don
11· ·plan was brought up by anyone at Animal Wellness      11· ·ever relate to you that he communicated again
12· ·Center, can you tell me, did you receive a            12· ·with Scott regarding the non-payment of funds
13· ·telephone call from your husband at some point?       13· ·into the IRA plan?
14· · · ·A.· ·He called me at work the day he              14· · · ·A.· ·Yes.· He went to Scott's desk and Scott
15· ·found -- we hadn't been checking statements           15· ·was visibly upset, said he didn't know where
16· ·because we didn't think we had to.· We trusted        16· ·they were going to get the money.· And they were
17· ·them.· He saw the statement, called me                17· ·friends.
18· ·immediately at work.· Yes.                            18· · · ·MR. DARKE:· Objection.
19· · · ·Q.· ·And do you have a belief as to               19· · · ·THE WITNESS:· It was hard for them.· I know.
20· ·approximately when that occurred?                     20· · · ·MR. DARKE:· Objection.· Hearsay.
21· · · ·A.· ·I think it was about July 5, 2017, but       21· ·BY MR. GAFFNEY:
22· ·we're not exactly sure what date that was.            22· · · ·Q.· ·Was it your understanding and belief
23· · · ·Q.· ·And what did you and your husband say        23· ·that before the July 8 meeting that you
24· ·at that time?                                         24· ·testified to, that it was Scott -- I'm sorry --
                                                     117                                                        119

·1· · · ·A.· ·I told him to handle it.· I said talk        ·1· ·it was Don that brought this matter to the
·2· ·to Scott and see what you can do, see what            ·2· ·attention of Scott Marhanka at Animal Wellness
·3· ·happened and what happened to my IRA.                 ·3· ·Center?
·4· · · ·Q.· ·And do you have any understanding of         ·4· · · ·A.· ·He did, because I asked him to.
·5· ·what -- your husband's name is Don, correct?          ·5· · · ·Q.· ·And then did you then start
·6· · · ·A.· ·Yes.                                         ·6· ·communicating with your co-workers who you knew
·7· · · ·Q.· ·And he's seated here at this deposition      ·7· ·also to be participants in the AWC IRA plan
·8· ·today with us, correct?                               ·8· ·between July 5 and July 8?
·9· · · ·A.· ·Yes.                                         ·9· · · ·A.· ·Yes.· I waited until I was sure, and
10· · · ·Q.· ·And can you tell us to your knowledge        10· ·then I talked to both Mandy and Jessica and then
11· ·then what if anything did your husband, Don           11· ·eventually I talked with Dr. Matthews who, as it
12· ·Schmelzer, do on your behalf?                         12· ·turns out, was never in the plan to begin with.
13· · · ·A.· ·He called Scott I believe right away,        13· ·She was in it but -- she was put on it at the
14· ·asked him what was going on.· And from what he        14· ·time that there were no funds being put in.· But
15· ·could remember when I talked to him, he just          15· ·yes, we discussed it quite a bit.
16· ·remembered silence.· He doesn't remember a lot        16· · · ·Q.· ·What did you say to Mandy -- it's Mandy
17· ·of explanation on the phone at that time. I           17· ·Holt, correct?
18· ·think that -- I won't say what I think, but it        18· · · ·A.· ·Uh-huh.
19· ·was a surprise I believe that we found out.           19· · · ·Q.· ·And between July 5 and July 8, what did
20· · · ·Q.· ·And then was there an occasion that you      20· ·you say to Mandy Holt?
21· ·saw your husband, Don, at Animal Wellness Center      21· · · ·A.· ·I said you better check your statements
22· ·within the next few days?                             22· ·on your IRA when you get home.
23· · · ·A.· ·He came by.· He had a door bell that he      23· · · ·Q.· ·Did you say why?
24· ·was -- he did a lot of work at the animal             24· · · ·A.· ·I said because they have not been
                                                     118                                                        120

                               McCorkle Litigation Services, Inc.                                      117..120
                                Chicago, Illinois· (312) 263-0052                                                     YVer1f
                                                                            Joyce Schmelzer 10/18/2018


·1· ·putting money into mine.                              ·1· ·sheep.· She became the go-to girl.· It was just
·2· · · ·Q.· ·And between July 5 and July 8, did you       ·2· ·a different place to work than it had ever been
·3· ·talk with Jessica McCaslin regarding the IRA          ·3· ·before.
·4· ·plan?                                                 ·4· · · ·Q.· ·And then after the meeting of July 8
·5· · · ·A.· ·We had a little powwow.· Yes.                ·5· ·through the date of your termination, did the
·6· · · ·Q.· ·And what did you say and what did she        ·6· ·relationship with Dr. Wessels ever go back to
·7· ·say at that time?                                     ·7· ·the way it was prior to the day Don Schmelzer
·8· · · ·A.· ·I told them that my IRA had not had any      ·8· ·brought this problem to the attention of Scott
·9· ·money put into it for a year, that Donny looked       ·9· ·Marhanka?
10· ·at the statement and noticed it and I talked to       10· · · ·A.· ·No.
11· ·Scott.· I told them both that they better go          11· · · ·Q.· ·Would you describe then during the
12· ·home, check their statements, and they wanted to      12· ·month of July what the relationship was like
13· ·talk with their husband's as well.                    13· ·with Dr. Wessels?
14· · · ·Q.· ·After you told them to check their           14· · · ·A.· ·Extremely strained, hard to do our job.
15· ·statements and prior to the Saturday morning          15· ·Because we couldn't talk to each other.· You
16· ·meeting of July 8, 2017, did they come back and       16· ·can't very well talk to each other -- you can't
17· ·explain to you what their observations were of        17· ·take care of an animal if you can't talk to each
18· ·their statements?                                     18· ·other there --
19· · · ·A.· ·They said there's a --                       19· · · ·Q.· ·Go ahead.
20· · · ·MR. DARKE:· Objection to hearsay.                 20· · · ·A.· ·There was no communication.· Except if
21· · · ·MR. GAFFNEY:· Go ahead.                           21· ·she absolutely had to answer me for business,
22· · · ·THE WITNESS:· They said they had not had          22· ·she would answer me.· Otherwise she would go to
23· ·anything put into theirs for a year either.           23· ·someone else.
24                                                         24· · · ·Q.· ·In the morning when you said hello,
                                                     121                                                        123

·1· ·BY MR. GAFFNEY:                                       ·1· ·what would occur?
·2· · · ·Q.· ·Prior to July 8, then, did you suggest       ·2· · · ·A.· ·Nothing.
·3· ·to them what if anything you thought you or           ·3· · · ·Q.· ·What do you mean?
·4· ·anyone else should do?                                ·4· · · ·A.· ·She didn't acknowledge me.
·5· · · ·A.· ·We didn't talk about it immediately,         ·5· · · ·Q.· ·Were there any occasions on which you
·6· ·about, you know, reporting them because we            ·6· ·heard doors slamming?
·7· ·thought they were going to pay it to us.· We          ·7· · · ·A.· ·Oh, yes.· But that's -- it was always
·8· ·didn't talk about reporting it to the Department      ·8· ·that way.· That wasn't new.
·9· ·of Labor until they hesitated at the meeting on       ·9· · · ·Q.· ·All right.· Were there occasions in
10· ·the 8th saying they didn't know when they were        10· ·which you tried to communicate with her like you
11· ·going to get it to us.                                11· ·had previously before this problem arose, was
12· · · ·Q.· ·And then after your husband -- after         12· ·brought to their attention in July of 2017?
13· ·you were aware that your husband had brought          13· · · ·A.· ·There's one day I remember I was at the
14· ·this issue to the attention of Scott Marhanka --      14· ·desk and she yelled from the pharmacy hey, Joe,
15· · · ·A.· ·Uh-huh.                                      15· ·and asked me a question and I almost cried
16· · · ·Q.· ·-- did you notice any change in either       16· ·because she called me Joe and talked to me
17· ·the relationship or demeanor of Dr. Wessels           17· ·again.
18· ·after that?                                           18· · · ·Q.· ·That was one occasion?
19· · · ·A.· ·Yes.                                         19· · · ·A.· ·One time.· That's all.
20· · · ·Q.· ·What did you observe?                        20· · · ·Q.· ·Other than that one occasion, were
21· · · ·A.· ·Cold.· She was very cold to us.· She         21· ·there times where you tried to communicate with
22· ·was very probably extra cold to me.· She would        22· ·her --
23· ·talk everything through Lindsay Wilke, who up         23· · · ·A.· ·I did -- excuse me.
24· ·until that point Lindsay was kind of the black        24· · · ·Q.· ·Hum?
                                                     122                                                        124

                                McCorkle Litigation Services, Inc.                                    121..124
                                 Chicago, Illinois· (312) 263-0052                                                    YVer1f
                                                                          Joyce Schmelzer 10/18/2018


·1· · · ·A.· ·Go ahead.                                    ·1· ·He always helped.· He always walked them.
·2· · · · · · I did at first, but I quit trying.           ·2· · · ·Q.· ·And so when you suggested that that
·3· · · ·Q.· ·What type of responses were you              ·3· ·would be one way for the clinic to save money,
·4· ·getting?                                              ·4· ·were you suggesting that Dr. Wessels would do it
·5· · · ·A.· ·None.                                        ·5· ·alone or with anyone's assistance?
·6· · · ·Q.· ·Would you describe the look on               ·6· · · ·A.· ·With Scott's assistance.· I thought
·7· ·Dr. Wessels's face when you tried to talk to          ·7· ·that's the way they had done it in the past.
·8· ·her?                                                  ·8· · · ·Q.· ·You saw Exhibit 2.· Yes.· Exhibit 2
·9· · · ·A.· ·She was not there.· She was like not         ·9· ·there's an email.· Here it is.· And you make a
10· ·there for me.· She was cold.                          10· ·statement about you've always given 110 percent,
11· · · ·Q.· ·Did this impact how you felt at work?        11· ·I promise to give you 100 percent but for now
12· · · ·A.· ·I didn't exactly look forward to going       12· ·going that extra mile isn't in my heart.
13· ·in, but I kept thinking it would get better.          13· · · · · · So by using the term extra mile, would
14· · · ·Q.· ·Now, at the meeting of July 8, you           14· ·you explain what you meant by that term?
15· ·indicated that Dr. Wessels had said that they         15· · · ·A.· ·I took her dog to the vet.· I took
16· ·would try to pay it back.                             16· ·Stella to the vet for her -- not Stella.· The
17· · · · · · Do you recall saying that?                   17· ·other one.· I took Tuna to the vet for her.· One
18· · · ·A.· ·Yes.                                         18· ·was in Champaign.· Tuna.· Tuna the cat.· I took
19· · · ·Q.· ·Was there any time frame stated in           19· ·Edith Ann, the dog, to Purdue with them. I
20· ·terms of when they thought they could pay back        20· ·would go to the nursery.· I would by mums at
21· ·the funds into the IRA account?                       21· ·their expense, of course.· I would bring the
22· · · ·A.· ·No.                                          22· ·mums back.· I would plant 'em, take care of 'em.
23· · · ·Q.· ·Was there an indication as to what they      23· · · · · · I mean I can go on and on if you want
24· ·needed do, if anything, in order to pay the           24· ·me to.
                                                     125                                                        127

·1· ·funds back?                                           ·1· · · ·Q.· ·What you just said in terms of these
·2· · · ·A.· ·They said they had tried 1 Loan Avenue       ·2· ·activities, were these on the clock?· Were these
·3· ·and it fell through and they were still trying        ·3· ·compensated activities or were these volunteer
·4· ·other ways.                                           ·4· ·activities by going the extra mile?
·5· · · ·Q.· ·Did anyone suggest when, when the loan       ·5· · · ·A.· ·I did them because I wanted to.
·6· ·could -- when the unpaid funds could be returned      ·6· · · ·Q.· ·So were you paid for those activities?
·7· ·to the account?                                       ·7· · · ·A.· ·No.· I didn't expect to be.
·8· · · ·A.· ·No.                                          ·8· · · ·Q.· ·And were there other -- you don't have
·9· · · ·Q.· ·And did you indicate that you thought        ·9· ·to give me any more examples, but were there
10· ·it was like stealing?                                 10· ·other activities like that where you provided
11· · · ·A.· ·Yes, I did.                                  11· ·services that you didn't expect compensation?
12· · · ·Q.· ·And when you said like stealing, was         12· · · ·A.· ·Yes.
13· ·that because they had not only -- that they had       13· · · ·Q.· ·And is that what you meant by the term
14· ·taken money out of your paycheck and withheld         14· ·extra mile?
15· ·money from your paycheck and not deposited it         15· · · ·A.· ·That's what I meant.
16· ·into the IRA account?                                 16· · · ·Q.· ·Would you describe then from when you
17· · · ·A.· ·Yes, that's right.                           17· ·first found out in early July that funds were
18· · · ·Q.· ·In regards to the issue of walking the       18· ·not being deposited into the Franklin Templeton
19· ·dogs, you used the term, and I think on a couple      19· ·account of your IRA account at Franklin
20· ·of occasions you said like he and I did?              20· ·Templeton through the date of the your
21· · · ·A.· ·Uh-huh.                                      21· ·termination on July 31, during that time frame,
22· · · ·Q.· ·By using the word he in that context,        22· ·would you describe your effort at work?
23· ·who are you referring to?                             23· · · ·A.· ·I tried as hard as I ever tried at
24· · · ·A.· ·I was talking about my husband, Don.         24· ·work.· I didn't do anything any differently.
                                                     126                                                        128

                             McCorkle Litigation Services, Inc.                                          125..128
                              Chicago, Illinois· (312) 263-0052                                                       YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· ·Communication was a little tough, but we got          ·1· ·communicated.· It was through a note.· It was
·2· ·through.                                              ·2· ·because she was always busy and it was easier to
·3· · · ·Q.· ·Did you give anyone any bad attitude?        ·3· ·write a note.
·4· ·How was your attitude?                                ·4· · · ·Q.· ·Well, did she typically communicate
·5· · · ·MR. DARKE:· Objection.· Argumentative.            ·5· ·with you with notes or you to her with notes?
·6· ·BY MR. GAFFNEY:                                       ·6· ·Which way?
·7· · · ·Q.· ·Describe your attitude.                      ·7· · · ·A.· ·I would usually write a note and she
·8· · · ·A.· ·My attitude is friendly, and it always       ·8· ·would come back to me with the answer.
·9· ·is.· It always was at work.                           ·9· · · ·Q.· ·Now, the answer that you would -- prior
10· · · ·Q.· ·How hard did you try at your job?            10· ·to July of 2017, after you communicated with the
11· · · ·A.· ·I tried as hard as I possibly could at       11· ·note, would Dr. Wessels then come back with a
12· ·my job.                                               12· ·written note or would she come back with a
13· · · ·Q.· ·Had any of your co-workers complained        13· ·verbal answer?
14· ·about how you were performing your job during         14· · · ·A.· ·It could be either one.
15· ·the month of July 2017?                               15· · · ·Q.· ·Now, on this particular occurrence
16· · · ·A.· ·No.                                          16· ·after you left the note regarding the surgery
17· · · ·Q.· ·Did Scott Marhanka ever complain about       17· ·issue, you indicated that you and your
18· ·your performance during July of 2017?                 18· ·co-worker --
19· · · ·A.· ·Scott was friendly to me.                    19· · · ·A.· ·Lindsay.
20· · · ·Q.· ·Did he ever complain about your              20· · · ·Q.· ·Lindsay Wilke --
21· ·performance?                                          21· · · ·A.· ·Yes.
22· · · ·A.· ·No.                                          22· · · ·Q.· ·Were both in the front desk area,
23· · · ·Q.· ·Did Dr. Wessels ever complain about          23· ·correct?
24· ·your performance during July of 2017?                 24· · · ·A.· ·Yes.
                                                     129                                                        131

·1· · · ·A.· ·No.                                          ·1· · · ·Q.· ·Lindsay Wilke was to your left and she
·2· · · ·Q.· ·Did you receive any warnings or              ·2· ·was -- Lindsay Wilke was to your left?
·3· ·discipline from anyone during the month of            ·3· · · ·A.· ·Yes.
·4· ·July 2017?                                            ·4· · · ·Q.· ·And what was the distance between you
·5· · · ·A.· ·No.                                          ·5· ·and Lindsay Wilke at that time?
·6· · · ·Q.· ·Now, in regards to July 31, 2017, you        ·6· · · ·A.· ·Probably three feet.
·7· ·indicated that you had prepared a written note        ·7· · · ·Q.· ·Okay.· And then what did you observe
·8· ·pertaining to the issue of surgeries; is that         ·8· ·next?
·9· ·correct?                                              ·9· · · ·A.· ·Dr. Wessels came around with the note I
10· · · ·A.· ·Yes.                                         10· ·had written, went to Lindsay's left, handed it
11· · · ·Q.· ·And to the best of your recollection,        11· ·to her, and said we can start doing surgeries
12· ·what did this written note say?                       12· ·again.
13· · · ·A.· ·We had forgone surgeries for a few days      13· · · ·Q.· ·This note that you had left, did you
14· ·and the note said:· Lynlee, let me know when          14· ·put your name on it?
15· ·we're going to begin surgeries again.· Joey.          15· · · ·A.· ·Yes.
16· · · ·Q.· ·And where did you put that note?             16· · · ·Q.· ·Do you always put your name on notes to
17· · · ·A.· ·I believe I put it up on the desk where      17· ·Dr. Wessels?
18· ·we usually do.· I may have put it in her              18· · · ·A.· ·We had to because she had to know who
19· ·mailbox.                                              19· ·to give the answer back to.
20· · · ·Q.· ·And why did you write out a written          20· · · ·Q.· ·So even though you had written the note
21· ·note of that nature as opposed to communicate         21· ·and signed your name to it, you're saying
22· ·with Dr. Wessels verbally on that particular          22· ·Dr. Wessels came back with the note, handed it
23· ·issue?                                                23· ·to Lindsay Wilke on her left, and then where was
24· · · ·A.· ·That's typically the way we                  24· ·she looking -- where was Dr. Wessels looking
                                                     130                                                        132

                               McCorkle Litigation Services, Inc.                                        129..132
                                Chicago, Illinois· (312) 263-0052                                                     YVer1f
                                                                           Joyce Schmelzer 10/18/2018


·1· ·when she said those words?                            ·1· · · ·A.· ·It was a casual work environment.· Yes.
·2· · · ·A.· ·Looking at Lindsay.                          ·2· · · ·Q.· ·And did some of your co-workers use the
·3· · · ·Q.· ·Were you surprised?                          ·3· ·F-word in your presence?
·4· · · ·A.· ·Yes.· I was surprised actually.· You         ·4· · · ·A.· ·Yes.
·5· ·wouldn't have thought I would be.                     ·5· · · ·Q.· ·And did some of your co-workers use the
·6· · · ·Q.· ·Why were you surprised?                      ·6· ·F-word in your presence while Dr. Wessels was
·7· · · ·A.· ·I don't know.· I just thought she would      ·7· ·present?
·8· ·come to me with the answer, the way it always         ·8· · · ·A.· ·Sure.· Yes.
·9· ·was.                                                  ·9· · · ·Q.· ·At any time did any employee ever
10· · · ·Q.· ·Was it another indication to you that        10· ·receive any warning or discipline about using
11· ·Dr. Wessels was no longer interested in               11· ·the F-word at the clinic?
12· ·communicating with you directly?                      12· · · ·A.· ·Not that I'm aware of.
13· · · ·A.· ·Yes.                                         13· · · ·Q.· ·And so when you used the F-word, did
14· · · ·Q.· ·And is that what caused you additional       14· ·you believe that you were doing anything that
15· ·frustration at that time?                             15· ·was insubordinate --
16· · · ·A.· ·Yes.· That is when I turned to Lindsay       16· · · ·A.· ·No.
17· ·and said I can't do this anymore, I've got to         17· · · ·Q.· ·-- or that you were trying to be
18· ·talk to her, and I went over to her --                18· ·aggressive with Dr. Wessels?
19· · · ·Q.· ·You admit that you went to her desk          19· · · ·A.· ·No.· It just flew out.
20· ·area and you admit that you used the F-word in        20· · · ·Q.· ·Were you frustrated with the way she
21· ·the context of your statement, correct?               21· ·was not communicating with you?
22· · · ·A.· ·Yes.                                         22· · · ·A.· ·Yes.· I was frustrated.· I was confused
23· · · ·Q.· ·And by using the F-word, were you            23· ·as to why.· I needed to know why.
24· ·trying to be demonstrative or were you trying to      24· · · ·Q.· ·You used the word confused previously.
                                                     133                                                        135

·1· ·be insubordinate?                                     ·1· ·You said that the way she left the note for
·2· · · ·A.· ·I don't use the F-word.· It just flew        ·2· ·Lindsay Wilke and spoke directly with her caused
·3· ·out.                                                  ·3· ·you to be confused.
·4· · · ·Q.· ·Okay.                                        ·4· · · · · · Would you explain what you mean by
·5· · · ·A.· ·It wasn't intentional at all.                ·5· ·that?
·6· · · ·Q.· ·Now, in terms of the usage of the            ·6· · · ·A.· ·I just didn't understand why she went
·7· ·F-word, was it -- when patients weren't around,       ·7· ·from being the one who took money from us to the
·8· ·was it common to hear the F-word at the clinic?       ·8· ·victim.· And that wasn't just me.· It was all
·9· · · ·A.· ·Yes.                                         ·9· ·of -- all three of us girls that were involved
10· · · ·Q.· ·How common was it?                           10· ·in it.
11· · · ·A.· ·Very common when there were no clients       11· · · · · · She became the one that was now sullen,
12· ·around.                                               12· ·that would sit at her desk all the time, that
13· · · ·Q.· ·Did Dr. Wessels use the F-word at the        13· ·would be poor me.· And we were the ones that
14· ·clinic?                                               14· ·were stolen from by our boss and friend.· And I
15· · · ·A.· ·Yes.                                         15· ·was confused because I needed to know what was
16· · · ·Q.· ·Was that regular or was it rare?             16· ·going on in her head that she wouldn't talk to
17· · · ·A.· ·Regular.                                     17· ·me.· I never found out.
18· · · ·Q.· ·Did she use other words that also could      18· · · ·Q.· ·In addition to Dr. Wessels using the
19· ·be construed as swear words or vulgarities at         19· ·F-word verbally in the place of employment, did
20· ·the workplace as well?                                20· ·you also receive a number of email
21· · · ·A.· ·Yes.                                         21· ·communications where she easily used the F-word
22· · · ·Q.· ·Was it a casual work environment?            22· ·in those communication?
23· · · ·A.· ·A what kind?                                 23· · · ·A.· ·Yes.
24· · · ·Q.· ·Casual.                                      24· · · ·Q.· ·And have at least some of those that
                                                     134                                                        136

                              McCorkle Litigation Services, Inc.                                      133..136
                               Chicago, Illinois· (312) 263-0052                                                      YVer1f
                                                                             Joyce Schmelzer 10/18/2018


·1· ·you've found recently been produced in the            ·1· ·July with -- between you and your co-workers
·2· ·course of this discovery?                             ·2· ·until ultimately the funds were eventually
·3· · · ·A.· ·Yes.                                         ·3· ·repaid?
·4· · · ·Q.· ·Of you, Mandy Holt, Dr. Matthews,            ·4· · · ·A.· ·Yes.
·5· ·and -- I'm drawing a blank regarding the other        ·5· · · ·Q.· ·On Exhibit 9, you used the word
·6· ·participant.                                          ·6· ·invisible.
·7· · · ·A.· ·Jessica.                                     ·7· · · · · · Do you recall that?
·8· · · ·Q.· ·Jessica McCaslin, right.· Participants       ·8· · · ·A.· ·Yes.
·9· ·who were not owner participants.                      ·9· · · ·Q.· ·And why did you use the word invisible?
10· · · · · · Of those participants regarding this         10· ·In context, it says:· Lynlee, as you know, has
11· ·problem that arose regarding the non-payment of       11· ·pretty much found me to be invisible since this
12· ·funds into the IRA account, were you considered       12· ·whole thing went down.
13· ·sort of the ringleader of bringing this matter        13· · · · · · That was your statement to Debbie Wilke
14· ·to a head with AWC?                                   14· ·on July 31, 2017 at 1:19 p.m., correct?
15· · · ·A.· ·Yes.                                         15· · · ·A.· ·Yes.
16· · · ·Q.· ·Why do you say that?                         16· · · ·Q.· ·So, first of all, when you used the
17· · · ·A.· ·Well, my husband, Don, is the one who        17· ·term since this whole thing went down, what did
18· ·initiated it.· My husband, Don, is also the one       18· ·you mean by that?
19· ·who confronted Scott.· It was because of my           19· · · ·A.· ·I meant since we found out that they
20· ·husband, Don, that I found out about it.· It was      20· ·had not put funds in our account.
21· ·because of my husband, Don, that they found out       21· · · ·Q.· ·So -- but you didn't explain that to
22· ·we knew.                                              22· ·Debbie Wilke.
23· · · ·MR. DARKE:· Objection.· Speculation.              23· · · · · · Is it your belief that Debbie Wilke
24                                                         24· ·already knew about the problem with AWC not
                                                     137                                                        139

·1· ·BY MR. GAFFNEY:                                       ·1· ·contributing funds into the IRA account as of
·2· · · ·Q.· ·And what about your personal                 ·2· ·July 31, 2017?
·3· ·communications with your co-workers?                  ·3· · · ·A.· ·I believe that her daughter told her.
·4· · · ·A.· ·Well, they -- I'm not sure what you          ·4· ·Yes.
·5· ·mean.· I'm sorry.                                     ·5· · · ·Q.· ·And you say:· Lynlee, as you know, has
·6· · · ·Q.· ·So I think you already testified that        ·6· ·pretty much found me to be invisible.
·7· ·it was you that brought to their attention that       ·7· · · · · · What made you believe that Debbie
·8· ·there was a problem.                                  ·8· ·Wilke, the dog trainer, would have known that
·9· · · ·A.· ·I bought it to their attention that          ·9· ·Lynlee pretty much found you to be invisible
10· ·there was a problem.· Their initial response was      10· ·since the whole thing went down?
11· ·they didn't believe that that could possibly          11· · · ·A.· ·Debbie spent a certain amount of time
12· ·happen, there had to be a mistake.· But then          12· ·at the animal hospital.· She would just stay in
13· ·they checked and it was true.                         13· ·back at night and do her training.· She came up
14· · · ·Q.· ·And then at the meeting of July 8, were      14· ·front, we did her scheduling for her.· She
15· ·your co-workers looking to you to basically           15· ·called us about her scheduling.· And she came up
16· ·voice their concerns and objections?                  16· ·to me and said:· Honey, please don't go.
17· · · ·A.· ·It seemed that way when we were there        17· · · · · · So she knew from being around there how
18· ·because I did most of the talking.· And then          18· ·I was being -- as if I couldn't be seen.· And
19· ·when we got out in the parking lot after the          19· ·that's what I meant by invisible.
20· ·meeting, they all gave me a group hug and said        20· · · ·Q.· ·When you put in your statement that
21· ·thank you for having the nerve to talk.· So yes,      21· ·to -- when you put in your email, I should say,
22· ·I was the one.                                        22· ·to Debbie Wilke:· I made a point of saying I did
23· · · ·Q.· ·And were there continued discussions         23· ·not quit, Scott asked for my key, and I was
24· ·about this problem during the month of                24· ·gone.
                                                     138                                                        140

                             McCorkle Litigation Services, Inc.                                         137..140
                              Chicago, Illinois· (312) 263-0052                                                       YVer1f
                                                                           Joyce Schmelzer 10/18/2018


·1· · · · · · Would you describe what -- where you         ·1· · · ·A.· ·Usually it's a description if I use it.
·2· ·were, who you were talking to, and what occurred      ·2· ·Like referring to traffic.· If I do say it, it
·3· ·when you referred to the statement I made a           ·3· ·would be as an adjective.
·4· ·point of saying I did not quit?                       ·4· · · ·Q.· ·Now, during your employment, have you
·5· · · ·A.· ·When I said those words?                     ·5· ·seen anyone go up to either Lynlee or Scott and
·6· · · ·Q.· ·Yes.· Where were you?                        ·6· ·say those similar words why the fuck aren't you
·7· · · ·A.· ·Oh, I was coming out of Lynlee's office      ·7· ·talking to me?
·8· ·into the general hallway, back into the               ·8· · · ·A.· ·No.
·9· ·pharmacy.· And I was saying to Mandy I did not        ·9· · · ·Q.· ·Okay.· During the July 31 meeting -- or
10· ·quit.                                                 10· ·July 8 meeting --
11· · · ·Q.· ·Okay.· And was it before or after you        11· · · ·A.· ·Uh-huh.
12· ·said to Mandy I did not quit that Scott asked         12· · · ·Q.· ·-- you mentioned that you're the one
13· ·for your key?                                         13· ·that -- you did most of the talking; is that
14· · · ·A.· ·It was -- I believe he asked me for the      14· ·correct?
15· ·key right after that.                                 15· · · ·A.· ·Yes.
16· · · ·Q.· ·Did you also say to others that you          16· · · ·Q.· ·Did you ever during that talking ever
17· ·were fired?                                           17· ·call Scott or Lynlee a thief or a liar or
18· · · ·A.· ·Yes.                                         18· ·anything to that extent?
19· · · ·Q.· ·What words did Scott use in asking for       19· · · ·A.· ·Yes.· Which I apologized for later.
20· ·the key?                                              20· · · ·Q.· ·Who did you apologize to?
21· · · ·A.· ·He said:· Joey, give me the key.             21· · · ·A.· ·Both Scott and Lynlee.
22· · · ·MR. GAFFNEY:· No further questions.               22· · · ·Q.· ·And did they accept your apology?
23· · · ·MR. DARKE:· Just quick followups.                 23· · · ·A.· ·Scott did.· I got nothing from
24                                                         24· ·Dr. Wessels at all.· Scott said thank you.
                                                     141                                                        143

·1· · · · · · · · EXAMINATION (Further)                    ·1· · · ·Q.· ·Was that on that same day or when was
·2· ·BY MR. DARKE:                                         ·2· ·that?
·3· · · ·Q.· ·So you said you rarely use the F-word?       ·3· · · ·A.· ·It was like a couple of -- that was a
·4· · · ·A.· ·Yes.                                         ·4· ·Saturday, the meeting was on a Saturday.· It was
·5· · · ·Q.· ·How many times in a year do you think        ·5· ·on a Monday I believe that I apologized for it.
·6· ·you would use the F-word?                             ·6· · · ·Q.· ·Now, you talk about Lynlee being cold
·7· · · ·MR. GAFFNEY:· Objection.· Like maybe we           ·7· ·at work.
·8· ·should say what year because that could have          ·8· · · · · · Did that start the next day after that
·9· ·varied over the years.                                ·9· ·meeting on July 8?
10· · · ·MR. DARKE:· Just on average.· Any year. I         10· · · ·A.· ·No.
11· ·mean you rarely said it.                              11· · · ·Q.· ·When did that actually start?
12· · · ·THE WITNESS:· If I say the F-word twice a         12· · · ·A.· ·It started as soon as she found out
13· ·year, I know I get teased because I don't swear.      13· ·that we knew about the IRA.
14· ·So...                                                 14· · · ·Q.· ·So let's say roughly around July 5 or
15· ·BY MR. DARKE:                                         15· ·6?
16· · · ·Q.· ·So have you used it this year, 2018?         16· · · ·A.· ·Whenever Scott told her that we knew.
17· · · ·A.· ·Let me think.                                17· · · ·Q.· ·And was her demeanor the same all the
18· · · · · · Well, I probably have used it twice          18· ·way through when you -- the July 31 --
19· ·this year.                                            19· · · ·A.· ·I don't know that it got any --
20· · · ·Q.· ·And do you remember when you used that?      20· · · ·MR. GAFFNEY:· Let him finish the question.
21· · · ·A.· ·No.· I do not.· I'm sorry.                   21· ·You're jumping in.
22· · · ·Q.· ·When you typically use it, it's rare.        22· · · ·THE WITNESS:· I'm sorry.
23· · · · · · Are you upset when you use it because        23· ·BY MR. DARKE:
24· ·it just slips out?                                    24· · · ·Q.· ·Was her demeanor the same from that
                                                     142                                                        144

                                McCorkle Litigation Services, Inc.                                       141..144
                                 Chicago, Illinois· (312) 263-0052                                                    YVer1f
                                                                            Joyce Schmelzer 10/18/2018


·1· ·time all the way until the end of your                 ·1· ·STATE OF ILLINOIS· )

·2· ·employment?                                            ·2· · · · · · · · · · · )· ·SS:

·3· · · ·A.· ·It was worse after the meeting.               ·3· ·COUNTY OF C O O K· )

·4· · · ·Q.· ·After the July 8 meeting?                     ·4· · · · · · · · · · I, JOHNETTA STAFFORD TAYLOR, a

·5· · · ·A.· ·Yes.                                          ·5· ·Certified Shorthand Reporter within and for the

·6· · · ·Q.· ·And then after the July 8 meeting, was        ·6· ·County of Cook County and State of Illinois, do

·7· ·it the same demeanor all the way through               ·7· ·hereby certify that heretofore, to-wit, on

·8· ·July 31?                                               ·8· ·October 18, 2018 personally appeared before me,

·9· · · ·A.· ·Yes.                                          ·9· ·at 303 West Madison Street, Suite 300, Chicago,

10· · · ·Q.· ·So it never got better?                       10· ·Illinois, JOYCE SCHMELZER in a cause now pending

11· · · ·A.· ·No.                                           11· ·and undetermined in the U.S. District Court,

12· · · ·Q.· ·Did it ever get worse?                        12· ·Northern District of Illinois, Eastern Division

13· · · ·A.· ·Actually, I would say no.                     13· ·wherein JOYCE E. SCHMELZER is the Plaintiff, and

14· · · ·MR. DARKE:· Okay.· I don't have any other          14· ·ANIMAL WELLNESS CENTER OF MONEE, LLC, et al. are

15· ·questions.                                             15· ·the Defendants.

16· · · ·MR. GAFFNEY:· Nothing further.                     16· · · I further certify that the said witness was

17· · · · · · In federal depositions, signature is          17· ·first duly sworn to testify the truth, the whole

18· ·reserved.                                              18· ·truth and nothing but the truth in the cause

19· · · · · · Thank you.                                    19· ·aforesaid; that the testimony then given by said

20· · · · · · (FURTHER DEPONENT SAITH NOT.)                 20· ·witness was reported stenographically by me in

21· · · · · · (Deposition concluded at 2:33 p.m.)           21· ·the presence of the said witness, and afterwards

22                                                          22· ·reduced to typewriting by Computer-Aided

23                                                          23· ·Transcription, and the foregoing is a true and

24                                                          24· ·correct transcript of the testimony so given by

                                                      145                                                         147

·1· · · · · IN THE UNITED STATES DISTRICT COURT             ·1· ·said witness as aforesaid.
·2· · · · · · ·NORTHERN DISTRICT OF ILLINOIS                ·2· · · I further certify that the signature to the
·3· · · · · · · · · ·EASTERN DIVISION                       ·3· ·foregoing deposition was reserved by counsel for
·4                                                          ·4· ·the respective parties.
·5· ·JOYCE E. SCHMELZER,· · · · )                           ·5· · · ·I further certify that the taking of this
·6· · · · · Plaintiff,· · · · · )                           ·6· ·deposition was pursuant to Notice, and that
·7· · ·vs.· · · · · · · · · · · ) No. 1:18-CV-01253         ·7· ·there were present at the deposition the
·8· ·ANIMAL WELLNESS CENTER· · ·)
                                                            ·8· ·attorneys hereinbefore mentioned.
·9· ·OF MONEE, LLC, et al.,· · ·)
                                                            ·9· · · ·I further certify that I am not counsel for
10· · · · · Defendants.· · · · ·)
                                                            10· ·nor in any way related to the parties to this
11· · ·This is to certify that I have read the
                                                            11· ·suit, nor am I in any way interested in the
12· ·transcript of my deposition taken in the
                                                            12· ·outcome thereof.
13· ·above-entitled cause by Johnetta Stafford
                                                            13· · · ·IN TESTIMONY WHEREOF:· I have hereunto set my
14· ·Taylor, Certified Shorthand Reporter, on
                                                            14· ·hand and affixed my notarial seal this 23rd day
15· ·October 18, 2018 and that the foregoing
                                                            15· ·of October 2018.
16· ·transcript accurately states the questions asked
                                                            16
17· ·and the answers given by me as they now appear
                                                            17
18· ·with any attached errata sheet(s).
                                                            18
19· · · · · · · ·___________________________________
                                                            · · · · · · · · ____________________________________
20· · · · · · · · · · · · · JOYCE SCHMELZER
21· ·SUBSCRIBED AND SWORN TO                                19· · · · · · · NOTARY PUBLIC, COOK COUNTY, ILLINOIS

· · ·before me this ______ day                              20

22· ·of _________________ 2018.                             21

23· ·__________________________                             22

· · · · ·Notary Public                                      23

24                                                          24

                                                      146                                                         148

                               McCorkle Litigation Services, Inc.                                      145..148
                                Chicago, Illinois· (312) 263-0052                                                       YVer1f
                                                           Joyce Schmelzer 10/18/2018

·1·   · · · · · · McCorkle Litigation Services, Inc.
· ·   · · · · · ·200 N. LaSalle Street· Suite 2900
·2·   · · · · · · · Chicago, Illinois 60601-1014
·3·   ·CERTIFIED MAIL
·4·   ·October 23, 2018
·5·   ·Ms. Joyce Schmelzer
· ·   ·550 South Walnut Street
·6·   ·Manteno, Illinois· 60950
·7·   ·IN RE:· Schmelzer v. The Animal Wellness Center
· ·   ·DATE OF DEPOSITION: 10/18/18
·8
· ·   ·Dear Ms. Schmelzer:
·9
· ·   ·Your deposition in the above-entitled cause is
10·   ·now ready for reading and signing as required by
· ·   ·law.
11
· ·   ·Please call the Signature Department upon
12·   ·receipt of this letter to schedule an
· ·   ·appointment to come to the above address to read
13·   ·and sign your deposition.· You have 28 days from
· ·   ·the date of this correspondence in which to
14·   ·appear for reading and signing.
15·   ·If you fail to appear or notify us so that we
· ·   ·may make arrangements for another appointment,
16·   ·your deposition will be completed and forwarded
· ·   ·to the attorneys and will be "... used as fully
17·   ·as though signed."
18·   · · ·______· Procedure outlined in Rule 207 (a)
· ·   · · ·of the Illinois Supreme Court Rules;
19
· ·   · · ·___XX_· Procedure outlined in Rule 30 (e) of
20·   · · ·the Rules of Civil Procedure for the U.S
· ·   · · ·District Courts.
21
· ·   ·Sincerely,
22
· ·   ·Cynthia Alicea calicea2@mcdeps.com,
23·   ·Signature Department
24·   ·cc:· All Attorneys Ordering Transcript
                                                     149




                               McCorkle Litigation Services, Inc.                 149
                                Chicago, Illinois· (312) 263-0052                       YVer1f
                                                                                                      Joyce Schmelzer 10/18/2018

                               124:12 129:15,18,24                               100:8 101:18 109:20    apologize               139:24
                               130:4,6 131:10                                    133:14                  143:20
              $                                                    7
                               139:14 140:2                                     address                 apologized                        B
$14                        2018                       7                          6:14 51:12              79:13 143:19 144:5
    9:11,12                    10:13 14:4,9 16:12         80:22 81:2,6          adjective               apology                BA
$17                            24:13 25:2 142:16      7/10                       143:3                   143:22                 77:20 78:19
    12:13                  21                             95:2                  administrator           apparently             back
$2500                          27:21 106:10           7/14/17                    105:18                  34:7 40:17 67:5        8:1 10:22 14:2 17:11
    50:8                   21st                           75:10                 admit                    73:24 93:4             25:8,10 27:4 46:17,
$2600                          27:17 78:2             7/21/2017                  133:19,20              appeal                  20 47:3 50:9,11
    77:23                  24                             77:18                 Advised                  113:1                  61:19 65:8,9 67:7,8
                               102:18 108:18          7:30                       76:13                  appealed                69:24 70:6 76:14
                           26                             8:24                  affect                   113:1                  77:20 82:21 86:2
              1                26:4,18 27:3,6 44:3,                                                                             87:17,20 88:6,17
                                                                                 59:21                  applied
1                              4,22 101:10                                      afraid                   15:1 16:14 112:8       92:24 93:3 96:8
                           27                                      8                                     115:6                  97:20,21 100:4
    25:2 33:12,16 94:24                                                          14:2
                               10:11 14:7                                       afternoon               apply                   101:20 102:1 103:4,
    95:4 126:2                                        8
                           28                                                    11:13,15 12:4,6 35:4    15:5                   7 116:2 121:16
10                                                        45:15 50:23 53:6
                               104:8                                            age                     approach                123:6 125:16,20
    22:2 55:16 92:6,8                                     58:10,14 83:19,21
                           2:30                                                  52:20                   116:6,7                126:1 127:22 131:8,
    94:24 96:4,5                                          96:4,5,6 102:14
                               78:8                                                                     approximate             11,12 132:19,22
10/10                                                     119:23 120:8,19       agency
                           2:33                                                                          21:20                  140:13 141:8
    96:19                                                 121:2,16 122:2         76:14 113:19
                               145:21                     123:4 125:14 138:14   aggressive              approximately          backyard
100                                                                                                                             85:22
    53:21 127:11                                          143:10 144:9 145:4,    135:18                  12:1 106:10 112:18
                                                          6                     agree                    117:20                bad
11                                       3                                                                                      40:5 117:1 129:3
    22:2 93:19,21,23                                  8/14                       53:20 55:4,22 56:4     architectural
                           3                              97:16                 agreement                64:20                 basically
110                                                                                                                             95:8 138:15
    53:21 127:10               20:9,15 50:18 54:21,   8/3/2017                   57:13                  area
                               23 95:4                    78:8                                           63:9 65:9,23 66:3,9   Bates
11:00                                                                           ahead
                                                      8:00                                               67:10 69:4,5 70:7      57:17,19
    82:14                  30                                                    45:18,20 115:16
                               93:6                       8:24 9:1,2             121:21 123:19 125:1     131:22 133:20         bearing
12                                                                                                                              64:4
    102:2 103:10,12        31                         8:57                      air                     areas
                               11:17 22:15 24:24          95:20                  44:19                   111:10                began
12/13/49                                                                                                                        46:17
    6:11                       28:1 35:5,6 58:11      8th                       allegations             Argumentative
                               61:17,21 73:11             45:3 122:10            104:15                  129:5                 begin
12:40                                                                                                                           62:10 120:12 130:15
    82:14                      79:20 82:24 90:15                                allowed                 arose
                               96:23 98:4,12 110:5,                              20:8,10                 124:11 137:11         Beginning
14                                                                 9                                                            76:11
    17:5                       18 128:21 130:6                                  altered                 arrested
                               139:14 140:2 143:9     9                          62:11                   84:9                  behalf
14th                                                                                                                            104:20 118:12
                               144:18 145:8               54:9,10 89:17,19      amended                 arrow
    97:18
                           35                             104:4 139:5            102:21,22 103:20        65:23 67:21           behave
15th                                                                                                                            88:24
                               96:8                   9:30                       104:2                  assertive
    97:18
                           3:30                           98:6                  amount                   38:4 39:22 40:14      belief
17                                                                                                                              117:19 119:22
                               96:23 98:7             9:46                       4:23 20:6,7,8,9,18     assistance
    11:17 44:3                                                                                                                  139:23
17.25                                                     75:10                  140:11                  78:19 106:22 127:5,
                                                                                angry                    6                     believed
    19:14,15                             4                                                                                      74:2
17.50                                                                            40:3 70:13,14          associate
                           4                                       A                                     8:5,6                 bell
    19:14                                                                       animal
                               56:12,14 95:4                                     8:14 9:23 10:2,5,9,    assume                  118:23 119:1
18                                                    a.m.
                           40                                                    10,15,16,17 11:19       5:20                  benefits
    106:2,7                                               75:10 98:6
                               9:19                                              12:8,17 13:10 14:4     assuming                16:23 18:1 91:11,13,
19                                                    absolutely                                                                14 100:8,19,20
    24:12 95:20            43                             123:21                 15:3 17:2,6 20:13       15:23 35:8 92:13
                               7:15                                              21:4 22:13 24:21       attention               114:3
1970                                                  accept                                                                   betrayal
                           46                             143:22                 32:4 37:15 42:19        120:2 122:14 123:8
    8:12                                                                                                                        54:2
                               7:17,18                                           43:6,13,14,16 46:9      124:12 138:7,9
1:19                                                  account                                                                  betrayed
                           48                                                    60:10 64:24 79:24      attitude
    90:17 139:14                                          9:6 20:21 52:11                                                       53:3,7,12,14
                               7:8                                               80:14 88:12,14 89:5     129:3,4,7,8
1:28                                                      80:19 81:13,21 82:5
                           4:00                                                  98:2 99:17 100:9,17,   attorney               big
    77:18                                                 99:22 100:5 105:8
                               12:5                                              23 101:8 102:11         31:19 36:10 74:24      85:21
1:30                                                      106:18 125:21
                                                          126:7,16 128:19
                                                                                 103:19 104:22           104:19                bigger
    9:3                                                                          108:11 112:23 113:6                            31:14
                                         5                137:12 139:20 140:1                           attorney-client
                                                                                 114:8 115:5 117:11      31:23                 birth
                                                      accounts                   118:21,24 119:7
              2                                                                                         audible                 6:10
                           5                              51:21
                                                                                 120:2 123:17 140:12
                               22:1 42:24 43:3        accurate                                           5:9 80:10 82:11       bit
2                                                                               animals                  95:15                  50:2 90:21 101:21
                               64:3,7 117:21 120:8,       67:22 72:8
    51:2,6 95:4 127:8                                                            12:20 13:1 109:12                              119:3 120:15
                               19 121:2 144:14        acknowledge                                       August
20                                                                              Ann                      10:3,19,21 14:17      black
    106:16 108:4
                           53                             124:4
                                                                                 127:19                  15:13 16:11 25:12      5:18 122:24
                               75:10                  act
2004                                                                            anniversary              95:16,20 100:4        blame
    17:5,11,24 18:7,9,10
                           550                            88:24
                                                                                 7:8,10                 Avenue                  107:8
                               6:15                   activities
    19:9,10,24                                                                  annual                   8:14 10:8,9 14:4      blank
2015                                                      128:2,3,4,6,10
                                                                                 104:6 116:17            115:5 126:2            137:5
    115:9                                6            actual                    answering
                                                          66:13                                         average                block
2016                                                                             34:12 37:6              85:16 142:10           72:6
    106:4,11 115:9         6                          add                       answers
                               44:24 74:14,16 96:4        34:11                                         aware                  blocked
2017                                                                             28:20                   40:2 58:2 87:5         72:9
    10:3,21 14:17 19:12        144:15                 addition                  anymore
                           6/2016                         109:10 136:18                                  122:13 135:12         boarding
    22:17 24:24 25:12                                                            21:11 68:3 73:18       AWC                     47:24 86:22
    26:5,11,18 44:4 45:1       75:19 77:22            additional                 98:18 133:17            102:17 106:17,19,21   borrowed
    95:20 102:18 104:8     6:30                           39:19 41:17 42:7
                                                                                anyone's
                               9:1                        46:24 50:13 99:23                              107:23 120:7 137:14    13:13
    115:9 117:21 121:16                                                          127:5




                                             McCorkle Litigation Services, Inc.                                                                     1
                                              Chicago, Illinois· (312) 263-0052
                                                                                              Joyce Schmelzer 10/18/2018

boss                    cat                     close                   confirm                 cry                      deal
 115:12 136:14           72:12 115:15 127:18     62:7 63:4 90:22         32:24                   53:17                    86:4
bottom                  cats                     115:15                 confronted              cup                      dealing
 34:3 57:4 75:4 94:23    12:20,22               closest                  38:3 137:19             71:6,7,8                 17:19
 97:15                  cause                    71:21                  confused                current                  dealt
bought                   13:3                   clue                     68:6 70:13 135:22,      114:23                   62:15
 138:9                  caused                   96:16                   24 136:3,15            curve                    Debbie
boxes                    133:14 136:2           co-worker               confusing                66:4,11,23               88:9,11,12,16 89:3
 52:2                   Center                   77:23 131:18            26:24                  customer                  90:11 139:13,22,23
break                    9:23 10:5 12:8 13:10   co-workers              congratulations          63:24 69:4               140:7,11,22
 6:1,3,4 82:15,16,17,    17:2,7 20:13 21:5       59:23 76:20 77:9        7:9                    customers                December
 19 101:23 103:5         22:13 24:21 32:4        120:6 129:13 135:2,    considered               63:22                    14:6
 115:3                   37:15 42:19 43:7,13,    5 138:3,15 139:1        91:22 137:12           cut                      decide
bring                    14,16 46:10 60:10      cold                    construed                44:20                    20:5
 86:3 127:21             65:1 80:1,14 88:13,     122:21,22 125:10        134:19                                          decided
bringing                 15 89:5 98:2 99:18      144:6                  contact                                           52:16 76:15 91:23
                         100:9,17,23 101:8      coldest                                                     D
 137:13                                                                  77:21 97:6                                      decrease
brings                   102:11 103:19           62:22                  contacted                                         54:1
                                                                                                dad
 86:1                    104:22 108:12          collect                  101:8 107:20,23                                 Defendants
                                                                                                 46:17
brought                  112:23 113:6 117:12     15:5 112:24             108:6,11,12                                      6:23
                         118:21 119:7 120:3                                                     daily
 40:13 117:11 119:6                             comfortable             contacting               14:18                   definition
 120:1 122:13 123:8     certificate              13:2                    78:13 106:20                                     109:17
                         112:19                                                                 DARKE
 124:12 138:7                                   common                  context                  4:7,22 5:11,14,24       degree
buds                    certificates             134:8,10,11             126:22 133:21           6:9,21,24 7:1,19 8:1,    8:5,6
 109:4                   83:10                  communicate              139:10                  2 15:17,22 16:11,15,    demanding
building                cetera                   51:18 114:17 116:2     continually              17 19:6,8 23:3,6         106:22
 63:12,14,16,23          113:12 114:7            124:10,21 130:21        41:22                   24:11,17,19 27:4,10,    demeanor
business                Champaign                131:4                  continue                 11 31:1,2,24 32:2,       122:17 144:17,24
 8:7 109:6 123:21        127:18                 communicated             15:4 52:17 112:19       19,20 33:11,21 34:1,     145:7
busy                    chance                   111:21 112:2 119:11     113:14 114:6,21         19 36:14,17 38:17,      demonstrative
 115:22 116:13 131:2     13:7                    131:1,10               continued                18 39:5,9,12,18          133:24
butt                    change                  communicating            113:16 138:23           40:6,22 41:2,19,24      denied
 116:13                  59:20 122:16            80:13 109:14,15,19     continues                42:10,13,15 43:22        15:7 114:3
                        chart                    120:6 133:12 135:21     95:7                    44:1 45:5,7,8,16        dep
                         64:10                  communication           continuing               46:1 48:21 51:1,11       58:3
           C            check                    80:12 123:20 129:1                              53:11,15 54:19 55:1,
                                                                         83:9                                            Department
                         80:20 81:12,20,21,      136:22                 contribute               5 56:12,16,21 57:8,
cage                                                                                                                      15:24 23:15 25:16,
                         24 100:16 103:3        communications           106:17                  16,19,21 58:4,5          19,20,21 27:13,22
 86:2
                         120:21 121:12,14        81:19 136:21 138:3                              59:6,12 64:2,13,22
cages                                                                   contributing                                      28:3 29:7,17 31:4,
                        checked                 company                                          65:14,16 66:1,2 71:1     10,16,20 32:6,22
 85:24 86:11                                                             140:1
                         138:13                  19:22 78:12,21                                  74:13,18,23 76:2         34:3 35:15 37:12,16,
calendar                                                                contribution             77:8,13 79:10,15,17
 45:6                   checking                 105:23 114:18           55:8                                             20 38:23 39:14
                         11:7 17:18 117:15      compared                                         80:22 81:4 82:16,18,     50:20 59:16 74:5,9
call                                                                    contributions            21,22 83:19,23
 4:12 11:13 13:12       checks                   109:3                   25:8 75:17,19                                    75:1 76:4 77:3 78:3,
                         80:18                                                                   87:15,16 89:16,21,
 23:15 24:7,9 26:14,                            compensated              106:24                                           22 81:24 83:1 101:7
                        children                                                                 22 90:3,7 92:6,10,       107:20 111:21
 20 28:7 29:4,5,23                               128:3                  conversation
                         7:12                                                                    15,19 93:19 94:1,5,8     112:3,4,15 114:4
 30:2 50:17 72:21                               compensation             28:10 37:1              95:20 96:1,5,7 97:14
 75:22 76:3,14 98:12,   choice                   111:23 128:11                                                            122:8
                                                                        conversations            99:6,15,16 101:13,
 17 117:13 119:4         23:15 25:11,14,18      complain                 26:11 31:17                                     depends
                                                                                                 22 102:1,5,23 103:1,
 143:17                  78:12                   129:17,20,23                                                             85:13
                                                                        copy                     4,7,14 104:18 106:7,
called                  chose                   complained               33:4                    9 107:9 108:13,17       DEPONENT
 4:4 10:8 11:10,11,      84:17                   129:13                                                                   145:20
                                                                        corner                   110:1,4,16 111:1,7
 12,18,21 12:2,3        chunks                  complaint                55:15 94:24             119:18,20 121:20        deposed
 13:24 24:7 25:16        78:8                    31:7,21 35:15 37:11,                            129:5 137:23 141:23      4:15
                                                                        correct
 26:16,23 27:2,6,13,    Cindy                    16,20 38:24 39:15       20:1,2 22:16,18         142:2,10,15 144:23      deposit
 14,15,16,21 28:3,5,     80:3 93:17 97:8,9       74:10 75:20 76:15,      24:22 26:7,14 45:12     145:14                   75:18 77:21
 11 32:6,22 33:18,20    circle                   20,23 77:10 98:19       52:24 79:5 82:4        date                     deposited
 34:4 36:19 77:3,20      40:17                   99:3 102:3,10,22        92:14 106:4,14          6:10 26:2 27:19 28:4     78:11 80:19 82:5
 78:3,10 86:21 89:10    circumstance             103:18,20 104:3         110:1 114:14,15         35:17 42:23 44:2         126:15 128:18
 98:9 117:14,17          42:7                    107:10                  118:5,8 120:17          54:8 75:7,8 77:18       deposition
 118:13 124:16          circumstances           Complete                 130:9 131:23 133:21     78:4 79:20 93:5          4:17,22 33:15 51:5
 140:15                  37:22,24 38:1 39:6      24:3,5                  139:14 143:14           96:22 106:8 114:22       54:22 56:13 64:6
Caller                   40:11,24 41:3,22       computer                counter                  117:22 123:5 128:20      74:15 81:1 83:20
 75:19 76:19             42:1                    69:17 105:11            62:9 66:22             dates                     89:18 92:7 93:22
calling                 clean                   concerned               counting                 97:20,23                 103:11 118:7 145:21
 30:2                    85:24                   76:16                   27:16                  daughter                 depositions
calls                   cleaned                 concerns                couple                   89:10 140:3              145:17
 12:24 15:1 30:20        86:11                   138:16                  9:17 28:2 115:1,19     day                      describe
 31:22 48:17 99:1       clear                   concerts                 126:19 144:3            10:19 11:16 13:24        112:2 115:10,20
care                     107:24 108:7            115:14                 court                    17:5 21:7,9,18,20        116:2,20 123:11
 8:20 29:6 86:20,22     client                  concluded                5:2,7                   26:16 33:2,5 35:4,9,     125:6 128:16,22
 87:4 93:14 109:12,      8:20 66:9 69:13         113:14 145:21                                   21 55:20 58:11           129:7 141:1
                                                                        cows
 13 115:14,15 123:17     72:1,3                 conclusion               12:23                   61:20 73:11,12          description
 127:22                 clients                  99:1                                            84:23 96:14 98:3,7       143:1
                                                                        created
case                     17:19 69:4 134:11      condition                55:10                   117:14 123:7 124:13     desk
 91:15                  clinic                   87:5,7 92:4 93:8,12                             144:1,8                  8:22 17:13,23 18:21
                                                                        creating
cases                    127:3 134:8,14         conditions               111:20                 days                      62:5,17,18 63:17
 31:15                   135:11                  101:5                                           10:3,23 12:15 49:19      65:24 66:8,13 67:10,
                                                                        cried                                             20 68:4,22 69:24
casual                  clock                   conference               73:12 124:15            95:8 97:22 118:22
 134:22,24 135:1         128:2                                                                   119:4 130:13             70:7 119:14 124:14
                                                 113:10
                                                                                                                          130:17 131:22




                                       McCorkle Litigation Services, Inc.                                                                      2
                                        Chicago, Illinois· (312) 263-0052
                                                                                               Joyce Schmelzer 10/18/2018

 133:19 136:12          Don                     emailed                 exhibit                  feeds                   food
details                  118:5,11,21 119:10      97:2                    33:12,16 51:2,6           48:2,3                 85:24
 87:22                   120:1 123:7 126:24     emails                   54:21,23 56:12,14       feel                    forbidden
diagram                  137:17,18,20,21         51:19,22 54:14          64:3,7 74:14,16           13:2                   97:4
 61:24 62:2 64:20       Donald                  emphasis                 80:22 81:2,6 83:19,     feeling                 forgone
 65:17                   6:17,20 7:5             110:14                  21 89:17,19 92:6,8        53:16 54:2 88:8        130:13
difference              Donny                   employee                 93:19,21,23 102:2       feet                    form
 72:13                   121:9                   53:13 75:17 135:9       103:10,12 127:8           132:6                  5:9 15:15 23:1 30:19
differently             door                    employees                139:5                   fell                     53:8 59:2 77:5 79:6
 128:24                  65:8 70:2 73:15         63:13,15 69:8 78:1     exit                       126:3                  80:11 98:23 99:9
difficult                118:23 119:1           employment               65:4                    felt                     107:3 110:21
 78:15 109:14           doors                    16:1 19:12,16 22:15    expect                     13:3 53:2,6,12,14     formal
dimensions               69:20 124:6             24:21 58:11 60:19       93:10,11 128:7,11         59:18 97:5 125:11      5:4
 64:20                  Dorr                     61:14,15,17,18         expense                  fenced-in               forward
dinner                   73:9                    80:14 89:4 98:1         127:21                    65:9                   125:12
 115:19                 dotted                   101:3 111:22 112:3,    explain                  field                   found
directly                 67:16                   5,15 113:15,21          5:16 14:17 20:3           17:22                  21:24 35:17 43:4
 9:6 47:4 66:22 80:5,   double-check             114:4,19,23 117:4       48:13 79:2 85:15        fight                    45:10 78:16 91:22
 6,7 108:22 133:12       57:22                   136:19 143:4 145:2      88:18 94:18 121:17        91:9,10                97:4 117:15 118:19
                        dozen                   encouraged               127:14 136:4 139:21                              128:17 136:17
 136:2                                                                                           figure
disability               15:19                   76:14                  explained                  40:22                  137:1,20,21 139:11,
                        drafted                 end                      29:5 46:11                                       19 140:6,9 144:12
 91:16                                                                                           figured
discipline               99:3 104:17             38:16 61:18 145:1      explanation                87:2                  fourth
 117:3 130:3 135:10     drafter                 ended                    79:3 118:17                                      90:23
                                                                                                 file
discouraged              104:13                  19:13 22:15 24:21      explore                    28:13 29:14 75:4,20   frame
 115:2                  drawing                  60:20 61:14,15,17       42:8                      76:20,23 104:19        16:8,11 19:5 114:2
discovered               64:23 137:5             98:1                   explored                 filed                    115:11 116:1,8
 21:9 38:2              drop                    ending                   39:17                     22:21 24:12 37:11,     125:19 128:21
discovery                15:2 114:6,21           89:5                   extent                     16,20 38:23 39:15     frames
 137:2                  dropped                 entail                   39:1 104:13 143:18        77:10 83:7 95:13       16:9
discuss                  15:9 114:8,11           17:15 85:17            extra                      105:2                 Franklin
 44:13,15               duly                    entailed                 9:16,17 53:22 54:5      filing                   105:21,22 106:18
                         4:2                     17:16                   110:14 122:22             22:23 23:4 74:10       128:18,19
discussed
                                                entire                   127:12,13 128:4,14        76:12                 Friday
 46:7 58:13 59:24       duties
 120:15                  11:4 17:15 18:15,17,    9:12 101:3             extremely                fill                     9:1 10:22
discussion               19,20 84:21            entity                   115:2 123:14              13:6 16:22 23:13      friend
 7:23                                            114:16                 eye                        29:12                  53:12,14 136:14
discussions                                     entrance                 109:6                   filled                  friendly
                                    E            65:5,11                eyes                       15:23                  129:8,19
 138:23
distance                earlier                 entries                  62:22 94:22 109:9       filling                 friends
 132:4                   35:7 48:22 76:22        79:9                                              11:6                   48:8 59:23 115:13,
                                                entry                                            final                    19,23 119:17
divided                  86:12 107:12                                              F
 50:3                   early                    79:8,9 96:20                                      27:18                 front
                                                environment             F-WORD                   finally                  8:22 17:13,22 18:21
docket                   128:17
                                                 134:22 135:1            78:15 133:20,23           62:24 114:3            40:13 62:5 63:17
 103:3                  easier
                                                ER                       134:2,7,8,13 135:3,     find                     99:4 131:22 140:14
doctor                   64:2 131:2
                                                 75:18 77:21 78:14       6,11,13 136:19,21         11:9 14:1,19 29:16    frustrated
 13:17,18 83:6          easily
                                                ER's                     142:3,6,12                35:13 113:20 114:19    135:20,22
document                 136:21
                                                 77:21                  face                     finding                 frustration
 33:11,14,22 51:2,4     Ed
                                                ERISA                    125:7                     23:9                   133:15
 54:20 55:2,10,12        17:8 52:9
 56:17 58:7 65:4                                 98:20 99:2 106:20      Facebook                 fine                    fry
                        Edith
 74:19 81:7,9 84:1,3                             107:17,24 108:7,23      80:15 94:10,14            6:21 11:24 13:16       31:14
                         127:19
 90:8,10 92:5,10,11                             established             fact                       27:20 34:8 60:23      fuck
                        education
 94:6,9 95:1 96:18                               104:16                  51:9 57:21 70:12        finish                   62:17 68:11 70:7
                         8:4 83:9
 102:7,9 103:15,17                              estimate                 107:15                    19:6 87:10 144:20      110:18 143:6
                        EE
 105:1,5                                         15:12 61:11 64:14      facts                    finishing               full
                         75:18
documentation                                   evening                  104:14,16 109:1           119:1                  20:7,9
                        effect
 112:14                                          35:4                   failed                   fired                   fully
                         36:2
documents                                       eventually               75:18                     21:7,8 27:24 33:1      39:17
                        effort
 93:20 108:13                                    106:13 120:11 139:2    failure                    35:20 61:6 73:3,17,   fun
                         128:22
dog                                             exact                    77:21                     23 74:3,9 79:14        116:14
                        efforts
 72:12 86:4 88:13        114:18                  28:4 29:8 97:20,23     fair                       89:15 91:8 100:3      fund
 115:14 127:15,19                               exam                     5:22                      110:6,9 141:17         82:1
                        elaborate
 140:8                                           63:19 64:1 69:12,13,   familiar                 fish                    funded
                         23:16
dog's                                            19 71:15,18,19 72:4,    76:3 77:2,7 105:4         31:14                  37:21 42:20 106:4,
                        else's                                                                                            13
 83:4,5                  48:18 94:22             6,9                    fast                     fix
Doggy                                           EXAMINATION              98:18                     59:19                 funds
                        em                                                                                                21:10 59:19 77:22
 52:6                    86:11 91:10 104:24      4:6 111:11 142:1       faster                   flew
dogs                                            examined                 56:10                     134:2 135:19           78:10 84:17 106:18
                         127:22                                                                                           107:18 119:12
 12:20,22 47:24 48:1,   email                    4:4                    father                   FOI
 3 65:9 84:20 85:4,                             examples                 52:3,9                    34:3                   120:14 125:21
                         32:24 33:3,9,10                                                                                  126:1,6 128:17
 12,17,21,22 86:14,      34:20,24 35:5,10,19,    128:9                  February                 FOIA
 16,19,20,21,22                                                          24:12 104:8               75:1                   137:12 139:2,20
                         22 36:1,9,14,15        excuse
 88:19 93:9,10,12,13                                                    fed                                               140:1
                         37:2,5,10 50:22         124:23                                          folder
 126:19                  51:12,14,16,21 54:8,   exercised                86:11                     83:10
DOL                      11 83:15 84:3,5,7       106:20                 federal                  follow                             G
 26:14,17 27:7 29:21     88:5 89:13,23 90:11,   exercising               145:17                    111:9
 30:10 74:11 79:4        14 92:21 93:1,4,5       107:2                  Feed                     followups               GAFFNEY
 107:23 108:6,14         97:16 127:9 136:20     exhausted                93:13                     141:23                 6:19,22 7:21 15:15
Dominique                140:21                  42:2                                                                     16:7 19:5,7 23:1,17,
 46:5                                                                                                                     20,23 24:1,3,5,15




                                        McCorkle Litigation Services, Inc.                                                                       3
                                         Chicago, Illinois· (312) 263-0052
                                                                                               Joyce Schmelzer 10/18/2018

 26:24 27:8 30:19       happen                   114:9 115:5 119:1      information              jeopardy                 41:4,5,10 42:21
 31:22 32:1,17 34:9,     29:13 30:4 82:23        140:12                  31:21 47:1 82:4 94:2     46:13                   44:17 46:6 48:20,22
 11,15 36:12,15 38:9     138:12                 hospitals               initial                  jeshoundog@              49:1 72:2 73:22 89:9
 39:1,7,11,16,19        happened                 15:3                    119:4 138:10            sbcglobal.net.           120:6 137:22 139:24
 40:15 41:1,16,20        23:14 29:9,11 61:22,   hostile                 initially                 51:13                   140:17 144:13,16
 42:4 43:19 45:3,6,20    23 67:3 72:23 80:13     108:21,24 109:1,2,3,    25:4                    Jessica                 knife
 48:17 53:8 57:5,7,      89:11 95:22 98:17       11,16,21               initiated                 29:2 46:3 61:7,9,12     44:20
 12,17,20,24 59:2,9      118:3                  hour                     108:22 137:18            120:10 121:3 137:7,    knowledge
 62:2 64:9,16,19        happening                19:14                  inquiry                   8                       17:9 25:7 37:18
 65:10,12,15,22          28:17                  hourly                   108:23 110:10           Jessica's                38:22 39:10,11
 70:23 75:24 77:5       happy                                                                                             77:15 79:18 82:3
                                                 9:7,9,10 12:11 19:3    inside                    61:14
 79:6 82:13,17 87:9,     7:9 61:2                                                                                         101:7 106:5 118:10
                                                hours                    60:21                   job
 12 90:1 94:3 95:16,    harassing
 18 96:4,6 97:11
                                                 8:23,24 9:18,19 96:8   insubordinate             11:4 14:17 16:21
                         84:10                  house                    134:1 135:15             17:15 18:15 34:16                 L
 98:23 99:8 101:15
                        hard                     47:22 114:9            insurance                 52:21 84:21 88:14
 102:21,24 103:2
                         85:12 119:19 123:14    hug                      100:21,22 101:2          92:2 95:12 111:14,     lab
 104:12 106:6 107:3,
                         128:23 129:10,11        71:5,10,13 72:16       intending                 17 112:8 119:2          17:20
 8 108:15 109:22
 110:2,13,21 111:9,
                        harm                     138:20                  24:7                     123:14 129:10,12,14    label
 12 119:21 121:21
                         13:3                   huge                    intentional              jobs                     57:17
 122:1 129:6 138:1      hate                     58:1                    134:5                    15:6,11,19 16:3        labeled
 141:22 142:7 144:20     95:11                  hundred                 intercom                 Joe                      57:19
 145:16                 hated                    30:13                   38:11                    124:14,16              Labor
gave                     95:8                   hung                    interest                 Joey                     17:5 23:15 25:16,19,
 23:12 25:11,13,17      head                     28:20                   50:14,17 52:17           4:11,12,14 51:13        20,22 27:13,22 28:3
 49:21,24 61:6 66:17,    5:8 60:21 93:3         hurdles                 interested                71:6 82:23 95:5         29:7,17 31:4,10,16,
 19,20,21 71:5,9,12      136:16 137:14           88:23                   133:11                   130:15 141:21           20 32:6,23 34:3
 72:16 112:24 138:20    heads                   hurt                    interfere                joked                    35:15 37:12,16,21
general                  32:10 49:3              13:20                   99:18,19                 116:12,13               38:24 39:14 50:21
                        health                  husband                                          Joyce                    59:16 74:6,9 75:2
 114:9 141:8                                                            interfered
                         87:23 101:2             38:1 40:12 43:1,8                                4:3,10                  76:4 77:3 78:4,23
girl                                                                     98:22 99:7,24
                        hear                     45:9 73:13 106:22                               judge                    81:24 101:7 107:20
 33:19 95:5 97:3                                                        interrupted                                       122:9
 123:1                   110:9 134:8             117:13,23 118:11,21     38:10                    5:4,5
                        heard                    122:12,13 126:24                                judging                 lawsuit
girls                                                                   Interruption
                         30:21 124:6             137:17,18,20,21                                  93:4                    22:21,24 23:5 24:12
 18:24 28:16,24 29:1                                                     38:8
 40:4 136:9             hearing                 husband's                                        July                    lawyer
                                                                        investment                                        99:4
give                     49:20 113:4             118:5 121:13            106:18                   11:17 21:24 22:1,2,
 14:24 21:20 53:20,     hearsay                                                                   15 24:24 26:4,18       lay
                                                                        invisible                                         99:2
 21 63:7 85:23,24        119:20 121:20                                   139:6,9,11 140:6,9,      27:3,6,17,21 28:1
                                                           I                                      35:5,6 42:24 43:3      learn
 101:13,20 127:11       heart                                            19
 128:9 129:3 132:19      53:23 93:3 127:12                                                        44:3,4,22,24 45:15      44:10
                                                idea                    invited
 141:21                 helped                   48:19                   40:1 46:5
                                                                                                  46:20 50:23 53:6       learned
giving                   127:1                                                                    54:9,10 55:16 58:10,    35:14 42:19 44:7
                                                identification          involuntarily
 29:10                  helping                                                                   11,14 61:17,21          45:9 106:3
                                                 33:17 51:7 54:24        102:17
glowing                  17:20                                                                    73:11 78:2 79:20       learning
                                                 56:15 64:8 74:17       involved                  82:24 90:15 96:23       97:13 106:17
 104:6                  helps                    81:3 83:22 89:20        58:12 136:9              98:4,12 101:10         leave
go-to                    85:18                   92:9 93:24 103:13      IRA                       102:18 106:4,10
 123:1                  hesitated               Illinois                                                                  12:17 13:21 18:5
                                                                         18:4 19:18,19,22         110:5,18 117:21         61:12 62:23 68:18
goats                    122:9                   6:13 8:9,16 15:24       20:3,16,21 21:2 23:7     119:23 120:8,19
                                                 16:16,18 111:21                                                          70:17 78:18 91:24
 12:23                  hey                                              25:3,9 29:10 31:6        121:2,16 122:2          96:12 101:19 110:7
good                     6:4 31:4 95:5 124:14   immediately              37:21 42:20 43:18        123:4,12 124:12
                                                 28:14 117:18 122:5                                                      leaving
 82:15 116:15           highest                                          44:22 46:8,10,16         125:14 128:17,21        61:1 76:19 78:21
grabbed                  8:3                    impact                   50:5,11 54:12,13,14,     129:15,18,24 130:4,     91:19,21,22 98:14,
 57:19                  highly                   125:11                  17 55:7 58:12,18         6 131:10 138:14         16
ground                   99:12                  improper                 59:6,7,14,24 60:3        139:1,14 140:2
                                                 99:5                    73:23 75:16 80:19                               left
 4:23,24                hired                                                                     143:9,10 144:9,14,      11:10,14,16 13:23
group                    15:20 17:12,13 98:8    including                81:21 82:1 98:22         18 145:4,6,8
                                                                         99:18,19 100:5                                   61:2,4,5,8,9 66:6
 93:20 138:20           hiring                   104:7                                           jump
                                                                         101:9 105:7,8,16                                 67:8,20 71:8 72:18
guess                    15:21                  incorrect                                         34:11 88:22             76:18 95:7 97:5
 15:12 39:19            history                  102:19                  106:3,19 107:13,14      jumping
                                                                         117:10 118:3 119:13                              100:12 131:16
guys                     91:6                   increase                                          144:21                  132:1,2,10,13,23
                                                 19:1                    120:7,22 121:3,8
 44:21                  hit                                                                      June                     136:1
                                                increases                125:21 126:16
                         112:9                                                                    93:6 115:9             left-hand
                                                 19:17                   128:19 137:12 140:1
           H            Holt                                             144:13                                           55:15
                         29:1 46:3 63:18        incredible                                                               legal
                                                 13:18                  irrelevant                         K
half                     120:17,20 137:4                                                                                  99:1
                                                                         38:11
 52:24 92:20 96:14      home                    Indianapolis                                     Karen                   letter
                         46:14,15 55:21          115:17                 issue
hallway                                                                  54:12 58:1 87:18,20      98:11                   56:6 81:23 84:8
 141:8                   72:19,22 86:5          indicating                                       key                      113:17
                                                                         92:24 93:3,4 101:9
hand                     120:22 121:12           6:17 65:21                                       63:7 71:3,4,5 110:8    letters
                                                                         122:14 126:18
 67:7                   Honey                   indication               130:8,23 131:17          140:23 141:13,15,       76:6
handed                   140:16                  125:23 133:10                                    20,21                  letting
                                                                        issues
 54:16 67:9 132:10,     hope                    individual               88:1,2 89:15 116:6,7    kibosh                   48:10
 22                      53:20                   5:6 6:23 69:7 93:16                              14:22                  level
handle                  hoping                  individually                                     kind                     8:3
 118:1                   46:16 76:20 77:9        106:21                             J             13:19 15:8 71:7        liar
hands                   horses                  individuals                                       88:23 122:24 134:23     143:17
                         12:23                   80:12
                                                                        J-O-E-Y
 62:13
                                                                         4:11                    knew                    lie
handwriting             hospital                informal                                          11:10 12:7,10 23:13     91:12
                         8:14 10:2,9,10,16,17    5:1 76:13
                                                                        January
 56:22,24 57:3 82:7,                                                                              32:7,14,15 37:19,23    life
                         11:19 12:18 14:4                                10:11 14:4,7 15:13,
 10                                                                                               39:21,22 40:3,5,11      59:21
                                                                         14 16:12 25:2




                                       McCorkle Litigation Services, Inc.                                                                       4
                                        Chicago, Illinois· (312) 263-0052
                                                                                              Joyce Schmelzer 10/18/2018

Lindsay                 main                     11,13,21,24 45:15,     mother                   121:20 129:5 137:23     paper
 25:24 62:5,6,13         48:11                   17,22,23 46:6,7         89:2                    142:7                    31:12
 63:17 66:5 67:9        maintain                 47:1,17 49:9,11        multiple                objectionable            paperwork
 68:2,24 71:6,8 85:9     16:23                   50:15,23 51:9 53:6      34:5                    99:12                    11:6 17:16 119:6,8
 89:1 122:23,24         make                     58:10 119:23 121:16    mums                    objections               paragraph
 131:19,20 132:1,2,5,    5:14 24:9 61:2 64:2     122:9 123:4 125:14      127:20,22               138:16                   52:15 53:19 78:8
 23 133:2,16 136:2       90:1,4 91:4,11 99:10    138:14,20 143:9,10                             observations              84:11 90:24 91:18
Lindsay's                106:23 127:9            144:4,9 145:3,4,6                               121:17                   102:14 104:4 106:2,
 132:10                                         meetings                           N
                        makes                                                                   observe                   6,16 108:4,18
list                     72:13                   58:15 59:23            nail                     122:20 132:7            paragraphs
 14:24 15:3 16:13       making                  mention                  91:10                  obtain                    95:4
 111:20 112:8            58:1                    47:11                  named                    47:12                   Park
 114:10,12,13           manager                 mentioned                6:22                   obtained                  8:16 10:8
listed                   11:21 18:12,14,17,      10:14 14:3 17:1        names                    114:23                  parking
 52:2                    18 106:21 107:23        19:12,18 34:24          13:4 34:5              occasion                  138:19
listen                  managers                 36:18 66:11 71:9                                85:19 117:9 118:20      part
                                                                        nature
 5:14 6:4 31:4 34:12     106:23                  84:20 86:12 93:16                               124:18,20                33:19 53:5 84:21
                                                                         115:10,21 130:21
listened                Mandy                    143:12                                                                   92:13,15 97:15
                                                                        needed                  occasions
 21:16                   29:1 46:3 48:7         message                                          124:5,9 126:20          participant
                                                                         24:8 83:7 116:9
listening                58:17,22 59:6,20        33:9 34:21 36:4,7                                                        137:6
                                                                         125:24 135:23          occur
 72:3                    60:17 61:15 63:18       94:13,20                                                                participants
                                                                         136:15                  84:23 124:1
litigation               69:12 71:5,10,12       messages                                        occurred                  43:17,20,21,22 60:2,
                                                                        neighbor
 102:12                  72:16 120:10,16,20      80:9                                                                     9 120:7 137:8,9,10
                                                                         72:24 73:1,2            117:20 141:2
live                     137:4 141:9,12         messaging               neighbor's              occurrence               participate
 6:12,13,16             Mandy's                  94:19                                                                    58:10
                                                                         73:8                    131:15
LLC                      60:19,21 61:16         met                                             offered                  participating
                                                                        nerve
 106:21                 Manteno                  119:6                                                                    75:16
                                                                         138:21                  19:22
loan                     6:13                   method                                          office                   passed
                                                                        newday1
 20:21 47:6,8,10,12     map                      9:5                                                                      65:18
                                                                         52:4                    11:20 16:19 18:12,
 126:2,5                 69:10                  middle                                           14,17,18 64:4 67:14,    past
                                                                        nice
lobby                   Margie                   12:3 21:24 25:12                                15,19 141:7              127:7
                                                                         13:17 30:8
 71:22                   115:4                   103:23                                                                  patient
                                                                        Nicole                  OMG
located                 Marhanka                mile                                             95:5                     72:4
                                                                         25:23,24 26:8 30:8
 67:15 69:11             22:7 120:2 122:14       53:22 127:12,13                                                         patients
                                                                         31:3                   ongoing
log                      123:9 129:17            128:4,14                                                                 17:17,18,19 109:13
                                                                        night                    116:18
 86:4                   mark                    mind                                            online                    134:7
                                                                         85:1,2 140:13
long                     33:12 51:2 54:21        4:12 48:18 57:7                                                         patio
                                                                        non-payment              112:6,9 113:21,24
 6:1 7:6 8:17 48:19      56:12 64:3 74:13        97:10                                                                    97:2
                                                                         55:7 107:13 119:12     open
 61:10 112:18            80:22 83:19 89:16      mine                                             69:20 70:4 109:21       pause
                                                                         137:11
longer                   92:6 93:19,21 102:2     50:6,8 83:5,7 121:1                                                      45:14 56:18 74:20
                                                                        nonpayment              opening
 12:8 78:11 133:11       103:9,10               Minett                                           70:1                     77:11 82:12 90:5
                                                                         107:14
looked                  marked                   115:4
                                                                                                openly                    92:12,17 93:18
                                                                        normal
 62:21,24 68:2 121:9     33:16 51:6 54:23       minutes                                          108:21,24                101:12
                                                                         85:16
lose                     56:14 64:7 74:16        101:13                                                                  pay
                                                                        note                    opportunity
 39:22 50:16             81:2,6 83:21 89:19     misheard                                         54:5 113:1               9:5,6,7,17 19:1,17
                         92:8 93:23                                      54:16 56:6 62:8,13
losing                                           30:17                                                                    31:5 46:17 48:5
                        married                                          65:18 66:15,17 67:4    opposed
 46:14                                          misstates                80:17,21 130:7,12,      130:21                   50:17 56:9 100:24
lot                      7:2,4,7                 32:17                                                                    122:7 125:16,20,24
                                                                         14,16,21 131:1,3,7,    opposite
 18:23 54:3 118:16,     match                   mistake                  11,12,16 132:9,13,                              paycheck
                                                                                                 66:22
 24 138:19               20:7,18 50:18           138:12                  20,22 136:1                                      20:16 126:14,15
                        matched                                                                 option
loud                                            mistrust                notes                    49:16                   paying
 70:10,11                20:10                   89:14                   66:23 75:4 101:17                                21:10
                        matching                                                                orally
love                                            Monday                   131:5 132:16            33:9                    payment
 92:2                    75:18                   8:24 76:19 96:8        notice                                            23:12 49:10,13,15,
                        matter                   144:5
                                                                                                order
loved                                                                    61:6 122:16                                      21,22,24 55:3,6
                                                                                                 16:22 91:10 125:24
 13:17                   57:21 70:12 91:16      Monee                   noticed                                           56:4,7,10
                         120:1 137:13            9:23 12:19 13:10
                                                                                                originally
Lynlee                                                                   121:10                  102:19
                                                                                                                         pending
 17:8 32:5,21 35:13     Matthews                 17:2 20:13 83:1        notified                                          6:2 32:18 79:15
                         29:2 40:1 46:5 60:11    98:18 102:11 103:19                            outstanding
 39:12,13 48:2 52:3                                                      107:23 108:7            104:7 117:6
                                                                                                                         people
 54:11 55:18 60:15       120:11 137:4            108:12 112:23                                                            11:7 13:16 52:1
                                                                        number                  overtime
 67:13 73:3,17 82:24    Mccaslin                money                    60:2 108:3 136:20                                76:18
                         29:2 46:3 121:3         21:1,5,6,12,14 23:8,                            9:15 12:14
 86:13,16,24 87:6                                                       nursery                                          Peotone
 92:22 108:20 110:5      137:8                   11,14 25:3 29:9 30:3                           owed                      10:1,2,3,14,16 11:2,
                                                                         127:20                  77:23 78:1,16
 130:14 139:10          meaning                  46:15 47:9 48:4,5                                                        9,19 12:12,17,19
                                                 49:21 50:4,9,13,16     Nykaza                  owner
 140:5,9 143:5,17,21     63:5 86:19                                                                                       95:7 96:8 97:16,19,
                                                 78:16 99:20 100:4       63:20 69:14             78:17,18 137:9
 144:6                  means                                                                                             23 98:8
Lynlee's                 8:22 64:17              119:16 121:1,9                                 owners                   percent
 67:20 68:22 69:24      meant                    126:14,15 127:3                   O             17:6 86:6                20:9,15 30:13 50:18
 70:6 92:3 141:7         127:14 128:13,15        136:7                                                                    53:21 127:10,11
                         139:19 140:19          month                   oath                                             perception
                                                                         113:5
                                                                                                          P
                        medical                  9:2 50:2 100:11                                                          32:12,13 79:23
           M                                     113:3 123:12 129:15    object                  p.m.
                         87:5,7 88:1,2,5,7                                                                               perfect
                         92:4 100:19,20          130:3 138:24            15:15 30:19 57:5        77:18 78:8 90:17
made                                                                                                                      96:9,11
                                                monthly                  59:2 98:23 99:8         95:20 139:14 145:21
 27:17 35:15 75:23      medicine                                                                                         performance
                                                 14:19                   104:12 110:21          paid
 91:2 102:10 140:7,      86:1                                                                                             54:1 104:6,11
                        medicines               months                  Objection                9:4 30:1 48:4 50:2,9,    116:17,23 117:7
 22 141:3
                                                 8:18 46:18 48:14,16     16:7 19:5 23:1 31:22    16 56:3 100:13,22
mail                     13:5                                                                                             129:18,21,24
                                                 49:7 50:3 112:21        32:17 39:1 40:15        101:1 128:6
 81:17                  meeting                                          43:19 48:17 53:8
                                                                                                                         performing
                         38:4 39:23,24 40:1,     115:1                                          pain                      129:14
mailbox                                                                  70:23 77:5 79:6
 54:16 66:24 130:19      14 41:12 42:17,18      morning                                          116:12                  period
                                                 85:2 121:15 123:24      107:3 119:18,20
                         43:6,9,13,17 44:6,8,                                                                             16:5 111:19




                                      McCorkle Litigation Services, Inc.                                                                         5
                                       Chicago, Illinois· (312) 263-0052
                                                                                             Joyce Schmelzer 10/18/2018

Periodically            pot                     18 132:14,16 139:20    received                remembered            rooms
 84:22                   48:5                   140:20,21               8:11 18:2 81:17,20      118:16                71:18
permission              powwow                 puts                     104:5                  removing              rough
 29:8                    121:5                  86:1                   receiving                20:15                 64:14
person                  precedes               putting                  49:20 54:15 80:17      repaid                roughly
 18:21 22:12 78:20       91:6                   21:10 107:18 121:1      100:8                   139:3                 14:16 27:21 95:13
personal                prepared                                       recent                  repayment              144:14
 37:18 38:22 39:9,11     130:7                           Q
                                                                        104:7                   55:9                 route
 51:16 53:11 62:7       preregister                                    recently                repeat                 59:17
 138:2                   112:7                 quarter                  94:7 137:1              39:3 41:22 109:24    rules
personally              prescriptions           103:22                 reception               rephrase               4:23,24
 53:10                   11:7 12:24            question                 65:24 66:3,8 67:10      40:16,20             résumé
perspective             presence                5:12,20 6:2,3 15:16     69:3                   replied                15:9
 30:14                   135:3,6                19:6 23:2,18,20 24:1   receptionist             30:8                 résumés
pertaining              present                 27:1 30:20 32:18        11:3,5                 report                 15:2 114:1,7,8,11,22
 130:8                   135:7                  34:9,12,13,15,16       recognize                27:17,18
pharmacy                presented               37:6,8 39:5,8 40:20     33:13,22 34:2,14       reported                         S
 63:18,20 69:16,18       5:4                    45:19,21 53:9 59:3,4    51:3 55:1 56:17,22      25:11 26:18 36:22,
 71:14,16 124:14        pretty                  75:24 77:6 79:7,15      57:1 74:18 81:7 82:7    23 74:4,5 100:6      S-C-H-M-E-L-Z-E-R
 141:9                   72:8 90:22 95:8        87:10 97:12 98:24       83:24 90:8 92:11       reporter               4:10
phone                    102:24 103:2 116:22    99:9,13 107:4,5,7       94:6 102:6 103:15       5:7                  sad
 12:5 15:1 22:11 24:9    139:11 140:6,9         110:22 116:10          recollection            reporting              40:3
 28:7,21 29:23 30:2,9   previous                124:15 144:20           130:11                  122:6,8              SAITH
 98:9 118:17 119:4       61:23                 questions               record                  reports                145:20
physical                previously              101:18 111:8,14         4:9 6:19 7:21,24 8:1    18:23                salary
 86:7                    57:14 124:11 135:24    113:11 141:22           38:9 41:23 64:9        represent              9:8
picked                  prior                   145:15                  65:22 82:13,21          64:23                samples
 67:6                    37:10 44:22 91:24     quick                    95:19 101:22 102:1
                                                                                               request                17:21
place                    98:15 104:7 121:15     141:23                  103:4,8 110:13
                                                                                                75:1                 sat
 9:24 10:8 42:18         122:2 123:7 131:9     quit                    recorded                requested              69:2 73:12
 116:14 117:3 123:2     private                 59:20 68:17 91:3,5      31:17
                                                                                                77:20                Saturday
 136:19                  94:13,18,20 113:19     125:2 140:23 141:4,    records                 required               9:2 44:13 45:4 85:1,
places                   114:16,18              10,12                   13:12,13 72:14
                                                                                                106:23                16 121:15 144:4
 15:9 114:1             privilege                                       111:16
                                                                                               reserved              save
Plaintiff                31:23                           R             referee                  145:18                127:3
 102:16 104:5 106:19    problem                                         113:5,11
                                                                                               resolution            scale
 108:21,22               31:8 117:10 123:8     rang                    referenced               76:13                 64:10,11,12,13,17,
plan                     124:11 137:11          12:5                    86:13
                                                                                               respond                24
 19:20 21:2 23:12        138:8,10,24 139:24    rare                    referencing              78:17                schedule
 25:9 44:22 49:10,13,   procedure               85:19 134:16 142:22     89:24
                                                                                               responded              62:11 72:5
 16,21,23 50:5 52:23     88:5,8                rarely                  referred                 37:4 68:14 78:19     scheduling
 54:17 55:3,6 56:4,7,   proceed                 142:3,11                84:4 141:3
                                                                                                110:10                140:14,15
 10 58:12,18 59:6,7,     38:13                 rate                    referring
 14 60:3 75:17 76:18
                                                                                               response              Schmelzer
                        proceeding              9:10,17 12:11 19:3      13:9 16:19,21 55:7
                                                                                                70:20 80:10 82:11     4:3,10 6:20 7:5,17
 78:20 98:20,22          38:12                 re-called                97:8,9 104:9,10
                                                                                                84:8 92:22 95:15      33:15 51:5,13 54:22
 99:18,20 105:7,8,16,                           29:7                    108:20 126:23 143:2
                        process                                                                 138:10                56:13 64:6 74:15
 19 106:3,19 117:11                            re-marked               reflect
                         75:21 76:14 116:18                                                    responses              81:1 83:20 89:18
 119:13 120:7,12                                103:12                  6:19 38:9 65:22
 121:4
                        produced                                                                125:3                 92:7 93:22 103:11
                         36:13 57:12,15,16,    read                     82:13 110:13                                  118:12 123:7
planned                                                                                        responsibilities
                         22 108:16 114:13       27:4 67:6 75:11        regard                   18:23                Scott
 10:24                                          76:10 77:8,19 78:9      108:16 112:1
                         137:1                                                                 responsible            22:7 30:8 32:5,22
planning                promise                 90:2,3 92:14,15        register                 85:3                  35:14 39:12,13 43:8
 28:13                                          94:2,3,7                112:4
                         29:20 53:21 127:11                                                    rest                   46:4 48:1 52:3,5
plans                   promoted               ready                   regular                                        54:11 55:14,17 56:2
 77:22 98:14,16                                                                                 47:3
                         18:8,11,12             17:17 28:19 29:4        134:16,17                                     60:7,12,14 62:18,24
plant                                                                                          result
                        provide                 38:15                  regurgitate              5:6                   63:1,6 71:2,4 81:18
 127:22                                        real                     41:17                                         82:9 85:18 86:13,23
                         36:10 49:15 50:18                                                     retire
PM                       51:1 55:12 56:6        61:2                   relate                                         105:20 110:8 118:2,
 80:15 94:12                                                                                    38:15 52:23
                        provided               reason                   119:11                                        13 119:3,7,12,14,24
PMS                                                                                            retirement
                         55:17,24 74:24         4:23 13:18,22 15:20    related                  19:20 23:8 38:6
                                                                                                                      120:2 121:11 122:14
 94:10                   128:10                 21:2 22:19,23 23:4      17:22 78:13 89:1                              123:8 129:17,19
                                                                                                76:17 77:15
point                   punish                  41:13 61:2 110:20      relationship                                   137:19 140:23
 18:3 65:17 69:10                               111:4
                                                                                               returned               141:12,19 143:5,17,
                         31:15                                          115:7,10,21 122:17
 71:14 73:7 91:2,4                                                                              126:6                 21,23,24 144:16
                        punishment             reasons                  123:6,12
 96:14 117:13 122:24                                                                           review                Scott's
                         30:5                   13:22 41:15 61:1       relative                 104:11,23 105:1
 140:22 141:4                                   109:20                  109:3                                         56:24 82:10 119:14
                        Purdue                                                                  116:17,23 117:1
pointing                 127:19                recall                  relaxed                                        127:6
 65:23 67:21                                    17:24 18:5 19:21
                                                                                               reviews               screwed
                        purposes                                        115:22,24
Police                                                                                          104:6                 51:10
                         111:23                 20:14 22:19 24:18      remember
 83:1                                           27:13 28:10 31:8,18,                           right-hand            search
                        pursuant                                        8:10 10:7,19 11:12,
poor                                            19 32:3 34:20 45:2                              62:13 66:8 94:24      14:17 15:24 16:22
                         106:19                                         15,18 12:1,3 17:4
 136:13                                         50:24 54:10,13,18       19:3,10,11,23 22:10
                                                                                               rights                 111:14,17 113:15,
                        pursue                                                                  98:20,21 99:3,6
portion                  76:15
                                                56:8 57:9 60:2 67:12    26:2,16,22 28:2,6                             16,21,24 114:16,18
 56:23 82:8 92:21                               74:12 78:22 79:20                               106:20 107:1,11      seated
                                                                        33:2 35:3,21,24
                        put                     81:22 88:7 89:8                                ringleader
position                 14:21 18:16 20:16
                                                                        42:17,23 44:6 49:18,                          118:7
 17:11                                          96:24 97:24 125:17      22 54:15 56:19 58:6,    137:13               seconds
                         22:4 23:9 25:4,8,10    139:7                                          room
possibly                 38:16 40:17 41:23
                                                                        20 60:1 61:4,10 69:4                          75:10
 129:11 138:11                                 receive                  80:3,17 84:19 87:17,    6:20 63:19 64:1      Security
                         46:20 48:5 50:5,11                                                     69:12,14,19 71:15,
postage                                         81:14,16,23 100:10      20 90:13 97:1                                 16:1 111:22 112:3,5,
                         62:8 66:23 81:12                                                       19 72:5,6,9 116:22
 47:21                                          105:13 117:2,6,12       105:19 118:15,16                              15 114:4
                         99:21 120:13,14
                                                130:2 135:10 136:20     124:13 142:20
                         121:9,23 130:16,17,




                                      McCorkle Litigation Services, Inc.                                                                     6
                                       Chicago, Illinois· (312) 263-0052
                                                                                            Joyce Schmelzer 10/18/2018

sell                    slap                     133:21 139:13        taking                   90:3 100:24 139:12,    traffic
 47:22                   30:5                    140:20 141:3          17:17 21:5,6 29:9       17 140:10                143:2
send                    slips                   statements             47:7 86:20,21          things                  trainer
 31:11 34:6 37:2         142:24                  45:10 105:14,15,24   talk                     13:13 18:24 40:19        88:12,13 140:8
 50:22 51:22 52:1       slowly                   117:15 120:21         33:19 37:11 47:6,17     42:11 54:5 57:14       training
 88:4 90:18,20           97:13                   121:12,15,18          48:9,13 49:8,9,13       59:22 88:20,22           88:16,17,19 140:13
 112:10 113:24 114:1    small                   states                 58:17 59:13 68:3        115:13,18              trains
sending                  12:20                   76:17 77:22 78:10,    72:21,22 73:6,10,18,   thinking                  88:21,24
 34:20 51:19 54:11,     smaller                  12,14,17,20 106:16    20 78:4 79:22 88:4      32:11 125:13           transfer
 14 105:24               31:14                  stay                   89:3 91:13 92:24       thought                   83:12,13,15
sense                   sobbing                  52:22 85:22 140:12    98:19 106:2 108:24      12:20 23:7 63:3 97:3   treated
 5:5                     12:4                   stayed                 109:5,16 116:24         122:3,7 125:20           41:8 42:7 107:15,16
sentence                                         13:4                  118:1 119:2 121:3,      126:9 127:6 133:5,7
                        sort                                                                                          treating
 102:16 104:5 107:22                            steal                  13 122:5,8,23          Thousand
                         6:6 53:6 137:13                                                                                41:11
 108:4,19                                        47:20                 123:15,16,17 125:7      46:21
                        sound                                          133:18 136:16
                                                                                                                      tri
separate                 76:3 77:2,7            stealing                                      Thursday                  95:5
 16:9 105:8                                                            138:21 144:6            10:21
                        South                    84:17 126:10,12                                                      trial
September                                       Stella                talked                  time
                         6:15                                                                                           4:20
 14:6                                                                  13:23,24 26:3,8,9,10    5:24 9:12,16,17 12:2
                        Southern                 127:16                                                               trouble
                                                                       28:23,24 30:10 39:6
services                 8:9                    stole                                          14:14 15:21 16:4,8,      47:9,10
                                                                       43:8 47:17 58:21        9,10,11 17:14 18:6,
 8:20 128:11            space                    97:3                                                                 true
                                                                       59:15,19,22 63:2        10 19:5 21:13 26:23
set                      64:5 66:5 114:24       stolen                 73:18 77:4 92:3                                  30:13 34:7 42:16
 17:20                                           136:14                                        27:2,6,12,14,16
                        speak                                          100:7 118:15                                     74:8 76:23 111:23
setting                                         stool                                          28:8,9,11,22 32:4,21     138:13
                         108:22                                        120:10,11 121:10
 5:1                                                                                           35:4 49:12 54:4,6
                        special                  17:21                 124:16                                         trust
settled                                                                                        68:20 72:10 75:8,20,
                         71:7                   stop                  talking                                           61:3
 31:13                                                                                         23 82:15 86:5,16
                        specific                 21:5,6 22:3 23:23     20:12 27:2 29:1         87:12 90:16 95:14,
                                                                                                                      trusted
shake                    99:11                  stopped                33:19 50:19 59:6,23                              117:16
                                                                                               16,18,23 97:24 98:3
 5:8                    specifically             113:18                62:17 68:11 70:8                               truthful
                                                                                               100:12,13 101:20
share                    23:20 35:3             strained               79:8 80:3 91:14         107:2 111:19 112:22      79:5,12
 87:24                  speculating              123:14                110:19 126:24                                  Tuesday
                                                                                               114:2 115:11 116:1,
sheep                    40:10                  Street                 138:18 141:2 143:7,     8,15 117:3,24            112:5,12
 123:1                  Speculation              6:15                  13,16                   118:17 120:14 121:7    Tuna
short                    15:16 137:23           strength              teased                   124:19 125:19            127:17,18
 45:14 56:18 74:20      speculative              110:15                142:13                  128:21 132:5 133:15    tunnels
 77:11 82:12,19 90:5     48:18                  strenuous             telephone                135:9 136:12 140:11      88:22
 92:12,17 93:18         spell                    86:10                 26:20 117:13            145:1                  turn
 101:12,23 103:5         4:8                    strike                telling                 times                     75:3 76:7
shortly                 spelled                  20:14 33:7 38:20      35:1 78:22 81:12        26:9 27:15 58:20,24    turned
 25:10                   13:4                    42:16 47:15 63:8     Templeton                59:8,11 63:8 68:19       36:3 63:3 71:6
show                    spent                    79:10,19,21 103:9     105:21,22 106:18        86:7 91:20 124:21        133:16
 33:6,11 54:19 57:14,    115:18 140:11           107:20                128:18,20               142:5                  turns
 15 81:5 92:5                                   stuff                 term                    Tinley                    85:5 120:12
                        spine
shut                     93:8,11                 5:2                   64:16 126:19            8:16 10:8              type
 69:20,21,22                                    suffer                 127:13,14 128:13       tip                       64:24 125:3
                        spoke
sick                     38:5 136:2              38:14                 139:17                  11:23                  typed
 18:4                                           suggest               terminated              title                     90:19
                        sporadically
side                     15:8                    122:2 126:5           102:17 112:19           103:23 104:1           typically
 62:13 66:8 67:20                               suggested             termination             today                     116:21 130:24 131:4
                        staff
 71:17                                           48:6 127:2            104:8 123:5 128:21      7:8 58:3 118:8           142:22
                         85:7
signature               stamp                   suggesting            terminology             told
 145:17                                          64:10 127:4           86:19                   21:6,13,19 22:2,7,8
                         47:21                                                                                                    U
signed                  stand                   sullen                terms                    25:20,22 26:3,22
 132:21                                          136:11                115:7 125:20 128:1      28:6,12,14,16,17       U.S.
                         88:19
silence                 standing                Sunday                 134:6                   29:8,14 30:12,16         75:1
 118:16                                          85:1,2               testified                31:13 32:3,4,21 33:8   Uh-huh
                         62:19
similar                 stands                  super                  4:5 27:5 32:14 35:7     37:15 38:20 39:7         5:13 14:8 16:6
 143:6                                           13:17                 42:5 48:22 76:22        41:8,14 44:7,12          23:19,22 30:11 43:5
                         75:13
simple                  stared                  supposed               107:12 109:23 113:5     46:13 49:6 60:22,24      52:18 64:18 65:19
 75:16 117:10                                    13:6 94:17            119:24 138:6            70:17 72:24 73:15,       68:23 69:9,15,23
                         62:21,22 68:15
sir                                             surgeries             testify                  23 74:8 79:4 89:11,      70:9,19 71:11 76:8
                        start                                                                  14 97:7 98:17 110:7
 14:15 17:10 20:24                               62:10 130:8,13,15     62:3                                             84:15 91:1 92:23
                         10:18 61:19,21                                                        115:4 118:1 121:8,
 21:3,15 22:14 24:23                             132:11               testimony                                         95:6,10 96:10,21
                         97:16 120:5 132:11                                                    11,14 140:3 144:16
 25:1,5 26:6,12 35:2                            surgery                27:9 32:18 38:10                                 102:15 111:15 114:5
                         144:8,11
 36:5,6 37:13 44:23                              62:10 131:16          40:16                  tongue                    120:18 122:15
 47:13 49:14 50:10,
                        started                                                                11:23
                         10:7 14:3 17:4 18:2    surprise              text                                              126:21 143:11
 12,20 51:15,17,20                               118:19                33:9 34:2,6,21 36:4,   tooth                   ultimately
                         19:23 47:12,14
 56:5,20 57:11 58:8                                                    5,7 80:8,9              91:10                    139:2
                         82:14 83:13 144:12     surprised
 60:18 61:13 63:10                                                    thanked                 top                     understand
                        starting                 133:3,4,6
 68:15 70:3,5 83:18                                                    78:19                   65:3,12,14 96:3          5:11,15 30:18,20
 84:6 93:11 102:13       14:16                  surrounding
                                                 37:23                theme                   topic                     34:15 48:12 64:16
 103:16                 starts                                                                 59:5
                         77:18                  swear                  53:5                                             74:21 76:5 107:5,6
sit                                                                   thereabouts             total                     116:4 136:6
                        state                    134:19 142:13
 88:19 136:12                                                          26:19                   27:15 50:6 60:2        understanding
sitting                  4:8 48:18              sworn
                                                                      thick                    76:18                    31:9 118:4 119:5,22
                        stated                   4:2
 48:7 62:18 69:17                                                      44:20                  totally                 understood
situation                110:14 125:19
                                                                      thief                    11:24 91:19 99:5         5:20
 28:12 29:3 89:4        statement                          T                                  tough
                         38:11 42:22 43:1,2,4                          84:14 143:17                                   unemployment
slamming                                                              thing                    129:1                    14:21,23 15:5,7
 124:6                   77:8 78:9 117:17       takes
                         121:10 127:10                                 20:4 48:11 88:23                                 16:19 91:14,15
                                                 85:20,21 86:3




                                       McCorkle Litigation Services, Inc.                                                                     7
                                        Chicago, Illinois· (312) 263-0052
                                                                        Joyce Schmelzer 10/18/2018

 95:14 111:22 112:23    Walnut                   135:24 139:5,9
unit                     6:15                   words
 83:10                  Walters                  30:7 116:5 133:1
University               80:4 93:17 97:8,9       134:18,19 141:5,19
 8:9                    wanted                   143:6
unpaid                   20:5 29:14 42:13       work
 126:6                   56:9 76:24 78:18        8:13,14,22,23 9:15,
upper                    83:9,14 90:21 91:11     16,19,22,24 11:9
 55:15 56:23 82:8        121:12 128:5            12:14 13:8 14:11,13,
 92:21                  warehouse                19 15:24 16:21
upset                    88:17                   17:13 51:24 60:9,12
 40:12 68:5 119:15      warning                  83:7,10,14 113:20
 142:23                  135:10                  114:22 115:5,20,23
usage                   warnings                 116:15 117:14,18
 134:6                   117:3 130:2             118:24 123:2 125:11
                        water                    128:22,24 129:9
USDOL
                         6:5,6 85:23             134:22 135:1 144:7
 78:13
                        ways                    work-related
                         126:4                   116:5,7
           V                                    worked
                        Wednesday
                         9:1                     8:17 10:2,14,20,23
vacation                                         12:19 17:1 20:4
 10:23 18:5 97:21       week
                                                 97:19,23 102:17
 100:10,11,13            9:18,20 10:21,22
                         61:5,11 84:24 96:9     working
vague                                            10:5 13:11,15 18:2
 16:9                   weekend
                                                 56:2,11 78:15 83:13
varied                   86:20 115:17
                        Weekends                workplace
 142:9                                           134:20
verbal                   85:1
                        weekly                  works
 131:13                                          94:19
verbally                 14:19,20 15:10
                        weeks                   worse
 130:22 136:19                                   145:3,12
Veronika                 28:2 61:23 112:7,11
                        Wellness                wrist
 73:9                                            30:6
versa                    9:23 10:5 12:8 13:10
                         17:2,7 20:13 21:4      write
 13:14                                           112:6 130:20 131:3,
vet                      22:13 24:21 32:4
                         37:15 42:19 43:7,13,    7
 127:15,16,17                                   writing
veterinary               14,16 46:9 60:10
                         64:24 80:1,14 88:13,    22:4 76:9 96:24
 17:22                                          written
                         15 89:5 98:2 99:17
vice                                             75:11 113:23 117:2
                         100:9,17,23 101:8
 13:13                                           130:7,12,20 131:12
                         102:11 103:19
vicinity                 104:22 108:12           132:10,20
 114:9                   112:23 113:6 117:11    wrong
victim                   118:21 119:7 120:2      93:2
 136:8                  Wessels                 wrote
violated                 17:8 44:12 46:4,11      55:19,21 83:15 96:3
 107:11,15,17            47:16 52:7,9 57:6
violation                60:7 62:6 72:2 89:15
 107:24 108:8                                              X
                         115:8,11 122:17
visibly                  123:6,13 125:15        x-rays
 119:15                  127:4 129:23 130:22     83:4,5
voice                    131:11 132:9,17,22,
 138:16                  24 133:11 134:13
volunteer                135:6,18 136:18                   Y
 128:3                   143:24
                                                Yahoo
vulgarities             Wessels's                52:10
 134:19                  125:7
                                                year
                        whatever's               8:10 10:12 18:13
                         49:2
           W                                     19:21,23 23:10
                        whatsoever               26:11 29:10 46:22,
wait                     30:5                    23 48:23,24 49:2,5
 24:1 41:20 87:9        white                    99:20 121:9,23
 97:11                   5:19                    142:5,8,10,13,16,19
waited                  wide                    yearly
 90:19,21 120:9          70:4                    19:17 104:24
waiting                 Wilke                   years
 66:9 69:5               62:5,6 63:17 66:5       7:8,15,18 17:5 23:8
walk                     85:9 88:9,11,12         38:6 46:19 52:24
 67:13 71:24 85:12,      89:1,3 90:12 122:23     76:16 77:14 115:8
 16 86:14,16 93:9,10,    131:20 132:1,2,5,23     116:18 142:9
 12,13                   136:2 139:13,22,23     yelled
walked                   140:8,22                124:14
 63:6 67:24 68:4,8,22   withheld
 70:6 73:14,15,17        126:14
 127:1                  witness's
walking                  38:10
 72:1 84:20 85:3        wondering
 86:19,21 126:18         31:3 32:15
walks                   word
 48:1,3                  110:9,14 126:22




                                       McCorkle Litigation Services, Inc.                        8
                                        Chicago, Illinois· (312) 263-0052
           IN THE UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF ILLINOIS
                    EASTERN DIVISION


 JOYCE E. SCHMELZER,                )
                                    )
                 Plaintiff;         )
                                    )
     vs.                            ) No. 1:18 cv 01253
                                    )
 ANIMAL WELLNESS CENTER OF          )
 MONEE, LLC, LYNLEE WESSELS         )
 MARHANKA and SCOTT MARHANKA,       )
                                    )
                 Defendants.        )


                    THE DEPOSITION OF
              LYNLEE WESSELS MARHANKA, DVM
                    October 15, 2018
                       10:00 a.m.



     Called as a witness by the Plaintiff herein,
pursuant to the provisions of the Federal Rules of
Civil Procedure pertaining to the taking of
depositions, before JANET L. HAYDEN, C.S.R., License
No. 084-004483, qualified and commissioned for the
State of Illinois, taken at 1771 Bloomingdale Road,
Glendale Heights, Illinois.
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                          2
 1   COUNSEL PRESENT:
 2
 3        GAFFNEY & GAFFNEY, by
          MR. GLENN R. GAFFNEY
 4        1771 Bloomingdale Road
          Bloomingdale, IL    60139
 5
                  appeared on behalf of the Plaintiff;
 6
 7        LITCHFIELD CAVO, LLP, by
          MR. SEAN F. DARKE
 8        303 W. Madison Street, Suite 300
          Chicago, Illinois    60606-3300
 9        darke@litchfieldcavo.com
10                appeared on behalf of the Defendants.
11
12
13
14
15
16
17
18
19
20
21
22



                        County Court Reporters, Inc.
                                630.653.1622
                            Wessels Marhanka, DVM, Lynlee
                                   October 15, 2018


                                                                     63
 1           A.      Yes.

 2           Q.      Dated April 6, 2017.   Correct?

 3           A.      Yes.

 4           Q.      And it's titled:   Conditions for Mindy White

 5   to continue full-time employment at AWCM.         Correct?

 6           A.      Yes.

 7           Q.      And then underneath the three conditions it

 8   says:        Consequences if above conditions are not met.

 9   Correct?

10           A.      Yes.

11           Q.      Did you provide a copy of this to Mindy

12   White?

13           A.      I assume.

14           Q.      And did you have a meeting with her in April

15   of 2017 pertaining to these concerns?

16           A.      Yes.

17           Q.      What did you say, and what did she say at

18   that time?

19           A.      I said that -- actually, I don't recall what

20   I said.        I can just stand by what was written.

21           Q.      And do you recall anything that Mindy White

22   said in response?




                            County Court Reporters, Inc.
                                    630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                    64
 1        MR. DARKE:     Objection to hearsay.    You can answer.

 2        THE WITNESS:     She cried and said, "Give me another

 3   chance."

 4   BY MR. GAFFNEY:

 5        Q.    And you did that.     Correct?

 6        A.    Yes.

 7        Q.    And she continued to be employed by the

 8   clinic until she ultimately resigned.       Correct?

 9        A.    Yes.

10                           (Whereupon, the document was marked

11                            as Deposition Exhibit No. 16 for

12                            identification.)

13   BY MR. GAFFNEY:

14        Q.    And then Exhibit 16, can you tell me what

15   that is?   That's in May of 2017.     Subject is LJW.

16        A.    Can you give me a minute to read, please?

17        Q.    Sure.

18        A.    Okay.

19        Q.    Can you tell me what that is?

20        A.    Regarding?

21        Q.    What is it regarding, do you know?

22        A.    The subject matter LJW stands for Lindsey




                         County Court Reporters, Inc.
                                 630.653.1622
                     Wessels Marhanka, DVM, Lynlee
                            October 15, 2018


                                                               65
 1   Wilke.

 2        Q.   And what was happening regarding Lindsey

 3   Wilke at that time?

 4        A.   At that time Joey was complaining about

 5   Lindsey Wilke, and was not working well with her.

 6        Q.   So, she listed -- the document listed her

 7   complaints?

 8        A.   From what I recall.    Joey made her own

 9   document, because I scheduled a meeting with Joey and

10   Lindsey to work out their differences.

11        Q.   What was the nature of the differences that

12   was occurring at that time?

13        A.   I do not recall.

14        Q.   How was the issue resolved, if it was?

15        A.   It was resolved.    I felt both of them had a

16   good conversation, explained their concerns with each

17   other, and ended amicably.

18        Q.   Then continuing on into June and July, how

19   did -- what were your observations of their

20   relationship?

21        A.   They were professional.

22        Q.   Were there any additional complaints in June




                      County Court Reporters, Inc.
                              630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                    66
 1   or July?

 2        A.    Not that I recall.

 3        MR. DARKE:      Hey, Glenn, can we take a quick break?

 4        MR. GAFFNEY:      Yeah.

 5                           (There was a break taken, after

 6                            which the deposition was resumed

 7                            as follows:)

 8        MR. GAFFNEY:      Back on the record then after a

 9   short recess.

10                           (Whereupon, the document was marked

11                            as Deposition Exhibit No. 17 for

12                            identification.)

13   BY MR. GAFFNEY:

14        Q.    I want to show you what's been marked as

15   Exhibit 17.     Actually, I'll take that one and give you

16   this fresh one.

17                     So, this is a letter from the U.S.

18   Department of Labor received in July of 2017.       Correct?

19        A.    Yes.

20        Q.    On or about July 27, 2017, exactly.      Right?

21        A.    I'm sorry?

22        Q.    You received it on July 27, 2017?




                          County Court Reporters, Inc.
                                  630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                    67
 1        A.   I do not believe I received it that day.        It

 2   was mailed that day.

 3        MR. DARKE:     Objection.   Foundation.

 4                          (Whereupon, the document was marked

 5                           as Deposition Exhibit No. 17(a)

 6                           for identification.)

 7   BY MR. GAFFNEY:

 8        Q.   Let me show you what's been marked as

 9   Exhibit 17(a).     In the bottom e-mail, it appears

10   there's an e-mail from a Nicole Lindsey(phonetic) from

11   EBSA(phonetic).

12                    Do you -- you know who that is.    Right?

13   She works for the Department of Labor?

14        A.   Uh-huh.

15        Q.   That's a yes?

16        A.   Yes.

17        Q.   And it's says:     Sent Thursday July 27, 2017,

18   at 4:12 p.m.     Correct?

19        MR. DARKE:     Again, I'm going to object to

20   foundation.

21   BY MR. GAFFNEY:

22        Q.   You can -- and it's directed to




                         County Court Reporters, Inc.
                                 630.653.1622
                       Wessels Marhanka, DVM, Lynlee
                              October 15, 2018


                                                                   68
 1   Scott@AWCM.net.   Correct?

 2         A.   Yes.

 3         Q.   And do you recognize the e-mail:

 4   Scott@AWCM.net?

 5         A.   Yes.

 6         Q.   And it's subject is simple IRA for Animal

 7   Wellness Center of Monee.         Correct?

 8         A.   Yes.

 9         Q.   And it says:     Attached is a letter of request

10   for missing contributions to the simple IRA plan.

11   Right?

12         A.   That's what it says, yes.

13         Q.   Did he forward you a copy of this?

14         A.   At that time I don't believe so.

15         Q.   Don't you believe that if Scott received this

16   on July 27, 2017, that he would have made you aware of

17   it?

18         A.   He spoke to me about it.

19         Q.   On July 27.     Correct?

20         A.   It was either the 26th or the 27th.

21         Q.   Thank you.     Okay.     So, the letter then,

22   Exhibit 17, asks that the clinic provide certain




                       County Court Reporters, Inc.
                               630.653.1622
                      Wessels Marhanka, DVM, Lynlee
                             October 15, 2018


                                                              69
 1   information by Thursday, August 10, 2017.     Correct?

 2        A.   Yes.   That is correct.

 3        Q.   And that the U.S. Department of Labor has

 4   received information that Animal Wellness Center of

 5   Monee, the sponsor of the plan, has failed to forward

 6   contributions to the plan on a timely basis since

 7   June 2016, and that there are currently delinquent

 8   employee contributions owed to the plan.     Correct?

 9        A.   That's what it says, yes.

10        Q.   And after -- upon receipt of this, you

11   determined that actually the contribution for June of

12   2016 had been made; is that right?

13        A.   I did not come to that determination.

14        Q.   Did anyone?

15        A.   Scott did.

16        Q.   But that -- it's true that at least as of

17   July of 2016 through July 27, 2017, the clinic had not

18   been making contributions to the plan.     Correct?

19        A.   Correct.

20        Q.   And you -- as of July of 2017, you had

21   already been aware of that.   Correct?

22        A.   Yes.




                       County Court Reporters, Inc.
                               630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                70
 1        Q.    You -- I believe from what I read, you

 2   acknowledge that you aware of it at least at some point

 3   in May of 2017?

 4        A.    Yes.

 5        Q.    And how did it first come to your attention

 6   that the clinic had not been making contributions to

 7   the simple IRA plan?

 8        A.    Scott retained the books from my father, and

 9   he told me.

10        Q.    Scott retained or --

11        A.    Scott took over the bill paying job.

12        Q.    When did that happen?

13        A.    The first week of May 2017.

14        Q.    And why did Scott take over the books for the

15   company?

16        A.    We both thought we could do a better job.

17        Q.    As of May of 2017, how was payroll being

18   accomplished?     How was that being effectuated?

19        A.    I had nothing to do with payroll.

20        Q.    That was Scott's job?

21        A.    Yes.

22        Q.    And when you said you took over the books for




                         County Court Reporters, Inc.
                                 630.653.1622
                          Wessels Marhanka, DVM, Lynlee
                                 October 15, 2018


                                                                    71
 1   the company from your father because you thought you

 2   could do a better job, why did you think you could do a

 3   better job?

 4           A.   We knew there were some financial

 5   difficulties.       I didn't communicate very well with my

 6   father, so Scott and I thought it would simpler for

 7   both of us to handle it.

 8           Q.   What was the nature of the financial

 9   difficulties that were occurring?

10           A.   We had two vendors that we knew of pull our

11   credit.

12           Q.   When you use the term "pull credit," in other

13   words, you couldn't get credit from them anymore?

14           A.   We had credit.    We had a bill and they called

15   us on it, and we had to pay it.

16           Q.   And then from that point forward it was cash

17   only?

18           A.   Yes.

19           Q.   Any other financial difficulties?

20           A.   Not specifically.

21           Q.   What was the failure to pay the vendor just

22   an oversight, or was there a lack of funding to be able




                           County Court Reporters, Inc.
                                   630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                  72
 1   to pay the vendor?

 2        MR. DARKE:     Objection to foundation regarding

 3   finances of the company.

 4        THE WITNESS:     I did not have anything to do with

 5   the bill paying.

 6   BY MR. GAFFNEY:

 7        Q.   So, you don't know?

 8        A.   I can't answer that.

 9                          (Whereupon, the document was marked

10                           as Deposition Exhibit No. 18 for

11                           identification.)

12   BY MR. GAFFNEY:

13        Q.   Let me show you what's been marked as

14   Exhibit 18.

15                    Do you know who prepared that document?

16        A.   Scott.

17        Q.   You've seen it before.     Correct?

18        A.   Yes.

19        Q.   It indicates that the June 2016 IRA

20   contribution was made on July 16th, 2016, Check

21   No. 5031 in the amount of $1,106.55.       Correct?

22        A.   Yes.




                         County Court Reporters, Inc.
                                 630.653.1622
                           Wessels Marhanka, DVM, Lynlee
                                  October 15, 2018


                                                                    73
 1        Q.      That was then the last contribution made to

 2   the Franklin Templeton account pertaining to the simple

 3   IRA plan of the clinic.        Correct?

 4        A.      Correct.

 5        MR. DARKE:       Objection to foundation:     One,

 6   regarding what this document said, and whether or not

 7   she has personal knowledge regarding when those checks

 8   were paid.

 9        MR. GAFFNEY:        Well, I think she does.    She said

10   correct, so I think she has knowledge.

11        MR. DARKE:       Well, she can answer it now.

12        MR. GAFFNEY:        She said correct, so she knows.

13   BY MR. GAFFNEY:

14        Q.      Right?     That's true.   Correct?

15        A.      What's your question?

16        Q.      I mean, just basically, this is a true

17   statement that there was a payment made in mid-July in

18   that amount of money, which came out of the bank in

19   July of 2016.     Correct?

20        A.      According to Scott.

21        Q.      And to your knowledge, that was the last

22   contribution that the company made into the simple IRA




                           County Court Reporters, Inc.
                                   630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                   74
 1   plan on behalf of any employees.     Correct?

 2        A.   To the best of my knowledge.

 3                          (Whereupon, the document was marked

 4                           as Deposition Exhibit No. 19 for

 5                           identification.)

 6   BY MR. GAFFNEY:

 7        Q.   Exhibit 19, titled DOL correspondence.       Let

 8   me show you that at this time.

 9                    Did you prepare that?

10        A.   If you'd give me a minute to read it, please?

11        Q.   Sure.

12        A.   I did not prepare this.

13        Q.   This was prepared by Scott.      Correct?

14        A.   Yes.

15        Q.   And he's shown you a copy of this.       Correct?

16        A.   Yes.

17        Q.   You've seen it before.     Right?

18        A.   Yes.

19        Q.   And it indicates that on July 26 at 2:35 p.m.

20   that Scott received a call from Nicole at the

21   Department of Labor, informing him that an employee had

22   called to file an informal complaint regarding a lapse




                         County Court Reporters, Inc.
                                 630.653.1622
                           Wessels Marhanka, DVM, Lynlee
                                  October 15, 2018


                                                                  75
 1   in payment to a company sponsored 401(k) retirement

 2   plan, and I told her that was true.

 3                       You've read that before.     Correct?

 4           A.   Yes.

 5           Q.   And to your knowledge, everything that Scott

 6   says in that sentence is correct.          Right?

 7           A.   To my knowledge, yes.

 8           Q.   And as of July 26, 2017, it didn't come as a

 9   surprise to you that the company was behind in its

10   payments to the 401(k) plan.          Correct?

11           A.   Correct.

12           Q.   Scott indicates further that the company had

13   applied for a loan.        Correct?

14           A.   Correct.

15           Q.   And that -- was that loan applied for in May,

16   or some other time?

17           A.   May 2017.

18           Q.   And did the company eventually obtain the

19   loan?

20           A.   It was a personal loan.

21           Q.   So, was it a home equity loan on your

22   personal residence?




                            County Court Reporters, Inc.
                                    630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                  76
 1        A.     That's how we originally started.     It ended

 2   with just a personal loan.

 3        Q.     So, the signature loan eventually was

 4   received?

 5        A.     Yes.

 6        Q.     And was that -- when was that personal loan

 7   received?

 8        A.     I do not recall.

 9        Q.     Was it before or after the money was refunded

10   to the plan in late July or early August 2017?

11        A.     Can you explain your question?

12        Q.     Well, the question is:   Did you use the loan

13   proceeds to pay back the money into the plan, or did

14   you find money elsewhere?

15        A.     We found money elsewhere.

16        Q.     Where did you find money elsewhere?

17        A.     We borrowed it from a family friend.

18        Q.     Who was that family friend?

19        A.     Pat German.

20        Q.     S-h-e-r-m-a-n?

21        A.     G-e-r-m-a-n.

22        Q.     How did you know Pat German?




                        County Court Reporters, Inc.
                                630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                               77
 1        A.   He's a family friend.

 2        Q.   When -- did you approach Pat German regarding

 3   your difficulty, or did someone else?

 4        A.   Scott.

 5        Q.   Did you speak personally with Pat German

 6   regarding a personal loan?

 7        A.   I don't recall.

 8        Q.   And when was that personal loan obtained?

 9        A.   She was asked for the personal loan

10   approximately July 18th.

11        Q.   Was that by you, or someone else?

12        A.   Scott.

13        Q.   And when was the loan received?

14        A.   Immediately.

15        Q.   July 18th?

16        A.   Give or take a few days.

17        Q.   Was it ever repaid?

18        A.   Yes.

19        Q.   From what source was the funds repaid?

20        A.   From a personal loan through a lending

21   institution called Freedom Plus.

22        Q.   Did you ever speak to your father regarding




                        County Court Reporters, Inc.
                                630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                 78
 1   why these monies weren't paid into the Franklin

 2   Templeton?

 3           A.   In generalities, yes.

 4           Q.   What does that mean, "generalities"?

 5           A.   We had a brief discussion.

 6           Q.   What did you say and what did he say at that

 7   time?

 8           A.   I had two concerns that I discussed with him

 9   in May -- early May of 2017.

10           Q.   What were the two concerns?

11           A.   We didn't have any money saved for property

12   taxes, which were due, and the 401(k) was not funded.

13           Q.   When you say "property taxes," is that on --

14   what property are you talking about?

15           A.   The animal hospital.

16           Q.   So, you and Scott own the animal hospital?

17           A.   I own 90 percent of the business, and I own

18   100 percent of the property.

19           Q.   Do you have a mortgage on that property?

20           A.   Yes.

21           Q.   And you lease the property then to the

22   business?




                         County Court Reporters, Inc.
                                 630.653.1622
                          Wessels Marhanka, DVM, Lynlee
                                 October 15, 2018


                                                                 79
 1        A.     I believe so.

 2        Q.     And then is there a written lease agreement,

 3   or is it just a verbal understanding?

 4        A.     I do not recall.

 5        Q.     And then between the business or you

 6   personally, whose job is it under the lease agreement

 7   to pay the property taxes?

 8        A.     Can you explain your question, please?

 9        Q.     Yeah.    I mean, if you own the building, who

10   pays the property taxes under the arrangement with the

11   business?    You or the business?

12        A.     You mean me personally?

13        Q.     Right.

14        A.     The business does.

15        Q.     And how did Ed respond -- Ed Wessels respond

16   after you broached these two issues?

17        MR. DARKE:      Objection.   Hearsay.

18   BY MR. GAFFNEY:

19        Q.     You can respond.

20        A.     From what I recall from my best recollection,

21   he explained that in approximately late to 2016, two of

22   our major vendors were pushing for us to pay our bill,




                          County Court Reporters, Inc.
                                  630.653.1622
                       Wessels Marhanka, DVM, Lynlee
                              October 15, 2018


                                                                  80
 1   which was at that point 90 days behind.     And then in

 2   January approximately, 2017, both vendors informed him

 3   that we could no longer have credit.     We needed to pay

 4   the 90 days, and pay cash from there forward.     And that

 5   subsequently put us on a very aggressive payment plan,

 6   and the bills were more than the income.

 7        Q.   Had that ever happen before at the clinic?

 8        A.   We've had financial difficulties since day

 9   one, but we've always paid eventually.     It was the

10   first time somebody called our credit.

11        Q.   Now, in the year 2016, were you taking a

12   regular salary?

13        A.   Yes.

14        Q.   What was your regular salary in 2016?

15        A.   Approximately 80,000.

16        Q.   And was Scott taking a regular salary?

17        A.   Yes.

18        Q.   What was Scott's regular salary?

19        A.   Approximately 40,000.

20        Q.   Was Ed Wessels taking any compensation for

21   his services?

22        A.   No.




                       County Court Reporters, Inc.
                               630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                81
 1        Q.    Did Ed Wessels receive any benefit for either

 2   his services or ownership interest in the year 2016?

 3   Any financial benefit?

 4        A.    No.

 5        Q.    In 2017 -- well, strike that.

 6                     In 2016 did you ever miss a salary

 7   payment?

 8        A.    Can you explain your question?

 9        Q.    Did you receive all of your salary in 2016?

10        A.    Did I?

11        Q.    Yeah.

12        A.    Yes.

13        Q.    And did Scott, to your knowledge?

14        A.    Yes.

15        Q.    And in 2017, did your salary remain the same,

16   or did it change?

17        A.    It remained the same.

18        Q.    And did you receive all of your salary

19   throughout 2017?

20        A.    Yes.

21        Q.    And did Scott's salary remain the same, or

22   change in 2017?




                          County Court Reporters, Inc.
                                  630.653.1622
                             Wessels Marhanka, DVM, Lynlee
                                    October 15, 2018


                                                                     82
 1           A.      I have to make a correction.   I don't recall

 2   when.        It might have been in 2017, but Scott and I

 3   switched salaries.

 4           Q.      So --

 5           A.      The total was the same.

 6           Q.      The total was 120 between the two of you,

 7   husband and wife.         Correct?

 8           A.      Yes.

 9           Q.      So, that remained consistent throughout 2017?

10           A.      Yes.

11           Q.      And you received payments on a biweekly basis

12   throughout 2017?

13           A.      Technically, yes.

14           Q.      I don't understand the word -- how does the

15   word "technically" come into play?

16           A.      The checks were distributed on a biweekly

17   basis.        Scott deposited our personal checks when the

18   money was available, which wasn't always on a biweekly

19   basis.

20           Q.      What was the reason why the compensation

21   changed between you and Scott where you flipped it, and

22   where he made more than you?




                             County Court Reporters, Inc.
                                     630.653.1622
                     Wessels Marhanka, DVM, Lynlee
                            October 15, 2018


                                                               83
 1        A.   Scott had student loans that needed to be

 2   consolidated, and he didn't make enough money to

 3   consolidate them.

 4        Q.   So it made it more credit worthy in order to

 5   consolidate the loans then?

 6        A.   I guess, yes.

 7        Q.   That makes sense.    And then do you recall

 8   approximately what month you started doing that?

 9        A.   Please explain your question.

10        Q.   When you -- approximately what month was it

11   when you started -- when Scott started to receive

12   80,000 annual salary, and you started to receive 40,000

13   annual salary in 2017?

14        A.   I don't recall.

15        Q.   Do you recall -- do you remember if it was

16   before or after Joey Schmelzer left the employ of the

17   clinic?

18        A.   It was before.

19        Q.   Other than your salary, did you receive any

20   other employee -- any other employee benefits from the

21   clinic in 2016 or 2017?

22        A.   Health insurance.




                         County Court Reporters, Inc.
                                 630.653.1622
                          Wessels Marhanka, DVM, Lynlee
                                 October 15, 2018


                                                                     84
 1        Q.     And --

 2        A.     And the 401(k).

 3        Q.     You and Scott both received health insurance

 4   fully paid by the clinic?

 5        A.     I believe.

 6        Q.     And that's true throughout 2016 and 2017.

 7   Correct?

 8        A.     Yes.

 9        Q.     And obviously we know that you and Scott were

10   plan participants in the 401(k) plan as well.        Correct?

11        A.     Yes.

12        Q.     Any other benefits that you or Scott received

13   in 2016 or 2017?

14        A.     Not that I recall.

15        Q.     With Joey Schmelzer, other than her hourly

16   pay, what other benefit did she receive in 2016?

17        A.     Health insurance.

18        Q.     Was it fully paid, or partially paid?

19        A.     Fully.

20        Q.     Any other benefits?

21        A.     She received discounts for veterinary

22   services.




                          County Court Reporters, Inc.
                                  630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                  85
 1        Q.   Anything else?

 2        A.   Discretionary Christmas bonuses.

 3        Q.   Did you distribute any discretionary

 4   Christmas bonus for Christmas of 2016?

 5        A.   Yes.

 6        Q.   Did you and Scott receive a bonus as well?

 7        A.   No.

 8        Q.   How much did the employees receive,

 9   approximately?

10        A.   Approximately $200.

11        Q.   Each?

12        A.   Full-time.     $100 part-time.

13        Q.   Was that the same in 2017, or did it change?

14        A.   I'm not entirely sure, but I believe we cut

15   it in half.

16                          (Whereupon, the document was marked

17                           as Deposition Exhibit No. 20 for

18                           identification.)

19   BY MR. GAFFNEY:

20        Q.   I'm going to show you what's been marked as

21   Exhibit 20.

22                    Do you know who prepared these charts?




                         County Court Reporters, Inc.
                                 630.653.1622
                           Wessels Marhanka, DVM, Lynlee
                                  October 15, 2018


                                                                      86
 1   It's a multipage exhibit.

 2           A.   These were prepared by Scott.

 3           Q.   Have you seen it before?

 4           A.   I have seen the first page.      I actually don't

 5   recall these other ones.

 6           Q.   On the first page, there is a column for

 7   Jess.

 8                       Do you see that?

 9           A.   Yes.

10           Q.   And that's Jessica McCaslin.      Correct?

11           A.   Correct.

12           Q.   Do you know why it is that the match is less

13   than the total amount taken out of her account?           I'm

14   sorry.

15                       Why the match amount is less than the

16   total deducted from checks?

17           A.   I believe that she wanted more removed from

18   her check than the 3 percent.

19                             (Whereupon, the document was marked

20                              as Deposition Exhibit No. 21 for

21                              identification.)

22




                            County Court Reporters, Inc.
                                    630.653.1622
                       Wessels Marhanka, DVM, Lynlee
                              October 15, 2018


                                                                 87
 1   BY MR. GAFFNEY:

 2        Q.   Next I'm going to show you Exhibit 21.

 3                   So, the top is just a forwarding e-mail,

 4   but underneath that there's an e-mail from you to Ed

 5   Wessels dated July 11, 2017.     Correct?

 6        A.   Correct.

 7        Q.   And what was the purpose of this

 8   communication with Ed Wessels?

 9        A.   Let me read it, please.     Can you repeat your

10   question, please?

11        Q.   What was the purpose of this communication to

12   Ed Wessels?

13        A.   Informative.

14        Q.   You still -- even though he was no longer

15   doing the books and records for the company, you still

16   wanted to keep him apprised of what was occurring?

17        A.   I was updating him.     Correct.

18        Q.   What involvement did he have in the clinic as

19   of July 2017?

20        A.   He was given information only.

21        Q.   In your e-mail to Ed Wessels, you state Scott

22   pulled the three girls aside to tell them we will not




                         County Court Reporters, Inc.
                                 630.653.1622
                           Wessels Marhanka, DVM, Lynlee
                                  October 15, 2018


                                                                  88
 1   sign their contract because we are planning on

 2   finalizing everything in a few days.

 3                       Do you see that statement?

 4           A.   Yes.

 5           Q.   First of all, by the term "three girls," what

 6   did you mean by that?

 7           A.   Joey, Mandy, Jessica.

 8           Q.   And why didn't you include Dominique in that?

 9           A.   Dominique had no issue with the 401(k) not

10   being funded and our repayment plan.

11           Q.   And how do you know that?

12           A.   She told Scott.

13           Q.   Did you ever speak to Dominique regarding the

14   issue that had arisen regarding the 401(k) plan?

15           A.   The only thing I remember telling her was

16   that I was sorry.

17           Q.   Do you recall when your conversation with

18   Dominique was?

19           A.   It would have been around this time of July

20   2017.

21           Q.   And did she bring it up with you, or did you

22   bring it up with her?




                            County Court Reporters, Inc.
                                    630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                 89
 1        A.      I don't recall.

 2        Q.      Was it just you and her, or was there anyone

 3   else present?

 4        A.      I don't recall.

 5        Q.      And what did you say and what did she say at

 6   that time?

 7        A.      All I remember saying was I was sorry.

 8        Q.      And do you recall how Dominique responded?

 9        MR. DARKE:     Objection to hearsay.

10        THE WITNESS:     I don't recall.

11   BY MR. GAFFNEY:

12        Q.      When you said "we will not sign their

13   contract," those words, when you use the term "their

14   contract," what did you mean?

15        A.      On July 10 of 2017, Joey gave Scott a

16   contract with a repayment schedule.

17        Q.      How do you know that?

18        A.      Scott told me.

19        Q.      On July 10?

20        A.      That was the date.   I believe it was marked

21   July 10.

22        Q.      Did you talk to Joey about her proposed




                         County Court Reporters, Inc.
                                 630.653.1622
                          Wessels Marhanka, DVM, Lynlee
                                 October 15, 2018


                                                                  90
 1   contract?

 2        A.      No.

 3        Q.      Do you know if Scott talked to Joey about her

 4   proposed contract?

 5        A.      I assume.

 6        Q.      Did you talk to Scott about Joey's proposed

 7   contract?

 8        A.      Scott showed it to me, and said he was going

 9   to give them a counter-proposal, stating we'll pay them

10   back sooner than Joey asked.

11        Q.      Then you indicate:    Afterward Mandy spoke

12   with him privately, and said Jessica is planning on

13   suing us.

14                      So, you weren't present during that

15   conversation, I take it?

16        A.      Correct.

17        Q.      But Scott apprised you of what Mandy had said

18   to him.     Correct?

19        A.      Correct.

20        Q.      Did you speak to Mandy directly about that

21   particular topic, about Jessica planning on suing the

22   company?




                            County Court Reporters, Inc.
                                    630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                    91
 1        A.      No.

 2        Q.      Did you ever speak to Jessica about that

 3   topic?

 4        A.      No.

 5        Q.      So, on or about July -- or in the first two

 6   weeks of July I should say, you and Scott made the

 7   decision to fund Jessica's 401(k) plan first.       Correct?

 8        A.      We made that decision when she resigned on

 9   July 10.

10        Q.      Did you know prior to July 10 that she

11   intended to resign?

12        A.      On July 8, during the meeting she threatened

13   to resign.

14        Q.      What words did she use?

15        A.      She said, "I don't know if I can work for you

16   anymore.     I don't trust you."

17        Q.      Did you respond to that?

18        A.      No.

19        Q.      So, you indicated that:    I am telling her not

20   to come back tonight, and giving her documentation

21   regarding the deposit.     Right?

22        A.      Yes.




                         County Court Reporters, Inc.
                                 630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                  92
 1        Q.      So, you had a conversation then with Jessica,

 2   telling her not to come back tonight?

 3        A.      No.

 4        Q.      You intended to say that?

 5        A.      I intended to say that.

 6        Q.      How come you never said it?

 7        A.      She left the building on July 11th on her own

 8   accord.

 9        Q.      Why were you going to give her documentation

10   to not come back tonight?

11        A.      She resigned on July 10th, and I noticed her

12   attitude was poor, and she was not performing her job.

13   So, I had to decided that I would just let her go on

14   July 11th.

15        Q.      On July 10th, did she give a date certain

16   that she wanted to resign?

17        A.      She gave one week's notice.

18        Q.      Now, do you recall that on or about June 5,

19   2017, Don Schmelzer came into the clinic to speak with

20   Scott?

21        A.      I do not recall the that.

22        Q.      Did Scott ever indicate to you that Don




                         County Court Reporters, Inc.
                                 630.653.1622
                          Wessels Marhanka, DVM, Lynlee
                                 October 15, 2018


                                                                   93
 1   Schmelzer had come in regarding the Franklin Templeton

 2   account?

 3           A.   In June?

 4           Q.   In June.

 5           A.   It was not in June.

 6           Q.   When was it?

 7           A.   Scott had a conversation with Don in July.

 8           Q.   And where was that conversation, to your

 9   knowledge?

10           A.   I don't recall.

11           Q.   You weren't present, I take it?

12           A.   No.

13           Q.   Did you see Don come into the clinic?

14           A.   No.

15           Q.   Did you -- did Scott tell you that Don came

16   into the clinic?

17           A.   Scott told me he called.

18           Q.   Do you recall when in July that Don -- strike

19   that.

20                      Do you know when in July that Scott told

21   you Don called?

22           A.   It would have been approximately July 6.




                           County Court Reporters, Inc.
                                   630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                  94
 1        Q.      How do you know that?

 2        A.      Because it was around the same time that the

 3   IRA statements came out.

 4        Q.      You received IRA statements around that time

 5   as well?

 6        A.      On July 5th.

 7        Q.      And that would be -- that IRA statement would

 8   be for what period of time?

 9        A.      I don't know.

10        Q.      So, when you received your IRA statements on

11   or about July 5th, 2017, did you believe that the other

12   plan participants would have received them as well?

13        A.      Yes.

14        Q.      And when you received your IRA statement on

15   or about July 5th, did it indicate that there had been

16   no company contributions to the plan since

17   mid-June 2016?

18        A.      I never read the statement.

19        Q.      Did you -- do you know if Scott read the

20   statement?

21        A.      I don't know.

22        Q.      Did you and Scott talk about what was in the




                         County Court Reporters, Inc.
                                 630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                     95
 1   statement?

 2           A.   Yes.

 3           Q.   On or about July 5th?

 4           A.   Yes.

 5           Q.   So, did Scott indicate to you that the

 6   Franklin Templeton account statement for the IRA plan

 7   indicated that there had been no contributions to the

 8   plan?

 9           A.   We didn't discuss what was in the statement.

10           Q.   What did you discuss?

11           A.   We had been working on repayment at that

12   point for almost eight weeks.        When the statements were

13   delivered, Scott called me and said, "We need to have a

14   conversation with the staff, because they will have

15   receive their statements too, and we need to explain

16   ourselves."

17           Q.   And then the meeting occurred on a Saturday?

18           A.   Correct.

19           Q.   Was that July 8th?

20           A.   Yes.

21           Q.   Who was present at that meeting?

22           A.   Mandy Holt, Jessica McCaslin, Joey Schmelzer,




                         County Court Reporters, Inc.
                                 630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                 96
 1   Scott, and myself.

 2        Q.     Did you speak to Mandy, Jessica, or Joey

 3   about scheduling this meeting?

 4        A.     Scott put a note in their mailboxes on

 5   July 6th.    I believe -- I did not write this note, but

 6   I believe he scheduled it for noon, July 8th, and asked

 7   them to save their questions and concerns for the

 8   meeting.

 9        Q.     You never saw a copy of the note?

10        A.     No.

11        Q.     As of July 6th, you knew that Joey Schmelzer

12   -- well, strike that.

13                     As of July 6th, did you know that staff

14   was already talking about the fact that there hadn't

15   been contributions to the plan?

16        A.     I did not know that.

17        Q.     I mean, they were aware prior to July 8th

18   that there hadn't been contributions to the Franklin

19   Templeton account into the IRA plan.      Correct?

20        A.     Assuming they read their statements.

21        Q.     You had not observed any talk between them

22   about that issue?




                          County Court Reporters, Inc.
                                  630.653.1622
                       Wessels Marhanka, DVM, Lynlee
                              October 15, 2018


                                                                  97
 1        A.    No.

 2        Q.    Nobody ever came to you or discussed it in

 3   any way prior to July 8th?

 4        A.    No.

 5        Q.    Was Dominique Matthews invited to the

 6   meeting?

 7        A.    Yes.

 8        Q.    How do you know?

 9        A.    Scott told me.

10        Q.    Did you ever speak with Dominique Matthews

11   regarding her attendance at the meeting?

12        A.    No.

13        Q.    Do you know if she spoke with Scott regarding

14   her attendance at the meeting?

15        A.    I believe so.

16        Q.    What makes you believe that?

17        A.    Scott told me she was not concerned, and knew

18   we would pay her back as we told her we would.     She was

19   not interested.

20        Q.    Now, how long did the meeting last?

21        A.    To the best of my knowledge, 20 to

22   25 minutes.




                       County Court Reporters, Inc.
                               630.653.1622
                          Wessels Marhanka, DVM, Lynlee
                                 October 15, 2018


                                                                          98
 1        Q.     Who initially spoke at the meeting?

 2        A.     I did.

 3        Q.     And what did you say?

 4        A.     I was sitting.     Scott was to my left.    Joey,

 5   Jessica, and Mandy were sitting perpendicular to me.             I

 6   said their 401(k) had not been funded for one year.          I

 7   said that was done by my father.       I explained to them

 8   the clinic was in financial distress.       I told them I

 9   did not agree with what my father did, but he made that

10   choice to pay the vendors that were threatening to shut

11   us down first.       I told them if he hadn't made that

12   choice, the clinic could have closed.       We all would

13   have lost our jobs.

14                    I said that if the clinic had closed,

15   both my dad, Scott, and myself would have lost our

16   homes.    I told them that Scott and I were actively

17   pursuing a loan to pay them back in full, including the

18   3 percent match plus a 10 percent bonus to make up for

19   any potential lost interest.       I told them on the grave

20   of my mother I am sorry.       Please forgive me.    And I am

21   doing this, to the best of my knowledge, right now.

22   And then after that Joey spoke.       Would you like me to




                           County Court Reporters, Inc.
                                   630.653.1622
                           Wessels Marhanka, DVM, Lynlee
                                  October 15, 2018


                                                                        99
 1   continue?

 2        Q.      Yeah.     She was the next one to speak?

 3        A.      Yes.

 4        Q.      All right.     Please continue.

 5        A.      Joey said she was speaking for the three

 6   girls.     She had a folder in her hand.        She said in that

 7   folder she had information to have Scott and I

 8   arrested.     Let me backtrack a little bit.        During my

 9   talk, at one point Joey yelled out and called us liars.

10        Q.      What had you said when -- before she said

11   "liars"?

12        A.      I don't recall.     It was at some point during

13   my talk.     Back to Joey.     Is that okay?

14        Q.      Yeah.     I mean, is there anything further you

15   can recall regarding the word "liars"?

16        A.      No.     She just blurted it out.     Yelled at us.

17        Q.      Just said "liars"?     Just said the word?

18        A.      Yep.

19        Q.      Okay.     Please continue.

20        A.      Joey had a folder in her hand, and she said

21   she had information to have us arrested.           She was

22   extremely agitated and angry.        She said she hopes we




                            County Court Reporters, Inc.
                                    630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                      100
 1   lose our home.      She hopes the business closes.     She

 2   said I ruined her retirement.       She threatened to quit

 3   several times.      The other two girls also said they

 4   didn't know if they can work for me, because they did

 5   not trust me anymore.

 6                     Joey called us thieves, liars, and

 7   betrayers.      She brought up having us arrested multiple

 8   times.      She asked us if we wanted to be arrested.        I

 9   didn't answer that.      She asked us when we were going to

10   pay her back.      I didn't answer that, because I had

11   actually addressed it in my speech that we could not

12   give them a date for repayment because we were actively

13   working on the loan still.

14                     And then Joey said, "I know how to save

15   you money.      We won't walk the dogs on the weekends

16   anymore.      You can do it."   And that was part of their

17   job.     The three girls left, and Scott and I just sat

18   there.

19          Q.     Anything else happen at that meeting that you

20   haven't already told me?

21          A.     That was -- the best of my knowledge, that is

22   what I remember.




                          County Court Reporters, Inc.
                                  630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                     101
 1           Q.   During the meeting did Jessica speak?

 2           A.   She said she didn't know if she could work

 3   for me anymore.     She did not trust me.

 4           Q.   Anything else that you can recall Jessica

 5   said?

 6           A.   Not that I recall.

 7           Q.   During the meeting is there anything that

 8   Mandy Holt said that you can recall?

 9           A.   She said she didn't know if she could work

10   for me anymore because she did not trust us.

11           Q.   Anything else you can recall that Mandy Holt

12   said?

13           A.   Not that I recall.

14           Q.   During the meeting did Scott speak?

15           A.   Joey asked us a question and said, "When did

16   you learn this?     And both he and I answered

17   simultaneously.     No, let me correct myself.     Joey said,

18   "Why didn't you tell us about this?"        And Scott and I

19   simultaneously said, "We didn't know."

20           Q.   Did she ask:   When did you learn about this?

21           A.   I don't know if she asked or I told her, but

22   we said it was May of 2017.




                         County Court Reporters, Inc.
                                 630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                 102
 1        Q.    Did you ever explain why it is you didn't

 2   tell them in May of 2017, when you learned?

 3        A.    I said I wanted to avoid all of this.

 4        Q.    Well, it's true, is it not, that after you

 5   learned about it in May of 2017, still you didn't --

 6   you still were taking money out of the girls' accounts

 7   and not contributing it to Franklin Templeton

 8   throughout the remainder of May and June; is that

 9   correct?

10        A.    That is correct.

11        Q.    And in July as well.     Correct?

12        A.    That is correct.

13        Q.    And then it was Joey Schmelzer that contacted

14   the Department of Labor to file a complaint?

15        MR. DARKE:     Objection to foundation regarding any

16   personal knowledge of that.

17   BY MR. GAFFNEY:

18        Q.    Do you know?

19        A.    No.    I did not know.

20        Q.    You were aware, obviously, that the

21   Department of Labor had contacted the clinic shortly

22   after the meeting.     Correct?




                         County Court Reporters, Inc.
                                 630.653.1622
                             Wessels Marhanka, DVM, Lynlee
                                    October 15, 2018


                                                                         103
 1           A.      It was on July 26th they called.      The meeting

 2   was July 8th.

 3           Q.      And then it was within a matter of two days

 4   that Joey Schmelzer presented her proposed repayment

 5   plan.        Correct?

 6           A.      It was on July 10.

 7           Q.      So, that would have been the following

 8   Monday.        The meeting was on Saturday the 8th.      Right?

 9           A.      Yes.

10           Q.      And how did you view her submission of a

11   proposal regarding the repayment plan that she was

12   suggesting?

13           A.      I thought it was a fair request.

14           Q.      So, what she put in writing, obviously, was

15   different than what she communicated on July 8th.

16   Correct?

17           A.      I don't understand your question.

18           Q.      On July 8th you say that she repeatedly said

19   that she was going to have you arrested, she hoped that

20   you lose your home, she hoped that the business would

21   go under.        All these nasty things.   Correct?

22           A.      Correct.




                             County Court Reporters, Inc.
                                     630.653.1622
                      Wessels Marhanka, DVM, Lynlee
                             October 15, 2018


                                                                     104
 1        Q.   But yet two days later on Monday she provides

 2   with a very fair payment plan.     Correct?

 3        A.   Yes.   She provided it to Scott, not me.

 4        Q.   Did you discuss that with her, her proposal

 5   payment plan?

 6        A.   No.

 7        Q.   And then after the three -- as you called it,

 8   the three girls left the meeting, and then you and

 9   Scott were left there, what did you say to Scott and

10   what did Scott say to you?

11        A.   I didn't say anything.     I just cried.

12        Q.   Do you recall anything Scott said?

13        A.   No.

14        Q.   After that meeting you were upset with Joey

15   Schmelzer; is that correct?

16        A.   I was upset.

17        Q.   You were upset with Joey Schmelzer.        Correct?

18        A.   I was upset with the situation.

19        Q.   Well, did you believe somehow it was Joey

20   Schmelzer's fault, the situation?

21        A.   No.

22        Q.   After the meeting your relationship with her




                       County Court Reporters, Inc.
                               630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                   105
 1   changed.     Correct?

 2        A.      There was tension.

 3        Q.      How was that tension exhibited?

 4        A.      After the meeting I noticed her performance

 5   was poor.     I had overheard her talking to a client,

 6   telling her I stole her money.      She was taking more

 7   breaks than usual, letting the phone ring.      Small stuff

 8   like that.

 9        Q.      Did you provide her any warnings or

10   discipline regarding her performance?

11        A.      No.

12        Q.      Did you ever mention anything to her

13   regarding her performance?

14        A.      No.

15        Q.      What's the name of the client that you claim

16   that she spoke to?

17        A.      Cathy Welch.

18        Q.      And when did that occur?

19        A.      I don't recall.   Sometime between July 8th

20   and July 31st.

21        Q.      And where did that occur?

22        A.      She was at the front desk.   She was sitting.




                         County Court Reporters, Inc.
                                 630.653.1622
                       Wessels Marhanka, DVM, Lynlee
                              October 15, 2018


                                                                   106
 1   The client was on the other side of the desk, standing.

 2   And I was a few feet behind Joey.

 3         Q.    What was the context of the conversation?

 4         A.    That I stole her money and -- give or take.

 5   I was upset, and I walked away.     I didn't want to hear

 6   it.

 7         Q.    So, this is just a statement out of the blue

 8   without anyone else -- was there anything said before

 9   or after that, the statement that you stole her money?

10         A.    I do not recall.

11         Q.    So, you're suggesting that out of the blue

12   she just blurted out to Cathy Welch that Dr. Wessels

13   stole my money?

14         A.    Cathy Welch is a former employee.     She knows

15   who I am.

16         Q.    So, with that in mind, was there -- was it

17   still a statement out of the blue?       She just blurted

18   out that you stole her money?

19         A.    That's what she said, yes.

20         Q.    But had there been a discussion about any

21   topics before that?

22         A.    Not that I heard.   That's what I walked into.




                        County Court Reporters, Inc.
                                630.653.1622
                       Wessels Marhanka, DVM, Lynlee
                              October 15, 2018


                                                                107
 1        Q.   Did you ever speak to Cathy Welch about that?

 2        A.   No.

 3        Q.   Is Cathy Welch still a client?

 4        A.   No.

 5        Q.   When did she no longer become a client?

 6        A.   Shortly after Joey left.

 7        Q.   Do you know what vet clinic she frequented

 8   after that?

 9        A.   No.

10        Q.   Do you believe that Joey had anything to do

11   with Cathy Welch no longer being a client?

12        A.   That is my assumption.

13        Q.   It's just an assumption.   You don't have any

14   factual basis for that?

15        A.   No.

16        Q.   They were friends?

17        A.   I believe so.

18                        (Whereupon, the document was marked

19                         as Deposition Exhibit No. 24 for

20                         identification.)

21   BY MR. GAFFNEY:

22        Q.   Let me show you what's been marked as




                       County Court Reporters, Inc.
                               630.653.1622
                          Wessels Marhanka, DVM, Lynlee
                                 October 15, 2018


                                                                 108
 1   Exhibit 24.

 2                      So in -- as of July 18, 2017, you and

 3   Scott had decided to make some changes to the employee

 4   benefits that would be made available to employees?

 5        A.     Yes.

 6        Q.     And you were using and Aaron Sears,

 7   S-e-a-r-s, who's a CPA, to help facilitate these

 8   changes?

 9        A.     Correct.

10        Q.     And what services did Aaron Sears perform for

11   the clinic?

12        A.     He's an accountant.

13        Q.     So, he does your tax returns?

14        A.     Yes.

15        Q.     Does he also perform some human resource

16   services as well?

17        A.     He prints out the payroll checks.

18        Q.     And did you or Scott consult with Aaron Sears

19   regarding potential changes to the employee benefits

20   that would be made applicable in 2017?

21        A.     Both of us asked him how to figure out paid

22   time off.




                           County Court Reporters, Inc.
                                   630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                  109
 1        Q.      Were there any other employee benefit changes

 2   that were being discussed as of July 18, 2017?

 3        A.      We had stopped deducting money from the

 4   checks for the 401(k), as previously discussed.        And

 5   that was about it that I recall.

 6        Q.      What was the last date that -- when would

 7   have been the last deduction from the 401(k) from

 8   payroll checks?

 9        A.      I believe the first week of July 2017.

10        Q.      Was that decision made after the July 8th

11   meeting?

12        A.      Yes.

13        Q.      And who made that decision?

14        A.      Scott told me that Joey told him to stop

15   taking money out of her checks.     So we did it for

16   everybody.

17        Q.      Does that include yourself and Scott?

18        A.      Correct.

19        Q.      On the second page of Exhibit 24, there's an

20   e-mail at the bottom dated July 18, 2017, where you're

21   writing to Aaron.       Correct?

22        A.      Correct.




                         County Court Reporters, Inc.
                                 630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                     110
 1           Q.   And you say, "As you may know, Scott and I

 2   are having severe staffing issues now."      Correct?

 3           A.   Correct.

 4           Q.   And by "severe staffing issues," what did you

 5   mean?

 6           A.   Jessica had resigned and left, and Mandy

 7   resigned that day.

 8           Q.   When you say "that day," what day are you

 9   talking about?

10           A.   July 18 th she gave me her resignation

11   letter.

12           Q.   And then you state, "We have learned our

13   generosity has not paid off."     Correct?

14           A.   Correct.

15           Q.   What do you mean by that?

16           A.   We had an extremely generous vacation policy,

17   and I felt that it was too generous for the staff.        So,

18   we decided to change to paid time off policy.

19           Q.   Was the clinic generous in any other ways

20   that did not payoff?

21           A.   Not that I recall.

22           Q.   And then you said, "We are in the process of




                         County Court Reporters, Inc.
                                 630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                               111
 1   rewriting the handbook."      Correct?

 2        A.     Correct.

 3        Q.     Who was responsible for rewriting the

 4   handbook?

 5        A.     Primarily myself.

 6        Q.     When you said that your generosity had not

 7   paid off, were you referring in part to what was said

 8   at the meeting on July 8th?

 9        MR. DARKE:     Objection.   Asked and answered.

10   BY MR. GAFFNEY:

11        Q.     You can answer.

12        A.     Would you repeat your question, please?

13        Q.     Yeah.   When you used the words "our

14   generosity has not paid off," were you referring in

15   part to what occurred at the meeting on July 8th?

16        A.     I was referring to the poor attitude the

17   staff was giving me.

18        Q.     Were you referring in part to what occurred

19   at the meeting on July 8th?

20        A.     Yes.

21

22




                         County Court Reporters, Inc.
                                 630.653.1622
                       Wessels Marhanka, DVM, Lynlee
                              October 15, 2018


                                                                  112
 1                        (Whereupon, the document was marked

 2                         as Deposition Exhibit No. 27 for

 3                         identification.)

 4   BY MR. GAFFNEY:

 5        Q.   Let me show you what's been marked as

 6   Exhibit 27.

 7                  This is from you to Scott.   An e-mail

 8   from you to Scott dated Friday July 29, 2017.     Correct?

 9        A.   Correct.

10        Q.   And you said, "Add Patterson."

11                  Can you tell me what that means?

12        A.   Patterson is the vendor that we were on an

13   aggressive payment plan with.

14        Q.   What's the full name of Patterson?

15        A.   Patterson Veterinarian Supply.

16        Q.   Where are they located?

17        A.   I don't know.

18        Q.   Were there any other vendors that were

19   aggressive with your clinic in 2017?

20        A.   There was a vendor called Zoetis,

21   Z-o-e-t-i-s.

22        Q.   What type of supplies did you get from




                       County Court Reporters, Inc.
                               630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                   113
 1   Zoetis?

 2        A.      Zoetis supplies me with medication,

 3   pharmaceuticals.

 4        Q.      And where is Zoetis located?

 5        A.      I don't know.

 6        Q.      What type of supplies did you get from

 7   Patterson?

 8        A.      Medications and supplies for the clinic.

 9        Q.      Did the clinic have any other medication

10   suppliers in 2016 and 2017?

11        A.      Yes.

12        Q.      Who are the other medication suppliers?

13        A.      One was called BI.   It's a German name that I

14   cannot tell you.     Something -- I can't even tell you.

15   Boeing or something like that.      And then there was also

16   Merial, M-e-r-i-a-l.

17        Q.      What type of terms were you on with BI?

18        A.      We were, from what I recall, behind on both

19   of them.

20        Q.      So, what kind of supplies were you getting

21   from BI?

22        A.      Those are pharmaceuticals.




                         County Court Reporters, Inc.
                                 630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                  114
 1        Q.     What about from Merial?

 2        A.     Pharmaceuticals.

 3        Q.     Why would you need four different suppliers?

 4        A.     They each sell different pharmaceuticals, and

 5   we order direct.

 6        Q.     What type of terms was Patterson putting you

 7   on as of May 2017?

 8        A.     In May of 2017, we had to make payments to

 9   our debt.    I believe it was once a week, possibly once

10   every other week.    And then we had to pay cash from

11   there forward for any orders.

12        Q.     And what type of terms were you on with

13   Zoetis as of May 2017?

14        A.     We had to pay the debt that we owed.   I do

15   not recall, or I was not aware of or knowledgeable of

16   what the terms were.     And then we had to pay cash there

17   forward.

18        Q.     And what type of plans -- terms were you on,

19   if any, with BI?

20        A.     I do recall that we were behind on payments,

21   but we just made a monthly payment.

22        Q.     How about with Merial?




                         County Court Reporters, Inc.
                                 630.653.1622
                       Wessels Marhanka, DVM, Lynlee
                              October 15, 2018


                                                               115
 1        A.   Same.

 2        Q.   Who was the contact person that you were

 3   dealing with at Patterson?

 4        A.   I did not have a contact person personally

 5   regarding statements or billing.   My vendor rep's name

 6   was Jordan Cavanaugh, but she was not involved in

 7   billing or payments.

 8        Q.   And who was the contact person at Zoetis?

 9        A.   I was not involved in any of these companies'

10   contact regarding billing or payments.

11        Q.   So, you don't know any contact people at

12   Zoetis?

13        A.   My rep was named Ryan Booth.   And just like

14   Jordan, he had nothing to do with the financial aspect.

15        Q.   Did you ever talk to Ryan or Jordan regarding

16   the financial difficulties that you were encountering?

17        A.   No.

18        Q.   Do you know if Scott did?

19        A.   I do not know.

20        Q.   Was Scott in communication as of May, June

21   of 2017 with anyone from Patterson or Zoetis?

22        A.   I do not know.




                       County Court Reporters, Inc.
                               630.653.1622
                      Wessels Marhanka, DVM, Lynlee
                             October 15, 2018


                                                               116
 1        Q.    In regards to Exhibit 27, Scott's e-mail of

 2   December 29 at 1:56, when you have end of year checks,

 3   do you know what those checks were relating to?

 4        A.    I believe that these were payments we were

 5   supposed to make by the end of the year.

 6        Q.    And who was Pat?

 7        A.    Pat is the person we borrowed money from.

 8        Q.    So, you were still making payment to Pat as

 9   of the end of December of 2017?

10        A.    On a different loan.

11        Q.    When was -- the loan that paid the money to

12   the Franklin Templeton account for the simple IRA, when

13   was Pat paid back on that?

14        A.    I'm sorry.

15        Q.    When was Pat paid back for the loan that she

16   made to help you make the contribution to the IRA

17   account?

18        A.    Either July or August of 2017.

19        Q.    And then at the end of 2017, the clinic made

20   payments for your IRA and Scott's IRA?

21        A.    No.

22        Q.    Were those ever made?




                       County Court Reporters, Inc.
                               630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                   117
 1           A.   No.

 2           Q.   Did you ever apply for a loan at U.S. Bank in

 3   Governor's Highway in Richton Park?

 4           A.   Yes.

 5           Q.   A Cindy Adams?

 6           A.   I personally had nothing to do with that.

 7   That was Scott.

 8           Q.   What occurred with that loan, if anything?

 9           A.   From what I recall, we applied the first week

10   or two of May 2017.     We applied for a home equity line

11   of credit for $25,000.        We applied for $25,000 to pay

12   the property taxes, and also to $10,000 to pay the IRA.

13   The process of the loan was taking a long time.          We

14   were eventually turned down.        However, U.S. Bank

15   recommended we apply for a smaller amount.        So, Scott

16   applied for just $10,000 to pay the IRA.        The entire

17   process started over, which was taking a very long

18   time.

19           Q.   But it was approved?

20           A.   No.

21           Q.   It never was approved?

22           A.   It never was.




                         County Court Reporters, Inc.
                                 630.653.1622
                          Wessels Marhanka, DVM, Lynlee
                                 October 15, 2018


                                                                       118
 1           Q.   So you went to another institution?

 2           A.   We borrowed money from Pat German after Mandy

 3   resigned.     And then around that same time, Scott

 4   applied for a personal loan, not a HELOC, with a

 5   lending institution called Freedom Plus.       Once that

 6   loan came through, we paid Pat back.

 7           Q.   You borrowed ten from Pat?    10,000?

 8           A.   Yes.    Approximately ten.

 9           Q.   At the July 8 meeting one of the things that

10   Joey Schmelzer said was, to the effect, that you and

11   Scott can walk the dogs on weekends and save money; is

12   that correct?

13           A.   That is correct.

14           Q.   So, who were you -- as of that timeframe, who

15   was walking the dogs on weekends?

16           A.   Joey, Jessica, Mandy, Mindy, and Kirby.

17           Q.   And so you were paying their hourly rate to

18   do that?

19           A.   No.    They were paid more than their hourly

20   rate.

21           Q.   How did you view that suggestion?       Was that a

22   good suggestion?




                           County Court Reporters, Inc.
                                   630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                     119
 1           A.   She said it with malice.

 2           Q.   What does that mean?

 3           A.   It was my perception that she intended to

 4   cause me physical harm.

 5           Q.   Physical harm.     Why physical harm?

 6           A.   I was -- I have a debilitating back

 7   condition, and any excessive activity -- forceful

 8   activity at that time could have caused me some form of

 9   paralysis, and Joey knew this.        I was not supposed to

10   be walking dogs or doing anything excessively physical

11   with them.

12           Q.   How much of your medical condition did you

13   share with Joey?

14           A.   Quite a bit.     Five days after that meeting, I

15   had a surgical procedure on my back.

16           Q.   What was the nature of the procedure?

17           A.   The nature of the procedure was to reduce the

18   swelling in my spinal cord and relieve my pain.

19           Q.   Did you ever talk to Scott about walking

20   dogs?

21           A.   Can you explain your question?

22           Q.   I mean, did you ever ask Scott maybe if you




                         County Court Reporters, Inc.
                                 630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                  120
 1   could walk dogs, you could save the clinic some money?

 2        A.   No.

 3        Q.   After the meeting, did the same people

 4   continue to walk dogs on weekends?

 5        A.   Joey and Mandy refused.     Jessica had already

 6   left by the following weekend.

 7        Q.   So, who then walked the dogs on weekends?

 8        A.   Mindy walked a few times.     I do not recall if

 9   Kirby helped.   Otherwise, it was Scott and myself.

10        Q.   So, your back was good enough to walk dogs?

11        A.   No.

12        Q.   But you did it anyway?

13        A.   I did it anyway.

14        Q.   Did a doctor ever specifically say to you:

15   Don't walk dogs?

16        A.   A doctor had said to me earlier that year

17   that any excessive physical stress on my spine could

18   cause my herniated disc to rupture, and I was

19   instructed by a doctor to not perform orthopedic

20   surgery anymore.

21

22




                        County Court Reporters, Inc.
                                630.653.1622
                           Wessels Marhanka, DVM, Lynlee
                                  October 15, 2018


                                                                     121
 1                             (Whereupon, the document was marked

 2                              as Deposition Exhibit No. 30 for

 3                              identification.)

 4   BY MR. GAFFNEY:

 5          Q.    I'm going to show you what's been marked

 6   Exhibit 30.

 7                       Do you recall getting this document on

 8   Sunday, July 9?

 9          A.    Yes.

10          Q.    She says, "As you know, my plan to retire is

11   about two and a half years."

12                       Did you know that as of July 2017?

13          A.    It was never a formal discussion.     Joey just

14   told people that she was going to retire at a certain

15   age.

16          Q.    What age was that, do you recall?

17          A.    In her 70s.     I don't recall.

18          Q.    She says, "I will try my very hardest to get

19   over my feelings of betrayal and regain my faith in

20   you.     I have to do this if I'm going to make this

21   work."

22                       Was it -- when you read this on or about




                            County Court Reporters, Inc.
                                    630.653.1622
                       Wessels Marhanka, DVM, Lynlee
                              October 15, 2018


                                                               122
 1   July 9, 2017, did you view that to be a good faith

 2   statement, that she was going to work with you moving

 3   forward at the clinic?

 4        A.   No.

 5        Q.   So, as of July 9, 2017, you didn't believe

 6   that she was willing to get over her hard feelings

 7   regarding her feeling of betrayal?

 8        A.   No.    I didn't believe she was going to work

 9   her hardest.

10        Q.   Well, she said that she promises to give

11   100 percent.    Correct?

12        A.   That's what she says.

13        Q.   And in your view, is 100 percent good enough?

14        A.   Considering she used to -- in her words --

15   give 110 percent.    No.

16        Q.   And she says, "I've always wanted the best

17   for AWCM and for you.      That hasn't changed."

18                   How did you view that statement?

19        A.   I have no opinion on that.

20        Q.   So, you didn't view that as a good faith

21   statement regarding her intent to work with you to make

22   everything work out?




                         County Court Reporters, Inc.
                                 630.653.1622
                     Wessels Marhanka, DVM, Lynlee
                            October 15, 2018


                                                               123
 1        A.   No.

 2        Q.   And she expresses a desire to have a good

 3   working relations, does she not?

 4        A.   That's what she wrote.

 5        Q.   But you didn't believe it?

 6        A.   No.

 7        Q.   Did anything occur prior to July 8, 2017,

 8   that made you believe that she didn't want to have a

 9   good working relationship with you?    Excuse me.   Go

10   ahead.

11        A.   Can you repeat your question, please?

12        Q.   Had anything occurred prior to July 8, 2017,

13   which made you believe that Joey Schmelzer did not want

14   to have a good working relationship with you?

15        A.   I believe she didn't want to have a good

16   working relationship with me because less than 24 hours

17   before this e-mail, she threatened to have me arrested.

18        Q.   So, it was what occurred on July 8, 2017,

19   that made you believe that she didn't want to have a

20   good working relationship with you?

21        A.   In part.

22        Q.   What's the other part?




                      County Court Reporters, Inc.
                              630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                    124
 1        A.     I had noticed a difference in her work ethic.

 2        Q.     As of what -- when did you first notice that?

 3        A.     Spring of 2017.    I believe spring of 2017.   I

 4   can't give you an exact time.

 5        Q.     Did you ever comment -- did you ever comment

 6   to her regarding any different work ethic?

 7        A.     The only time we spoke was regarding that

 8   meeting with Lindsey.

 9        Q.     When was the meeting with Lindsey?

10        A.     I do not recall.

11        Q.     And the meeting was with you, Joey, and

12   Lindsey.    Correct?

13        A.     Yes.

14        Q.     What, if anything, occurred at that meeting?

15        A.     Joey was extremely aggressive toward Lindsey,

16   and Lindsey had some good comments back, defending

17   herself, that I didn't realize.      So, after that meeting

18   I felt that Joey was too hard on Lindsey, and that

19   hopefully that after we discussed our differences that

20   those two could work better together.

21        Q.     And based on your observations, that

22   occurred.    Correct?




                        County Court Reporters, Inc.
                                630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                  125
 1        A.    From my observations.

 2        Q.    There was never a need for any other meeting

 3   between you, Joey and Lindsey after that, was there?

 4        A.    No.

 5                          (Whereupon, the document was marked

 6                           as Deposition Exhibit No. 31 for

 7                           identification.)

 8   BY MR. GAFFNEY:

 9        Q.    So, then showing you Exhibit 31.

10                    This is your communication to your father

11   dated July 10, 2017.      Correct?

12        A.    Correct.

13        Q.    First of all, why is it that you're asking

14   your father now to e-mail you if he needs to

15   communicate?

16        A.    Two reasons.     One is my dad doesn't normally

17   e-mail.   He normally calls if he needs to speak to me.

18        Q.    So, you didn't want him to do that anymore?

19        A.    After the July 8th meeting, Scott told me

20   that Mandy said to him, "You better make sure your dad

21   doesn't call or come by."

22        MR. DARKE:     Off the record real quick.




                         County Court Reporters, Inc.
                                 630.653.1622
                          Wessels Marhanka, DVM, Lynlee
                                 October 15, 2018


                                                                 126
 1        MR. GAFFNEY:      Back on the record after a lunch

 2   break.

 3   BY MR. GAFFNEY:

 4        Q.     Dr. Wessels, I believe you have before you

 5   Plaintiff's Exhibit 31.      Correct?

 6        A.     Correct.

 7        Q.     And that's an e-mail from you to your father

 8   dated July 10, 2017?

 9        A.     Correct.

10        Q.     And you indicate that the atmosphere is harsh

11   --

12        A.     Yes.

13        Q.     -- on July 10th, and that Jessica resigned

14   today.    Correct?

15        A.     Correct.

16        Q.     When you use the term "harsh," and "the

17   atmosphere being harsh," as of July 10th, was that

18   because of what occurred on the 8th?

19        A.     It was mostly because of Mandy pulling Scott

20   aside and saying, to the effect, my dad better not call

21   or come by.    It was a kind of an aggressive comment, so

22   I felt it was harsh.




                          County Court Reporters, Inc.
                                  630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                     127
 1        Q.      To your recollection, when did Mandy say that

 2   to Scott?

 3        A.      I do not recall.

 4        Q.      And then you mentioned that the three girls

 5   gave Scott a demand letter for repayment.        Correct?

 6        A.      Correct.

 7        Q.      And that was the document prepared by Joey

 8   Schmelzer?

 9        A.      Correct.

10                             (Whereupon, the document was marked

11                              as Deposition Exhibit No. 33 for

12                              identification.)

13   BY MR. GAFFNEY:

14        Q.      And I'm going to show you what's been marked

15   as Exhibit 33.

16                    Is that the -- that's the document she

17   prepared and gave to Scott?

18        A.      Correct.

19        Q.      Very good.

20                             (Whereupon, the document was marked

21                              as Deposition Exhibit No. 36 for

22                              identification.)




                         County Court Reporters, Inc.
                                 630.653.1622
                              Wessels Marhanka, DVM, Lynlee
                                     October 15, 2018


                                                                        128
 1   BY MR. GAFFNEY:

 2           Q.      Next I'm going to show you a document marked

 3   Plaintiff's Exhibit 36.           This is a letter from your

 4   attorney dated September 7, 2018.

 5                          Do you recall receiving a copy of this

 6   letter?

 7           A.      Yes.

 8           Q.      So, you would have received this shortly on

 9   or about September 7th, 2018?

10           A.      I do not recall.

11           Q.      If you look at page 2 where it says:     Request

12   No. 21?        And in regard to request No. 21, the response

13   says:        Defendants state that they do not know of any

14   client that was present at or near the time of the

15   July 31 incident, although clients were in the

16   building.        Defendants state that no clients were at the

17   desk.        Defendants further state that although clients

18   were in the building, to their knowledge, no client

19   witnessed or heard either party."

20                          Is that a true statement?

21           A.      Yes.

22           Q.      How do you know no client witnessed or heard




                               County Court Reporters, Inc.
                                       630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                 129
 1   either party?

 2           A.   Because the incident on July 31st was at my

 3   desk, and there was no client present at my desk.

 4           Q.   Clients were in the building this says.

 5   Correct?

 6           A.   Yes.

 7           Q.   So by "in the building," what part of the

 8   building were clients?

 9           A.   In the lobby or in the exam room.

10           Q.   Do you know which client was in the exam

11   room?

12           A.   No.

13           Q.   Do you know which client was in the lobby?

14           A.   No.

15           Q.   Now, how far away was the exam room from the

16   desk?

17           A.   The exam room from my desk is on the other

18   side of the building.

19           Q.   So, you reasonably believe that no client in

20   an exam room would have heard anything that occurred on

21   the incident of July 31st?

22           A.   That is correct.   The door would have been




                         County Court Reporters, Inc.
                                 630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                      130
 1   closed.

 2        Q.      And, obviously, when we say the July 31

 3   incident, we're talking about the occurrence in which

 4   there was an incident between yourself and then Joey

 5   Schmelzer.     Correct?

 6        A.      Correct.

 7        Q.      And that as a result of that incident, Joey

 8   Schmelzer left?

 9        A.      Correct.

10        MR. DARKE:     And, Glenn, just so -- I mean, we

11   provided supplemental answers to --

12        MR. GAFFNEY:        I know.   I'm just trying to show the

13   history of this.        So, I mean, I just wanted to -- I'm

14   aware of that.

15   BY MR. GAFFNEY:

16        Q.      So, then the lobby.      How far away was the

17   lobby from the desk where the incident occurred?

18        A.      15 to 20 feet.

19        Q.      So, that's fairly close?

20        A.      Yes.

21        Q.      Was the door open or closed?

22        A.      To my desk?




                         County Court Reporters, Inc.
                                 630.653.1622
                          Wessels Marhanka, DVM, Lynlee
                                 October 15, 2018


                                                                    131
 1        Q.      No.    Between the desk and the lobby was it --

 2   is it open air?

 3        A.      It's open.

 4        Q.      So, if somebody is sitting 15 to 20 feet

 5   away, and there was words spoken at your desk of any

 6   kind of volume whatsoever, you would think that people

 7   in the lobby might have heard it?

 8        MR. DARKE:       Objection.   Speculation.

 9   BY MR. GAFFNEY:

10        Q.      Based on your observations of your own

11   building?

12        A.      It is possible that they could have heard it.

13        Q.      Do you know of any clients that would have

14   heard anything on that occasion?

15        A.      I can only assume they heard.

16        Q.      Who?    Do you know who?

17        A.      The four names that you were given were on

18   the schedule during that timeframe.

19        Q.      Do you know when they were on the schedule?

20   What time?

21        A.      That was between approximately 9:15 and 9:45.

22        Q.      Did you ever speak with any of those people?




                           County Court Reporters, Inc.
                                   630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                 132
 1        A.     I spoke with one.

 2        Q.     Which one?

 3        A.     Her name was Costello.      The last name was

 4   Costello.

 5        Q.     What's the first name?      Do you recall?

 6        A.     It begins with an M.

 7        Q.     Male or female?

 8        A.     Female.

 9        Q.     And what did you say, and what did she say?

10        A.     She was waiting for me after the incident by

11   my desk, and I took her into an exam room, and I said,

12   "I'm sorry."      And that was it.

13        Q.     Did she respond?

14        MR. DARKE:       Objection.   Hearsay.

15        THE WITNESS:       I do not recall.

16   BY MR. GAFFNEY:

17        Q.     Did she act like she heard anything?

18        A.     She acted uncomfortable.

19        Q.     But you can't recall her saying anything?

20        A.     No.    I do not recall.

21        Q.     In response to Request No. 30, on the next

22   page, in the second sentence it says:         Defendants




                           County Court Reporters, Inc.
                                   630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                133
 1   further explain that plaintiff was never disciplined

 2   for using vulgarity or swear words at AWC.

 3                     Is that a true statement?

 4        A.    Yes.

 5        Q.    The use of vulgarity or swear words at AWC

 6   was not uncommon, was it?

 7        A.    It was not as common as suggested.

 8        Q.    But it was not uncommon.     Correct?

 9        A.    It was not used commonly, no.

10        Q.    When you say "as suggested," what are you

11   referring to?

12        A.    The testimonies of Mindy and Mandy.

13        Q.    So, you saw their declarations.     Right?

14        A.    Yes.

15        Q.    And you saw where they said that vulgarity

16   was often used.      Correct?

17        A.    I saw that, yes.

18        Q.    And at times you would use the "F" word.

19   Correct?

20        A.    Rarely.

21        Q.    Have you seen the e-mails that Joey Schmelzer

22   produced in discovery that -- from you?




                          County Court Reporters, Inc.
                                  630.653.1622
                           Wessels Marhanka, DVM, Lynlee
                                  October 15, 2018


                                                                       134
 1           A.     Yes.   One from 2009.

 2           Q.     There was a number of them -- eleven over the

 3   years.       There were a number of e-mails that I saw where

 4   you used the "F" word.          Correct?

 5           A.     I saw two.

 6           Q.     You only saw two?

 7           A.     I only saw two.

 8                               (Whereupon, the document was marked

 9                                as Deposition Exhibit No. 37 for

10                                identification.)

11   BY MR. GAFFNEY:

12           Q.     I'm going to show you what's been marked as

13   Exhibit 37.       This is a subsequent discovery

14   communication from your counsel dated September 18,

15   2018.

16           MR. DARKE:     And again, we'll just make the same

17   objection since we provided a formal supplemental with

18   the same answers, I believe as of Friday.

19   BY MR. GAFFNEY:

20           Q.     Here in request No. 21, it also states kind

21   of in the middle of the paragraph on page 2:

22   Defendants further state that although clients were in




                            County Court Reporters, Inc.
                                    630.653.1622
                           Wessels Marhanka, DVM, Lynlee
                                  October 15, 2018


                                                                     135
 1   the building, to their knowledge, no client witnessed

 2   or heard either party.

 3                       Is that true statement?

 4        A.      I do not have direct knowledge that they

 5   witnessed or heard.        That is correct.

 6        Q.      During the July 31 incident, did Joey

 7   Schmelzer say, "Why the "F" are you not talking to me?"

 8                       Did she make that statement?

 9        A.      Yes.

10        Q.      When she made that statement, did you

11   understand what she was referring to?

12        A.      No.

13        Q.      During that incident, did Joey Schmelzer say,

14   "If you want me to go, I will"?

15        A.      She said it several times.

16        Q.      And you said, "Yes, go"?

17        A.      After multiple times, I eventually said,

18   "Yes, go."

19                             (Whereupon, the document was marked

20                              as Deposition Exhibit No. 35 for

21                              identification.)

22




                            County Court Reporters, Inc.
                                    630.653.1622
                          Wessels Marhanka, DVM, Lynlee
                                 October 15, 2018


                                                                   136
 1   BY MR. GAFFNEY:

 2        Q.     Let me show you what's been marked as

 3   Exhibit 35.

 4                   This document is dated August 22, 2017.

 5   And it states, "Regarding:      Joyce Ellen (Joey)

 6   Schmelzer."    Correct?

 7        A.     Correct.

 8        Q.     Did you prepare this?

 9        A.     I did.

10        Q.     And was this prepared as part of the

11   unemployment compensation documentation that was

12   submitted to the Illinois Department of Employment

13   Security?

14        A.     If you'll give me a moment to read it real

15   quick?

16        MR. DARKE:      And just to make an objection to that.

17   In accordance with the Illinois Unemployment Act,

18   nothing inside that hearing can be used outside of the

19   hearing.    So, we're just going to make a standing

20   objection regarding anything regarding the IDES and

21   relating to this claim.

22        THE WITNESS:      Would you repeat your question,




                          County Court Reporters, Inc.
                                  630.653.1622
                       Wessels Marhanka, DVM, Lynlee
                              October 15, 2018


                                                               137
 1   please?

 2   BY MR. GAFFNEY:

 3        Q.   Sure.    Do you know -- did you prepare it on

 4   or about August 22, 2017?

 5        A.   Yes.

 6        Q.   And for what purpose did you prepare it?

 7        A.   I prepared this for the Illinois Department

 8   of Employment Security.

 9        Q.   And you prepared it regarding your

10   recollection of events and occurrences pertaining to

11   Joey Schmelzer.    Correct?

12        A.   Correct.

13        Q.   After the first two paragraphs, you state:

14   Two weeks later, I received notification from the

15   Department of Labor that a complaint was made against

16   Animal Wellness Center of Monee regarding the last IRA

17   contributions.    Correct?

18        A.   Correct.

19        Q.   And you believe that was a relevant statement

20   to make in this document to submit to the Department of

21   Employment Security pertaining to the claim of

22   unemployment compensation benefits filed by Joey




                        County Court Reporters, Inc.
                                630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                     138
 1   Schmelzer.     Correct?

 2        A.      Correct.

 3                             (Whereupon, the document was marked

 4                              as Deposition Exhibit No. 39 for

 5                              identification.)

 6   BY MR. GAFFNEY:

 7        Q.      Let me show you what's been marked as

 8   Exhibit 39.     This is a document titled "Timeline," and

 9   it's dated January 3, 2018.

10                    And that's your e-mail to Scott Marhanka.

11   Correct?

12        A.      Correct.

13        Q.      And you say, "To keep things easy for you,

14   here is a basic timeline of Joey's harassment to give

15   Gruca, G-r-u-c-a.       Correct?

16        A.      Correct.

17        Q.      Who is Gruca?

18        A.      His name is Sergeant Gruca.      He's with the

19   Monee Police Department.

20                             (Whereupon, the document was marked

21                              as Deposition Exhibit No. 43 for

22                              identification.)




                         County Court Reporters, Inc.
                                 630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                               139
 1

 2   BY MR. GAFFNEY:

 3        Q.    And I'm showing you what's been marked as

 4   Exhibit 43.

 5                     Do you recognize that document?

 6        A.    Yes.

 7        Q.    This is a letter that you signed that was

 8   delivered to the Monee Police Department in January

 9   of 2018.   Correct?

10        A.    Correct.

11        Q.    And it states that it's -- it's actually to

12   Joey Schmelzer but copied to Monee Police Department.

13   Correct?

14        A.    Correct.

15        Q.    Is that that same Sergeant Gruca that you

16   gave this to?

17        A.    That is the address where he would be

18   working.

19        Q.    Understood.     And in your letter to her on

20   January 8, 2018, you remind her that her personal and

21   professional relationship with you, Scott Marhanka,

22   current employees, Animal Wellness Center of Monee was




                          County Court Reporters, Inc.
                                  630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                     140
 1   terminated.   Correct?

 2        A.    Correct.

 3        Q.    And then you threatened that if you come to

 4   the Center, she will be arrested.      Correct?

 5        A.    Correct.

 6        Q.    And then on Exhibit 39, back to Exhibit 39,

 7   there's a document that's attached titled:        Plaintiff's

 8   Exhibit 40.

 9                          (Whereupon, the document was marked

10                            as Deposition Exhibit No. 40 for

11                            identification.)

12   BY MR. GAFFNEY:

13        Q.    And that's the attachment to the JS harassing

14   timeline doc. that was referred to in Exhibit 39.

15   Correct?

16        A.    Correct.

17        Q.    And you prepared that document?

18        A.    I did.

19        Q.    And this was something that you wanted to

20   give to Sergeant Gruca?

21        A.    Correct.

22        Q.    And is the information in here correct?




                         County Court Reporters, Inc.
                                 630.653.1622
                          Wessels Marhanka, DVM, Lynlee
                                 October 15, 2018


                                                                     141
 1        A.      Regarding which part?

 2        Q.      All of it.

 3        A.      Yes.

 4                             (Whereupon, the document was marked

 5                              as Deposition Exhibit No. 41 for

 6                              identification.)

 7   BY MR. GAFFNEY:

 8        Q.      In Exhibit 40 -- I'm going to give you

 9   Exhibit 41.     This is a statement that you prepared

10   dated July 31, 2017?

11        A.      Yes.    I prepared this.

12        Q.      And in this statement, you claim that at the

13   front desk on July 31, Schmelzer said, "I've been

14   fired.    I've been fired."      Correct?

15        A.      Just let me read that.

16        Q.      Yeah.    It's at the end of the first

17   paragraph.

18        A.      Yes.

19        Q.      And you then state, "It was in front of

20   clients."     Correct?

21        A.      Correct.

22        Q.      But actually it wasn't in front of any




                           County Court Reporters, Inc.
                                   630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                  142
 1   clients, was it?

 2          A.   I assumed it was.

 3          Q.   When you say "in front of clients," are you

 4   saying that clients would be able to see you and her

 5   where they were sitting in the lobby?

 6          A.   No.   At this point we had ended our incident,

 7   and she had gone to the front desk to collect her

 8   things, and I overheard her say, "I've been fired.

 9   I've been fired."

10          Q.   So, which clients then would have been at the

11   front desk?

12          A.   It could have been any of the four names that

13   I gave you or anybody who come in to pick up.

14          Q.   But you're actually not aware of any clients

15   that were at the front desk when she said that, are

16   you?

17          A.   I assumed that.

18          Q.   What makes you assume that?

19          A.   I assumed it because before her tirade, I was

20   at the front desk returning a note, and there were

21   clients present.

22          Q.   You said that there was a client in an exam




                         County Court Reporters, Inc.
                                 630.653.1622
                             Wessels Marhanka, DVM, Lynlee
                                    October 15, 2018


                                                                     143
 1   room.        Correct?

 2           A.      Uh-huh.

 3           Q.      And then you said there was some clients that

 4   were in the lobby.          Correct?

 5           A.      Correct.

 6           Q.      But in the lobby, you cannot see to the front

 7   desk, can you?

 8           A.      The lobby and the front desk is in the same

 9   room.

10           Q.      So, if you're sitting in the lobby, you're

11   able to see you and Joey Schmelzer at the front desk;

12   is that what you're saying?

13           A.      If you are sitting in the lobby, you can see

14   anybody that is at the front desk.

15           Q.      When you were at the front desk with Joey

16   Schmelzer, did you ever look into the lobby to see if

17   any clients were looking?

18           A.      I was not at the front desk with Joey

19   Schmelzer.

20           Q.      When you were with Joey Schmelzer, what room

21   were you in?

22           A.      We were at my desk.




                               County Court Reporters, Inc.
                                       630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                  144
 1           Q.   And where is your desk located compared to

 2   the front desk?

 3           A.   It's on the other side of the wall of the

 4   front desk.

 5           Q.   So, the incident between you and her occurred

 6   on the other side of the wall you said at the front

 7   desk?

 8           A.   The incident between Joey and me occurred at

 9   my desk, which is on the other side of the wall of the

10   front desk.

11           Q.   Is it a full wall, or a partial wall?

12           A.   It's a full wall to the ceiling, but there is

13   no door.     There's just a hallway.

14           Q.   If you are at the front desk, are you able to

15   -- if you were sitting at the front desk, would you be

16   able to see you and Joey Schmelzer when you were having

17   the words spoken at your desk?

18           A.   No.

19           Q.   If you were seated in the lobby, would you be

20   able to see you and Joey Schmelzer at your desk?

21           A.   No.

22           Q.   Did you ever speak with Joey Schmelzer at the




                         County Court Reporters, Inc.
                                 630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                      145
 1   front desk?

 2           A.   Before the incident at my desk.

 3           Q.   No, no.    My question is:   Did you ever speak

 4   with Joey Schmelzer on the July 31st incident at the

 5   front desk?

 6           A.   Before the incident, yes.

 7           Q.   So, before the incident, what did you say --

 8   what did you talk about at the front desk?

 9           A.   I was returning a note regarding surgical

10   scheduling.     I gave both Joey and Lindsey my answer to

11   whatever the question was, and then I went back to my

12   desk.

13           Q.   So, at that point she had not yet said

14   anything to you at the front desk?

15           A.   Correct.

16           Q.   And it was only when she came into your room

17   -- I presume it's a room where your desk is.          Correct?

18           A.   It's a hallway.

19           Q.   And she came in to -- were you seated, or

20   were you standing at your desk?

21           A.   I was seated.

22           Q.   And was there anyone else present at your




                            County Court Reporters, Inc.
                                    630.653.1622
                       Wessels Marhanka, DVM, Lynlee
                              October 15, 2018


                                                                   146
 1   desk when you and her were exchanging words?

 2        A.     Scott was.

 3        Q.     And where normally is Scott's desk?

 4        A.     He's in the end of the building.

 5        Q.     For what reason was Scott there that morning?

 6        A.     We were talking.

 7        Q.     At any point during this incident at your

 8   desk, did Scott say anything?

 9        A.     He did say a few words to Joey.

10        Q.     What words do you recall Scott saying?

11        A.     To the best of my knowledge, she said

12   something like:    Your wife is not being nice to me.

13   And he said, "I do not know what you're talking about."

14        Q.     Any other words that Joey Schmelzer said to

15   your husband Scott at your desk during the July 31st

16   incident?

17        A.     She said, "Your wife just fired me."     And he

18   said, "No, she didn't."

19        Q.     And any other words spoken between Joey and

20   Scott on July 31st at your desk?

21        A.     I do not recall.

22        Q.     Now, normally when someone resigns, they sign




                        County Court Reporters, Inc.
                                630.653.1622
                           Wessels Marhanka, DVM, Lynlee
                                  October 15, 2018


                                                                        147
 1   a resignation letter.        Correct?

 2           A.   No.

 3                             (Whereupon, the document was marked

 4                              as Deposition Exhibit No. 42 for

 5                              identification.)

 6   BY MR. GAFFNEY:

 7           Q.   Let me show you what's been marked

 8   Exhibit 42.        This is dated back in May of 2016.       It's

 9   your communication to Scott Marhanka and Jessica

10   Schmelzer.     Correct?

11           A.   Joey Schmelzer.

12           Q.   Yeah.     Joey Schmelzer.   Okay.    Sorry, yeah.

13   Thank you.

14                       Subject is DD, which stands for?

15           A.   I believe that was an employee named Dana

16   Drew.

17           Q.   Did she resign?

18           A.   She did.

19           Q.   And you say, "The resignation letter needs to

20   be in her file.        Not sure who has it."     Correct?

21           A.   Correct.

22           Q.   Don't you normally ask for a letter of




                            County Court Reporters, Inc.
                                    630.653.1622
                     Wessels Marhanka, DVM, Lynlee
                            October 15, 2018


                                                               148
 1   resignation when employees resign?

 2        A.   Most employees do not give me a resignation

 3   letter.

 4        Q.   Did you ask?

 5        A.   If it's an appropriate situation, I do.

 6        Q.   Did you ever ask Joey Schmelzer for a

 7   resignation letter?

 8        A.   No.

 9        Q.   When you said that Joey Schmelzer was saying

10   things at the front desk, where were you at that time?

11        A.   I was at my desk.

12        Q.   So, there was a wall in between you and Joey

13   Schmelzer at that time?

14        A.   Correct.

15        Q.   To your knowledge, were any customers ever

16   contacted to determine what, if anything, they heard

17   during the July 31 incident?

18        A.   To my knowledge, no.

19        Q.   And the only way you could determine who was

20   present would be to go back and look at the schedule?

21        A.   Correct.

22        Q.   And did you ever determine whether or not any




                      County Court Reporters, Inc.
                              630.653.1622
                       Wessels Marhanka, DVM, Lynlee
                              October 15, 2018


                                                                149
 1   of the people who were on the schedule actually brought

 2   their pet in that morning?

 3         A.   Yes.   The schedule notes if they checked in.

 4         Q.   There would also be veterinarian records for

 5   the services rendered.      Correct?

 6         A.   If they saw a veterinarian.

 7         Q.   Or even if they saw another employee?

 8         A.   Sometimes they just come in to purchase

 9   things, so there would be an invoice generated.

10         Q.   But the schedule wouldn't show that, would

11   it?

12         A.   No.

13         Q.   So, you just went off the schedule to see who

14   was there between -- what time and what time?

15         A.   Approximately 9:15 and 9:45.

16         Q.   Do you recall servicing any of these

17   customers that morning?

18         A.   I recall Ms. Costello.

19         Q.   What's the name of her pet?

20         A.   I do not know.

21         Q.   And do you recall what the nature of the

22   service was?




                        County Court Reporters, Inc.
                                630.653.1622
                      Wessels Marhanka, DVM, Lynlee
                             October 15, 2018


                                                               150
 1        A.   I was examining the pet for a tumor.

 2        Q.   Do these customers that are -- that you named

 3   still frequent the AWC?

 4        A.   Could you tell me their names, please?

 5        Q.   Carrie Evans.

 6        A.   Yes.

 7        Q.   Mr. Neil and Nicole Cassidy?

 8        A.   I do not recall.

 9        Q.   Melissa Costello?

10        A.   Yes.

11        Q.   And Jody Baurle, B-a-u-r-l-e?

12        A.   Yes.

13        Q.   Has anyone ever said anything to you

14   regarding the incident, other than what you already

15   testified to regarding -- you already told me about

16   Ms. Costello?

17        A.   Are you referring to the clients?

18        Q.   Yeah, the clients.

19        A.   No.

20                       (Whereupon, the documents were

21                        marked as Deposition Exhibit

22                        No. 66, 67, and 68 for




                      County Court Reporters, Inc.
                              630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                 151
 1                           identification.)

 2   BY MR. GAFFNEY:

 3          Q.   I'm going to give you Exhibit 66, which is an

 4   employee handbook, and then Exhibit 67, which is a form

 5   signed by Joey Schmelzer regarding the employee

 6   handbook.     And another employee handbook which is

 7   marked as Exhibit 68.

 8                    I just wanted to clarify that I would

 9   think then the 68 says revised 8/15/17.      Correct?

10          A.   Correct.

11          Q.   So, Joey Schmelzer last signed for an

12   employee handbook on January 10, 2016.      Correct?

13          A.   Correct.

14          Q.   So, it's your belief that she would have

15   signed for the version that's marked Plaintiff's

16   Exhibit 66?

17          A.   Let me read a minute, please.

18          Q.   Page 10 has a vacation policy, if that helps.

19          A.   Correct.   66 would be the last version Joey

20   saw.

21          Q.   And then the one that came into effect after

22   she left the employ of AWC is Exhibit 68?




                         County Court Reporters, Inc.
                                 630.653.1622
                       Wessels Marhanka, DVM, Lynlee
                              October 15, 2018


                                                                152
 1        A.   Correct.

 2        Q.   What is -- in 20 -- strike that.

 3                   What is Lindsey Wilke -- what is her

 4   current hourly rate?

 5        A.   I believe she makes $15 an hour now.

 6        Q.   And then what did she make before it was 15?

 7        A.   To the best of my knowledge, it has to be

 8   give or take, because I don't recall.    She made around

 9   $14 an hour, and now she's 15.

10        Q.   When did the transition occur?

11        A.   She received a 50 cent raise in August

12   of 2017, and then she received a 50 cent raise in

13   January of 2018, during her performance review.

14        Q.   Did her hours change at all in 2017?

15        A.   She worked some overtime.

16        Q.   Otherwise, did they change?

17        A.   No.

18        Q.   And did any of her other employee benefits

19   change in 2017 or 2018?

20        A.   In 2017 of September, she became of the age

21   to need health insurance.    So, we gave her a stipend

22   toward health insurance.




                        County Court Reporters, Inc.
                                630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                               153
 1        Q.   Per year or per month?

 2        A.   Per year.

 3        Q.   2,000?

 4        A.   Correct.

 5        Q.   When you say "the age," what are you

 6   referring to?

 7        A.   I don't know what the answer is when you can

 8   no longer be on your parents' insurance.    That's

 9   whatever age she reached.

10        Q.   Any other changes in her employee benefits

11   that you can recall in 2017 or 2018?

12        A.   Not that I recall.

13        Q.   Did you ever speak with Lindsey Wilke

14   regarding what she heard on July 31st?

15        A.   Yes.

16        Q.   When did you speak with her?

17        A.   After Joey left, I asked her to write down

18   what occurred at the front desk.

19        Q.   And other than asking her to write down what

20   occurred, did you speak to her regarding what she heard

21   or observed?

22        A.   Not that I recall.




                        County Court Reporters, Inc.
                                630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                      154
 1        Q.      Did you ever speak with Dr. Donna -- I can't

 2   pronounce the last --

 3        A.      Nykaza.

 4        Q.      -- Nykaza regarding what occurred on

 5   July 31st?

 6        A.      No.

 7        Q.      She was there that morning though.       Correct?

 8        A.      Correct.

 9                            (Whereupon, the documents were

10                             marked as Deposition Exhibit

11                             No. 64 and 65 for identification.)

12   BY MR. GAFFNEY:

13        Q.      Can you tell me what Exhibit 64 and 65 is all

14   about?

15        A.      This is an e-mail Scott sent to me as a joke.

16        Q.      And he copied Joey Schmelzer?

17        A.      Scott told me it was inadvertently.

18        Q.      Why is -- and the joke is Exhibit 65.

19   Correct?

20        A.      Correct.

21        Q.      Why did he think that would be a good joke

22   for you?




                            County Court Reporters, Inc.
                                    630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                  155
 1           A.   Because of the testimonies from Mandy and

 2   Mindy stating I walk around swearing all day.

 3           Q.   Well, I don't know if it said all day, but it

 4   did say you swear.

 5           A.   Yes.

 6           Q.   Has any employee ever been disciplined for

 7   using any swear words of vulgarity in the workplace?

 8           A.   No.

 9           Q.   Have you heard employees at AWC use the "F"

10   word?

11           A.   On a rare occasion.

12           Q.   When you overheard employees at AWC use the

13   "F" word at AWC, have you ever said anything in

14   response?

15           A.   I can't recall ever hearing anyone using it.

16           Q.   You said it happens on rare occasion.

17           A.   Swear words happen on rare occasion.

18           Q.   But I asked you about the "F word actually.

19           A.   I do not recall anyone using the "F" word.

20           Q.   So you read the declaration of Jessica

21   McCaslin.     Right?

22           A.   May I see it?




                            County Court Reporters, Inc.
                                    630.653.1622
                           Wessels Marhanka, DVM, Lynlee
                                  October 15, 2018


                                                                     156
 1                             (Whereupon, the document was marked

 2                              as Deposition Exhibit No. 47 for

 3                              identification.)

 4   BY MR. GAFFNEY:

 5           Q.   Sure.     I'll show you what's been marked as

 6   Exhibit 47.

 7           A.   No.     I have not seen this.

 8                             (Whereupon, the document was marked

 9                              as Deposition Exhibit No. 46 for

10                              identification.)

11   BY MR. GAFFNEY:

12           Q.   Let me show you what's been marked as

13   Exhibit 46.

14                       This purports to be a transcript of a

15   voicemail message you left for Jessica McCaslin on

16   July 11.

17                       Have you read this before?

18           A.   Yes.

19           Q.   Do you believe that that's an accurate

20   transcription of what the voicemail message that you

21   left?

22           A.   Yes.




                            County Court Reporters, Inc.
                                    630.653.1622
                           Wessels Marhanka, DVM, Lynlee
                                  October 15, 2018


                                                                        157
 1           Q.      When you said that she was busy hiding and

 2   plotting revenge, what did you mean by "plotting

 3   revenge"?

 4           A.      I had been told by Scott that Mandy had a

 5   talk with Scott that, to the best of my knowledge,

 6   Mandy said to Scott:           I do not approve of what Jessica

 7   is going to do.           I would not sue you.   And I'm

 8   paraphrasing.

 9                                (Whereupon, the document was marked

10                                 as Deposition Exhibit No. 48 for

11                                 identification.)

12   BY MR. GAFFNEY:

13           Q.      Let me show you what's been marked as

14   Exhibit 48, which is an e-mail from Mandy Holt.

15                       Have you read this before?

16           A.      I have.

17           Q.      She states:     There was no one yelling or

18   screaming.        Joey did seem upset.     She was walking

19   around, collecting her things relatively quietly, then

20   left.        There was one client sitting in the lobby, and

21   all she could have seen was Joey collecting her things.

22                       Do you believe that to be an accurate




                               County Court Reporters, Inc.
                                       630.653.1622
                           Wessels Marhanka, DVM, Lynlee
                                  October 15, 2018


                                                                      158
 1   statement?

 2        A.      No.

 3        Q.      Do you believe Mandy Holt is purposely lying?

 4        A.      Yes.

 5        Q.      What would make you believe that Mandy Holt

 6   would purposely lie?

 7        A.      Because she was in the exam room with

 8   Dr. Nykaza during the incident.        She couldn't have

 9   heard.

10        Q.      Well, she does say that she was in an exam

11   room with a client when the event happened, and she

12   believes it was the only client in the hospital.           But

13   she then states she walked into the pharmacy and was

14   looking under the microscope when Joey came around the

15   corner and told me she was fired.

16                       Do you believe that might have been true?

17        A.      Yes.

18        Q.      And so if she was in the pharmacy looking

19   under the microscope, where is that in relation to the

20   front desk?

21        A.      Approximately ten feet.

22        Q.      And so she was ten feet from the front desk.




                            County Court Reporters, Inc.
                                    630.653.1622
                     Wessels Marhanka, DVM, Lynlee
                            October 15, 2018


                                                               159
 1                 Would she have been able to state whether

 2   or not Joey was or was not yelling or screaming?

 3        A.   If she were in the pharmacy, then yes, she

 4   would have been able to hear.

 5        Q.   So, in light of that then, do you believe

 6   that Mandy Holt is testifying to the best -- or making

 7   a statement here to the best of her recollection?

 8        A.   It's hard for me to say, since she didn't

 9   even get the date right.

10        Q.   I get it that she didn't get the date right.

11   On the other hand, do you have any reason to believe

12   that she would purposely lie in a statement like this?

13        A.   I can't speak for her.

14        Q.   So, you don't know of any reason why she

15   would lie, do you?

16        A.   Correct.

17        Q.   How was your relationship with Melinda White

18   between July 31st and August 7?

19        A.   Professional.

20        Q.   She gave her resignation notice on August 7?

21        A.   She told both Scott and myself personally,

22   and then we asked her to put it in writing.




                      County Court Reporters, Inc.
                              630.653.1622
                      Wessels Marhanka, DVM, Lynlee
                             October 15, 2018


                                                               160
 1        Q.   So, when someone does resign, you do ask her

 2   to put it in writing.    Correct?

 3        A.   If the situation calls, yes.

 4        Q.   When you use the term "situation calls," what

 5   do you mean by that term?

 6        A.   A lot of people don't come back, don't show,

 7   don't call, walk out.    It's not always an appropriate

 8   situation to ask for a resignation letter.

 9        Q.   Have you read the declaration of Melinda

10   White?

11        A.   Yes.

12        Q.   Do you believe that to be accurate?

13        A.   It is completely inaccurate.

14        Q.   What reason would you have to believe that

15   Melinda White would sign an inaccurate declaration

16   under penalty of law?

17        A.   Because she quoted me, and it is untrue.

18        Q.   Other than the quote of you, do you believe

19   that she's lying?

20        A.   She wasn't involved in any of this, so

21   everything she is saying is not necessarily true since

22   she wasn't there.




                         County Court Reporters, Inc.
                                 630.653.1622
                       Wessels Marhanka, DVM, Lynlee
                              October 15, 2018


                                                                  161
 1        Q.    She provides a paragraph where she talks

 2   about your use of the "F" word.     Correct?

 3        A.    Correct.

 4        Q.    So, you believe that she's lying there?

 5        A.    Yes.

 6        Q.    What reason would you have to believe that

 7   Melinda White would lie under oath for this case?

 8        A.    I can't tell you what she's thinking.

 9        Q.    So, you don't really -- you don't know of any

10   reason why she would lie then?

11        A.    I don't know why she's lying.

12        Q.    And then I'm going to show you the statement

13   of Donna, DMV.

14        MR. DARKE:     Just for the record, you didn't show

15   her the affidavit of Melinda White.

16        MR. GAFFNEY:     She didn't ask for it, but she's

17   read it.   I guess just to clarify, I'll go ahead and --

18                          (Whereupon, the document was marked

19                           as Deposition Exhibit No. 50 for

20                           identification.)

21   BY MR. GAFFNEY:

22        Q.    Do you recognize -- show it to her.




                         County Court Reporters, Inc.
                                 630.653.1622
                           Wessels Marhanka, DVM, Lynlee
                                  October 15, 2018


                                                                     162
 1                       Do you recognize Exhibit 50 then to be

 2   the declaration of Melinda White that you previously

 3   read?

 4           A.   Yes.

 5                             (Whereupon, the document was marked

 6                              as Deposition Exhibit No. 52 for

 7                              identification.)

 8   BY MR. GAFFNEY:

 9           Q.   In regards to the exhibit that you have in

10   front of you, which is No. 52?

11           A.   Correct.

12           Q.   Plaintiff's Exhibit 52.     It's a statement

13   from the DMV with a first name of Donna.        And she

14   indicates that she and Mandy came out of the canine

15   exam room on the opposite side of the building where

16   the doctor's office area is, but went to the centrally

17   located pharmacy area, and Joey came in visibly upset

18   and trembling.

19                       Did you believe that to be accurate?

20           A.   Yes.

21           Q.   And then she says:     She -- apparently Joey,

22   stated several times to both of us that we -- just so




                            County Court Reporters, Inc.
                                    630.653.1622
                           Wessels Marhanka, DVM, Lynlee
                                  October 15, 2018


                                                                     163
 1   we know, she did not quit.

 2                       Do you believe that her statement there

 3   is false or true?

 4        A.      True.

 5        Q.      "And that Joey left abruptly.     That was all I

 6   saw or heard of the incident."

 7                       Do you believe that to be a true

 8   statement?

 9        A.      Yes.

10        Q.      So, apparently, according to DMV Donna, she

11   didn't hear any screaming or yelling in front of any

12   clients, did she?

13        A.      I can't speak for her.

14        Q.      She didn't put it in her statement, did she?

15        A.      No.

16                             (Whereupon, the document was marked

17                              as Deposition Exhibit No. 45 for

18                              identification.)

19   BY MR. GAFFNEY:

20        Q.      And then Exhibit 45.     That's Jessica

21   McCaslin's resignation letter?

22        A.      Correct.




                            County Court Reporters, Inc.
                                    630.653.1622
                        Wessels Marhanka, DVM, Lynlee
                               October 15, 2018


                                                                  164
 1        Q.      And did you and/or Scott ask Jessica McCaslin

 2   to provide a letter of resignation?

 3        A.      No.

 4        Q.      Did she continue to work through July 15th?

 5        A.      No.

 6        Q.      And did you terminate her employment before

 7   July 15th?

 8        A.      No.

 9        MR. DARKE:     Objection to form of the question.

10   BY MR. GAFFNEY:

11        Q.      So, after the July 8th meeting, with the

12   exception of yourself and Scott, and Dr. Dominique, all

13   of the other participants in the 401(k) plan were no

14   longer employed by the clinic after mid-August of 2017.

15   Correct?

16        A.      None of the planned participants, other than

17   Dr. Matthews, were employed after July 31st, 2017.

18        Q.      July 31st.   Okay.   And you said before that

19   Dr. Matthews did not have a problem with what occurred

20   regarding the IRA plan contributions.       Correct?

21        A.      Correct.

22        Q.      The other three did have a problem with it




                         County Court Reporters, Inc.
                                 630.653.1622
                         Wessels Marhanka, DVM, Lynlee
                                October 15, 2018


                                                                  165
 1   though.    Correct?

 2        A.      Yes.

 3        Q.      And then in addition, after July 31, 2017,

 4   the clinic no longer made any more IRA contributions

 5   for any employees.       Correct?

 6        A.      Correct.

 7        Q.      And of the three that left, it was only Joey

 8   Schmelzer you don't have a letter of resignation from.

 9   Correct?

10        A.      Correct.

11        Q.      You have a letter of resignation from the

12   other two?

13        A.      Correct.

14        Q.      And prior to her last day of employment at

15   the clinic, Joey Schmelzer had never received any

16   warnings or discipline of any nature?

17        A.      Correct.

18        MR. GAFFNEY:       No further questions.

19        MR. DARKE:       I don't have any questions.    We'll

20   reserve.

21

22              (AND FURTHER THE DEPONENT SAITH NOT.)




                           County Court Reporters, Inc.
                                   630.653.1622
                     Wessels Marhanka, DVM, Lynlee
                            October 15, 2018


                                                               166
 1   STATE OF ILLINOIS    )
                          ) SS.
 2   COUNTY OF DU PAGE    )
 3        I, JANET L. HAYDEN, C.S.R., in and for the State
 4   of Illinois do hereby certify that LYNLEE WESSELS
 5   MARHANKA, DVM was first duly sworn by me to testify the
 6   truth; that the above deposition was recorded
 7   stenographically and reduced to typewriting by me; that
 8   the deposition is a true, correct and complete
 9   transcript of the entire testimony given by the said
10   witness at the time and place hereinabove set forth,
11   and that signature is hereby reserved by said witness.
12        I further certify that I am not counsel for nor
13   in any way related to any of the parties to this suit,
14   nor am I in any way interested in the outcome thereof.
15        In witness hereof, I have hereunto set my hand and
16   affixed my Notarial Seal this 12th day of February,
17   A.D., 2020.
18
                              __________________________
19                                  JANET L. HAYDEN
                                     Notary Public
20                            CSR License No. 084-004483
21
22




                         County Court Reporters, Inc.
                                 630.653.1622
           IN THE UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF ILLINOIS
                    EASTERN DIVISION


 JOYCE E. SCHMELZER,                )
                                    )
                 Plaintiff;         )
                                    )
     vs.                            ) No. 1:18-CV-01253
                                    )
 ANIMAL WELLNESS CENTER OF          )
 MONEE, LLC, LYNLEE WESSELS         )
 MARHANKA and SCOTT MARHANKA,       )
                                    )
                 Defendants.        )


                    THE DEPOSITION OF
                     SCOTT MARHANKA
                    October23, 2018
                       10:00 a.m.



     Called as a witness by the Plaintiff herein,
pursuant to the provisions of the Federal Rules of
Civil Procedure pertaining to the taking of
depositions, before JANET L. HAYDEN, C.S.R., License
No. 084-004483, qualified and commissioned for the
State of Illinois, taken at 1771 Bloomingdale Road,
Glendale Heights, Illinois.
                               Marhanka, Scott
                              October 23, 2018


                                                          2
 1   COUNSEL PRESENT:
 2
 3        GAFFNEY & GAFFNEY, by
          MR. GLENN R. GAFFNEY
 4        1771 Bloomingdale Road
          Bloomingdale, IL    60139
 5
                  appeared on behalf of the Plaintiff;
 6
 7        LITCHFIELD CAVO, LLP, by
          MR. SEAN F. DARKE
 8        303 W. Madison Street, Suite 300
          Chicago, Illinois    60606-3300
 9        darke@litchfieldcavo.com
10                appeared on behalf of the Defendants.
11
12
13
14
15
16
17
18
19
20
21
22



                        County Court Reporters, Inc.
                                630.653.1622
                                    Marhanka, Scott
                                   October 23, 2018


                                                                     88
 1           Q.      Then after you made that determination, you

 2   spoke to Ed Wessels.

 3                       Did you ever ask him:   Why did you do

 4   that?        Why didn't you find it another way instead of

 5   using the employee 401(k) money to fund the payment of

 6   vendors accounts?

 7           A.      His explanations was that he had to pay the

 8   vendors to keep the doors open of the clinic.

 9           Q.      So, his explanation was that the only way

10   possible to pay the vendors to keep the doors open of

11   the clinic is to not contribute the 401(k) money into

12   the Franklin Templeton account; is that correct?

13           A.      To the best of my recollection.

14           Q.      Did you accept that explanation?

15           MR. DARKE:      Objection to form of the question.

16   BY MR. GAFFNEY:

17           Q.      Did you challenge that at all?

18           A.      Did we have a choice?

19           Q.      Yeah.   You had a number of choices.   Do you

20   want me to explain some of the choices you had?          Did

21   you ask him, for example, well, maybe we should have

22   been late on the real estate tax payment, and pay that




                             County Court Reporters, Inc.
                                     630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                  89
 1   interest down the road?     Did you ever say that?

 2        MR. DARKE:     Objection to form of the question that

 3   he already testified that he was late on the property

 4   taxes.

 5        MR. GAFFNEY:     No, not in September of 2016 he

 6   wasn't.

 7        MR. DARKE:     Correct, but after that he was.

 8   BY MR. GAFFNEY:

 9        Q.   So, let's talk about September 2016.        You

10   could have not paid the second installment of the

11   September 2016 tax bill, right, and use that money to

12   pay into the 401(k) money.        Right?

13        MR. DARKE:     Objection to speculation as to what Ed

14   Wessels could or could not have done back in 2016 when

15   --

16   BY MR. GAFFNEY:

17        Q.   No.     I'm asking Mr. Marhanka.   He knows that

18   there were other options other than not sending the

19   money to the Franklin Templeton account, particularly

20   in light of the fact that the money that you didn't

21   send in was money that was taken out of the paychecks

22   of your employees.     Correct?




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                      90
 1        MR. DARKE:     Objection.     Hypothetical.     He had no

 2   knowledge of it back in 2016.        He's already testified

 3   he didn't have knowledge of it.

 4        MR. GAFFNEY:     All right.     Right now I would like

 5   to say this:   Let's stop with the talking objections.

 6   If you have a real objection that you would like to put

 7   on the record, please feel free to do so.           But let's

 8   make it succinct and appropriate so that we can just

 9   move on with this deposition.        Okay so far?

10        MR. DARKE:     Speculation and hypothetical is a

11   proper objection.

12        MR. GAFFNEY:     Okay.   Let me ask my next question.

13   BY MR. GAFFNEY:

14        Q.   Did you ever suggest to Ed that he could have

15   been late on the September 1 real estate tax payment

16   instead of what he did?

17        MR. DARKE:     Can we get a year of what September 1

18   tax payment you're referring to?

19        MR. GAFFNEY:     The witness knows what I'm talking

20   about.

21        MR. DARKE:     Provide a timeline, please.

22




                         County Court Reporters, Inc.
                                 630.653.1622
                               Marhanka, Scott
                              October 23, 2018


                                                                91
 1   BY MR. GAFFNEY:

 2         Q.    September 1, 2016, tax payment.

 3         A.    We never -- to my knowledge, that never came

 4   up.

 5         Q.    Did you ever ask Ed why he never told you

 6   what he was doing?

 7         A.    I don't -- I don't remember.

 8         Q.    Do you know if Ed ever provided Lynlee with

 9   an explanation as to why he never told you or Lynlee

10   what he was doing regarding the Franklin Templeton

11   accounts?

12         A.    I don't recall whether he told her or not.

13         Q.    So, after you became aware of the problem in

14   May of 2017, did you look for opportunities to make

15   good on the past due contributions?

16         A.    Yes.

17         Q.    So, it's my understanding that you applied

18   for a loan -- a personal loan at U.S. Bank.    Correct?

19         A.    Yes.

20         Q.    And that loan was not approved; is that

21   right?

22         A.    It was approved but not for amount that we




                        County Court Reporters, Inc.
                                630.653.1622
                                    Marhanka, Scott
                                   October 23, 2018


                                                                       92
 1   requested.

 2           Q.      When was the loan approved?

 3           A.      I believe it was in May.   The end of May.    I

 4   don't have an exact timeframe.

 5           Q.      How much was it approved at the end of May?

 6           A.      It was approved for 10,000.

 7           Q.      Was it a secured or unsecured loan?

 8           A.      I don't recall.

 9           Q.      And do you recall what the interest rate

10   would have been on that loan?

11           A.      I don't recall.

12           Q.      And after that was approved at the end of May

13   for 10,000, what did you do?

14           A.      Well, we had asked for 25,000.    So, we waited

15   and wanted to see if we could be approved for 25,000.

16           Q.      When you say you waited and wanted to see,

17   what did you have to -- who were you communicating

18   with?        Is there a Cindy -- Cynthia Adams?

19           A.      Cindy, yes.

20           Q.      So, what -- after you were apprised that you

21   were approved for a $10,000 loan, what exactly then did

22   you communicate to Cynthia Adams?




                            County Court Reporters, Inc.
                                    630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                     93
 1        A.      Also I'd like to go back and say that was a

 2   pre-approval.       She said we were approved, but they

 3   didn't have all the information yet.       So that was a

 4   preapproval.

 5        Q.      Then after you were pre-approved for the

 6   10,000, you asked for 25,000.       Correct?

 7        A.      Yes.

 8        Q.      Why you did need the extra 15?

 9        A.      To pay for the property taxes that we didn't

10   have funds for.

11        Q.      And then what occurred regarding the 25,000

12   loan request?

13        A.      U.S. Bank drug their feet.    They kept asking

14   for paperwork, more paperwork.       The underwriters would

15   ask for more information, and then they would decline

16   the loan.     Cindy would contact me and say, "Wait a

17   minute.     The underwriters didn't do this right."       And

18   she would go back to them, and it would start over

19   again.    And we went back and forth like this for

20   months.

21        Q.      Was this a home equity loan, or was it just a

22   personal line of credit?




                           County Court Reporters, Inc.
                                   630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                  94
 1           A.   We were trying for a home equity loan, yes.

 2           Q.   And did you ever get a final resolution

 3   regarding your loan request for 25,000?

 4           A.   Not from U.S. Bank.

 5           Q.   So, they never gave you approval or

 6   disapproval at any time?

 7           A.   No.

 8           Q.   Did you apply anywhere else?

 9           A.   We went to First Midwest Bank.

10           Q.   What did you apply for at First Midwest?

11           A.   At that point we were just asking for $10,00.

12           Q.   Was this a personal line of credit, or was it

13   a secured or unsecured?

14           A.   Home equity.   We were declined.

15           Q.   Did they say why?

16           A.   Expense to income ratio was too high.

17           Q.   When did you apply at First Midwest?

18           A.   I would have to say probably June.

19           Q.   And did you apply anywhere else?

20           A.   Eventually in July we applied with Freedom

21   Plus.

22           Q.   Where's Freedom Plus?




                         County Court Reporters, Inc.
                                 630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                     95
 1        A.      I don't know where they're located.

 2        Q.      How did you apply to Freedom Plus?

 3        A.      On-line.

 4        Q.      Who -- did you personally apply?

 5        A.      Yes.

 6        Q.      Were you doing this?

 7        A.      Yes.

 8        Q.      You were doing the applications to the banks?

 9        A.      Correct.

10        Q.      Was Ed Wessels involved at this point, or no?

11        A.      No.

12        Q.      And what occurred with Freedom Plus?

13        A.      We were approved.

14        Q.      For what amount?

15        A.      10,000.

16        Q.      Did you take it?

17        A.      Yes.

18        Q.      When did you receive the money?

19        A.      Well, that actually would have been -- I

20   apologize.     We applied for that in August.     Yeah.   And

21   that was to pay back the personal loan that we had.

22        Q.      So, did you receive the full 10,000?




                            County Court Reporters, Inc.
                                    630.653.1622
                                    Marhanka, Scott
                                   October 23, 2018


                                                                  96
 1        A.      Yes.

 2        Q.      And you believe you received the full 10,000

 3   in August?

 4        A.      I believe so, yes.

 5        Q.      And what did you do with the 10,000 after you

 6   received it?

 7        A.      We paid Pat German back.

 8        Q.      When did you receive notice from First --

 9   Freedom Plus that you were going to be approved for

10   10,000?

11        A.      I don't recall an exact date.

12        Q.      Was it in July?

13        A.      No.    August.

14        Q.      Other than U.S. Bank, First Midwest and

15   Freedom Plus, did you apply for any other loans?

16        A.      No.

17        Q.      When did you speak with Pat German?

18        A.      Sometime around July 18th.

19        Q.      Was it you or someone else that first brought

20   up this issue with Pat German?

21        A.      I did.

22        Q.      And why did you go to Pat German for this




                           County Court Reporters, Inc.
                                   630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                97
 1   problem?

 2        A.    Because we couldn't get a loan from a bank.

 3   I was hoping she could help us out.

 4        Q.    How did you know that she would have had the

 5   wherewithal within which to help you out?

 6        A.    She had given us a loan before.

 7        Q.    What year was that?

 8        A.    I don't recall an exact year.

 9        Q.    How many -- approximately how many years ago?

10        A.    Approximately, four years ago.

11        Q.    What was the amount?

12        A.    40,000.

13        Q.    And was it repaid?

14        A.    We were still repaying that.

15        Q.    You didn't ask Ed Wessels for a loan?

16        A.    No.

17        Q.    How come?

18        A.    He doesn't have the money.

19        Q.    So, on or about July 18, you spoke with Pat

20   German?

21        A.    Yes.

22        Q.    Did you do any of this by e-mail, or was it




                          County Court Reporters, Inc.
                                  630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                     98
 1   all by phone?

 2          A.   By phone.

 3          Q.   What did you say at that time?

 4          A.   I just explained to Pat that we needed to

 5   repay the 401(k)s, and asked if I could borrow $10,000

 6   from her.

 7          Q.   And what did she say?

 8          MR. DARKE:     Objection.   Hearsay.

 9          THE WITNESS:     She said yes.

10   BY MR. GAFFNEY:

11          Q.   And then approximately how long thereafter

12   did she pay the funds?

13          A.   I know I deposited her check on July 26.

14          Q.   When did you receive the check?

15          A.   I don't recall an exact date.

16          Q.   Was it a check in the mail?       A check dropped

17   off?    A check that she deposit for you?       How was it

18   effectuated?

19          A.   It was a check that she or Ed -- I don't

20   remember who -- dropped off.

21          Q.   And then you deposited it into the clinic

22   account, or the Ed Wessel's account?




                           County Court Reporters, Inc.
                                   630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                  99
 1        A.      The clinic account.

 2        Q.      The check that you received from Pat German,

 3   was it received more or less a week before it was

 4   deposited?

 5        A.      No.    She gave it to me, and I deposited it

 6   right away.

 7        Q.      So, within a few days?

 8        A.      Yes.

 9        Q.      Was the loan documented in any way?

10        A.      Yes.

11        Q.      What is the document that you have?

12        A.      It's just documented in the check registry as

13   a loan.    Loan from Pat.

14        Q.      Is there a loan document between you and Pat?

15        A.      No.

16        Q.      Or I should say the clinic and Pat?

17        A.      No.

18        Q.      So, there's no promissory note or anything of

19   that nature?

20        A.      No.

21        Q.      And has that -- that's been repaid now.

22   Correct?




                           County Court Reporters, Inc.
                                   630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                     100
 1           A.      Yes.

 2           Q.      And is there any balance left on the 40,000

 3   that you borrowed some years ago?

 4           A.      Yes.

 5           Q.      What's the approximate balance on the $40,000

 6   loan?

 7           A.      Approximately 25,000.

 8           Q.      Is there a promissory note for that one?

 9           A.      No.

10           Q.      Is there a regular payment plan?

11           A.      Yes.

12           Q.      What's the regular payment plan amount?

13           A.      $1,000 a month.

14           Q.      Has the clinic not made regular payments at

15   any time on that $1,000 a month payment plan?

16           A.      Yes.

17           Q.      During what timeframe?

18           A.      20-- the second half of 2016 through 2017.

19           Q.      What happened during that time?

20           A.      We didn't have the funds, so she didn't get

21   paid.        Then we started a new payment plan in 2018.

22           Q.      What was the new payment plan?




                            County Court Reporters, Inc.
                                    630.653.1622
                                    Marhanka, Scott
                                   October 23, 2018


                                                                        101
 1           A.      That is the new.   It's $1,000 a month.

 2           Q.      What was the old payment plan?

 3           A.      Whenever we could, we would send her a check.

 4   There was no regular monthly payment.

 5           Q.      So, you're suggesting that between the second

 6   half of 2016 and the first half of 2017 there were no

 7   payments to Pat German during any of those months?

 8           A.      To the best of my knowledge.     That would be a

 9   question for Ed.

10           Q.      So, during the months of May and June, you

11   were trying to obtain loans to pay taxes and the 401(k)

12   fund.        Correct?

13           A.      2017, yes.

14           Q.      Yeah, 2017.   Were there any expenses that

15   regularly would have been paid that were not paid

16   during May or June of 2017?

17           A.      Repeat the question.

18           Q.      Do you know of any expenses that normally

19   were paid but not paid during May or June of 2017?

20           A.      I don't recall.

21           Q.      The -- in Exhibit 2 it shows one associate

22   veterinarian, Dominique Bieri, B-i-e-r-i, and then




                             County Court Reporters, Inc.
                                     630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                    102
 1   whose now married name is Dominique Matthews.       Correct?

 2        A.   Yes.

 3        Q.   This organizational chart of 2016, do you

 4   recall if this chart was applicable during the first

 5   half of 2016?

 6        A.   Yes.

 7        Q.   And then at some point the clinic hired a

 8   second associate veterinarian.     Correct?

 9        A.   Yes.

10        Q.   And that's Dr. Donna Nykaza?

11        A.   Nykaza.

12        Q.   And she was hired when?

13        A.   I believe it was October 2016.

14        Q.   Who made the decision to hire the second

15   associate veterinarian?

16        A.   Lynlee.

17        Q.   So, for the remainder of 2016, the clinic had

18   two associate veterinarians.     Correct?

19        A.   Correct.

20        Q.   And then during the first half of 2017, the

21   clinic had two associate veterinarians.       Correct?

22        A.   Yes.




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                               103
 1        Q.   And having two associate veterinarians was an

 2   added expense that the clinic had that it didn't have

 3   in the first half of 2016.     Correct?

 4        A.   Yes.

 5        Q.   And did you discuss the decision to hire a

 6   second associate veterinarian in October of 2016 with

 7   Lynlee?

 8        A.   No.

 9        Q.   Did you discuss it with Ed Wessels?

10        A.   No.

11        Q.   So, it was strictly Lynlee's decision?

12        A.   Yes.

13        Q.   What is your understanding of what were the

14   factors that induced Lynlee to hire a second associate

15   veterinarian in October of 2016?

16        MR. DARKE:     Objection to speculation.

17        THE WITNESS:     Dr. Nykaza was a local -- a

18   well-known local veterinarian who would bring a lot of

19   business with her.

20   BY MR. GAFFNEY:

21        Q.   So, you were hoping then -- your

22   understanding is that Dr. Nykaza was hired, hoping that




                         County Court Reporters, Inc.
                                 630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                 104
 1   the new business that she would generate would more

 2   than offset her expense?

 3         A.   Correct.

 4         Q.   Did that work out for the remaining months of

 5   2016, or was the expense more than what she generated?

 6         A.   I'm not sure.

 7         Q.   How about during the first half of 2017?   Did

 8   Dr. Nykaza bring in revenue that offset the amount of

 9   her expense during the first half of 2017?

10         A.   Yes.

11         Q.   How do you know?

12         A.   We track that.

13         Q.   How do you track that?

14         A.   We can -- we have a proprietary software that

15   we can go in and see how much each doctor has brought

16   in.

17         Q.   When you use the term "brought in," what do

18   you mean by that term?

19         A.   How much revenue they generate.

20         Q.   When you say "generated revenue," that means

21   generated revenue by treating patients?

22         A.   Sales of pharmaceuticals, treating patients




                       County Court Reporters, Inc.
                               630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                  105
 1   and so forth.     Yes.

 2        Q.    So, Dr. Nykaza treated patients that

 3   previously were treated by Dr. Wessels.      Correct?

 4        A.    Some, yes.

 5        Q.    And treated patients that previously were

 6   treated by Dr. Nykaza as well?     I'm sorry, by Dr. Bieri

 7   as well?

 8        A.    Possibly, yes.

 9        Q.    During -- after Dr. Nykaza was hired, through

10   the reminder of 2016 and the first half of 2017, was

11   Lynlee able to work less hours as a result of having a

12   second associate veterinarian?

13        A.    Yes.

14        Q.    But yet during that timeframe Lynlee Wessels

15   continued to receive the same salary as she had during

16   the first half of 2016.     Correct?

17        A.    Yes.

18        Q.    You recall a meeting at the clinic on

19   Saturday, July 8, 2017.     Correct?

20        A.    Yes.

21        Q.    And the purpose of that meeting was in

22   relation to the simple IRA plan that hadn't been funded




                         County Court Reporters, Inc.
                                 630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                  106
 1   for a period of time.       Correct?

 2        A.      Yes.

 3        Q.      And prior to that Saturday, that Saturday

 4   morning, July 8, meeting, you had spoken with Don

 5   Schmelzer.     Correct?

 6        A.      Yes.

 7        Q.      And Don Schmelzer called you on the telephone

 8   regarding his observations of his Franklin -- his

 9   wife's Franklin Templeton account statement?

10        A.      Yes.

11        Q.      And approximately how many days prior to

12   Saturday, July 8, did Don Schmelzer call you?

13        A.      I believe that call was on July 5th or

14   July 6th.     I don't remember exactly.

15        Q.      And you were at the clinic when this

16   happened?

17        A.      I was.

18        Q.      And then when Don called, what did he say?

19        A.      He said, "Is it true that the 401(k) has not

20   been funded?"       At that time he said six months.

21        Q.      And what did you say?

22        A.      I told him that we had been -- already tried




                           County Court Reporters, Inc.
                                   630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                 107
 1   to get a loan to repay it.      And we had already been

 2   turned down for one loan, and were in the process of

 3   waiting for an approval for another loan.

 4        Q.   So, first, you had to confirm that what he

 5   thought was true.    Correct?

 6        A.   Yes.

 7        Q.   And how did you express yourself in that

 8   regard?

 9        A.   I was very sorry that it happened.

10        Q.   So, you effectively said, yes, I know.      I'm

11   sorry about that?

12        A.   Yes.

13        Q.   Or words of that import?

14        A.   Yes.

15        Q.   Did Don indicate to you how it was that he

16   believed that the 401(k) fund had not been funded for a

17   period of time?

18        A.   He said that he received the statement.

19        Q.   And that's the Franklin Templeton statement?

20        A.   Yes.

21        Q.   What else did Don say during that

22   conversation?




                         County Court Reporters, Inc.
                                 630.653.1622
                               Marhanka, Scott
                              October 23, 2018


                                                                 108
 1        A.     It was a very short conversation, and that's

 2   really all I remember.

 3        Q.     So, is there anything else that you can

 4   recall that you said during that conversation that you

 5   haven't already testified to?

 6        A.     No.

 7        Q.     Now, was there an occasion then within the

 8   next day or so prior to the Saturday, July 8th meeting,

 9   that Don Schmelzer was at the clinic for one reason or

10   another?

11        A.     Not that I recall.

12        Q.     Did Don ever come into the clinic to talk to

13   you about the 401(k) account?

14        A.     He came into the clinic on July 13th or 14th

15   to fix a doorbell, and we discussed the 401(k) account

16   at that time.

17        Q.     Where was that discussion?

18        A.     In the back, by my desk.     The back of the

19   building.

20        Q.     What makes you believe that it was July 13 or

21   14 when this occurred?

22        A.     Because I had sent Donny a text on the 12th,




                        County Court Reporters, Inc.
                                630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                109
 1   and told him we were having some problems with the

 2   doorbell.    I know he came in a day or two after that,

 3   that text, to take a look at it.

 4        Q.     When Don came in that day, did he bring any

 5   paperwork of any nature, from the Franklin Templeton

 6   account or had the statement -- Joey's statement from

 7   Franklin Templeton at that time?

 8        A.     I don't recall seeing anything, no.

 9        Q.     So, he never showed you anything from Joey's

10   account, any paperwork?

11        A.     No.

12        Q.     So, back by your desk on either the 13th or

13   14th, what did Don say at that time?

14        A.     When I saw him walk up, I actually got very

15   emotional and I apologized to him, and told him that

16   this should have never happened.    I'm sorry it

17   happened, and that we were doing everything we could to

18   try to pay back the money as soon as possible.     And

19   then I reminded him again that we already turned down

20   for one loan, and waiting for an approval on another

21   loan from the bank.

22        Q.     What did Don say in response?




                        County Court Reporters, Inc.
                                630.653.1622
                              Marhanka, Scott
                             October 23, 2018


                                                                 110
 1        A.    I don't recall what his response was.    I do

 2   remember that we talked, and I gave him the analogy

 3   that it's like getting something back from someone that

 4   you loaned, and it's broken, and they give it back to

 5   you and say, Here you go.   It's yours.    And all of a

 6   sudden it's your responsibility to fix it.

 7        Q.    What did you mean by that?

 8        A.    I knew that he would understand that analogy

 9   of loaning somebody a power tool or something like

10   that, and them giving it back to you broken.     And that

11   happened to you, and then it's your responsibility to

12   fix it.

13        Q.    And by saying that, you were referring to Ed

14   Wessels?

15        A.    That's what --

16        Q.    That was your intent?

17        A.    Yes.

18        Q.    That he broke it, and then gave it back to

19   you to fix it?

20        A.    Correct.

21        Q.    So, is there anything else that you said or

22   Don Schmelzer said during that meeting that you haven't




                       County Court Reporters, Inc.
                               630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                  111
 1   already testified to?

 2        A.      I believe I remember Donnie, just before he

 3   left, he fixed the doorbell.      And he poked his head

 4   around the corner and said, "Just so you know, I'm on

 5   your side.     I get it."

 6        Q.      Anything else that you can recall being said

 7   during that meeting?

 8        A.      No.

 9        Q.      When he used the term "on your side, I get

10   it," what did you mean -- that to mean?        Were there

11   sides to this issue?

12        A.      No.   I got the impression that he understood

13   that we didn't create this problem, but it was our

14   responsibility to fix it.

15        Q.      Then after Don called you on or about July 5

16   or July 6, after that phone call, did you talk to Ed

17   Wessels about what Don had said to you?

18        A.      No.

19        Q.      Did you talk to Lynlee Wessels regarding

20   Don's call?

21        A.      I actually spoke to Lynlee before Don's call,

22   because we had already seen our statements and we knew




                          County Court Reporters, Inc.
                                  630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                     112
 1   that the employees would be getting theirs also.     And

 2   that's when we decided that we were going to have to

 3   have a meeting.

 4        Q.   Going back to the first week of May, after

 5   you made observations that the fund had not -- that the

 6   401(k) account had not been funded at Franklin

 7   Templeton for a period of time, obviously you would

 8   have talked to Lynlee about that problem.     Correct?

 9        A.   Yes.

10        Q.   And you told her right away or within a day,

11   I would presume.     Correct?

12        A.   Yes.

13        Q.   And what did Lynlee say in response to that?

14        MR. DARKE:     Objection to hearsay.

15        THE WITNESS:     I don't remember her exact words.     I

16   just -- I don't remember her exact words.     I just knew

17   at that points we realized we were in a lot of

18   financial trouble.

19   BY MR. GAFFNEY:

20        Q.   When did you and Lynlee receive account

21   statements from Franklin Templeton?

22        A.   Ours came on July 5th.




                         County Court Reporters, Inc.
                                 630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                      113
 1        Q.     How do you remember the day?

 2        A.     I remember the day very well, because that's

 3   when we made the decision that we were going to need to

 4   have a meeting with all the employees.

 5        Q.     And the reason why you made that decision is

 6   because you were aware that the other employees would

 7   have received statements as well.       Correct?

 8        A.     Yes.

 9        Q.     And it would have been readily apparent to

10   them just by reading the statement that they would

11   become aware of the problem?

12        A.     Yes.

13        Q.     Who opened their envelope first, you or

14   Lynlee?

15        A.     I did.     Actually, I didn't even open the

16   envelope.    Once I saw the envelope, I knew.       I didn't

17   have to open it to know.

18        Q.     You eventually opened it though.       Right?

19        A.     I didn't, no, actually.

20        Q.     Who did?

21        A.     Lynlee takes care of all the filing.       Whether

22   she did or not, I don't know.       We knew what it said.




                          County Court Reporters, Inc.
                                  630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                    114
 1           Q.   When you say "Lynlee takes care of filing,"

 2   all the Franklin Templeton accounts are -- statements

 3   are put into filing -- in a file?

 4           A.   I'm assuming.     I don't know.

 5           Q.   Was a file maintained at home -- for the

 6   Franklin Templeton account for you and Lynlee, was that

 7   file maintained at the office, at the clinic -- in the

 8   office in the clinic, or at home?

 9           A.   Our personal account is filed at home.

10           Q.   The statements go to your home address.

11   Correct?

12           A.   Yes.

13           Q.   From Franklin Templeton?     Okay.

14                       So, it's Lynlee's job to file those at

15   home?

16           A.   Yes.

17           Q.   So, upon seeing those account statements come

18   in the mail, you told Lynlee, "We need to have a

19   meeting with the employees affected."          Correct?

20           A.   Yes.

21           Q.   And other than you and Lynlee, there were

22   four other plan participants at that time.          Correct?




                            County Court Reporters, Inc.
                                    630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                   115
 1        A.      Yes.

 2        Q.      And then who communicated with the employees

 3   regarding the meeting?

 4        A.      I typed up a note and put it in everyone's

 5   mailbox.

 6        Q.      What did that note say?

 7        A.      I think:    There will be a meeting after work

 8   on Saturday July 8, regarding the 401(k).

 9        Q.      What time did work end on Saturday, July

10   eight?

11        A.      At noon.

12        Q.      Did you give a copy of that note to

13   Dr. Matthews?

14        A.      I did, but I also spoke with her personally

15   on July 7.

16        Q.      And where were you and Dr. Matthews when you

17   spoke?

18        A.      In the pharmacy.

19        Q.      And what did you say and what did she say at

20   that time?

21        A.      I asked her if -- she wasn't scheduled to

22   work on July 8th.       So I asked her if she was going to




                         County Court Reporters, Inc.
                                 630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                  116
 1   be at the meeting, and she said she had plans to be out

 2   of town, so she wasn't going to attend.

 3           Q.   Did you talk about the problem with her?

 4           A.   I did.   I explained what happened, and I

 5   apologized and told her that we were going to repay

 6   them in full plus the 3 percent, plus the 10 percent

 7   bonus to cover any lost interest.

 8           Q.   When you said the 3 percent, that's the

 9   matching portion of the --

10           A.   Three percent match.   Yes.

11           Q.   And then the 1- percent was for investment

12   loss?

13           A.   Yes.

14           Q.   And what did Dr. Matthews say in response to

15   that?

16           A.   She said, "That's fine."      She didn't seem

17   concerned at all.

18           Q.   Did she say that she had gotten her statement

19   from Franklin Templeton?

20           A.   No, she didn't.   There was no mention of

21   that.

22           Q.   Did you ever speak to Dr. Matthews again




                           County Court Reporters, Inc.
                                   630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                    117
 1   regarding the 401(k) account?

 2           A.   Only after we had already -- we had mailed

 3   the checks, and that their accounts were going to be

 4   paid in full.

 5           Q.   And where were you and Dr. Matthews at that

 6   time?

 7           A.   I don't recall exactly.

 8           Q.   And what did you say and what did she say at

 9   that time?

10           A.   I don't recall the conversation.     I probably

11   just put a letter in her mailbox, more than likely.

12           Q.   So, you can't really recall any conversation,

13   but somehow you communicated the fact that the account

14   had been funded?

15           A.   Correct.   Normally, that's how we

16   communicated, with letters in the mailboxes.

17           Q.   Did Lynlee ever mention that she spoke to

18   Dr. Matthews about the 401(k) issue during this

19   timeframe?

20           A.   Not that I recall.

21           Q.   So, to your knowledge, Dr. Matthews did not

22   raise the nonpayment of funds into the 401(k) account




                         County Court Reporters, Inc.
                                 630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                    118
 1   with you or Lynlee after she was first apprised of the

 2   problem on or about July 7?

 3           A.   Repeat that question.

 4           Q.   Yeah.

 5           A.   That's a long one.

 6           Q.   To your knowledge, Dr. Matthews never raised

 7   the issue with anyone after you told her about it on

 8   July 7?

 9           A.   To my knowledge, correct.

10           Q.   And to your knowledge, Dr. Matthews never

11   complained or made any threats or exhibited any

12   frustration or lack of trust after she was apprised of

13   the 401(k) non-funding on or about July 7?

14           A.   Not to me or Lynlee, no.

15           Q.   Other than speaking with Dr. Matthews, and

16   other than what occurred -- well, actually, strike

17   that.

18                      Before the 1:00 o'clock meeting on

19   July 8th, did you speak with any other employees other

20   than Dr. Matthews?

21           A.   No.     Just through the memo that we were

22   having a meeting.        And in the memo I asked everyone to




                            County Court Reporters, Inc.
                                    630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                 119
 1   hold their questions until the meeting.

 2                        (Whereupon, the document was marked

 3                           as Deposition Exhibit No. 69 for

 4                           identification.)

 5   BY MR. GAFFNEY:

 6        Q.   I'm going to show you what's previously been

 7   marked as Exhibit 69.     This is a year-end statement

 8   dated -- or a page of a year-end statement for Joey

 9   Schmelzer from Franklin Templeton Investments.

10                  Did you receive year-end statements from

11   Franklin Templeton like or similar to this?

12        A.   I'm not sure, because I never opened my

13   statements.   They were filed in the envelope.    I never

14   looked at my statements.

15        Q.   Save that for future reference.

16                        (Whereupon, the document was marked

17                           as Deposition Exhibit No. 70 for

18                           identification.)

19   BY MR. GAFFNEY:

20        Q.   I'm going to show you what's been marked as

21   Exhibit 70.

22                  Would you receive -- do you believe you




                       County Court Reporters, Inc.
                               630.653.1622
                                      Marhanka, Scott
                                     October 23, 2018


                                                                        120
 1   received a statement like this from Franklin Templeton

 2   Investments sometime after June 30, 2017?

 3           A.      I would -- yes.

 4           MR. DARKE:     I'm just going to make an objection to

 5   both these past documents, because up in the upper

 6   right-hand corner of Plaintiff's Exhibit 70, it says 1

 7   of 7.        And Exhibit No. 69 is 3 of 12.

 8           MR. GAFFNEY:     I'm going to see if I can get you

 9   full copies of these.           All right.

10                                (Whereupon, the document was marked

11                                 as Deposition Exhibit No. 20 for

12                                 identification.)

13   BY MR. GAFFNEY:

14           Q.      And then let me show you what's been marked

15   as Exhibit 20.        Sean, you've got an Exhibit 20.     Right?

16           MR. DARKE:     Yes.

17   BY MR. GAFFNEY:

18           Q.      All right.     Did you prepare this spreadsheet?

19           A.      Yes, I did.

20           Q.      And do you recall when you prepared it,

21   approximately?

22           A.      Approximately, May or June of 2017.




                            County Court Reporters, Inc.
                                    630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                  121
 1           Q.   And what did you look at to prepare it?

 2           A.   I had retrieved all of the previous

 3   statements from our accountant stating what was owed,

 4   what was deducted.

 5           Q.   And then what did the accountant provide you?

 6           A.   With a statement saying what was owed to whom

 7   and what the match would be.

 8           Q.   So, you asked the accountant to provide you

 9   with the monthly contribution from each employee, and

10   what the 3 percent match would be for each, including

11   yourself and Lynlee?

12           A.   Correct.

13           Q.   And then this indicates that Dr. Matthews

14   began becoming a participant on or about November 1,

15   2016.

16                       Do you see that?

17           A.   Yes.

18           Q.   And why was she not a participant prior

19   thereto?

20           A.   I don't recall exactly.    Maybe she hadn't

21   been there long enough.

22           Q.   So, she needs to be there a year before she




                            County Court Reporters, Inc.
                                    630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                 122
 1   was eligible; is that right?

 2        A.   I believe so, yes.

 3        Q.   And then Lindsey Wilke is not listed here.

 4                    Why was Lindsey Wilke not a participant?

 5        A.   She chose not to participate.

 6        Q.   And Donna Nadalin, N-a-d-a-l-i-n, she was an

 7   administrative assistant for a period of time; is that

 8   right?

 9        A.   Yes.

10        Q.   Was she a participant at any time?

11        A.   No.

12        Q.   And why was she not a participant?

13        MR. DARKE:     Objection.   Speculation.

14        THE WITNESS:     She's a part-time employee.

15   BY MR. GAFFNEY:

16        Q.   So, you had to be a full-time employee?

17        A.   Yes.

18        Q.   And then Mindy White is not a participant.

19                    Can you explain that?

20        A.   She hadn't been there a year.

21        Q.   And the same would be true of Dr. Nykaza?

22        A.   Nykaza.




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                  123
 1        Q.   Nykaza.     Put that on my forehead.

 2        A.   Perfect.

 3        Q.   She hadn't been there a year either.     Right?

 4        A.   I don't believe so, not at that point.       No.

 5   No, she hadn't.

 6        Q.   The first contribution that the clinic made

 7   into anyone's account after this problem came to your

 8   attention was into the account of Jessica

 9   McCaskin(sic).     Correct?

10        A.   McCaslin, yes.

11        Q.   McCaslin.     Yes.

12        A.   You're fine.

13        Q.   Thank you.     And you did that because she was

14   threatening to hire a lawyer; is that right?

15        MR. DARKE:     Objection to form of the question.

16        THE WITNESS:     We wanted to get her money to her

17   before she left.     She gave her resignation letter

18   June 10, and then we wanted to get her money to her

19   before she left.

20        Q.   You don't recall her saying she was

21   threatening to sue?

22        A.   I do, but not at that time.     And actually, it




                         County Court Reporters, Inc.
                                 630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                124
 1   was through someone else.

 2        Q.    But Mandy Holt said something to that effect.

 3   Correct?

 4        A.    Correct.

 5        Q.    And that was after the July 8th meeting.

 6   Correct?

 7        A.    Yes.   It was actually after Mandy gave her

 8   resignation on July 18.

 9        Q.    All right.    Then so prior to the July 8th

10   meeting, the only participant you spoke with other than

11   Lynlee was Dr. Matthews.     Correct?

12        A.    Yes.

13        Q.    And then on the meeting on July 8th, at the

14   clinic you were present, Lynlee was present, Mandy Holt

15   was present, Joey Schmelzer was present, and Jessica

16   McCaslin was present.     Correct?

17        A.    Correct.

18        Q.    And how long did the meeting last?

19        A.    Approximately half-hour, 40 minutes.

20        Q.    And who initially did the speaking?

21        A.    Lynlee.

22        Q.    And at any time during the course of the




                          County Court Reporters, Inc.
                                  630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                       125
 1   meeting did you speak?

 2        A.    Briefly.

 3        Q.    When did you speak?

 4        A.    When we were talking about the loan.

 5        Q.    And what did you say about the loan?

 6        A.    I just -- I told them that we had applied for

 7   a loan.   We were promised that we would get an approval

 8   soon, but we were still waiting for that approval

 9   before we could commit to a date of repayment.

10        Q.    And initially what did Lynlee say?

11        MR. DARKE:     Objection to hearsay.    You can answer.

12        THE WITNESS:     Lynlee apologized for this

13   happening, and she asked -- her words were:        On the

14   grave of my mother, please forgive me.       And she said

15   that we didn't do this, but we are taking full

16   responsibility.

17                  And she explained that her father felt

18   that he had to do things this way in order to keep the

19   doors open of the business, otherwise there would be no

20   business and no funds.     But more than anything, she was

21   just very upset that this even happened to begin.           And

22   we apologized and said we were going to fix it.




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                126
 1   BY MR. GAFFNEY:

 2        Q.   Anything else that you recall that Lynlee

 3   said at that time?

 4        MR. DARKE:     Objection.   Hearsay.

 5        THE WITNESS:     I can't remember specifics.

 6   BY MR. GAFFNEY:

 7        Q.   During the meeting can you recall anything

 8   that Jessica McCaslin said?

 9        MR. DARKE:     Objection to hearsay.

10        THE WITNESS:     Jessica was very quiet.

11   BY MR. GAFFNEY:

12        Q.   During the meeting, is there anything that

13   you can recall that Mandy Holt said?

14        A.   Not during the meeting, no.

15        Q.   What about after the meeting?

16        A.   After the meeting --

17        MR. DARKE:     Objection to hearsay.

18        THE WITNESS:     Mandy had said that we better tell

19   Ed that he shouldn't come in for a long time.

20   BY MR. GAFFNEY:

21        Q.   Did she say anything else?

22        A.   Not that I recall.




                         County Court Reporters, Inc.
                                 630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                    127
 1           Q.   And did you and/or Lynlee reply to what Mandy

 2   said?

 3           A.   No.

 4           Q.   During the meeting, can you recall anything

 5   that Joey or Joyce Schmelzer said?

 6           A.   Yes.    Joey did most of the talking, and asked

 7   us what we wanted them to do, and threatened.         Said

 8   that she could have us arrested.        Called us liars,

 9   thieves, and asked if we wanted them to quit.         That's

10   all I recall.

11           Q.   When she said, "What do you want us to do,"

12   did anyone respond?

13           A.   I believe Lynlee responded.

14           Q.   What did Lynlee say?

15           MR. DARKE:     Objection to hearsay.

16           THE WITNESS:     "You do what you feel you need to

17   do."

18   BY MR. GAFFNEY:

19           Q.   After Joey said something to the effect of

20   having you arrested, did anyone respond to that?

21           A.   No.

22           Q.   What was the context of the words spoken that




                            County Court Reporters, Inc.
                                    630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                  128
 1   used the word "liars"?

 2           A.   I don't recall what Lynlee was saying at that

 3   time.

 4           Q.   Okay.   So, you really can't recall what the

 5   context was to that use of that word, "liars"?

 6           A.   No.

 7           Q.   Do you recall Joey subsequently saying --

 8   apologizing for using that term?

 9           A.   Yes.

10           Q.   When did that happen?

11           A.   July 10.

12           Q.   And who was present on July 10?

13           A.   Lynlee and myself.

14           Q.   Where were you?

15           A.   At Lynlee's desk.

16           Q.   And was there anyone else present other than

17   you, Lynlee, and Joey Schmelzer?

18           A.   Not that I recall.

19           Q.   And what was the reason why you were all

20   three of you were at Lynlee's desk at that time?

21           A.   I was having a conversation with Lynlee, and

22   Joey came around the corner and said, "Just so you




                          County Court Reporters, Inc.
                                  630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                  129
 1   know, you're not liars."

 2        Q.   So, she didn't apologize?     She said, "Just so

 3   you know, you're not liars"?

 4        A.   She might have.     I don't recall.

 5        Q.   So, she might have apologized.        You just

 6   can't recall the words?

 7        A.   Yes.    Exactly.

 8        Q.   And what was the context of the usage of the

 9   word "thieves"?    In other words, what was being said

10   which generated the word -- usage of the word "thief"

11   or "thieves"?

12        A.   It was when we were explaining that we were

13   trying to repay the 401(k).     And she called us thieves

14   because we had taken her money and not repaid it.

15        Q.   Did she explain that it would be like her

16   taking money out of the cash drawer?

17        A.   Yes.

18        Q.   Is that what you interpret by usage of the

19   word thieves?

20        A.   That would be my interpretation, yes.

21        Q.   So, in other words, if I understand your

22   testimony correctly, what you heard with your ears was




                        County Court Reporters, Inc.
                                630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                      130
 1   that Joey said something to the effect that:         You doing

 2   this was like something like me or another employee

 3   taking money out of the cash drawer.        Right?

 4          A.   Yes.

 5          Q.   And by that statement, you and Lynlee had

 6   interpreted that to mean she called you thieves.

 7   Correct?

 8          A.   I believe I recall her actually calling us

 9   thieves.

10          Q.   So, you think the actual usage of the word

11   occurred as well as that explanation of how she felt

12   about you not funding the money that she had taken out

13   of her -- the money the company had taken out of her

14   payroll account?

15          A.   It may not have been at the same time, but

16   yes.

17          Q.   When Joey said words to the effect:       Do you

18   want us to quit, did anyone respond to that?

19          MR. DARKE:     Objection.   Asked and answered.

20          THE WITNESS:     I believe we said, "You do what you

21   feel you have to do."       We didn't want anybody to leave,

22   but if they felt like they had to, we couldn't hold




                           County Court Reporters, Inc.
                                   630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                     131
 1   them back.

 2   BY MR. GAFFNEY:

 3           Q.   But the words that were actually communicated

 4   by Lynlee was:     You do what you feel you need to do?

 5           A.   To the best of my knowledge, yes.

 6           Q.   Were there any other words spoken by Joey

 7   Schmelzer at this July 8 meeting that you haven't

 8   already testified to?

 9           A.   She just keep asking what we were going to

10   do, and when they were going to get their money back.

11   And we didn't respond because we had already said we

12   were waiting for approval.        We didn't have a definitive

13   time, but it was going to be soon.

14           Q.   Anything else that you haven't already

15   testified to?

16           A.   Not that I recall.

17           Q.   Did you speak with Joey Schmelzer at any time

18   between -- any other time between July 8th and

19   July 10th when you had the short discussion at Lynlee's

20   desk?

21           A.   Not verbally, no.

22           Q.   Then did Joey Schmelzer provide you a loan




                         County Court Reporters, Inc.
                                 630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                    132
 1   repayment document?

 2          A.   Yes.

 3          Q.   And was that received by you on July 10?

 4          A.   Yes, it was.

 5          Q.   Did she hand it to you, or put it in your

 6   box?

 7          A.   I believe it was in my mailbox.

 8          Q.   Did you talk to her about that?

 9          A.   I don't recall talking to her about it, but I

10   did reply to it.

11          Q.   And you replied in writing?

12          A.   Yes.

13                            (Whereupon, the document was marked

14                             as Deposition Exhibit No. 30 for

15                             identification.)

16   BY MR. GAFFNEY:

17          Q.   Let me show you what's been marked as

18   Exhibit 30.

19                      This is an e-mail from Joey Schmelzer

20   dated Sunday, July 9, 2017, at 7:51 a.m.

21                      You recognize her e-mail address.

22   Correct?




                           County Court Reporters, Inc.
                                   630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                 133
 1        A.     Yes.

 2        Q.     And your e-mail address is first identified

 3   -- the first one on the two listed here of

 4   newday1@sbcglobal.net?

 5        A.     Yes.

 6        Q.     And you recognize Dr. Wessels' e-mail address

 7   as doggiedr78yahoo.com?

 8        A.     Yes.

 9        Q.     And Ed Wessels' e-mail address as

10   fastedy700@yahoo.com.     Correct?

11        A.     Yes.

12        Q.     So, you received this e-mail on Sunday,

13   July 9?

14        A.     Yes.

15        Q.     And after receiving this on Sunday, July 9,

16   did you talk to Dr. Wessels about it?

17        A.     I don't recall.

18        Q.     Did you ever ask Joey Schmelzer about what

19   she meant by this statement:     I promise to give you

20   100 percent, but for now going that extra mile isn't in

21   my heart?

22        A.     I don't remember having a conversation about




                        County Court Reporters, Inc.
                                630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                     134
 1   that, no.

 2        Q.      Did you talk to Dr. Wessels about that

 3   statement?

 4        A.      I don't remember.

 5        Q.      She says in here:     As you know, my plan is to

 6   retire in about two and a half years.

 7                       Do you see that?

 8        A.      Yes.

 9        Q.      You were aware of that.     Correct?

10        A.      I guess I had an idea.     We didn't have an

11   exact time.     We knew that she wanted to work longer,

12   but I didn't know exactly how long.

13                             (Whereupon, the document was marked

14                              as Deposition Exhibit No. 74 for

15                              identification.)

16   BY MR. GAFFNEY:

17        Q.      Let me show you what I've marked as

18   Exhibit 74.

19                       This appears to be something you received

20   from Franklin Templeton on Monday, July 10 at 5:30 P.M.

21   Correct?

22        A.      Yes.




                            County Court Reporters, Inc.
                                    630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                 135
 1        Q.   And it's in response, apparently, to a recent

 2   phone call to the customer service department.     Right?

 3        A.   Let me read it.

 4        Q.   Yeah.

 5        A.   Okay.

 6        Q.   So, it indicates that you had placed a recent

 7   telephone call to the customer service department.

 8                    Do you see that?

 9        A.   Yes.

10        Q.   And in response they sent you a simple IRA

11   and SEP IRA employer's booklet.     Correct?

12        A.   Yes.

13        Q.   And do you recall when you made the call to

14   Franklin Templeton preceding this e-mail?

15        A.   No, I don't.

16        Q.   Do you recall what you called Franklin

17   Templeton about?

18        A.   No, I don't.

19        Q.   Did you look at or print the link indicated

20   on the e-mail?

21        A.   I don't remember doing that, no.

22        Q.   Do you recall calling Franklin Templeton




                         County Court Reporters, Inc.
                                 630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                    136
 1   during July of 2017?

 2        A.     I don't.    I'm sure I did.   I don't recall

 3   when or what I called them about.

 4        Q.     During July of 2017, were you and/or Lynlee

 5   and/or Ed Wessels talking about whether or not you

 6   wanted to continue on with the simple IRA plan?

 7        A.     Yes.   Lynlee and I had that conversation.

 8        Q.     That was in July of 2017?

 9        A.     Yes.

10        Q.     How about after you learned that it was not

11   funded in May of 2017?      Did you have a conversation

12   during that timeframe about it?

13        A.     We did.

14        Q.     And in May of 2017, what did you and Lynlee

15   discuss?

16        A.     It was our goal -- we honestly thought we

17   would get a loan much easier than we did.       And that was

18   our goal:    To get all that money paid back as soon as

19   possible.

20        Q.     And what about continuing on in the future?

21   Did you intend to keep the IRA plan in place, or make

22   modifications to it?




                           County Court Reporters, Inc.
                                   630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                        137
 1           A.   We never really discussed that.        Our goal was

 2   just to get it repaid first, and then take it from

 3   there.

 4           Q.   Because ultimately you discontinued with the

 5   IRA plan.     Correct?

 6           A.   We suspended it.

 7           Q.   When you use the term "suspend," what do you

 8   mean?

 9           A.   With the exception of the employees that

10   left, which their accounts are still open in their

11   name, Lynlee, myself, and Dr. Matthews still have

12   accounts.     We're just not making contributions to it.

13   It's still open if they want to make contributions.

14           Q.   So, you and Lynlee voluntarily determined no

15   longer to make contributions into the plan after May of

16   2017?

17           A.   No.

18           MR. DARKE:     Objection.   Can we just have

19   clarification regarding them as participants, or as AWC

20   owners?

21           MR. GAFFNEY:     Participants.   Personal

22   participants.




                            County Court Reporters, Inc.
                                    630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                 138
 1   BY MR. GAFFNEY:

 2          Q.   So, you and Lynlee made the decision to no

 3   longer make deposits from your salary into the plan.

 4   Correct?

 5          A.   We suspended everybody's account after Joey

 6   left me a letter:      Stop taking money out of her check

 7   for the IRA plan.      So, at that point we decided to

 8   suspend everybody's account until this was resolved.

 9          Q.   When you use the term "suspend the account,"

10   are you meaning then that after that, you no longer

11   took money out of anyone's payroll?

12          A.   Correct.

13          Q.   And who made that decision?

14          A.   We did that upon Joey's request.

15          Q.   But she can't speak for other humans, can

16   she?

17          A.   No.

18          Q.   So, she requested don't take any more money

19   out of my account.      Correct?

20          A.   We just decided it was in the best interests

21   not to take the money out of anybody's account.      That

22   was Lynlee and my decision.




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                    139
 1        Q.    So, Joey didn't say:      I'm telling you on

 2   behalf of Mandy Holtz or anyone else not to take money

 3   out of their accounts.    Correct?

 4        A.    Correct.

 5        Q.    Out of their -- actually, I misspoke.      Out of

 6   their payroll?

 7        A.    Paychecks, right.

 8        Q.    How about Dr. Matthews?      Did you speak to

 9   Dr. Matthews about no longer taking money out of her

10   account?

11        A.    I don't recall.

12        Q.    Strike that.   No longer taking money out of

13   her payroll and putting it into the account?

14        A.    I don't recall if I had a conversation with

15   her or not.

16        Q.    So, when you use the term "suspended," you

17   suspended the employee benefit?

18        A.    Yes.

19        Q.    Did anyone speak with Dr. Matthews as to

20   whether or not she did or did not want to continue to

21   contribute into the 401(k) account?

22        A.    I don't recall.




                       County Court Reporters, Inc.
                               630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                 140
 1        Q.   Is the 401(k) account still an employee

 2   benefit at this time?

 3        A.   The 401(k) is available, but we are not

 4   making a 3 percent match at this time.

 5        MR. DARKE:     And you know, Glenn, can we just make

 6   a general stipulation that when we're talking about

 7   401(k), we're talking about IRA -- the simple IRA?

 8        MR. GAFFNEY:     Yeah, the simple IRA.

 9   BY MR. GAFFNEY:

10        Q.   So, at some point the company made the

11   decision to discontinue the employee benefit that the

12   company would match payroll withdrawals from an

13   employee's paycheck into the simple IRA?

14        A.   Correct.

15        Q.   And that decision was made in May?

16        A.   No.

17        Q.   In July?

18        A.   Correct.

19        Q.   After the July 8 meeting?

20        A.   Yes.

21        Q.   So, on or about the time that Joey Schmelzer

22   said she didn't want any more money taken out of her




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                  141
 1   payroll to be put into the simple IRA?

 2        A.   Yes.

 3        Q.   And what was the reason why you and Lynlee

 4   made the decision to no longer match payments into the

 5   simple IRA account?

 6        A.   It would have been reckless for us to

 7   continue making those contributions if we still hadn't

 8   been able to pay back what we already owed them.

 9        Q.   And has the clinic ever reinstated the

10   matching program of the simple IRA?

11        A.   No.

12        Q.   Did the clinic ever notify Franklin Templeton

13   that it was modifying the plan in order to discontinue

14   the match benefit?

15        A.   Not that I know of.     I don't recall.

16                          (Whereupon, the document was marked

17                           as Deposition Exhibit No. 33 for

18                           identification.)

19   BY MR. GAFFNEY:

20        Q.   I'm going to show you what's been marked as

21   Exhibit 33.

22                    Is that the document you received from




                         County Court Reporters, Inc.
                                 630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                     142
 1   Joey Schmelzer?

 2        A.      Yes.

 3        Q.      And after you received that document, did you

 4   respond?

 5        A.      Yes.     We didn't sign the document.    I knew

 6   that we were already working on a plan to pay them back

 7   faster, which was also discussed at the July 8 meeting.

 8   Once the loan was approved, which the bank had promised

 9   it was going to be soon, we were going to pay them back

10   all at once.        So, I submitted a letter saying that we

11   were going to pay them back sooner than what this plan

12   suggested.

13                             (Whereupon, the document was marked

14                              as Deposition Exhibit No. 73 for

15                              identification.)

16   BY MR. GAFFNEY:

17        Q.      I'm going to show you what's been marked as

18   Plaintiff's Exhibit 73.

19        MR. DARKE:        Hey, Glenn, can we go off the record

20   real quick?

21

22




                            County Court Reporters, Inc.
                                    630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                      143
 1                           (Whereupon, a discussion was held

 2                            off the record.)

 3   BY MR. GAFFNEY:

 4        Q.    Showing you what's been marked as Plaintiff's

 5   Exhibit 73.

 6                     Do you recognize this document?

 7        A.    Yes.

 8        Q.    It's dated July 11, 2017.        Correct?

 9        A.    Yes.

10        Q.    And it has someone's handwriting at the top.

11                     Is that your handwriting?

12        A.    That is my handwriting.

13        Q.    And it says:     This was put in Joey's mailbox

14   July 11.   Correct?

15        A.    Yes.

16        Q.    And then at the bottom it says:        No response.

17   Correct?

18        A.    Yes.

19        Q.    And when you use the term "thank you for the

20   contract regarding repayment of the 401(k) plan,"

21   you're referring to that Exhibit 33 I just handed you.

22   Correct?




                          County Court Reporters, Inc.
                                  630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                   144
 1        A.   Correct.

 2        Q.   And you said you would like to suggest a

 3   faster plan, if that's okay with you.        But I read

 4   through this, and I don't see any faster plan terms.

 5                    Was there something I'm missing, or is

 6   there another document?

 7        A.   No.     There wasn't.

 8        Q.   You were just indicating that you'd like to

 9   pay it faster than what she's suggest with a third

10   payment due on September 18, 2017?

11        A.   Yes.

12        Q.   But you didn't put in any details of what

13   your plan was at this point.      Correct?

14        A.   Correct.     I thought I had.

15        Q.   But as of July 11, you really couldn't

16   provide any details, because you didn't -- you're

17   saying that you didn't have any loan approval?

18        A.   No.     The bank had made promises.     They said

19   it would be soon, but they couldn't give me a

20   definitive date.     And as it turned out, they never did

21   approve it.

22        Q.   Well, they did give you preapproval for




                         County Court Reporters, Inc.
                                 630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                      145
 1   10,000.     Correct?

 2        A.      A couple months earlier, yes.      But

 3   unfortunately that loan had already expired, that loan

 4   approval.

 5        Q.      So, from the date that you first learned of

 6   this problem with the 401(k) plan through the date that

 7   you received the Franklin Templeton statement on

 8   July 5th, knowing that the other plan participants

 9   received their statements, thereby scheduling the

10   meeting for July 8th to discuss the problem -- so

11   during that two months between the first week of May

12   and July 5th, neither you or Lynlee brought this

13   problem up to any of the plan participants.           Correct?

14        A.      Correct.

15        Q.      So, it was your thought process to not tell

16   them during that timeframe that there was this problem?

17        A.      Correct.

18        Q.      Because you were hoping that could you solve

19   it without them knowing about it?

20        A.      We were hoping we could resolve it, yes.

21        Q.      And you were hoping you could resolve it

22   without them finding out?




                            County Court Reporters, Inc.
                                    630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                               146
 1        A.    We were also afraid that if we did bring it

 2   to their attention, the same thing would happen that

 3   happened on July 8.

 4        Q.    Which is what?

 5        A.    There was an upheaval.

 6        Q.    And so, during that 60-day timeframe you

 7   knew, did you not, that the same plan participants

 8   continued to have money taken out of their biweekly

 9   payroll.   Right?

10        A.    Yes.

11        Q.    And you knew during that 60-day that even

12   though money was being taken out of that biweekly

13   payroll, it was not being deposited into the Franklin

14   Templeton account.    Right?

15        A.    Yes.

16        Q.    And during that 60 days, you were in charge

17   of making payments into Franklin Templeton.    Correct?

18        A.    Yes.

19        Q.    And during that 60 days, even that you knew

20   that money was coming out of participants' payroll

21   accounts, that even the money that they took out, that

22   the company withheld from their payroll accounts, even




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                      147
 1   that money you were not depositing with Franklin

 2   Templeton during May and June or July.       Correct?

 3        A.    Correct.

 4        MR. GAFFNEY:     It's a good time for a break.       It's

 5   almost 1:00 o'clock.

 6                          (There was a break taken, after

 7                           which the deposition was resumed

 8                           as follows:)

 9        MR. GAFFNEY:     Back on the record after a recess.

10   BY MR. GAFFNEY:

11        Q.    One of the questions I forgot to ask, it was

12   regarding Ed Wessels, for what Ed did for the clinic in

13   the year 2015.

14                    He did the bills back then, too.

15   Correct?

16        A.    There was a transition period.      2015?     Yes.

17   2015 he was taking care of the bills then.       Yeah.

18        Q.    Was he compensated in any way in 2015 for his

19   services rendered?

20        A.    No.

21        Q.    Did he get any benefits?    Did the company pay

22   his gas or anything like that?




                         County Court Reporters, Inc.
                                 630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                      148
 1           A.   I don't recall.      I'm honestly not sure.

 2           Q.   How about 2016, did he receive any

 3   compensation?

 4           A.   Not that I'm aware of.

 5           Q.   Or 2017?

 6           A.   They have a Costco credit card that Pat uses,

 7   but she pays it back.

 8           Q.   Does she use it for the office as well, or

 9   no?     The Costco credit card?

10           A.   I don't believe so.      I'm not sure.     You'd

11   have to ask her.

12           Q.   It was just for personal use?

13           A.   You'd have to ask her or ask Ed.         Ed would

14   know.

15           Q.   In 2016, there were three members of the LLC:

16   Lynlee, you, and Ed.      Right?

17           A.   Yes.

18           Q.   And then each of you would get a K-1 from the

19   accountant, for example, after the 2016 tax return was

20   prepared?

21           A.   I don't what that is.

22           MR. DARKE:   Objection.     Foundation.




                          County Court Reporters, Inc.
                                  630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                  149
 1   BY MR. GAFFNEY:

 2        Q.   Do you know what a K-1 is?

 3        A.   No.

 4        Q.   Well, in 2016, you were a 5 percent member of

 5   -- owner of the LLC.     Right?

 6        A.   Correct.

 7        Q.   So, depending on what the overall profit and

 8   loss was of the LLC, the LLC would issue a K-1 to the

 9   member owners.

10        A.   I don't recall ever seeing one.

11        Q.   So, who pays tax on any income that the LLC

12   earns?

13        A.   We haven't had to pay tax so far.     We've had

14   a loss almost every year.

15        Q.   You declare a loss every year?

16        A.   Yes.

17                          (Whereupon, the document was marked

18                           as Deposition Exhibit No. 45 for

19                           identification.)

20   BY MR. GAFFNEY:

21        Q.   Let me show you what's been marked

22   Exhibit 45.




                       County Court Reporters, Inc.
                               630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                       150
 1                       So, you recall saying that the meeting

 2   was on Saturday, July 8.        Correct?

 3           A.   Yes.

 4           Q.   And then on Monday, July 10, you received a

 5   letter of resignation from Jessica McCaslin?

 6           A.   Yes.

 7           Q.   As of the 8th, did you know that she was

 8   going to submit a resignation letter?

 9           A.   No.

10           MR. DARKE:     Can I get a copy of that too?

11           MR. GAFFNEY:     All right.   Go ahead.   Keep that one

12   then.

13           THE WITNESS:     You can have mine.

14   BY MR. GAFFNEY:

15           Q.   So, then on July 26th, in the afternoon

16   hours, you received a phone call from a Nicole Lindsey

17   from the Department the Labor?

18           A.   Yes.

19           Q.   And that's the U.S. Department of Labor.

20   Correct?     Not the State?

21           A.   I believe so.

22           Q.   Yeah.     It's the employee benefits security




                            County Court Reporters, Inc.
                                    630.653.1622
                                      Marhanka, Scott
                                     October 23, 2018


                                                                       151
 1   administration.

 2           A.      She just said Department of Labor.       That's

 3   all I remember.

 4           Q.      And she then brought to your attention the

 5   fact that someone had reported that there were -- there

 6   was a problem with missing contributions into the

 7   simple IRA account?

 8           A.      Yes.

 9           Q.      And you told her that you're trying to get a

10   loan to repay the funds back?

11           A.      We told her that we actually had just

12   received a loan and were in the process of paying that

13   back.        It just hadn't been done yet.

14           Q.      When you said that you just received a loan,

15   that's the Pat German --

16           A.      German.

17           Q.      -- German $10,000 personal loan?

18           A.      Correct.

19                               (Whereupon, the document was marked

20                                as Deposition Exhibit No. 22 for

21                                identification.)

22




                               County Court Reporters, Inc.
                                       630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                    152
 1   BY MR. GAFFNEY:

 2        Q.     Let me show you what's been marked as

 3   Exhibit 22.     So, this is a narrative report from the

 4   U.S. Department of Labor.        And if you look at where it

 5   says page 3 of 4 in the upper right-hand corner?         You

 6   got it?

 7        A.     Uh-huh.

 8        Q.     And you see a couple paragraphs down where is

 9   starts 7/26/2017?       Right?

10        A.     Okay.

11        Q.     This purports to be the narrative of Nicole

12   Lindsey regarding her conversation with you.         She put

13   in her notes:       They are having trouble getting the loan

14   approved.

15                    Do you recall saying that?

16        A.     I don't recall saying that, but I must have.

17        Q.     She goes on to say:      They have gotten loans

18   from the bank before, and they are usually approved

19   right away.     He does not understand the reason behind

20   the delay, but stated that he will contact the bank and

21   make sure that the funds are deposited within a week.

22                    Do you believe you said that?




                           County Court Reporters, Inc.
                                   630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                     153
 1        A.    Yes.     That's exactly what was happening.

 2        Q.    So, then underneath that it says:           Stated

 3   that they had someone else in charge of the books, and

 4   they just realized how bad things were in reference to

 5   the simple IRA plan.

 6                     Did you make that statement?

 7        A.    I must have.

 8        Q.    Actually, you said, "just realized as of July

 9   26," but actually you had realized back in the first

10   week of May.      Correct?

11        A.    Yes.     First or second week after we had a

12   chance to go through and examine everything.

13        Q.    So, when you had this conversation with

14   Nicole Lindsey, she didn't tell you who reported the

15   problem to the Department of Labor.         Correct?

16        A.    Correct.

17        Q.    You knew it wasn't Dr. Matthews.        Correct?

18        A.    I didn't know.      I assumed.

19        Q.    And you assumed it wasn't Ed Wessels?

20        A.    Correct.

21        Q.    You assumed it wasn't your wife, Lynlee

22   Wessels.   Correct?




                          County Court Reporters, Inc.
                                  630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                   154
 1        A.   Correct.

 2        Q.   So, that would -- the remaining three

 3   participants, you assumed it would have been one of

 4   those three.   Correct?

 5        MR. DARKE:     Objection to the form of the question.

 6   BY MR. GAFFNEY:

 7        Q.   Can you answer it?

 8        A.   That was a process of elimination.       That was

 9   the only three left.

10        Q.   So, you pretty much were sure that it

11   wouldn't have been Mandy Holt.     Correct?   Based on your

12   conversation with her?

13        MR. DARKE:     Objection to form of the question.

14        THE WITNESS:     Yeah, I guess so.

15   BY MR. GAFFNEY:

16        Q.   And was there anything that Jessica McCaslin

17   said or did which would have made you believe it might

18   have been her that called the Department of Labor?

19        A.   Just based on what Mandy had told us.

20        Q.   That she said something back in -- that she

21   was going to sue?

22        A.   She told us to watch out for Jessica, yeah,




                         County Court Reporters, Inc.
                                 630.653.1622
                               Marhanka, Scott
                              October 23, 2018


                                                                 155
 1   that she might sue.

 2        Q.   And you also were aware of all the statements

 3   that Joey Schmelzer made on July 8.       Correct?

 4        A.   Correct.

 5        Q.   And she did most of the talking in terms of

 6   speaking on behalf of the participants.       Correct?

 7        A.   Correct.

 8        Q.   And then you also, of course, were aware that

 9   Joey Schmelzer was the one that prepared the repayment

10   plan and gave it to you on July 10?

11        A.   Correct.

12        Q.   So, with Jessica McCaslin, she actually no

13   longer worked after July 11th; isn't that correct?

14        A.   Yes.

15        Q.   And she never returned after Lynlee left a

16   voicemail message on her phone regarding the care of a

17   cat; is that what occurred?

18        A.   Yes.

19                         (Whereupon, the document was marked

20                          as Deposition Exhibit No. 46 for

21                          identification.)

22




                      County Court Reporters, Inc.
                              630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                  156
 1   BY MR. GAFFNEY:

 2        Q.   Let me show you what's been marked as

 3   Exhibit 46.

 4                    Have you seen that before?

 5        A.   Yes.

 6        Q.   Were you present when Lynlee left this

 7   voicemail message for Jessica McCaslin?

 8        A.   No.

 9        Q.   Did you talk to Lynlee about this -- her

10   voicemail message?

11        A.   Yes.

12        Q.   What did she say about it?

13        A.   Lynlee was upset with Jessica because it's

14   the technician's responsible to take care of the

15   animals post surgery, and Jessica neglected her duties,

16   and in result, the cat died.

17                          (Whereupon, the document was marked

18                           as Deposition Exhibit No. 32 for

19                           identification.)

20   BY MR. GAFFNEY:

21        Q.   Let me show you what's been marked as

22   Exhibit 32.




                         County Court Reporters, Inc.
                                 630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                   157
 1                     So, the top e-mail is something that you

 2   submitted to Lynlee Wessels.      Correct?    On July 11th?

 3        A.    Yes.

 4        Q.    And then the bottom one is your e-mail to Ed

 5   Wessels.   Right?

 6        A.    Yes.

 7        Q.    On July 10th at 5:50 p.m.?

 8        A.    Yes.

 9        Q.    And when you use the term "JJM payment

10   contract," what were you referring to when you used the

11   initials JJM?

12        A.    I would have to say -- I'm not positive.

13   Jessica McCaslin.

14        Q.    Would it be J for Jessica, or J for Joey -- J

15   for Joey, and J for Jessica, M for Mandy?

16        A.    That could be.

17        Q.    So, you indicate, "As of July 10, as soon as

18   we hear back on our HELOC," and when you use the term

19   H-E-L-O-C, you're referring to your loan application

20   for 25,000?

21        A.    Yes.

22        Q.    You state --




                          County Court Reporters, Inc.
                                  630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                  158
 1        A.   Or --

 2        Q.   Go ahead.

 3        A.   Yes.

 4        Q.   "We will write up our own contract,

 5   explaining how we're going to make the payment."

 6   Right?

 7        A.   Yes.

 8        Q.   So, even after you got the HELOC, you were

 9   planning on writing up a different contract about when

10   you were going to make the payment?

11        A.   Yes.

12        MR. GAFFNEY:     Next is Exhibit 21.

13        MR. DARKE:     I got it.

14        MR. GAFFNEY:     You have 21?   Okay.

15                          (Whereupon, the document was marked

16                           as Deposition Exhibit No. 21 for

17                           identification.)

18   BY MR. GAFFNEY:

19        Q.   So, here it indicates that -- you've seen

20   this before.     Correct?

21        A.   Yes.

22        Q.   And it was an e-mail from your wife Lynlee to




                         County Court Reporters, Inc.
                                 630.653.1622
                                      Marhanka, Scott
                                     October 23, 2018


                                                                     159
 1   Ed Wessels on July 11 at 3:05 p.m.?

 2           A.   Oh, yes.        Okay.

 3           Q.   So, there's a reference to the fact that

 4   Mandy spoke up privately and said Jessica is planning

 5   on suing us.        Right?

 6           A.   Yes.

 7           Q.   It was at that point where you indicated that

 8   you had 3,000, so you decided to -- first pay Jessica's

 9   portion?

10           A.   Yes.     We wanted to give her money before she

11   left.

12           Q.   Well, okay.        That's what your testimony is

13   today, but I guess the correspondence speaks for

14   itself.

15                       Now, Lynlee is saying, "I am telling her

16   not to come back tonight, and giving her documentation

17   regarding the deposit."              Correct?

18           A.   It does say that.           Yes.

19           Q.   Did she talk to you first about her telling

20   Jessica not to come back?

21           A.   No.

22           Q.   In other words, as of July 11, Lynlee had




                            County Court Reporters, Inc.
                                    630.653.1622
                                      Marhanka, Scott
                                     October 23, 2018


                                                                          160
 1   made the decision that Jessica's last day would be the

 2   11th.        Correct?

 3           MR. DARKE:        Objection.     Asked and answered.

 4           THE WITNESS:        Would you repeat the question?

 5   BY MR. GAFFNEY:

 6           Q.      Yeah.     Is it your understanding that Lynlee

 7   made the decision on July 11 that it would be Jessica's

 8   last day?

 9           A.      Yes.

10                                (Whereupon, the document was marked

11                                 as Deposition Exhibit No. 75 for

12                                 identification.)

13   BY MR. GAFFNEY:

14           Q.      In regards to Exhibit 75, which I'll hand

15   you, these are pay stubs.              In particular, it's the pay

16   stubs from three payments in 2016 for Joey Schmelzer.

17                          These pay stubs come from what payroll

18   company?

19           A.      Our accountant.

20           Q.      From the accountant.        And are they sent to

21   all employees on a regular basis?

22           A.      These checkstubs are included with their




                               County Court Reporters, Inc.
                                       630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                161
 1   payroll checks.

 2        Q.    Payroll checks are provided in an envelope?

 3        A.    Yes.

 4        Q.    And you receive payroll checks as well.

 5   Correct?

 6        A.    Yes.

 7        Q.    And your payroll checks also show any funds

 8   that were withheld in the simple IRA company match

 9   program?

10        A.    You mean our personal paychecks.    Yes.

11        Q.    And then there's a non-taxable company items.

12   It says simple IRA company match, which shows the total

13   amount that the company was to match for the year --

14   for the timeframe in question.      Correct?

15        A.    Yes.     Year to date.

16        Q.    Well, there's current and year to date.

17   Right?

18        A.    Right.

19        Q.    For each pay stub?

20        A.    Correct.

21        Q.    And in her case, the current year to date

22   matches the deductions from gross pay column line item,




                          County Court Reporters, Inc.
                                  630.653.1622
                                     Marhanka, Scott
                                    October 23, 2018


                                                                      162
 1   because she had a 3 percent deduction, which was the

 2   amount matched by the clinic.         Right?

 3           A.      Repeat that again.

 4           Q.      Yeah.   So, there was actually two line items.

 5   One on the left-hand side of each pay stub where it

 6   says:        Deductions from gross, simple IRA, EMP period,

 7   there's a current line, and then there's a year to

 8   date?

 9           A.      Correct.

10           Q.      And then to the right of that, in the right

11   column, there's non-taxable company items, which shows

12   simple IRA company match both current and year to date?

13           A.      Okay.   Yes.

14           Q.      And those two match up for her because under

15   -- she was contributing 3 percent, which was the amount

16   that the company was matching -- or to match?

17           A.      Okay.

18           Q.      And your paycheck would show similarly line

19   items for the deductions coming out of your check on a

20   current and year to date basis.         Correct?

21           A.      Yes.

22           Q.      And your paychecks as well would show the




                             County Court Reporters, Inc.
                                     630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                   163
 1   amount that the company was to match both currently and

 2   year to date.     Correct?

 3        A.     I believe so, yes.

 4        Q.     So, the pay stubs in and of themselves didn't

 5   alert anyone to a problem that the money was actually

 6   not being deposited with Franklin Templeton.       Correct?

 7        A.     Correct.

 8        Q.     And that was true in 2017 as well?

 9        A.     Correct.

10        Q.     So, the actual amount for Joey Schmelzer, for

11   example, in pay stub 65615, the amount that actually

12   was taken out of her account is accurately shown under

13   deductions from gross, year-to-date $1,269.72?

14        A.     Correct.

15        Q.     But in the non-taxable company items on the

16   right-hand column of the pay stub, the amount actually

17   deposited by the clinic into her simple IRA company

18   match account was not $1,269.72 because it hadn't been

19   actually funded since July.       Correct?

20        MR. DARKE:     Objection to foundation regarding this

21   document.

22        THE WITNESS:      Correct.




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                  164
 1                          (Whereupon, the document was marked

 2                           as Deposition Exhibit No. 76 for

 3                           identification.)

 4   BY MR. GAFFNEY:

 5        Q.   And then I'm going to show you what's been

 6   marked as Exhibit 76.

 7                    Do you recognize that form?

 8        A.   Yes.

 9        Q.   And what is this?

10        A.   This is a payroll summary.

11        Q.   Did you used to receive payroll summaries for

12   the employees during the year 2016?

13        A.   Only if I requested them.

14        Q.   These are prepared by the accountant?

15        A.   Yes.

16        Q.   Aaron Sears.     Right?

17        A.   Yes.

18                          (Whereupon, the document was marked

19                           as Deposition Exhibit No. 26 for

20                           identification.)

21   BY MR. GAFFNEY:

22        Q.   I'm going to show you what's been marked as




                         County Court Reporters, Inc.
                                 630.653.1622
                                    Marhanka, Scott
                                   October 23, 2018


                                                                    165
 1   Exhibit 26.

 2                       See if you recognize that.

 3        A.      Okay.     Yes.

 4        Q.      At the bottom there's little numbers.     You

 5   see D-12 is the second page?

 6        A.      Yes.

 7        Q.      You prepared that document?

 8        A.      Yes, I did.

 9        Q.      And at that point Jessica McCaslin's account

10   had already -- you already submitted a check for her

11   payment, so you're listing out the payments for the

12   other three plan participants?

13        A.      Yes.

14        Q.      And then the next page is just the back page

15   of a check for some reason.        The page after that where

16   it says D-14 at the bottom, that was last deposit into

17   the IRA account made by Ed Wessels on July 16, 2016?

18        A.      Yes.

19        Q.      Which would have covered the month of

20   June 2016.     Correct?

21        A.      Correct.

22        Q.      And the next page after that is the check




                            County Court Reporters, Inc.
                                    630.653.1622
                              Marhanka, Scott
                             October 23, 2018


                                                                 166
 1   that you submitted on or about July 11, 2017, for the

 2   account of Jessica McCaslin?

 3        A.   Yes.

 4        Q.   And then the third check is the one that you

 5   submitted -- or dated at least July 27, 2017, for the

 6   balance of the three other plan participants?

 7        A.   Correct.

 8                        (Whereupon, the document was marked

 9                         as Deposition Exhibit No. 17 for

10                         identification.)

11   BY MR. GAFFNEY:

12        Q.   Next I'm going to show you Exhibit 17.     That

13   is letter you received from the U.S. Department of

14   Labor on July 27th by e-mail from the Nicole Lindsey?

15        A.   Yes.

16                        (Whereupon, the document was marked

17                         as Deposition Exhibit No. 17(a)

18                         for identification.)

19   BY MR. GAFFNEY:

20        Q.   And then Exhibit 17(a) was the e-mail from

21   Nicole Lindsey at 4:12 p.m. that you received, which

22   had the letter attached.   Correct?




                       County Court Reporters, Inc.
                               630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                  167
 1        A.   Correct.

 2                          (Whereupon, the document was marked

 3                           as Deposition Exhibit No. 19 for

 4                           identification.)

 5   BY MR. GAFFNEY:

 6        Q.   And I show you what's been marked as

 7   Exhibit 19.

 8                    You prepared this document?

 9        A.   Yes.

10        Q.   For what purpose did you prepare it?

11        A.   Just for documentation.

12        Q.   And when did you prepare it?

13        A.   I'm not sure what date I prepared this.     I

14   didn't date it.

15        Q.   It would have been sometime after August 27,

16   apparently, because I see a reference to that date in

17   the last paragraph?

18        A.   Yes.

19        Q.   And other than having a summary of -- you

20   created it as a summary of what occurred regarding the

21   Department of Labor correspondence?

22        A.   Yes.




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                  168
 1        Q.   Did you prepare it before or after this

 2   lawsuit was filed?

 3        A.   I don't recall.

 4        Q.   Now, in the first paragraph, you indicate

 5   that the lapse was not done by Lynlee or myself but by

 6   the previous bookkeeper.

 7                    So, by -- here you're referring to -- are

 8   you referring to Ed Wessels as the bookkeeper?

 9        A.   Yes.

10        Q.   So, the checks that were written to repay the

11   simple IRA account that we looked at, they were written

12   -- the last one, I should say, the one dated July 27

13   for $8483.43, that check was written after you got the

14   phone call and letter from the Department of Labor?

15        A.   Yes.

16                          (Whereupon, the document was marked

17                           as Deposition Exhibit No. 35 for

18                           identification.)

19   BY MR. GAFFNEY:

20        Q.   And I'm going to show you what's been mark as

21   Exhibit 35.

22        MR. DARKE:     Could I see that exhibit?




                         County Court Reporters, Inc.
                                 630.653.1622
                                     Marhanka, Scott
                                    October 23, 2018


                                                                       169
 1          MR. GAFFNEY:     You don't have a 35?

 2          MR. DARKE:     No.

 3          MR. GAFFNEY:     I thought you did.     So, I'm going to

 4   have to run you a copy.

 5          MR. DARKE:     I did.    Right.

 6          MR. GAFFNEY:     I thought you did.

 7   BY MR. GAFFNEY:

 8          Q.   Did you prepare Exhibit 35, or did Lynlee?

 9          A.   I did not.

10          Q.   Have you seen it before?

11          A.   I have.

12          Q.   This was submitted to the Illinois Department

13   of Employment Security in August?

14          MR. DARKE:     We'll just have a standing objection

15   regarding anything submitted to the Illinois Department

16   of Employment Security.

17   BY MR. GAFFNEY:

18          Q.   Do you know or --

19          A.   I don't know if this was submitted to him or

20   not.

21

22




                           County Court Reporters, Inc.
                                   630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                    170
 1                            (Whereupon, the document was marked

 2                             as Deposition Exhibit No. 38 for

 3                             identification.)

 4   BY MR. GAFFNEY:

 5        Q.     Did you submit any documents to the -- let me

 6   strike this.       Let me show you Exhibit 38.

 7                      Page 1 is a fax cover sheet from Lynlee

 8   Wessels dated August 23, 2017, to Pamela Lloyd,

 9   Illinois Department of Employment Security.       Correct?

10        A.     Yes.

11        Q.     And then the next page is a letter from you

12   dated August 24, 2017, to the Department of Employment

13   Security?

14        MR. DARKE:       Again, we'll just have a standing

15   objection regarding anything sent to the Illinois

16   Department of Employment Security.

17   BY MR. GAFFNEY:

18        Q.     Correct?

19        A.     Yes.

20        Q.     So, in your letter of August 24, 2017, you

21   included some exhibits.       Right?

22        A.     Yes.




                           County Court Reporters, Inc.
                                   630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                   171
 1        Q.     And you included a statement of Lynlee

 2   Wessels and a statement of another employee that was

 3   present on July 31st.       Correct?

 4        MR. DARKE:      I'm going to object to the whole

 5   foundation of this document.       There's not confirmation

 6   page or anything regarding what this document actually

 7   consists of.    It also talks about a total of seven

 8   pages.    And on the second page a total of seven,

 9   including the cover sheet, but there's only four pages

10   to this document.

11        MR. GAFFNEY:      Well, let me inquire about it.

12   BY MR. GAFFNEY:

13        Q.     I'm looking at page 2 of this Exhibit 38.

14                   Did you fax page 2 of Exhibit 38 to the

15   Department of Employment Security?

16        A.     In my best recollection, it says I did.

17        Q.     And --

18        A.     I don't remember exactly what I sent over,

19   except what it says on this sheet, I guess.

20        Q.     Can you read?     What is Item 4 that you sent

21   to the Department of Employment Security?

22        A.     A copy of termination of employment terms




                          County Court Reporters, Inc.
                                  630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                   172
 1   that are listed in our employee handbook that

 2   Ms. Schmelzer has read and signed a confirmation letter

 3   of understanding.

 4        Q.      And why did you sent that?

 5        A.      I'll be honest with you, I'm assuming it's

 6   because there must have been something in our employee

 7   handbook that was relative to the case.      And I just add

 8   that we have a letter that all employees have read and

 9   signed, or signed and read the employee handbook.

10        Q.      And then the next page after that, it's dated

11   August 22, 2017.     Correct?

12        A.      Yes.

13        Q.      And then the second page, that's your wife's

14   signature?

15        A.      Yes.

16        Q.      Do you know if this statement was submitted

17   to the Department of Employment Security?

18        A.      I honestly don't know if that was the letter

19   that this page 2 is referring to or not.      I'm assuming

20   it is.    I don't know.

21

22




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                   173
 1                          (Whereupon, the document was marked

 2                           as Deposition Exhibit No. 39 for

 3                           identification.)

 4   BY MR. GAFFNEY:

 5        Q.   All right.     I'm going to show you what's been

 6   marked Exhibit 39.     Two page document.

 7                    Do you recognize it?

 8        A.   Yes.

 9        Q.   And did you receive this from Dr. Wessels?

10        A.   Yes.

11        Q.   She references a Gruca.

12                    Is that a member of the Monee Police

13   Department?

14        A.   Sergeant Gruca, yes.

15        Q.   And the e-mail contains:      JS harassing

16   timeline document.     Correct?

17        A.   Yes.

18        Q.   And then the second page is the document that

19   was attached that Lynlee sent to you?

20        A.   I'm assuming it's the same document.         Yes.

21        Q.   And Lynlee states at the top:      Fired for

22   misconduct 7/31/17.




                         County Court Reporters, Inc.
                                 630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                      174
 1                       Do you see that?

 2           A.   Yes.

 3           Q.   And that's true.     Correct?

 4           MR. DARKE:     Objection to form of the question.

 5           THE WITNESS:     According to the IDES, yes.

 6   BY MR. GAFFNEY:

 7           Q.   According to who?

 8           A.   IDES.

 9           Q.   Well, no.     I'm saying:   According to you?

10           A.   Not originally.

11           Q.   Well, Lynlee says here:      Fired for misconduct

12   7/31/17.

13                       Is she misstating?

14           A.   No.     After the IDES settlement, we decided

15   that's the term they used, so that's why we used the

16   term.

17           Q.   So, you agree she was fired for misconduct on

18   7/31/17?

19           MR. DARKE:     Objection to form of the question.

20           THE WITNESS:     We do agree with that after the

21   ruling.

22   BY MR. GAFFNEY:




                            County Court Reporters, Inc.
                                    630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                    175
 1        Q.   Were you present at the IDES hearing?

 2        A.   Yes.

 3        Q.   And who else testified at the hearing?

 4        A.   Just Joey Schmelzer and myself and Lynlee.

 5        Q.   And so based on what you're seeing here --

 6   strike that.

 7                    Lynlee, on the e-mail, is asking you to

 8   give this to Officer Gruca of the Monee Police

 9   Department?

10        A.   Yes.

11        Q.   And did you do that?

12        A.   Yes.

13        Q.   So, you wanted Officer Gruca of the Monee

14   Police Department that know that Joey Schmelzer was

15   fired for misconduct 7/31/17?

16        A.   Yes.

17        MR. DARKE:     Objection.   Form of the question.   And

18   just for the record, this is Plaintiff's Exhibit 39,

19   and 40 is the attachment.

20                          (Whereupon, the document was marked

21                           as Deposition Exhibit No. 40 for

22                           identification.)




                         County Court Reporters, Inc.
                                 630.653.1622
                                      Marhanka, Scott
                                     October 23, 2018


                                                                         176
 1           MR. GAFFNEY:        Okay.   That's right.     So, we're

 2   clarifying.           Thank you for that.

 3   BY MR. GAFFNEY:

 4           Q.      So, the attachment that we're referring to,

 5   Exhibit 39 is the e-mail.            Correct?

 6           A.      Yes.

 7           Q.      And then the second page is actually

 8   identified as Plaintiff's Exhibit 40.               That uses the

 9   term:        Fired for misconduct 7/31/17.      Right?

10           A.      Right.

11           Q.      Now, I'm calling your attention to July 31,

12   2017.

13                          You were working that day.      Correct?

14           A.      Yes.

15           Q.      And in the morning, around 9:30 a.m., were

16   you present in Lynlee's office area?

17           A.      Yes.

18           Q.      And do you recall what you and Lynlee were

19   discussing initially in her office area at that time?

20           A.      No.

21           Q.      Before being in Lynlee's office area, had you

22   observed where Joey Schmelzer was?




                               County Court Reporters, Inc.
                                       630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                   177
 1         A.   No.

 2         Q.   Or where any other employees were?

 3         A.   No.

 4         Q.   Do you recall where you were before you went

 5   to the Lynlee's office?

 6         A.   My desk.

 7                           (Whereupon, the document was marked

 8                            as Deposition Exhibit No. 72 for

 9                            identification.)

10   BY MR. GAFFNEY:

11         Q.   I show you what's been marked as Exhibit 72.

12                     You're familiar with that exhibit.

13   Correct?

14         A.   Correct.

15         Q.   And that is -- did you prepare this chart, or

16   did someone else?

17         A.   I did.

18         Q.   Is it to scale?

19         A.   Yes.

20         Q.   What were you looking at when you prepared

21   it?   Blueprints or something?

22         A.   Yes.     We have a fire escape route.




                          County Court Reporters, Inc.
                                  630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                  178
 1        Q.   So, is this something that you -- an

 2   architect or something had prepared initially?

 3        A.   I don't know for sure.

 4        Q.   Or did you create it?

 5        A.   No.     I did not.

 6        Q.   Someone else created it?

 7        A.   Correct.

 8        Q.   It's a little tough to read.       Do you see

 9   where I put a highlighting on my version?

10        A.   Yeah.

11        Q.   So, I highlighted an area just to the left of

12   where it shows dog exam room.     Correct?

13        A.   Yes.

14        Q.   And does it there say lab and pharmacy?

15        A.   Yes.

16        Q.   And it looks like there's a door on the --

17   I'm not sure which direction this is.

18                    What direction would be the top?

19        A.   That would be north.

20        Q.   North.     The north side of that room, it looks

21   like there's an open door there?

22        A.   Actually, two open doors.     Oh, which door are




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                     179
 1   you referring to?

 2           Q.   The north side of the lab pharmacy.

 3           A.   Oh, the lab pharmacy.     Yes.   That is an open

 4   door.

 5           Q.   Is that always open, or is it a shut-able

 6   door?

 7           A.   There's not door there.

 8           Q.   So, it's an open area?

 9           A.   Correct.

10           Q.   And then there's a -- it looks like a hallway

11   after the open doorway?

12           A.   Correct.

13           Q.   And then after the hallway, that's where it

14   says reception desk.     Correct?

15           A.   Yes.

16           Q.   And it's got some curved lines on the north

17   side?

18           A.   Yes.

19           Q.   And does that represent the half-desk,

20   circular desk?

21           A.   Yes.

22




                         County Court Reporters, Inc.
                                 630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                      180
 1                           (Whereupon, the document was marked

 2                            as Deposition Exhibit No. 77 for

 3                            identification.)

 4   BY MR. GAFFNEY:

 5        Q.    And showing you Exhibit 77.

 6                     Does that truly and accurately depict the

 7   reception area as it existed on July 31st, 2017?

 8        A.    Yes.

 9        Q.    And that door that you see to the left in

10   Exhibit 77, is that the door to the pharmacy lab?

11        A.    No.

12        Q.    What door is that?

13        A.    It's a bathroom.

14        Q.    So, I see at the bottom of Exhibit 72, at the

15   south end of the building, that's where it says Scott's

16   desk is.   Right?

17        A.    Yes.

18        Q.    And then -- so, in order for you to -- what's

19   the easiest route from your desk to Lynlee's desk?         The

20   corridor down the left-hand side of the building?

21        A.    Correct.     That's the only way.

22        Q.    Oh, I see.     Okay.   I see there's only one




                          County Court Reporters, Inc.
                                  630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                     181
 1   open door there in the building, and that's on the west

 2   side of building?

 3        A.   Actually, wouldn't it be east?     Yeah.     Either

 4   way, there's only one open door that goes up front.

 5        Q.   Facing north.     Your left would be west.

 6        A.   Okay.

 7        Q.   All right.     So, when you were at Lynlee's

 8   desk, do you know whether or not there were any clients

 9   in the waiting area?

10        A.   Not at that time, no.

11        Q.   You -- okay.     I'm not sure about your answer.

12        A.   When I was at her desk, I didn't know if

13   there were any clients in the waiting area.

14        Q.   Do you know if there were any clients

15   anywhere when you were at her desk?

16        A.   No.

17        Q.   And then while you were at her desk, did Joey

18   Schmelzer come in?

19        A.   Yes.

20        Q.   And then when she came in, who spoke first?

21        A.   Joey did.

22        Q.   What did Joey say?




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                     182
 1        A.   "Why the "F" aren't you talking to me?"

 2        Q.   And did anyone respond?

 3        A.   No.

 4        Q.   And then what happened next?

 5        A.   Joey looked at me and asked me why I wasn't

 6   talking to her.     And my response was, "Maybe it's

 7   because you're yelling at her."

 8        Q.   And then who spoke next?

 9        A.   Joey.

10        Q.   What did she say?

11        A.   She said -- I don't -- she said that:        Do you

12   want me to leave?     If you want me to leave, I will.

13        Q.   And then who spoke next?

14        A.   It was Joey waited for a response.       It was --

15   nobody said anything.

16        Q.   Then who spoke next?

17        A.   Joey said that again:     If you want me to

18   leave, I will.

19        Q.   And then who spoke next?

20        A.   I believe it was Lynlee after that.

21        Q.   What did Lynlee then say?

22        A.   Yes.




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                183
 1        Q.   And who spoke next?

 2        A.   Joey.

 3        Q.   What did Joey say?

 4        A.   Joey said, "You heard -- you just fired me."

 5   And Lynlee replied:     No.

 6        Q.   Who spoke next?

 7        A.   Joey asked me, "You heard her.     Your wife

 8   just fired me."     And I said no.

 9        Q.   Who spoke next?

10        A.   Nobody.     Joey went around the front desk to

11   pack up her things.

12        Q.   What did you do next when she left to go up

13   front?

14        A.   I went around and stood behind the counter,

15   behind the reception desk.

16        Q.   So, when you say "behind the reception desk,"

17   can you indicate?

18        A.   There's a little counter right there.

19        Q.   So, that would be the counter on the south

20   side of the reception area?

21        A.   Yes.

22        Q.   And you stood there?




                         County Court Reporters, Inc.
                                 630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                     184
 1          A.    I was just watching her to see what she was

 2   going to do.        She was very upset.     She was irate.

 3          Q.    So, you went, you walked around the wall to

 4   see what she was going to do next?

 5          A.    Yes.     Just to watch her pack up her things.

 6   Yes.

 7          Q.    And what was she doing?

 8          A.    She was packing up her things, and I heard

 9   her saying very loudly, "I was just fired.           She just

10   fired me."

11          Q.    Who was she talking to?

12          A.    Lindsey.

13          Q.    That's Lindsey Wilke.        Right?

14          A.    Yes.

15          Q.    Who spoke next?

16          A.    At that point I believe I asked her for her

17   key.

18          Q.    And what did she do?

19          A.    She gave me her keys.

20          Q.    And then what happened next?

21          A.    I believe she walked in the pharmacy, and I

22   didn't see what she did in there.




                            County Court Reporters, Inc.
                                    630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                  185
 1        Q.    And then what happened next?

 2        A.    She came out of the pharmacy, and then went

 3   out the back door.

 4        Q.    When she was in the pharmacy, did you hear

 5   anything that she said?

 6        A.    No.

 7        Q.    Did you hear -- who else was in the pharmacy?

 8        A.    I'm not sure.    I didn't see who was in there.

 9        Q.    And then what happened next after she was in

10   the pharmacy?

11        A.    She came out of the pharmacy, and then walked

12   down the hallway and went out the back door.

13        Q.    Was there any other speaking that you haven't

14   already testified to?

15        A.    Not that I recall.

16        Q.    Where was Lynlee during all this?

17        A.    She was at her desk when I walk around the

18   corner.   I don't know where she was at after that.

19        Q.    Did you speak with Lynlee at that time?

20        A.    At that time?

21        Q.    Yeah.   After Joey left, you went back by

22   Lynlee's desk, did you speak to her?      Or did she speak




                        County Court Reporters, Inc.
                                630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                    186
 1   with you?

 2           A.   I don't recall.

 3           Q.   Did you speak with Lindsey Wilke at that

 4   time?

 5           A.   I don't believe so.

 6           Q.   Did you speak with anyone else at that time?

 7           A.   I don't believe so.       We were busy.   There

 8   were a lot of clients there.

 9           Q.   When she walked out the door, were there any

10   clients in the waiting area?

11           A.   I saw two.

12           Q.   And do you know who they were?

13           A.   I believe one was Mrs. Baurle.

14           THE COURT REPORTER:    Baurle?

15           THE WITNESS:    Baurle, yes.     Don't ask me how to

16   spell it.

17   BY MR. GAFFNEY:

18           Q.   Did you ever hear Lindsey Wilke speak to Joey

19   Schmelzer on that occasion?

20           A.   No.

21           Q.   After Joey Schmelzer left Lynlee's desk and

22   went to the front desk area, did you continue to see




                            County Court Reporters, Inc.
                                    630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                    187
 1   her the entire time until she walked out the door?

 2        A.     With the exception of the time she was in

 3   pharmacy.

 4        Q.     Oh, you couldn't see her in there?

 5        A.     No.

 6        Q.     How long was she in the pharmacy?

 7        A.     Not long.     A minute or so.

 8        Q.     When she was in the pharmacy, you didn't hear

 9   anything?

10        A.     No.

11        Q.     And as she was leaving after being in the

12   pharmacy, did you hear anything?         From anyone?

13        A.     No.     Not that I recall.

14                            (Whereupon, the document was marked

15                             as Deposition Exhibit No. 78 for

16                             identification.)

17   BY MR. GAFFNEY:

18        Q.     So, I'm going to show you Exhibit 78.

19                      Is that a photograph of the waiting area?

20        A.     Yes.

21        Q.     So, does that photograph truly and accurately

22   depict the way the waiting area looked as of July 31,




                           County Court Reporters, Inc.
                                   630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                      188
 1   2017?

 2           A.   Yes.

 3           Q.   So, I'm trying to picture now, if I put

 4   Exhibit 78 with Exhibit 72, the angle of this camera

 5   vis-à-vis the plat, so I'm looking straight at -- in

 6   Exhibit 78, I'm looking at a fish tank.         And behind the

 7   fish tank there's chairs.        Behind the chairs there

 8   appears to be a window.

 9                       So, when I'm looking that way, where am I

10   at on Exhibit 72?

11           A.   This is where the camera was at, and there's

12   the chairs and the windows there.

13           Q.   So, the back wall windows in this photograph

14   --

15           A.   That's the fish tank right there.

16           Q.   So, okay.     Am I highlighting the fish tank?

17           A.   Yes, you are.

18           Q.   So, it's that little rectangular area beneath

19   the arrow that points "client waiting area."          Correct?

20           A.   Yes.

21           Q.   And then the exit obviously is marked.

22   Correct?




                            County Court Reporters, Inc.
                                    630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                               189
 1        A.   Correct.

 2        Q.   The exit is not in this picture.     Correct?

 3        A.   Correct.

 4        Q.   So, if -- it looks like on the right-hand

 5   side of this Exhibit 78, at the very right edge after

 6   the last chair that you see, it looks like there's a

 7   wall and a hallway.    Correct?

 8        A.   Correct.

 9        Q.   And that hallway leads where?

10        A.   To the exam rooms.

11        Q.   Can you mark on here what hallway you're

12   referring to?

13        A.   This is the hallway, and this is the cat exam

14   room, and a dog exam room.

15        Q.   So, the exam rooms are those two rooms on the

16   east side of the building, directly to the east of the

17   waiting area.    Correct?

18        A.   Correct.

19        Q.   And then so on the wall in question with the

20   chairs, did I just highlight that wall?

21        A.   Yes.

22        Q.   So, that's the wall that exists -- the




                        County Court Reporters, Inc.
                                630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                    190
 1   partial wall that exists directly underneath the arrow

 2   that says Reception Desk; is that right?

 3        A.   No.     The half wall is right here.     That's a

 4   full --

 5        Q.   That's a full wall?

 6        A.   Correct.

 7        Q.   Okay.     So, it's a full wall directly beneath

 8   the arrow -- the line with the arrow, at the end of the

 9   arrow on the right-hand side saying Receptionist Desk?

10        A.   Correct.

11                          (Whereupon, the document was marked

12                           as Deposition Exhibit No. 79 for

13                           identification.)

14   BY MR. GAFFNEY:

15        Q.   And Exhibit 79, for what it's worth.        It's a

16   pretty bad version of it.        I'm going to give you one,

17   but I'll let you take a look at the original.        It came

18   out a little clearer.

19        A.   Okay.     Oh, I see.

20        Q.   Does that truly and accurately --

21        A.   Yes.

22        Q.   -- depict the pharmacy area --




                         County Court Reporters, Inc.
                                 630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                   191
 1          A.   Yes.

 2          Q.   -- as it existed on July 31, 2017?

 3          A.   Yes.

 4          Q.   And then that door we're looking at, that's

 5   the pharmacy door on the south side of the room?

 6          A.   Actually, that's the north side.     Since this

 7   is the north end, this is the north side.       And that's

 8   the only door that leads into treatment.

 9          MR. DARKE:    Hold on here.   I'm confused.

10   BY MR. GAFFNEY:

11          Q.   Yeah, because you said north was facing --

12          MR. DARKE:    Yeah.

13   BY MR. GAFFNEY:

14          Q.   I had a plat.

15          A.   You know what, we must have had it switched,

16   because in all honestly, what you've got labeled is

17   north is south.

18          Q.   I see.

19          A.   Which explains why we were confused earlier.

20          Q.   Yeah.

21          A.   So, that's the north end.     This is the south

22   end.    That explains why we weren't communicating




                          County Court Reporters, Inc.
                                  630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                   192
 1   earlier.

 2        Q.    Yeah.     So, you're right.   So this -- your

 3   testimony about east and west is messed up.

 4                     So, where it says Lynlee's Desk, that's

 5   actually the east side of the building?

 6        A.    Correct.

 7        Q.    Where it says Reception Desk, that's actually

 8   the west side of the building?

 9        A.    Yes.

10        Q.    Where it says Scott's Desk, that's actually

11   the north side of the building?

12        A.    Yes.     Sorry about that.

13        Q.    I think we got it.     So, the photograph in

14   Exhibit 79 is taken close to the open area that leads

15   through the hallway to the reception area?

16        A.    Correct.

17                           (Whereupon, the document was marked

18                            as Deposition Exhibit No. 48 for

19                            identification.)

20   BY MR. GAFFNEY:

21        Q.    I'm going to show you what's been marked

22   previously Exhibit 48, which purports to be an e-mail




                          County Court Reporters, Inc.
                                  630.653.1622
                                      Marhanka, Scott
                                     October 23, 2018


                                                                        193
 1   from Mandy Holt dated September 17th, 2017.

 2                          First of all, I'm aware that the date of

 3   July 24th is inaccurate.            It really was July 31st when

 4   this occurred.           Correct?

 5           MR. DARKE:        Objection to the foundation of this

 6   document.

 7   BY MR. GAFFNEY:

 8           Q.      Yeah.     Let me ask you:   Have you seen this

 9   before?

10           A.      Yes.

11           Q.      This purports to be an e-mail from Mandy

12   Holt.        And the actual occurrence with Joey Schmelzer

13   was July 31st, not July 24th.            Correct?

14           A.      Yes.

15           Q.      She states, based on her observation, that

16   the only client in the hospital was in an exam room

17   with her.

18                          Do you know if that's true?

19           A.      That is incorrect.

20           Q.      Do you believe there were other clients

21   waiting in the waiting room?

22           A.      Yes.




                               County Court Reporters, Inc.
                                       630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                     226
 1   Schmelzer dated June 30, 2017, where she states:          He

 2   also told me wine is good.        And Dr. Milik -- M-i-l-i-k,

 3   is full of shit for telling me I can't drink.

 4           MR. DARKE:     Objection to foundation.

 5   BY MR. GAFFNEY:

 6           Q.   Have you seen that one before?

 7           A.   I haven't seen that one before.

 8           Q.   So, you are aware, are you not, that from

 9   time to time when clients or customers are not around,

10   people use the "F" word at the clinic?

11           A.   It can happen from time to time, but it's

12   rare.

13           Q.   Have you ever known of anyone who has been

14   warned or disciplined by use of the "F" word at the

15   clinic?

16           A.   No.

17           Q.   And from time to time at the clinic, you've

18   heard Lynlee Wessels use the "F" word?

19           MR. DARKE:     Objection to form of the question.

20           THE WITNESS:     On rare occasion, only when no

21   clients are around.

22




                            County Court Reporters, Inc.
                                    630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                  227
 1   BY MR. GAFFNEY:

 2        Q.    You indicated that you read some of the

 3   declarations of other workers that used to work at the

 4   clinic that we produced in this litigation.      Right?

 5        A.    Right.

 6        Q.    And in those declarations, do you recall

 7   reading that based on their observations they heard

 8   Lynlee Wessels use the "F" word?

 9        A.    I read that, yes.

10        Q.    And was that one of the reasons why you sent

11   that joke inadvertently to Joey Schmelzer and on

12   purpose to Lynlee Wessels?

13        A.    Yes.     It was meant to be a joke in reference

14   to Mindy White's example.

15        Q.    Additionally, in the declaration, did you

16   read the other co-workers of Joey Schmelzer provide

17   statements regarding their observations of how Lynlee

18   Wessels treated Joey Schmelzer after the July 8, 2017,

19   meeting?

20        A.    I read that.

21        Q.    How many times were you in the presence of

22   Joey Schmelzer and Lynlee Wessels while they were




                          County Court Reporters, Inc.
                                  630.653.1622
                                   Marhanka, Scott
                                  October 23, 2018


                                                                  228
 1   working during the course of the day after July 5,

 2   2017?

 3           A.   I wasn't a witness to them working together

 4   very often.

 5           Q.   So, you don't have any recollection of any

 6   observations that you made during that timeframe?

 7           A.   No.

 8           Q.   When you and Lynlee Wessels were at or near

 9   her desk area on July 31st, when Joey Schmelzer was

10   present that morning where you testified to what

11   everybody said, that area, there's a wall between that

12   area and the front desk area.         Correct?

13           A.   Yes.

14           Q.   And it's a wall that goes from the floor to

15   the ceiling?

16           A.   Yes.

17           Q.   Are these walls insulated in any way?

18           MR. DARKE:     Objection.   Foundation.

19           THE WITNESS:     I don't know.

20   BY MR. GAFFNEY:

21           Q.   When Lynlee Wessels is at her desk, and she's

22   talking on the phone in a normal telephone voice or




                            County Court Reporters, Inc.
                                    630.653.1622
                             Marhanka, Scott
                            October 23, 2018


                                                               229
 1   talking to someone in that area in a normal voice, do

 2   you know if someone at the front desk -- sitting at the

 3   front desk would be able to hear it?

 4        A.   I don't believe so.    No.

 5        Q.   If Lynlee Wessels is at her desk speaking

 6   loudly, do you know whether or not someone at the front

 7   desk would be able to hear it?

 8        A.   Yes.

 9        Q.   What makes you believe that?

10        A.   Many conversations have gone back and forth

11   between Lynlee and the receptionist with neither one of

12   them getting out of their chairs.

13        Q.   So, Lynlee talks through the wall to the

14   receptionist?

15        A.   Once in a great while.

16        Q.   You've heard her providing direction or

17   something through the wall, or a request like:   I need

18   something, or something along those lines?

19        A.   Yes.

20        Q.   And have you made any other observations of

21   what you can hear through that wall other than that?

22        A.   No.




                      County Court Reporters, Inc.
                              630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                    230
 1        MR. GAFFNEY:     I think I don't have anymore

 2   questions, but give me a little recess.        Are you going

 3   to ask anything?

 4        MR. DARKE:     Just one or two maybe.

 5        MR. GAFFNEY:     Okay.   All right.   Let me see if

 6   there's anything that I may have forgotten.

 7                          (There was a break taken, after

 8                            which the deposition was resumed

 9                            as follows:)

10        MR. GAFFNEY:     Back on the record after a short

11   recess.

12   BY MR. GAFFNEY:

13        Q.   I wanted to ask about Melinda White.        You

14   call her Melinda or Mindy?

15        A.   Mindy.

16        Q.   There was a period of time where Lynlee had

17   to provide her with some coaching and warnings

18   regarding how she was getting along with her

19   co-workers.   Correct?

20        A.   Yes.

21        MR. DARKE:     Objection to foundation.

22




                         County Court Reporters, Inc.
                                 630.653.1622
                                      Marhanka, Scott
                                     October 23, 2018


                                                                        231
 1   BY MR. GAFFNEY:

 2           Q.   You were aware that Lynlee requested some of

 3   her co-workers to provide her with information about

 4   some of the things that Mindy White was saying and

 5   doing that others were complaining about?

 6           MR. DARKE:     Objection to foundation regarding what

 7   someone else is doing.

 8           MR. GAFFNEY:     I'm asking about his knowledge based

 9   on --

10           MR. DARKE:     On hearsay?

11           MR. GAFFNEY: -- from Lynlee.       Yes.    His knowledge

12   through Lynlee.

13           THE WITNESS:     Yes.    I was aware of that.

14   BY MR. GAFFNEY:

15           Q.   And you were aware that Mindy White did

16   receive warnings regarding some of her conduct.

17   Correct?

18           A.   Yes.

19           Q.   Do you know whether or not any warnings were

20   written -- did she ever receive any written warnings?

21           A.   I don't recall for sure.

22           Q.   So, she might have, you just don't recall?




                            County Court Reporters, Inc.
                                    630.653.1622
                             Marhanka, Scott
                            October 23, 2018


                                                               232
 1        A.   Possibly.

 2        Q.   How about Lindsey Wilke, are you aware that

 3   she received any written warnings?

 4        A.   I believe she did many years ago, yes.

 5        Q.   I mean, you were the practice manager, at

 6   least for part of the time.   Correct?

 7        A.   Correct.

 8        Q.   And as a practice manager, part of your

 9   responsibilities is dealing with employees issues?

10        A.   Certain issues.

11        Q.   What issues did you deal with primarily?

12        A.   Payroll, vacation, time off.

13        Q.   But you had talked to your wife regarding

14   other issues of concern with the workers?

15        A.   Most of that was her decision.

16        Q.   And in terms of Lindsey Wilke, for a period

17   of time she was having attendance and tardiness issues?

18        A.   To the best of my knowledge, yes.

19        Q.   Do you know she received some warnings

20   regarding her attendance and tardiness problems?

21        A.   Yes.

22        Q.   And then she also received a warning




                      County Court Reporters, Inc.
                              630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                  233
 1   regarding her -- how she was -- could be rude to staff

 2   members?

 3        A.      I don't recall that one.

 4        Q.      Were you aware that at one period of time

 5   there was a concern regarding how Lindsey Wilke was not

 6   taking direction from Joey Schmelzer?

 7        A.      Yes.

 8        Q.      And that Lynlee Wessels had to step in and to

 9   direct Lindsey Wilke regarding her obligation to

10   cooperate and communicate professionally with Joey

11   Schmelzer?

12        A.      Yes.

13        Q.      And that Lynlee Wessels had to warn or

14   discipline Lindsey Wilke regarding conduct that was

15   uncooperative and unprofessional?

16        A.      I don't recall any discipline.

17        Q.      Just -- how would you describe it then when

18   she's communicating with Lindsey Wilke regarding those

19   concerns?     You wouldn't call it a warning?

20        MR. DARKE:     Objection as to speculation.

21        THE WITNESS:     It was my impression that in that

22   meeting, they were able to work out their differences.




                         County Court Reporters, Inc.
                                 630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                 234
 1   BY MR. GAFFNEY:

 2          Q.   To your knowledge, as a practice manager, did

 3   Joey Schmelzer have any authority to warn or discipline

 4   others?

 5          A.   She had the authority to file a complaint.

 6   It depends on what the situation was.

 7          Q.   When you say "file a complaint," file a

 8   complaint with who?

 9          A.   Lynlee.

10          Q.   And then are you aware that Lynlee had

11   apprised Joey Schmelzer that, you know, before we would

12   ever fire -- before the clinic would ever fire an

13   employee, they would need to have two warnings for the

14   type of conduct that was at issue before you would fire

15   someone?

16          A.   I guess that would be based on what the issue

17   was.

18          Q.   Right.    So, obviously if it was a really

19   gross issue, gross misconduct, that you would fire

20   someone for just one incident.      Correct?

21          A.   I guess, yeah.

22          Q.   And but if it was not gross misconduct, that




                           County Court Reporters, Inc.
                                   630.653.1622
                                        Marhanka, Scott
                                       October 23, 2018


                                                                     235
 1   you would provide warnings first, and then if it was

 2   repeated, you would fire?

 3           A.      Correct.

 4           Q.      And that was the policy and practice at the

 5   clinic?

 6           A.      Yes.

 7           MR. GAFFNEY:       All right.    I have no further

 8   questions.

 9           MR. DARKE:      I just have a few.

10                                EXAMINATION

11                               By:    Mr. Darke

12           Q.      Would you consider yelling at your boss gross

13   misconduct?

14           A.      Yes.

15           Q.      You also testified earlier that you received

16   a document from the Department of Labor on July 27,

17   2017.        Correct?

18           A.      Yes.

19           Q.      When you received that call or you talked to

20   the Department of Labor, at that time who did you

21   believe may have contacted the DOL?

22           A.      We believed that it was Jessica.




                             County Court Reporters, Inc.
                                     630.653.1622
                                     Marhanka, Scott
                                    October 23, 2018


                                                                  236
 1        Q.      Why did you believe it was Jessica?

 2        A.      Because of what Mandy had told us.

 3        Q.      When was the first time you learn from the

 4   Department of Labor or from anyone who actually made

 5   the call or who didn't make the complaint?

 6        A.      The first time we found out who made the

 7   complaint was July 31st, from a text from Joey.

 8        Q.      Do you remember what time that was on

 9   July 31st?

10        A.      It was around 11:30.

11        Q.      Was it after Joey had already left the

12   building?

13        A.      Yes.

14        Q.      In May of 2017, you took over the books of

15   the company.        Correct?

16        A.      Yes.

17        Q.      How long did it take you to go through the

18   documents that you were provided by Ed Wessels to

19   realize that there was an issue with the IRA account?

20        A.      It probably took us at least two weeks to get

21   a full grasp of what we were in for.

22        Q.      And then after you looked through all the




                            County Court Reporters, Inc.
                                    630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                                 237
 1   documents for that two weeks, did you notice there was

 2   anything else not being paid for or provided into any

 3   of the accounts?

 4          A.    The property taxes were not being saved up

 5   for.

 6          Q.    And would those have been put into checking

 7   account number two that you were testifying to earlier?

 8          A.    Correct.

 9          Q.    Now, you also talked about that you use

10   company cards for gasoline or vehicle maintenance.

11                    Was that for business-related issues?

12          A.    We did use our cars for business errands and

13   business, yes.

14          Q.    And what's your license plate on your car?

15   Do you have a specialized license plate?

16          A.    On my car, or my wife's car?

17          Q.    On either car.

18          A.    My wife's car has a specialized plate.    It

19   says AWCM.

20          Q.    And what does that stand for?

21          A.    Animal Wellness Center of Monee.   My car, I

22   have a plate that says:       New day 1.




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                               238
 1        Q.   When you received the letter -- strike that.

 2                    If you'd look at document -- I believe

 3   it's 17(a).

 4        A.   We'll share.

 5        Q.   That's the document that -- or at least the

 6   e-mail that the Department of Labor sent you that

 7   letter on July 27.     Correct?

 8        A.   Yes.

 9        Q.   What time was that at?

10        A.   4:12 p.m.

11        Q.   Now, if you look at -- if you recall, you

12   testified earlier then on July 27, you also wrote

13   checks to Franklin Templeton for the IRA account.

14                    Do you remember what time of day you

15   wrote that check out to -- that check out?

16        A.   I don't remember.

17        Q.   Do you recall if it was before or after you

18   received that e-mail?

19        A.   I think was before, but I'm not positive.

20        MR. DARKE:     I don't have any other questions.

21        MR. GAFFNEY:     Let me just follow up.

22




                         County Court Reporters, Inc.
                                 630.653.1622
                                       Marhanka, Scott
                                      October 23, 2018


                                                                     239
 1                               RE-EXAMINATION

 2                              By:     Mr. Gaffney

 3           Q.      Obviously, you wrote the checks after you

 4   received the phone call from the Department of Labor on

 5   July 26.        Correct?

 6           A.      Not necessarily.

 7           Q.      Well, you said that you wrote the checks on

 8   the 27th.        Right?

 9           A.      Yes.

10           Q.      And the Department of Labor called on the

11   26th.        Correct?

12           A.      Oh, yes.    Yes.

13           Q.      In regards to money put into the -- called it

14   the Ed Wessels account, the second account.          Right?

15           A.      Yes.

16           Q.      Do you recall what the balance was as of May

17   -- mid-May 2017?

18           A.      No, I do not.

19           Q.      And whatever the balance was in there, that

20   was -- that occurred or accumulated in part because you

21   made deposits of cash from the clinic into that

22   account?




                               County Court Reporters, Inc.
                                       630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                  240
 1          A.   Yes.

 2          Q.   Because previously I thought I heard you say

 3   that how you funded taxes was to put cash into the Ed

 4   Wessels account.       Correct?

 5          A.   Cash and rebates, yes, went into that

 6   account.

 7          Q.   And then July 31st, 2017, by mid-morning was

 8   Joey Schmelzer's last day at work.       Correct?

 9          A.   Yes.

10          Q.   And then the next day was a workday.

11   Correct?

12          A.   Yes.

13          Q.   And you didn't expect her back that day, did

14   you?

15          A.   No.

16          Q.   In fact, you already had her keys and other

17   items that belonged to clinic?

18          A.   Correct.

19          Q.   As of July -- as of July 31, 2017, Joey

20   Schmelzer's last day, in regards to Jessica McCaslin --

21   let me withdraw that.       Let me start over.

22                      As of July 26, 2017, which was the date




                           County Court Reporters, Inc.
                                   630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                     241
 1   that the Department of Labor called, as of that date,

 2   Jessica McCaslin no longer worked at the clinic.

 3   Correct?

 4        A.    Correct.

 5        Q.    In fact, she last worked at the clinic on or

 6   about July 11, 2017.      Correct?

 7        A.    Yes.

 8        Q.    So, it had been over two weeks.       Right?

 9        A.    Yeah.   Yes.

10        Q.    And on or about July 11, 2017, the clinic had

11   paid her money with the money that had been taken out

12   of her payroll account to Franklin Templeton.        Correct?

13        A.    Yes.

14        Q.    And the clinic also paid the matching

15   3 percent contribution into the Franklin Templeton

16   account.   Correct?

17        A.    Yes.

18        Q.    Which was a 3 percent match.       Well, actually,

19   in her case, I could be mistaken that -- yeah, you paid

20   the 3 percent match.      Correct?

21        A.    Correct.

22        Q.    And you also paid the additional 10 percent




                        County Court Reporters, Inc.
                                630.653.1622
                                  Marhanka, Scott
                                 October 23, 2018


                                                                   242
 1   for lost contributions -- lost contributions -- not

 2   lost contributions -- lost investment return.        Right?

 3        A.      Correct.

 4        Q.      So, on or about July 12, 2017, all that money

 5   was actually sent to Franklin Templeton.       Right?

 6        A.      Repeat the question.

 7        Q.      As of mid-July 2017, all of Jessica

 8   McCaslin's money, plus the match, plus the investment

 9   loss of 10 percent was already paid into Franklin

10   Templeton.     Correct?

11        A.      Correct.

12        Q.      And when you did that, you notified Jessica

13   McCaslin of that.       Correct?

14        A.      I did.

15        Q.      And so she was aware that a check had been

16   sent by mid-July into Franklin Templeton to pay her all

17   of her money plus a 10 percent investment loss amount.

18   Correct?

19        A.      Correct.

20        Q.      You also knew that when it came to Joey

21   Schmelzer, that nothing had yet been paid as of

22   July 26.     Correct?




                           County Court Reporters, Inc.
                                   630.653.1622
                                 Marhanka, Scott
                                October 23, 2018


                                                                 243
 1        A.     Correct.

 2        Q.     And you were not aware what day anyone first

 3   called the Department of Labor, were you?

 4        A.     No.

 5        Q.     All you knew is that the Department of Labor

 6   called on July 26?

 7        A.     Correct.

 8        Q.     And within the next four business days, money

 9   had been repaid to Joey Schmelzer's account, and she

10   had been terminated.      Correct?

11        MR. DARKE:     Objection to form of the question.

12        THE WITNESS:      That is correct.

13        MR. GAFFNEY:      No further questions.

14        MR. DARKE:     I don't have any questions.

15        MR. GAFFNEY:      Federal deposition, so signatures

16   are always reserved.      But that's your call actually,

17   not mine.

18        MR. DARKE:     Reserve.

19

20             (AND FURTHER THE DEPONENT SAITH NOT.)

21

22




                         County Court Reporters, Inc.
                                 630.653.1622
                                Marhanka, Scott
                               October 23, 2018


                                                               244
 1   STATE OF ILLINOIS    )
                          ) SS.
 2   COUNTY OF DU PAGE    )
 3        I, JANET L. HAYDEN, C.S.R., in and for the State
 4   of Illinois do hereby certify that SCOTT MARHANKA was
 5   first duly sworn by me to testify the truth; that the
 6   above deposition was recorded stenographically and
 7   reduced to typewriting by me; that the deposition is a
 8   true, correct and complete transcript of the entire
 9   testimony given by the said witness at the time and
10   place hereinabove set forth, and that signature is
11   hereby reserved by said witness.
12        I further certify that I am not counsel for nor
13   in any way related to any of the parties to this suit,
14   nor am I in any way interested in the outcome thereof.
15        In witness hereof, I have hereunto set my hand and
16   affixed my Notarial Seal this 13th day of February,
17   A.D., 2020.
18
                              __________________________
19                                  JANET L. HAYDEN
                                     Notary Public
20                            CSR License No. 084-004483
21
22




                         County Court Reporters, Inc.
                                 630.653.1622
                                                             1
           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS
                      EASTERN DIVISION
JOYCE E. SCHMELZER,                       )
                                          )
              Plaintiff,                  )
                                          )
              vs.                         ) 1:18 CV 01253
                                          )
ANIMAL WELLNESS CENTER OF MONEE, LLC,)
                                          )
              Defendant.                  )


                    DISCOVERY DEPOSITION OF
                         EDWARD WESSELS


                       November 20, 2018
                           9:00 a.m.


              Called as a witness by the Plaintiff herein,
pursuant to the provisions of the Federal Rules of Civil
Procedure pertaining to the taking of depositions for the
purpose of discovery, before LINDA M. CIOSEK, C.S.R. No.
084-002892, a Notary Public qualified and commissioned for
the State of Illinois, taken at 1771 Bloomingdale Road,
Glendale Heights, Illinois.
                                   Edward Wessels
                                 November 20, 2018


                                                            2
 1   PRESENT:
 2          GAFFNEY & GAFFNEY, by
            MR. GLENN GAFFNEY
 3          1771 Bloomingdale Road
            Glendale Heights, Illinois
 4                   Appeared on behalf of the Plaintiff.
 5          LITCHFIELD CAVO, LLP, by
            MR. SEAN F. DARKE
 6          303 W. Madison Street
            Suite 300
 7          Chicago, Illinois         60606
 8                   Appeared on behalf of the Defendant.
 9   ALSO PRESENT:
10          MR. SCOTT MARHANKA
11          MR. DON SCHMELZER
12          MS. JOYCE SCHMELZER
13
14
15
16
17
                      EXHIBIT D, CASE NO.: 18 CV 1253
18
19
20
21
22



                         County Court Reporters, Inc.
                                 630.653.1622
                                  Edward Wessels
                                November 20, 2018


                                                                      52
 1            A.     May.

 2            Q.     And then so going back to 2016, did you

 3   consult with Scott regarding finances during 2016?

 4            A.     No.

 5            Q.     Did you consult with Lynlee in 2016 regarding

 6   the finances?

 7            A.     On a broad basis.

 8            Q.     So you were making -- in the first half of

 9   2016 you were making regular contributions of payments into

10   the Franklin Templeton accounts for the employees into the

11   Simple IRA account; correct?

12            A.     That's correct.

13            Q.     And were you contributing then not only -- in

14   the first half of 2016, you were contributing not only what

15   was being deducted from the employees' payroll, but also the

16   company's 3 percent match?

17            A.     Yes.    There was a transmission sheet created

18   by Aaron Sears that broke down the two or three payrolls in

19   each month by employee, their portion and company portion in

20   total.    And that was the amount that was transmitted, along

21   with the sheet, to Franklin Templeton so they could update

22   their accounts.
                               EXHIBIT D, CASE NO.: 18 CV 1253



                           County Court Reporters, Inc.
                                   630.653.1622
                             Edward Wessels
                           November 20, 2018


                                                                    53
 1          Q.     Was it your understanding there was a deadline

 2   or time frame within which to accomplish that?

 3          A.     No, I wasn't.

 4          Q.     What was your pattern and practice in 2015?

 5          A.     Pay it monthly.

 6          Q.     So you would send one check -- would you send

 7   one check for all of the employees' contributions and the 3

 8   percent match, along with the transmission sheets showing

 9   the detail?

10          A.     That's correct.

11          Q.     And 2015, you did that monthly?

12          A.     Yes.

13          Q.     And then the first half of 2016, were you

14   doing that monthly?

15          A.     Yes.

16          Q.     And then do you recall when it was that you

17   made your last monthly contribution in the year 2016?

18          A.     Probably in the summer.

19          Q.     And so the last contribution was paid in July

20   for the calendar month of June, 2016?

21          A.     If that's what it shows, yes.

22          Q.     And then did you speak with Aaron Sears

                            EXHIBIT D, CASE NO.: 18 CV 1253


                      County Court Reporters, Inc.
                              630.653.1622
                                Edward Wessels
                              November 20, 2018


                                                                          54
 1   regarding stopping the payments to the Franklin Templeton

 2   account?

 3          A.        Stopping is not the proper word, nor did I

 4   talk to Aaron Sears.

 5          Q.        So you never spoke with Aaron Sears about not

 6   making monthly contributions into the account in the second

 7   half of 2016?

 8          A.        No, it was strictly a cash flow issue.

 9          Q.        Other than making the contributions into the

10   Simple IRA account, what other bills did you discontinue

11   paying in the second half of 2016?

12          A.        It was virtually a balance left hand, right

13   hand-type thing.     The first part of '16 we were confronted

14   with issues on some of our major pharmaceutical companies.

15   Two, or maybe three, but our two largest ones were bought

16   out by other companies in '15 and changed their business

17   practices in '16.     As an example, Patterson Veterinarian had

18   us with a $50,000.00 credit line.           The new management and

19   the new practices were to eliminate the credit lines and

20   would only ship product with cash payment already being

21   made, so that's why we were strapped, but those two issues

22   especially.     And the second half of the calendar year is

                               EXHIBIT D, CASE NO.: 18 CV 1253


                         County Court Reporters, Inc.
                                 630.653.1622
                                  Edward Wessels
                                November 20, 2018


                                                                                      55
 1   usually the slower income year where the revenues are down

 2   sometimes maybe 20, 25 percent.            And I just didn't have the

 3   money to pay them.

 4                           Now, it's important to know that on the

 5   balance sheet, the liability accounts for IRA stayed open.

 6   They wouldn't erase.       They didn't go away.               We still had the

 7   liability to pay them, I just didn't have the money to pay

 8   them, and I kept thinking each month, well, I'll pay it next

 9   month, and then I just lost it.            But there was several

10   vendors that I got behind on, all of which I had to deal

11   with a lot of phone conversations.              I scheduled payments as

12   tight as I could.       I actually paid bills on anticipated

13   receipts, and we also had an overdraft feature in our

14   checking account that allowed me to tap into that, seeing I

15   had the rent and payroll due at the same time and other

16   bills.

17            MR. GAFFNEY:     I'm going to move to strike as being

18   non-responsive.

19                           Don't worry about that, that's for the

20   judge.

21   BY MR. GAFFNEY:

22            Q.     So, here is my question, though.                  Let me

                                 EXHIBIT D, CASE NO.: 18 CV 1253


                         County Court Reporters, Inc.
                                 630.653.1622
                                   Edward Wessels
                                 November 20, 2018


                                                                             56
 1   restate my question.       So, we know that in the second half of

 2   2016 you were not making the monthly contributions into the

 3   Franklin Templeton accounts pursuant to the Simple IRA plan,

 4   correct?

 5          A.        That's correct.       I was not making them, but I

 6   wanted to.

 7          Q.        I understand.      I heard that.

 8                           In the second half of 2016 then you were

 9   running late on vendor payments; correct?

10          A.        Yes, plus we were obliged to pay back all of

11   the outstanding bills from unpaid bills from these

12   pharmaceutical companies.

13          Q.        That's a vendor as well; correct?

14          A.        Yes, that's correct.

15          Q.        Let's put vendors aside for the moment.        Other

16   than vendors and the Simple IRA plan contributions, were any

17   other bills not being paid?

18          A.        No.    I had priorities, obviously, with

19   payroll.     No payroll checks bounced.           I had legal

20   obligations for payroll taxes, both employee and employer.

21   I had obligations to contractual debt for working capital

22   loans, equipment leases, mortgage, and things like that.

                                  EXHIBIT D, CASE NO.: 18 CV 1253



                            County Court Reporters, Inc.
                                    630.653.1622
                                Edward Wessels
                              November 20, 2018


                                                                     57
 1           Q.     So all of those were paid timely in 2016?

 2           A.     Yes.   I had no choice on them.

 3           Q.     And then in 2017, up until the time that you

 4   transitioned over to Scott, was the same true in 2017 as

 5   well?

 6           A.     By early or mid -- spring of 2017, most of

 7   those bills that we were making up for from the

 8   pharmaceutical companies were caught up, and revenue with

 9   our new doctor had increased substantially, so we worked

10   ourselves out of the problem in mid-2017.

11           Q.     When you say mid, was it by May, by the time

12   you transitioned over to Scott?

13           A.     Pretty much so.      There may have been a few

14   outstanding.   Some vendors were very tolerant, like TKR, the

15   cremation company, that we were as far behind as $7,000.00

16   we owed them at some points in time.

17           Q.     So that's a vendor issue; right?

18           A.     Uh-huh.

19           Q.     You're indicating, though, in 2016, the second

20   half of 2016 and the first half of 2017, all the payroll was

21   paid timely; correct?

22           A.     All contractual obligations were paid timely.
                               EXHIBIT D, CASE NO.: 18 CV 1253



                       County Court Reporters, Inc.
                               630.653.1622
                                Edward Wessels
                              November 20, 2018


                                                                     58
 1          Q.     Now in 2016, did you receive any notifications

 2   from anyone at Franklin Templeton or your insurance person

 3   that set up the account regarding the contributions?

 4          A.     No.    He has long since not been our insurance

 5   account by that time.    I saw no notices from Franklin

 6   Templeton or the insurance page.

 7          Q.     In 2017, did you see any notices from Franklin

 8   Templeton regarding the contributions or lack thereof?

 9          A.     No.

10          Q.     Now, were you aware that Aaron Sears was

11   continuing to show the Simple IRA company withholdings

12   coming out of all the employee's payroll accounts; right?

13          MR. DARKE:    Objection to form of the question and

14   foundation.

15   BY MR. GAFFNEY:

16          Q.     Were you aware of that?

17          A.     Yes.    All the accounts were intact.

18          Q.     And you were aware that Aaron Sears was

19   showing that the company was continuing to match employee

20   contributions into the Simple IRA accounts?

21          A.     From what he understood, yes.

22          Q.     So, at the end of 2016, Aaron Sears -- after

                             EXHIBIT D, CASE NO.: 18 CV 1253



                         County Court Reporters, Inc.
                                 630.653.1622
                                Edward Wessels
                              November 20, 2018


                                                                     59
 1   2016, Aaron Sears needed to prepare the 2016 tax return for

 2   Animal Wellness Center; right?

 3            A.   Yes.

 4            Q.   And did you consult with Aaron Sears regarding

 5   that?

 6            A.   No.

 7            Q.   Did you apprise Aaron Sears that in the

 8   calendar year 2016, that the company did not, in fact, make

 9   all of the contributions into the Franklin Templeton account

10   so he could adjust for that in the 2016 tax return?

11            A.   No, I did not.       It fell through as normal.

12            Q.   I'm sorry?

13            A.   It was processed as it was paid, I believe.

14            Q.   Okay.     So your understanding was that Aaron

15   Sears prepared the 2016 Federal and State tax returns as if

16   all of the Simple IRA company matches were paid on a regular

17   basis?

18            A.   Yes.    I didn't inform him that they were not.

19            Q.   You didn't believe that was something that

20   Aaron needed to know?

21            A.   I was always under the impression that we were

22   going to pay it absolutely as quickly as we could with
                                 EXHIBIT D, CASE NO.: 18 CV 1253




                         County Court Reporters, Inc.
                                 630.653.1622
                                Edward Wessels
                              November 20, 2018


                                                                               60
 1   interest, and that was my concern.

 2          Q.     But you did know, correct, that the 2016 tax

 3   return was inaccurate, at least in part, as it relates to

 4   the company's contributions to the Simple IRA plan?

 5          A.     Yes, I considered that --

 6          MR. DARKE:     Hold on, hold on.         Objection to

 7   foundation of the question regarding taxes.                He's already

 8   testified that Aaron Sears handled all the taxes.

 9          MR. GAFFNEY:     I understand that, but you can answer.

10   Go ahead.

11          THE WITNESS:     Say the question again.

12   BY MR. GAFFNEY:

13          Q.     You were aware that the 2016 tax return for

14   AWC would have reported that all of the Simple IRA company

15   match payments had been made?

16          A.     I should have been aware of that, but I don't

17   really know I remembered that.

18          Q.     So then you would have been aware that the

19   2016 tax return prepared by Aaron Sears would have been

20   inaccurate in that regard?

21          A.     Yes, but that's -- compared to the volume of

22   monies going through the organization, that was an

                              EXHIBIT D, CASE NO.: 18 CV 1253



                         County Court Reporters, Inc.
                                 630.653.1622
                               Edward Wessels
                             November 20, 2018


                                                                      61
 1   insignificant amount.

 2            Q.     Why did you choose to not pay the Simple IRA

 3   accounts in the second half of 2016 and in the first half of

 4   2017, other than not pay some other items?

 5            A.     Everything I paid had to be paid or face

 6   penalties.    This was, I guess, the path of least resistance.

 7            Q.     Did you consider asking Scott Marhanka or

 8   Lynlee to take less money in salary in order to make sure

 9   that these Simple IRA plan contributions were made on a

10   timely basis?

11            A.     No, I did not.

12            Q.     Now, in 2016 did AWC hire someone to consult

13   regarding advertising or revenue?          Did you hire a

14   consultant?

15            A.     Lynlee did.

16            Q.     Did you discuss that with Lynlee, the hiring

17   of a consultant?

18            A.     She only told me it was necessary in order to

19   maximize the revenue.

20            Q.     And do you recall when the consultant was

21   hired?

22            A.     No, I do not.     I wasn't involved with it.

                              EXHIBIT D, CASE NO.: 18 CV 1253


                        County Court Reporters, Inc.
                                630.653.1622
                                Edward Wessels
                              November 20, 2018


                                                                            101
 1   opportunity to do that, but I don't know.              Like today, I

 2   think she's seeing 15 or 18 patients and has a major surgery

 3   scheduled.

 4          Q.     Surgeries are once per week; right?

 5          A.     Not like today.       There was a dog scheduled

 6   yesterday that has an obstruction somewhere, and they're

 7   doing -- what do they call that?         Help me, Joey.

 8          MR. GAFFNEY:     I don't think it's necessary.           We won't

 9   worry about that.

10          MR. DARKE:     We're going off the rail here.

11          MR. GAFFNEY:     I have no further questions.

12          MR. DARKE:     I don't have any questions.

13          MR. GAFFNEY:     Thank you, Mr. Wessels, very much.

14          MR. DARKE:     We'll reserve.

15

16

17                 AND FURTHER DEPONENT SAITH NOT

18

19

20
                                EXHIBIT D, CASE NO.: 18 CV 1253
21

22




                         County Court Reporters, Inc.
                                 630.653.1622
                                 Edward Wessels
                               November 20, 2018


                                                                       102
 1   STATE OF ILLINOIS     )
                           )   SS.
 2   COUNTY OF DU PAGE     )
 3
                     I, LINDA M. CIOSEK, C.S.R. No. 084-002892,
 4   a Notary Public in and for the County of DuPage, State of
     Illinois, do hereby certify that at the request of MR. GLENN
 5   GAFFNEY, subject to the usual terms and conditions of County
     Court Reporters, Inc, that EDWARD WESSELS was first duly
 6   sworn by me to testify the truth; that the above deposition
     was recorded stenographically and reduced to typewriting by
 7   me; that the deposition is a true, correct and complete
     transcript of the entire testimony given by the said witness
 8   at the time and place hereinabove set forth, and that
     signature is hereby reserved by said witness.
 9
                     I further certify that I am not counsel for,
10   nor in any way related to any of the parties to this suit,
     nor am I in any way interested in the outcome thereof.
11
                     In Witness Whereof: I have hereunto set my
12   hand and affixed my Notarial seal this 23rd day of April,
     A.D. 2019.


                                            Linda Ciosek
13
14
                                     -------------------------------
15                                      LINDA CIOSEK, CSR
16
17
     My Commission expires:
18
     July 3, 2022.
19
20
21                               EXHIBIT D, CASE NO.: 18 CV 1253
22



                         County Court Reporters, Inc.
                                 630.653.1622
